Exhibit 10(a)

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of April 20, 2005

 

among

 

QUIXOTE CORPORATION

as Borrower

 

and

 

LASALLE BANK NATIONAL ASSOCIATION, as Lender

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

 

 

 

 

 

ARTICLE I:

DEFINITIONS

 

1.1

Certain Defined Terms

 

1.2 [a05-8050_1ex10da.htm#a1_2References_230907]

References [a05-8050_1ex10da.htm#a1_2References_230907]

 

 

 

 

ARTICLE II: [a05-8050_1ex10da.htm#ArticleIiRevolvingLoanAndTermLoan_230934]

REVOLVING LOAN AND TERM LOAN FACILITIES
[a05-8050_1ex10da.htm#ArticleIiRevolvingLoanAndTermLoan_230934]

 

2.1 [a05-8050_1ex10da.htm#a2_1RevolvingLoans__230911]

Revolving Loans. [a05-8050_1ex10da.htm#a2_1RevolvingLoans__230911]

 

2.2 [a05-8050_1ex10da.htm#a2_2RateOptionsForAllAdvances_230951]

Rate Options for all Advances; Maximum Interest Periods
[a05-8050_1ex10da.htm#a2_2RateOptionsForAllAdvances_230951]

 

2.3 [a05-8050_1ex10da.htm#a2_3OptionalPaymentsMandatoryPrep_230954]

Optional Payments; Mandatory Prepayments/Repayments.
[a05-8050_1ex10da.htm#a2_3OptionalPaymentsMandatoryPrep_230954]

 

2.4 [a05-8050_1ex10da.htm#a2_4ReductionOfCommitments_231015]

Reduction of Commitments
[a05-8050_1ex10da.htm#a2_4ReductionOfCommitments_231015]

 

2.5 [a05-8050_1ex10da.htm#a2_5MethodOfBorrowing_231020]

Method of Borrowing [a05-8050_1ex10da.htm#a2_5MethodOfBorrowing_231020]

 

2.6 [a05-8050_1ex10da.htm#a2_6MethodOfSelectingTypesAndInte_231024]

Method of Selecting Types and Interest Periods for Advances
[a05-8050_1ex10da.htm#a2_6MethodOfSelectingTypesAndInte_231024]

 

2.7 [a05-8050_1ex10da.htm#a2_7MinimumAmountOfEachAdvance_231029]

Minimum Amount of Each Advance
[a05-8050_1ex10da.htm#a2_7MinimumAmountOfEachAdvance_231029]

 

2.8 [a05-8050_1ex10da.htm#a2_8MethodOfSelectingTypesAndInte_231031]

Method of Selecting Types, and Interest Periods for Conversion and Continuation
of Advances. [a05-8050_1ex10da.htm#a2_8MethodOfSelectingTypesAndInte_231031]

 

2.9 [a05-8050_1ex10da.htm#a2_9DefaultRate_231036]

Default Rate [a05-8050_1ex10da.htm#a2_9DefaultRate_231036]

 

2.10 [a05-8050_1ex10da.htm#a2_10MethodOfPayment__231039]

Method of Payment [a05-8050_1ex10da.htm#a2_10MethodOfPayment__231039]

 

2.11 [a05-8050_1ex10da.htm#a2_11EvidenceOfDebt__231041]

Evidence of Debt. [a05-8050_1ex10da.htm#a2_11EvidenceOfDebt__231041]

 

2.12 [a05-8050_1ex10da.htm#a2_12TelephonicNotices_231045]

Telephonic Notices [a05-8050_1ex10da.htm#a2_12TelephonicNotices_231045]

 

2.13 [a05-8050_1ex10da.htm#a2_13PromiseToPay_231048]

Promise to Pay; Interest and Facility Fees; Interest Payment Dates; Interest and
Fee Basis; Taxes. [a05-8050_1ex10da.htm#a2_13PromiseToPay_231048]

 

2.14 [a05-8050_1ex10da.htm#a2_14LendingInstallations_231104]

Lending Installation [a05-8050_1ex10da.htm#a2_14LendingInstallations_231104]

 

2.15 [a05-8050_1ex10da.htm#a2_15TerminationDate_231107]

Termination Date [a05-8050_1ex10da.htm#a2_15TerminationDate_231107]

 

2.16 [a05-8050_1ex10da.htm#a2_16JudgmentCurrency_231109]

Judgment Currency [a05-8050_1ex10da.htm#a2_16JudgmentCurrency_231109]

 

2.17 [a05-8050_1ex10da.htm#a2_17SecurityOfObligations_231114]

Security of Obligations [a05-8050_1ex10da.htm#a2_17SecurityOfObligations_231114]

 

 

 

 

ARTICLE III: [a05-8050_1ex10da.htm#ArticleIiiTheLetterOfCreditFacili_231122]

THE LETTER OF CREDIT FACILITY
[a05-8050_1ex10da.htm#ArticleIiiTheLetterOfCreditFacili_231122]

 

3.1 [a05-8050_1ex10da.htm#a3_1ObligationToIssueLettersOfCre_231124]

Obligation to Issue Letters of Credit
[a05-8050_1ex10da.htm#a3_1ObligationToIssueLettersOfCre_231124]

 

3.2 [a05-8050_1ex10da.htm#a3_2TransitionalLettersOfCredit_231127]

Transitional Letters of Credit
[a05-8050_1ex10da.htm#a3_2TransitionalLettersOfCredit_231127]

 

3.3 [a05-8050_1ex10da.htm#a3_3TypesAndAmounts_231130]

Types and Amounts [a05-8050_1ex10da.htm#a3_3TypesAndAmounts_231130]

 

3.4 [a05-8050_1ex10da.htm#a3_4_005957]

Conditions [a05-8050_1ex10da.htm#a3_4_005957]

 

3.5 [a05-8050_1ex10da.htm#a3_5ProcedureForIssuanceOfLetters_231136]

Procedure for Issuance of Letters of Credit.
[a05-8050_1ex10da.htm#a3_5ProcedureForIssuanceOfLetters_231136]

 

3.6 [a05-8050_1ex10da.htm#a3_6ReimbursementObligation_231140]

Reimbursement Obligation
[a05-8050_1ex10da.htm#a3_6ReimbursementObligation_231140]

 

3.7 [a05-8050_1ex10da.htm#a3_7LetterOfCreditFees_231144]

Letter of Credit Fees [a05-8050_1ex10da.htm#a3_7LetterOfCreditFees_231144]

 

3.8 [a05-8050_1ex10da.htm#a3_8IndemnificationExoneration__231147]

Indemnification; Exoneration.
[a05-8050_1ex10da.htm#a3_8IndemnificationExoneration__231147]

 

 

 

 

ARTICLE IV: [a05-8050_1ex10da.htm#ArticleivChangeInCircumstances_010034]

CHANGE IN CIRCUMSTANCES
[a05-8050_1ex10da.htm#ArticleivChangeInCircumstances_010034]

 

4.1 [a05-8050_1ex10da.htm#a4_1YieldProtection__231158]

Yield Protection [a05-8050_1ex10da.htm#a4_1YieldProtection__231158]

 

4.2 [a05-8050_1ex10da.htm#a4_2ChangesInCapitalAdequacyRegul_231204]

Changes in Capital Adequacy Regulations
[a05-8050_1ex10da.htm#a4_2ChangesInCapitalAdequacyRegul_231204]

 

4.3 [a05-8050_1ex10da.htm#a4_3AvailabilityOfTypesOfAdvances_231210]

Availability of Types of Advances
[a05-8050_1ex10da.htm#a4_3AvailabilityOfTypesOfAdvances_231210]

 

4.4 [a05-8050_1ex10da.htm#a4_4FundingIndemnification_231214]

Funding Indemnification [a05-8050_1ex10da.htm#a4_4FundingIndemnification_231214]

 

4.5 [a05-8050_1ex10da.htm#a4_5LenderStatements_231225]

Lender Statements; Survival of Indemnity
[a05-8050_1ex10da.htm#a4_5LenderStatements_231225]

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE V: [a05-8050_1ex10da.htm#Articlev_010044]

CONDITIONS PRECEDENT [a05-8050_1ex10da.htm#Articlev_010044]

 

5.1 [a05-8050_1ex10da.htm#a5_1InitialAdvancesAndLettersOf_231231]

Initial Advances and Letters of Credit
[a05-8050_1ex10da.htm#a5_1InitialAdvancesAndLettersOf_231231]

 

5.2 [a05-8050_1ex10da.htm#a5_2EachAdvanceAndLetterOfCredit_231241]

Each Advance and Letter of Credit
[a05-8050_1ex10da.htm#a5_2EachAdvanceAndLetterOfCredit_231241]

 

 

 

 

ARTICLE VI: [a05-8050_1ex10da.htm#ArticleViRepresentationsAndWarran_231252]

REPRESENTATIONS AND WARRANTIES
[a05-8050_1ex10da.htm#ArticleViRepresentationsAndWarran_231252]

 

6.1 [a05-8050_1ex10da.htm#a6_1OrganizationCorporatePowers_231257]

Organization; Corporate Powers
[a05-8050_1ex10da.htm#a6_1OrganizationCorporatePowers_231257]

 

6.2 [a05-8050_1ex10da.htm#a6_2AuthorityEnforceability_231259]

Authority; Enforceability.
[a05-8050_1ex10da.htm#a6_2AuthorityEnforceability_231259]

 

6.3 [a05-8050_1ex10da.htm#a6_3NoConflictGovernmentalConsent_231303]

No Conflict; Governmental Consents
[a05-8050_1ex10da.htm#a6_3NoConflictGovernmentalConsent_231303]

 

6.4 [a05-8050_1ex10da.htm#a6_4FinancialStatements_231310]

Financial Statements [a05-8050_1ex10da.htm#a6_4FinancialStatements_231310]

 

6.5 [a05-8050_1ex10da.htm#a6_5NoMaterialAdverseChange__231313]

No Material Adverse Change
[a05-8050_1ex10da.htm#a6_5NoMaterialAdverseChange__231313]

 

6.6 [a05-8050_1ex10da.htm#a6_6Taxes_231318]

Taxes [a05-8050_1ex10da.htm#a6_6Taxes_231318]

 

6.7 [a05-8050_1ex10da.htm#a6_7LitigationLossContingenciesAn_231322]

Litigation; Loss Contingencies and Violations
[a05-8050_1ex10da.htm#a6_7LitigationLossContingenciesAn_231322]

 

6.8 [a05-8050_1ex10da.htm#a6_8Subsidiaries_231329]

Subsidiaries [a05-8050_1ex10da.htm#a6_8Subsidiaries_231329]

 

6.9 [a05-8050_1ex10da.htm#a6_9Erisa_231333]

ERISA [a05-8050_1ex10da.htm#a6_9Erisa_231333]

 

6.10 [a05-8050_1ex10da.htm#a6_10AccuracyOfInformation_231338]

Accuracy of Information [a05-8050_1ex10da.htm#a6_10AccuracyOfInformation_231338]

 

6.11 [a05-8050_1ex10da.htm#a6_11SecuritiesActivities_231349]

Securities Activities [a05-8050_1ex10da.htm#a6_11SecuritiesActivities_231349]

 

6.12 [a05-8050_1ex10da.htm#a6_12MaterialAgreements__231353]

Material Agreements. [a05-8050_1ex10da.htm#a6_12MaterialAgreements__231353]

 

6.13 [a05-8050_1ex10da.htm#a6_13ComplianceWithLaws_231357]

Compliance with Laws [a05-8050_1ex10da.htm#a6_13ComplianceWithLaws_231357]

 

6.14 [a05-8050_1ex10da.htm#a6_14AssetsAndProperties__231359]

Assets and Properties [a05-8050_1ex10da.htm#a6_14AssetsAndProperties__231359]

 

6.15 [a05-8050_1ex10da.htm#a6_15StatutoryIndebtednessRestric_231403]

Statutory Indebtedness Restrictions
[a05-8050_1ex10da.htm#a6_15StatutoryIndebtednessRestric_231403]

 

6.16 [a05-8050_1ex10da.htm#a6_16LaborMatters__231408]

Labor Matters [a05-8050_1ex10da.htm#a6_16LaborMatters__231408]

 

6.17 [a05-8050_1ex10da.htm#a6_17EnvironmentalMatters__231411]

Environmental Matters. [a05-8050_1ex10da.htm#a6_17EnvironmentalMatters__231411]

 

6.18 [a05-8050_1ex10da.htm#a6_18Insurance_231418]

Insurance [a05-8050_1ex10da.htm#a6_18Insurance_231418]

 

6.19 [a05-8050_1ex10da.htm#a6_19UseOfProceeds__231421]

Use of Proceeds [a05-8050_1ex10da.htm#a6_19UseOfProceeds__231421]

 

6.20 [a05-8050_1ex10da.htm#a6_20Solvency_223751]

Solvency [a05-8050_1ex10da.htm#a6_20Solvency_223751]

 

 

 

 

ARTICLE VII: [a05-8050_1ex10da.htm#ArticleviiCovenants_223705]

COVENANTS [a05-8050_1ex10da.htm#ArticleviiCovenants_223705]

 

7.1 [a05-8050_1ex10da.htm#a7_1Reporting_223755]

Reporting [a05-8050_1ex10da.htm#a7_1Reporting_223755]

 

7.2 [a05-8050_1ex10da.htm#a7_2AffirmativeCovenants__223912]

Affirmative Covenants. [a05-8050_1ex10da.htm#a7_2AffirmativeCovenants__223912]

 

7.3 [a05-8050_1ex10da.htm#a7_3NegativeCovenants__223915]

Negative Covenants. [a05-8050_1ex10da.htm#a7_3NegativeCovenants__223915]

 

7.4 [a05-8050_1ex10da.htm#a7_4FinancialCovenants_223924]

Financial Covenants [a05-8050_1ex10da.htm#a7_4FinancialCovenants_223924]

 

 

 

 

ARTICLE VIII: [a05-8050_1ex10da.htm#ArticleviiiDefaults_223707]

DEFAULTS [a05-8050_1ex10da.htm#ArticleviiiDefaults_223707]

 

8.1 [a05-8050_1ex10da.htm#a8_1Defaults_223927]

Defaults [a05-8050_1ex10da.htm#a8_1Defaults_223927]

 

 

 

 

ARTICLE IX: [a05-8050_1ex10da.htm#ArticleixAccelerationWaiversAmend_223709]

ACCELERATION, DEFAULTING LENDERS; WAIVERS, AMENDMENTS AND REMEDIES
[a05-8050_1ex10da.htm#ArticleixAccelerationWaiversAmend_223709]

 

9.1 [a05-8050_1ex10da.htm#a9_1TerminationOfRevolvingLoanCom_223933]

Termination of Revolving Loan Commitments; Acceleration
[a05-8050_1ex10da.htm#a9_1TerminationOfRevolvingLoanCom_223933]

 

9.2 [a05-8050_1ex10da.htm#a9_2PreservationOfRights_223937]

Preservation of Rights [a05-8050_1ex10da.htm#a9_2PreservationOfRights_223937]

 

9.3 [a05-8050_1ex10da.htm#a9_3Amendments_223941]

Amendments [a05-8050_1ex10da.htm#a9_3Amendments_223941]

 

 

 

 

ARTICE X: [a05-8050_1ex10da.htm#ArticlexGeneralProvisions_223713]

GENERAL PROVISIONS [a05-8050_1ex10da.htm#ArticlexGeneralProvisions_223713]

 

10.1 [a05-8050_1ex10da.htm#a10_1_223944]

Survival of Representations [a05-8050_1ex10da.htm#a10_1_223944]

 

10.2 [a05-8050_1ex10da.htm#a10_2_223946]

Governmental Regulation [a05-8050_1ex10da.htm#a10_2_223946]

 

10.3 [a05-8050_1ex10da.htm#a10_3Headings_223949]

Headings [a05-8050_1ex10da.htm#a10_3Headings_223949]

 

10.4 [a05-8050_1ex10da.htm#a10_4EntireAgreement_223952]

Entire Agreement [a05-8050_1ex10da.htm#a10_4EntireAgreement_223952]

 

 

iii

--------------------------------------------------------------------------------


 

10.5 [a05-8050_1ex10da.htm#a10_5BenefitsOfThisAgreement__223955]

Several Obligations; Benefits of this Agreement
[a05-8050_1ex10da.htm#a10_5BenefitsOfThisAgreement__223955]

 

10.6 [a05-8050_1ex10da.htm#a10_6ExpensesIndemnification__223958]

Expenses; Indemnification.
[a05-8050_1ex10da.htm#a10_6ExpensesIndemnification__223958]

 

10.7 [a05-8050_1ex10da.htm#a10_7NumbersOfDocuments_224010]

Numbers of Documents [a05-8050_1ex10da.htm#a10_7NumbersOfDocuments_224010]

 

10.8 [a05-8050_1ex10da.htm#a10_8Confidentiality__224013]

Confidentiality [a05-8050_1ex10da.htm#a10_8Confidentiality__224013]

 

10.9 [a05-8050_1ex10da.htm#a10_9SeverabilityOfProvisions_224016]

Severability of Provisions
[a05-8050_1ex10da.htm#a10_9SeverabilityOfProvisions_224016]

 

10.10 [a05-8050_1ex10da.htm#a10_10NonliabilityOfLenders_224020]

Nonliability of Lenders
[a05-8050_1ex10da.htm#a10_10NonliabilityOfLenders_224020]

 

10.11 [a05-8050_1ex10da.htm#a10_11GoverningLaw_224023]

GOVERNING LAW [a05-8050_1ex10da.htm#a10_11GoverningLaw_224023]

 

10.12 [a05-8050_1ex10da.htm#a10_12ConsentToJurisdiction_224026]

CONSENT TO JURISDICTION; SERVICE OF PROCESS: JURY TRIAL.
[a05-8050_1ex10da.htm#a10_12ConsentToJurisdiction_224026]

 

10.13 [a05-8050_1ex10da.htm#a10_13SubordinationOfIntercompany_224030]

Subordination of Intercompany Indebtedness
[a05-8050_1ex10da.htm#a10_13SubordinationOfIntercompany_224030]

 

10.14 [a05-8050_1ex10da.htm#a10_14Assignability_224033]

Assignability [a05-8050_1ex10da.htm#a10_14Assignability_224033]

 

10.15 [a05-8050_1ex10da.htm#a10_15CustomerIdentificationusaPa_224038]

Customer Identification-U.S. Patriot Act Notice
[a05-8050_1ex10da.htm#a10_15CustomerIdentificationusaPa_224038]

 

 

 

 

ARTICLE XI: [a05-8050_1ex10da.htm#ArticlexiSetoffRatablePayments_223715]

SETOFF, RATABLE PAYMENTS
[a05-8050_1ex10da.htm#ArticlexiSetoffRatablePayments_223715]

 

11.1 [a05-8050_1ex10da.htm#a11_1Setoff__224042]

Setoff [a05-8050_1ex10da.htm#a11_1Setoff__224042]

 

11.2 [a05-8050_1ex10da.htm#a11_2ApplicationOfPayments_224044]

Application of Payments [a05-8050_1ex10da.htm#a11_2ApplicationOfPayments_224044]

 

 

 

 

ARTICLE XII: [a05-8050_1ex10da.htm#ArticlexiiNotices_223717]

NOTICES [a05-8050_1ex10da.htm#ArticlexiiNotices_223717]

 

12.1 [a05-8050_1ex10da.htm#a12_1GivingNotice_224047]

Giving Notice [a05-8050_1ex10da.htm#a12_1GivingNotice_224047]

 

12.2 [a05-8050_1ex10da.htm#a12_2_010129]

Change of Address [a05-8050_1ex10da.htm#a12_2_010129]

 

 

 

 

ARTICLE XIII: [a05-8050_1ex10da.htm#ArticlexiiiCounterparts_223718]

COUNTERPARTS [a05-8050_1ex10da.htm#ArticlexiiiCounterparts_223718]

 

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

Exhibits

 

EXHIBIT A

 

—

 

Form of Borrowing/Election Notice (Section 2.2, Section 2.7 and Section 2.9)

 

 

 

 

 

EXHIBIT B

 

—

 

Form of Request for Letter of Credit (Section 3.4)

 

 

 

 

 

EXHIBIT C

 

—

 

Form of Borrower’s Counsel’s Opinion (Section 5.1)

 

 

 

 

 

EXHIBIT D

 

—

 

Preliminary Closing Checklist (Section 5.1)

 

 

 

 

 

EXHIBIT E-1

 

—

 

Form of Officer’s Certificate (Sections 5.1 and 7.1(A)(iv))

 

 

 

 

 

EXHIBIT E-2

 

—

 

Secretary’s Certificate (Borrower)

 

 

 

 

 

EXHIBIT E-3

 

—

 

Secretary’s Certificate (Subsidiary Guarantors)

 

 

 

 

 

EXHIBIT F-1

 

—

 

Forms of Compliance Certificate (Pre and Post Collateral

 F-2

 

 

 

Release Date) (Sections 5.2 and 7.1 (A)(iii))

 

 

 

 

 

EXHIBIT G [a05-8050_1ex10da.htm#RevolvingLoanNote_002512]

 

— [a05-8050_1ex10da.htm#RevolvingLoanNote_002512]

 

Revolving Loan Note (Section 2.11(D))
[a05-8050_1ex10da.htm#RevolvingLoanNote_002512]

 

 

 

 

 

EXHIBIT H

 

—

 

Officer’s Certificate-Confirmation of Subordination Agreement (US Traffic)
(Section 5.1(5))

 

 

 

 

 

EXHIBIT I

 

—

 

Assignment and Assumption Agreement (California Deed of Trust)

 

 

 

 

 

EXHIBIT J

 

—

 

Assignment and Assumption Agreement (Pennsylvania Mortgage)

 

 

 

 

 

EXHIBIT K

 

—

 

Assignment and Assumption Agreement (Alabama Mortgage)

 

 

 

 

 

EXHIBIT L

 

—

 

Mortgage and Security Agreement (Indiana)

 

 

 

 

 

EXHIBIT M

 

—

 

Assignment and Assumption Agreement (Security Agreement)

 

 

 

 

 

EXHIBIT N

 

—

 

Assignment and Assumption Agreement (Trademark Security Agreement)

 

 

 

 

 

EXHIBIT O

 

—

 

Assignment and Assumption Agreement (Patent Security Agreement)

 

 

 

 

 

EXHIBIT P-1, P-2, P-3, P-4

 

—

 

Assignment and Assumption Agreement (Subsidiary Stock Pledge Agreement)

 

v

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

EXHIBIT Q

 

—

 

Borrowing Base Certificate

 

 

 

 

 

EXHIBIT R [a05-8050_1ex10da.htm#Reaffirmation_002214]

 

— [a05-8050_1ex10da.htm#Reaffirmation_002214]

 

Reaffirmation and Amendment of California Deed of Trust
[a05-8050_1ex10da.htm#Reaffirmation_002214]

 

 

 

 

 

EXHIBIT S [a05-8050_1ex10da.htm#And_002225]

 

— [a05-8050_1ex10da.htm#And_002225]

 

Reaffirmation and Amendment of Pennsylvania Mortgage
[a05-8050_1ex10da.htm#And_002225]

 

 

 

 

 

EXHIBIT T [a05-8050_1ex10da.htm#Amendment_002233]

 

— [a05-8050_1ex10da.htm#Amendment_002233]

 

Reaffirmation and Amendment of Alabama Mortgage
[a05-8050_1ex10da.htm#Amendment_002233]

 

 

 

 

 

EXHIBIT U [a05-8050_1ex10da.htm#ReaffirmationAndAmendmentOfSecuri_001113]

 

— [a05-8050_1ex10da.htm#ReaffirmationAndAmendmentOfSecuri_001113]

 

Reaffirmation and Amendment of Security Agreement
[a05-8050_1ex10da.htm#ReaffirmationAndAmendmentOfSecuri_001113]

 

 

 

 

 

EXHIBIT V [a05-8050_1ex10da.htm#ReaffirmationAndAmendmentOfTradem_235623]

 

— [a05-8050_1ex10da.htm#ReaffirmationAndAmendmentOfTradem_235623]

 

Reaffirmation and Amendment of Trademark Security Agreement
[a05-8050_1ex10da.htm#ReaffirmationAndAmendmentOfTradem_235623]

 

 

 

 

 

EXHIBIT W [a05-8050_1ex10da.htm#ReaffirmationAndAmendmentOfPatent_003005]

 

— [a05-8050_1ex10da.htm#ReaffirmationAndAmendmentOfPatent_003005]

 

Reaffirmation and Amendment of Patent Security Agreement
[a05-8050_1ex10da.htm#ReaffirmationAndAmendmentOfPatent_003005]

 

 

 

 

 

EXHIBIT X-1, X-2, X-3, X-4 [a05-8050_1ex10da.htm#Reaff_003018]

 

— [a05-8050_1ex10da.htm#Reaff_003018]

 

Reaffirmation and Amendment of Subsidiary Stock Pledge Agreements
[a05-8050_1ex10da.htm#Reaff_003018]

 

 

 

 

 

EXHIBIT Y

 

—

 

Collateral Assignment (Lease)

 

 

 

 

 

EXHIBIT Z

 

—

 

Subsidiary Guaranty

 Z-1

 

 

 

Reaffirmation and Amendment of Subsidiary Guaranty

 

 

 

 

 

Schedules

 

 

 

 

 

Schedule 1. 1.1

 

—

 

Permitted Existing Indebtedness (Definitions)

 

 

 

 

 

Schedule 1.1.2

 

—

 

Permitted Existing Investments (Definitions)

 

 

 

 

 

Schedule 1.1.3

 

—

 

Permitted Existing Liens (Definitions)

 

 

 

 

 

Schedule 1.1.4

 

—

 

Permitted Existing Contingent Obligations (Definitions)

 

 

 

 

 

Schedule 3.2

 

—

 

Transitional Letters of Credit (Section 3.2)

 

 

 

 

 

Schedule 6.3

 

—

 

Conflicts: Governmental Consents (Section 6.3)

 

 

 

 

 

Schedule 6.7

 

—

 

Litigation

 

 

 

 

 

Schedule 6.8

 

—

 

Subsidiaries (Section 6.8)

 

 

 

 

 

Schedule 6.9

 

—

 

ERISA (Section 6.9)

 

 

 

 

 

Schedule 6.17

 

—

 

Environmental Matters (Section 6.17)

 

vi

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This Amended and Restated CREDIT AGREEMENT, dated as of April 20, 2005, is
entered into by and among QUIXOTE CORPORATION, a Delaware corporation, as
Borrower (the “Borrower”), and LASALLE BANK NATIONAL ASSOCIATION, a national
banking association, as Lender (the “Lender”). The parties hereto agree as
follows:

 

RECITALS:

 

A.                                   The Borrower, the Lender and certain other
banks, (“Existing Lenders”) entered into that certain Credit Agreement, dated as
of May 16, 2003, as amended by a First Amendment, dated as of December 9, 2003;
by a Second Amendment, dated as of June 30, 2004; by a Third Amendment, dated as
of September 10, 2004; and by a Fourth Amendment dated as of February 9, 2005
(“Existing Credit Agreement”), pursuant to which Existing Credit Agreement the
Existing Lenders have made, (i) Revolving Loans to the Borrower evidenced by
certain Revolving Notes, dated as of September 10, 2004, in the maximum
aggregate principal amount of Thirty Eight Million Dollars and 00/100
($38,000,000), executed by the Borrower and made payable pro rata to the order
of the Existing Lenders (the “Revolving Notes”) and (ii) Term Loans to the
Borrower evidenced by certain Term Notes, dated as of May 16, 2003, in the
aggregate original principal amount of Twenty Million Dollars and 00/100
($20,000,000), executed by the Borrower and made payable pro rata to the order
of the Existing Lenders (the “Term Notes”).

 

B.                                     The Borrower, as of February 9, 2005,
issued $40,000,000 in aggregate principal amount of 7% Convertible Senior
Subordinated Notes, due February 15, 2025 (the “New Subordinated Notes”), the
proceeds of which New Subordinated Notes (i) repaid in full Borrower’s
obligations on the Term Loans and Notes and terminated the Existing Lender Term
Loan Commitment as defined in the Existing Credit Agreement and (ii) repaid a
portion of the outstanding Revolving Loans.

 

C.                                     The Lender and Borrower have agreed to
amend and restate the terms of the Existing Credit Agreement, and the Borrower
has requested and the Lender has agreed that Lender, individually on its own,
continue the Revolving Loan Commitment under the Existing Credit Agreement
consisting of a Revolving Credit Commitment in the amount of $30,000,000 (with a
sublimit for the issuance of Letters of Credit in the amount of $10,000,000).

 

D.                                    The Existing Lenders (other than Lender)
have agreed to sell to Lender their outstanding pro rata share of the Revolving
Loans and to assign their rights and obligations to the Lender.

 

E.                                      Nothing in this Agreement or in any of
the other Loan Documents shall be deemed to constitute a novation or to have
extinguished or discharged the indebtedness and obligations under the Existing
Credit Agreement and the documents executed and delivered in connection
therewith all of which, except as provided herein, continue under and shall be
governed by this Agreement and the other Loan Documents.

 

--------------------------------------------------------------------------------


 

ARTICLE I:  DEFINITIONS


 


1.1                                 CERTAIN DEFINED TERMS.  THE FOLLOWING TERMS
USED IN THIS AGREEMENT SHALL HAVE THE FOLLOWING MEANINGS, APPLICABLE BOTH TO THE
SINGULAR AND THE PLURAL FORMS OF THE TERMS DEFINED.


 

As used in this Agreement:

 

“Accounting Changes” is defined in Section 10.9 hereof.

 

“Accounts” means and includes all of the Borrower’s and each Subsidiary’s
presently existing and hereafter arising or acquired accounts, accounts
receivable, and all present and future rights of the Borrower or such Subsidiary
to payment for goods sold or leased or for services rendered (except those
evidenced by instruments or chattel paper), whether or not they have been earned
by performance, and all rights in any merchandise or goods which any of the same
may represent, and all rights, title, security and guarantees with respect to
each of the foregoing, including, without limitation, any right of stoppage in
transit.

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (other than transactions involving solely the Borrower and
its Subsidiaries) (i) acquires any going business or all or substantially all of
the assets of any firm, corporation or division thereof, whether through
purchase of assets, merger or otherwise or (ii) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage of voting power) of the outstanding
Equity Interests of another Person.

 

“Administrative Agent” shall mean the Northern Trust Company as Administrative
Agent for the benefit of the Existing Lenders under the Existing Credit
Agreement.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of greater than or equal to twenty percent (20%) or more of any class
of voting securities (or other voting interests) of the controlled Person or
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through ownership
of Capital Stock, by contract or otherwise.

 

“Agreement” means this Amended and Restated Credit Agreement, as it may be
amended, restated or otherwise modified and in effect from time to time.

 

“Alabama Leasehold Mortgage” shall mean the Leasehold Mortgage and Security
Agreement, dated as of June 30, 2004 between Energy Absorption Systems LLC and
the

 

2

--------------------------------------------------------------------------------


 

Administrative Agent pursuant to which Energy Absorption Systems LLC granted a
lien to the Administrative Agent in its leasehold interest in the Alabama
Property.

 

“Alabama Property” shall mean that property, as described in the Alabama
Leasehold Mortgage, the lien on which has been granted to the Administrative
Agent and assigned, pursuant to the terms hereof, to Lender by the
Administrative Agent.

 

“Alternate Base Rate” means, for any day, a fluctuating rate of interest per
annum equal to the higher of (i) the Prime Rate for such day and (ii) the sum of
(a) the Federal Funds Effective Rate for such day and (b) one-half of one
percent (0.50%) per annum.

 

“Applicable ABR Margin” means, as at any date of determination, the rate per
annum then applicable to Floating Rate Loans determined in accordance with the
provisions of Section 2.14(D)(ii) hereof.

 

“Applicable Eurodollar Margin” means, as at any date of determination, the rate
per annum then applicable to Eurodollar Rate Loans determined in accordance with
the provisions of Section 2.14(D)(ii) hereof.

 

“Applicable Commitment Fee Percentage” means, as at any date of determination,
the rate per annum then applicable in the determination of the amount payable
under Section 2.14(C)(i) hereof determined in accordance with the provisions of
Section 2.14(D)(ii) hereof.

 

“Applicable L/C Fee Percentage” means, as at any date of determination, a rate
per annum used to calculate Letter of Credit fees equal to the Applicable
Eurodollar Margin then in effect.

 

“Asset Sale” means, with respect to any Person, the sale, lease, conveyance,
disposition or other transfer by such Person of any of its assets (including by
way of a sale-leaseback transaction, and including the sale or other transfer of
any of the Equity Interests of any Subsidiary of such Person) to any Person
other than the Borrower or any of its Subsidiaries other than (i) the sale of
inventory in the ordinary course of business, and (ii) the sale or other
disposition of any obsolete, excess, damaged or worn-out equipment disposed of
in the ordinary course of business and (ii) assignments and licenses of
intellectual property of the Borrower and its Subsidiaries in the ordinary
course of business.

 

“Authorized Officer” means any of the President, Chief Executive Officer, Chief
Financial Officer or Treasurer of the Borrower, acting singly.

 

“Benefit Plan” means a defined benefit plan as defined in Section 3(35) of ERISA
(other than a Multiemployer Plan) in respect of which the Borrower or any other
member of the Controlled Group is, or within the immediately preceding
six (6) years was, an “employer” as defined in Section 3(5) of ERISA.

 

“Borrower” means Quixote Corporation, together with its successors and permitted
assigns, including a debtor-in-possession on behalf of the Borrower.

 

3

--------------------------------------------------------------------------------


 

“Borrowing Base Amount” shall mean:

 

(a)                                  an amount equal to 85% of the net amount
(after deduction of such reserves and allowances as the Lender deems proper and
necessary) of the Eligible Accounts; plus

 

(b)                                 the lesser of (i) an amount equal to 50% of
the lower of cost or market value (after deduction of such reserves and
allowances as the Lender deems proper and necessary) of the Eligible Inventory,
or (ii) Ten Million Dollars and 00/100 ($10,000,000); plus

 

(c)                                  the lesser of (i) 80% of the orderly
liquidation value of machinery and equipment of Borrower and its Subsidiaries,
plus 75% of the fair market value (as evidenced by an appraisal acceptable to
Lender) of the real property of Borrower and Subsidiaries as pledged hereunder,
or (ii) Ten Million Seven Hundred Thirty-Seven Thousand Seven Hundred Dollars
and 00/100 ($10,737,700), reducing, beginning May 1, 2005, on the first day of
each month after the Closing Date by an amount equal to $75,000 per month.

 

“Borrowing Date” means a date on which a Revolving Loan is made hereunder.

 

“Borrowing/Election Notice” is defined in Section 2.8 hereof.

 

“Business Day” means:

 

(a)                                  for the purpose of determining the
Eurodollar Rate, a day other than a Saturday or Sunday on which banks are open
for the transaction of domestic and foreign exchange business in London,
England;

 

(b)                                 for the purpose of any payment to be made in
Dollars, a day other than a Saturday or Sunday on which banks are open in
Chicago, Illinois, and New York, New York for the conduct of substantially all
of their commercial lending activities, including the transaction of domestic
and foreign exchange business, interbank wire transfers can be made on the
Fedwire system, and dealings in Dollars are carried on in the London interbank
markets; and

 

(c)                                  for any other purpose, means a day other
than a Saturday or Sunday on which banks are open in Chicago, Illinois, and
New York, New York for the conduct of substantially all of their commercial
lending activities, including the transaction of domestic and foreign exchange
business, and interbank wire transfers can be made on the Fedwire system.

 

“California Deed of Trust” shall mean the California Deed of Trust, Assignment
of Rents,Security Agreement and Fixture Filing, dated September 10, 2004,
granted by Energy Absorption Systems, Inc. to the Administrative Agent and
assigned to the Lender by the Administrative Agent.

 

“California Property” shall mean that property as described in and granted as
collateral pursuant to the California Deed of Trust.

 

4

--------------------------------------------------------------------------------


 

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which are required to be capitalized in accordance with GAAP,
provided capital expenditures relating solely to Acquisitions effected by an
asset purchase agreement shall be excluded.

 

“Capital Stock” means (i) in the case of a corporation, corporate stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a limited liability company, membership interests,
(iv) in the case of a partnership, partnership interests (whether general or
limited) and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person; provided, however, that “Capital Stock” shall not
include any debt securities convertible into equity securities prior to such
conversion.

 

“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be capitalized on a balance
sheet of such Person prepared in accordance with GAAP.

 

“Cash Equivalents” means (i) marketable direct obligations issued or
unconditionally guaranteed by the governments of the United States and backed by
the full faith and credit of the United States government; (ii) domestic and
Eurocurrency certificates of deposit and time deposits, bankers’ acceptances and
floating rate certificates of deposit issued by any commercial bank organized
under the laws of the United States, any state thereof, the District of
Columbia, any foreign bank, or its branches or agencies, the long-term
indebtedness of which institution at the time of acquisition is rated BBB (or
better) by S&P or Fitch or Baa (or better) by Moody’s, and which certificates of
deposit and time deposits are fully protected against currency fluctuations for
any such deposits with a term of more than ninety (90) days; (iii) shares of
money market, mutual or similar funds having assets in excess of $100,000,000
and the investments of which are limited to investment grade securities (i.e.,
securities rated BBB (or better) by S&P or Fitch or Baa (or better) by Moody’s:
and (iv) commercial paper of United States and foreign banks and bank holding
companies and their subsidiaries and United States and foreign finance,
commercial industrial or utility companies which, at the time of acquisition,
are rated A-2 (or better) by S&P, P-2 (or better) by Moody’s, or F-2 (or better)
by Fitch; provided that the maturities of such Cash Equivalents shall not exceed
three hundred sixty-five (365) days from the date of acquisition thereof.

 

“Change” is defined in Section 4.2 hereof.

 

“Change of Control” means an event or series of events by which:

 

(a)                                  any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934),
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, provided

 

5

--------------------------------------------------------------------------------


 

that a person shall be deemed to have “beneficial ownership” of all securities
that such person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of
thirty percent (30%) or more of the combined voting power of the Borrower’s
outstanding Capital Stock ordinarily having the right to vote at an election of
directors; or

 

(b) the majority of the board of directors of the Borrower fails to consist of
Continuing Directors; or

 

(c) the Borrower consolidates with or merges into another corporation or
conveys, transfers or leases all or substantially all of its property to any
Person, in either event pursuant to a transaction in which the outstanding
Capital Stock of the Borrower is reclassified or changed into or exchanged for
cash, securities or other property.

 

“Closing Date” means April 20, 2005.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Collateral” shall mean (i) the Collateral, as defined in the Security
Agreement, (ii) the Alabama Property in which Energy Absorption LLC granted a
mortgage, security interest and lien under the Alabama Leasehold Mortgage,
(iii) the California Property on which Energy Absorption Systems Inc. granted a
mortgage pursuant to the California Deed of Trust, (iv) the Pennsylvania
Property on which Nu-Metrics, Inc. granted a mortgage pursuant to the
Pennsylvania Mortgage, (v) the Intellectual Property Collateral; (vi) the stock
of each Subsidiary Guarantor pledged by Borrower pursuant to the Subsidiary
Stock Pledge Agreements and (vii) the Indiana Property on which Spin Cast
Plastics, Inc. granted a mortgage pursuant to the Indiana Mortgage.

 

“Collateral Assignment (Lease)” shall mean the Collateral Assignment of the
Option to Purchase Rights under Lease Agreement, between the Borrower, Energy
Absorption Systems (AL) LLC and the Lender as acknowledged by the Development
Board, as hereinafter executed by the parties, in the form of Exhibit Y attached
hereto.

 

“Collateral Documents” shall mean (i) the Security Agreement; (ii) Alabama
Leasehold Mortgage, (iii) California Deed of Trust; (iv) Pennsylvania Mortgage;
(v) Indiana Mortgage; (vi) Patent Security Agreement; (vii) Trademark Security
Agreement; (ix) Subsidiary Stock Pledge Agreements and (x) the Collateral
Assignment (Lease), as the same may be amended, restated, reaffirmed or modified
from time to time.

 

“Collateral Release Date” shall mean that date on which the Lender pursuant to
Section 7.1(J) hereof delivers to Borrower notice of its acceptance of
Borrower’s compliance with the Release Covenants and of its agreement to release
its lien against the Collateral.

 

“Commission” means the Securities and Exchange Commission of the United States
of America and any Person succeeding to the functions thereof.

 

6

--------------------------------------------------------------------------------


 

“Consolidated Interest Expense” means the interest expense of the Borrower and
its Subsidiaries calculated on a consolidated basis (determined, subject to the
foregoing parenthetical, in accordance with GAAP).

 

“Consolidated Net Worth” means, at a particular date, all amounts which would be
included under shareholders’ equity (including capital stock, additional paid-in
capital and retained earnings) on the consolidated balance sheet for the
Borrower and its consolidated Subsidiaries determined in accordance with GAAP.

 

“Contaminant” means any pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance,
asbestos, polychlorinated biphenyls (“PCBs”), or any constituent of any such
substance, and includes but is not limited to these terms as defined in
Environmental, Health or Safety Requirements of Law.

 

“Contingent Obligation”, as applied to any Person, means any Contractual
Obligation, contingent or otherwise, of that Person with respect to any
Indebtedness of another or other obligation or liability of another, including,
without limitation, any such Indebtedness, obligation or liability of another
directly or indirectly guaranteed, endorsed (otherwise than for collection or
deposit in the ordinary course of business), co-made or discounted or sold with
recourse by that Person, or in respect of which that Person is otherwise
directly or indirectly liable, including Contractual Obligations (contingent or
otherwise) arising through any agreement to purchase, repurchase, or otherwise
acquire such Indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof (whether in the form of
loans, advances, stock purchases, capital contributions or otherwise), or to
maintain solvency, assets, level of income, or other financial condition, or to
make payment other than for value received.  The amount of any Contingent
Obligation shall be equal to the present value of the portion of the obligation
so guaranteed or otherwise supported, in the case of known recurring
obligations, and the maximum reasonably anticipated liability in respect of the
portion of the obligation so guaranteed or otherwise supported assuming such
Person is required to perform thereunder, in all other cases.

 

“Continuing Director” means, with respect to the Borrower as of any date of
determination, any member of the board of directors of the Borrower who (a) was
a member of such board of directors on the date of this Agreement, or (b) was
nominated for election or elected to such board of directors with the approval
of the Continuing Directors who were members of such board at the time of such
nomination or election.

 

“Contractual Obligation”, as applied to any Person, means any provision of any
equity or debt securities issued by that Person or any indenture, mortgage,
California Deed of Trust, security agreement, pledge agreement, guaranty,
contract, undertaking, agreement or instrument, in any case in writing, to which
that Person is a party or by which it or any of its properties is bound, or to
which it or any of its properties is subject.

 

“Controlled Group” means the group consisting of (i) any corporation which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Borrower; (ii) a partnership or other trade
or business (whether or not incorporated) which is under common control (within
the meaning of Section 414(c) of the

 

7

--------------------------------------------------------------------------------


 

Code) with the Borrower; and (iii) a member of the same affiliated service group
(within the meaning of Section 414(m) of the Code) as the Borrower, any
corporation described in clause (i) above or any partnership or trade or
business described in clause (ii) above.

 

“Customary Permitted Liens” means:

 

(i)                                     Liens (other than Environmental Liens
and Liens in favor of the PBGC) with respect to the payment of taxes,
assessments or governmental charges in all cases which are not yet due and
payable or (if foreclosure, distraint, sale or other similar proceedings shall
not have been commenced or any such proceeding after being commenced is stayed)
which are being contested in good faith by appropriate proceedings properly
instituted and diligently conducted and with respect to which adequate reserves
or other appropriate provisions are being maintained, which reserves and
provisions shall be maintained in accordance with generally accepted accounting
principles as in effect from time to time, if and to the extent that such GAAP
so require;

 

(ii)                                  statutory Liens of landlords and Liens of
suppliers, mechanics, carriers, materialmen, warehousemen or workmen and other
similar Liens imposed by law created in the ordinary course of business for
amounts not yet due or which are being contested in good faith by appropriate
proceedings properly instituted and diligently conducted and with respect to
which adequate reserves or other appropriate provisions are being maintained,
which reserves and provisions shall be maintained in accordance with generally
accepted accounting principles as may be in effect from time to time, if and to
the extent that such generally accepted accounting principles so require;

 

(iii)                               Liens (other than Environmental Liens and
Liens in favor of the IRS or the PBGC) incurred or deposits made in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance or other types of social security benefits or to secure the
performance of bids, tenders, sales, contracts (other than for the repayment of
borrowed money), surety, appeal and performance bonds; provided that (A) all
such Liens do not in the aggregate materially detract from the value of the
Borrower’s or such Subsidiary’s assets or property taken as a whole or
materially impair the use thereof in the operation of the businesses taken as a
whole and (B) all Liens securing bonds to stay judgments or in connection with
appeals do not secure at any time an aggregate amount exceeding $1,000,000;

 

(iv)                              Liens arising with respect to zoning
restrictions, easements, encroachments, licenses, reservations, covenants,
rights-of-way, utility easements, building restrictions and other similar
charges, restrictions or encumbrances on the use of real property which do not
in any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary use or occupancy of the real property or
with the ordinary conduct of the business of the Borrower or any of its
Subsidiaries;

 

(v)                                 Liens of attachment or judgment with respect
to judgments, writs or warrants of attachment, or similar process against the
Borrower or any of its Subsidiaries which do not constitute a Default under
Section 8.1(H) hereof;

 

8

--------------------------------------------------------------------------------


 

(vi)                              any interest or title of the lessor in the
property subject to any operating lease entered into by the Borrower or any of
its Subsidiaries in the ordinary course of business; and

 

(vii)                           financing statements of a lessor’s rights in and
to the property leased to the Borrower or one of the Subsidiaries relating to
leases permitted by this Agreement.

 

“Default” means an event described in Article VIII hereof.

 

“Development Board” shall mean The Industrial Development Board of the City of
Pell City.

 

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder thereof, in whole or in part, on or prior to the date that is
ninety-one (9l) days after the Revolving Loan Termination Date.

 

“DOL” means the United States Department of Labor and any Person succeeding to
the functions thereof.

 

“Dollar” and “$” means dollars in the lawful currency of the United States of
America.

 

“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the Equivalent Amount of Dollars if
such currency is any currency other than Dollars.

 

“Domestic Incorporated Subsidiary” means a Subsidiary of the Borrower organized
under the laws of a jurisdiction located in the United States of America.

 

“EBITDA” means, for any period, on a consolidated basis for the Borrower and its
Subsidiaries, the sum of the amounts for such period, without duplication, of
(i) Net Income, plus (ii) Interest Expense to the extent deducted in computing
Net Income, plus (iii) charges against income for foreign, federal, state and
local taxes to the extent deducted in computing Net Income, plus
(iv) depreciation expense to the extent deducted in computing Net Income, plus
(v) amortization expense, including, without limitation, amortization of
goodwill and other intangible assets to the extent deducted in computing Net
Income, plus (vi) any unusual non-cash charges to the extent deducted in
computing Net Income, plus (vii) non-cash stock based compensation expense to
the extent deducted in computing Net Income and minus (viii) any unusual
non-cash gains to the extent added in computing Net Income.

 

“Eligible Accounts” shall mean those Accounts of the Borrower or any Subsidiary
which meet the following requirements:

 

(a)                                  are genuine in all respects and have arisen
in the ordinary course of the Borrower’s business from (i) the performance of
services by the Borrower or the applicable

 

9

--------------------------------------------------------------------------------


 

Subsidiary, which services have been fully performed, acknowledged and accepted
by the Account Debtor or (ii) the sale, license, assignment or lease of Goods by
the Borrower, including C.O.D. sales, which Goods have been completed in
accordance with the Account Debtor’s specifications (if any) and delivered to
and accepted by the Account Debtor, and the Borrower has possession of, or has
delivered to the Lender at the Lender’s request, shipping and delivery receipts
evidencing such shipment;

 

(b)                                 it is subject to a perfected, first priority
Lien in favor of the Lender and is not subject to any other assignment, claim or
Lien;

 

(c)                                  it is the valid, legally enforceable and
unconditional obligation of the Account Debtor with respect thereto, and is not
subject to the fulfillment of any condition whatsoever or any counterclaim,
credit (except as provided in subsection (h) of this definition), trade or
volume discount, allowance, discount, rebate or adjustment by the Account Debtor
with respect thereto, or to any claim by such Account Debtor denying liability
thereunder in whole or in part and the Account Debtor has not refused to accept
and/or has not returned or offered to return any of the Goods or services which
are the subject of such Account;

 

(d)                                 the Account Debtor with respect thereto is a
resident or citizen of, and is located within, the United States, unless the
sale of goods or services giving rise to such Account is on letter of credit,
banker’s acceptance or other credit support terms reasonably satisfactory to the
Lender;

 

(e)                                  it is not an Account arising from a “sale
on approval”, “sale or return”, “consignment”, “guaranteed sale” or “bill and
hold”, or are subject to any other repurchase or return agreement;

 

(f)                                    it is not an Account with respect to
which possession and/or control of the goods sold giving rise thereto is held,
maintained or retained by the Borrower or any Subsidiary (or by any agent or
custodian of the Borrower or any Subsidiary) for the account of, or subject to,
further and/or future direction from the Account Debtor with respect thereto;

 

(g)                                 it has not arisen out of contracts with the
United States or any department, agency or instrumentality thereof, unless the
Borrower has assigned its right to payment of such Account to the Bank pursuant
to the Assignment of Claims Act of 1940, and evidence (satisfactory to the
Lender) of such assignment has been delivered to the Lender;

 

(h)                                 if the Borrower maintains a credit limit for
an Account Debtor, the aggregate dollar amount of Accounts due from such Account
Debtor, including such Account, does not exceed such credit limit;

 

(i)                                     if the Account is evidence by chattel
paper or an instrument, the originals of such chattel paper or instrument shall
have been endorsed and/or assigned and delivered to the bank or, in the case of
electronic chattel paper, shall be in the control of the Lender, in each case in
a manner satisfactory to the Lender;

 

(j)                                     such Account is evidenced by an invoice
delivered to the related Account Debtor and is not more than (i) sixty 60 days
(except in the case of Energy Absorptions Systems,

 

10

--------------------------------------------------------------------------------


 

Inc., ninety (90) days), past the due date thereof, or (ii) ninety (90) days
past the original invoice date thereof, in each case according to the original
terms of sale;

 

(k)                                  it is not an Account with respect to an
Account Debtor that is located in any jurisdiction which has adopted a statute
or other requirement with respect to which any Person that obtains business from
within such jurisdiction must file a notice of business activities report or
make any other required filings in a timely manner in order to enforce its
claims in such jurisdiction’s courts unless (i) such notice of business
activities report has been duly and timely filed or the borrower or the
applicable Subsidiary is exempt from filing such report and has provided the
bank with satisfactory evidence of such exemption or (ii) the failure to make
such filings may be cured retroactively by the Borrower or the applicable
Subsidiary for a nominal fee;

 

(l)                                     the Account Debtor with respect thereto
is not the Borrower or an Affiliate of the Borrower;

 

(m)                               such Account does not arise out of a contract
or order which, by its terms, forbids or makes void or unenforceable the
assignment thereof by the Borrower or any Subsidiary to the Bank and is not
unassignable to the Bank for any other reason;

 

(n)                                 there is no bankruptcy, insolvency or
liquidation proceeding pending by or against the Account Debtor with respect
thereto, nor has the Account Debtor suspended business, made a general
assignment for the benefit of creditors or failed to pay its debts generally as
they come due, and/or no condition or event has occurred having a material
adverse effect on the Account Debtor which would require the Accounts of such
Account Debtor to be deemed uncollectible in accordance with GAAP;

 

(o)                                 it is not owed by an Account Debtor with
respect to which twenty five percent (25%) or more of the aggregate amount of
outstanding Accounts owed at such time by such Account Debtor is classified as
ineligible under clause (j) of this definition;

 

(p)                                 if the aggregate amount of all Accounts owed
by the Account Debtor thereon exceeds twenty five percent (25%) of the aggregate
amount of all Accounts at such time, then all Accounts owed by such Account
Debtor in excess of such amount shall be deemed ineligible; and

 

(q)                                 it does not violate the negative covenants
and does satisfy the affirmative covenants of the Borrower contained in this
Agreement, and it is otherwise not unacceptable to the Lender for any other
reason.

 

An Account which is at any time an Eligible Account, but which subsequently
fails to meet any of the foregoing requirements, shall forthwith cease to be an
Eligible Account.  Further, with respect to any Account, if the Lender at any
time hereafter determines in its discretion that the prospect of payment or
performance by the Account Debtor with respect thereto is materially impaired
for any reason whatsoever, such Account shall cease to be an Eligible Account
after notice of such determination is given to the Borrower.

 

11

--------------------------------------------------------------------------------


 

“Eligible Inventory” shall mean all Inventory of the Borrower or any Subsidiary
which meets each of the following requirements:

 

(a)                                  it is subject to a perfected, first
priority Lien in favor of the Lender and is not subject to any other assignment,
claim or Lien;

 

(b)                                 it is salable and not slow-moving, obsolete
or discontinued, as determined in the sole and absolute discretion of the
Lender;

 

(c)                                  it is in the possession and control of the
Borrower or any Subsidiary and it is stored and held in facilities owned by the
Borrower or any Subsidiary or, if such facilities are not so owned, the Lender
is in possession of a Collateral Access Agreement with respect thereto;

 

(d)                                 is not Inventory produced in violation of
the Fair Labor Standards Act and/or subject to the so-called “hot goods”
provisions contained in Title 29 U.S.C. 215(a); and

 

(e)                                  it is not subject to any agreement or
license which would restrict the Bank’s ability to sell or otherwise dispose of
such Inventory;

 

(f)                                    it is located in the United States or in
any territory or possession of the United States that has adopted Article 9 of
the Uniform Commercial Code;

 

(g)                                 it is not “in transit” to the Borrower or
any Subsidiary or held by the Borrower or any Subsidiary on consignment;

 

(h)                                 it is not “work-in-progress” Inventory;

 

(i)                                     it is not supply items, packaging or any
other similar materials;

 

(j)                                     it is not identified to any purchase
order or contract to the extent progress or advance payments are received with
respect to such Inventory;

 

(k)                                  it does not breach any of the
representations, warranties or covenants pertaining to Inventory set forth in
the Loan Documents; and

 

(l)                                     the Lender shall not have determined in
its reasonable discretion that it is unacceptable due to age, type, category,
quality, quantity and/or any other reason whatsoever.

 

Inventory which is at any time Eligible Inventory but which subsequently fails
to meet any one of the foregoing requirements, shall forthwith cease to be
Eligible Inventory.

 

“Energy Absorption LLC” shall mean Energy Absorption Systems (AL) LLC, a
Delaware limited liability company.

 

“Environmental Health or Safety Requirements of Law” means all Requirements of
Law derived from or relating to foreign, federal, state and local laws or
regulations relating to or addressing pollution or protection of the
environment, or protection of worker health or safety,

 

12

--------------------------------------------------------------------------------


 

including, but not limited to, the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq., the Occupational
Safety and Health Act of 1970, 29 U.S.C. § 651 et seq., and the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. § 6901 et seq., in each case
including any amendments thereto, any successor statutes, and any regulations or
guidance promulgated thereunder, and any state or local equivalent thereof.

 

“Environmental Lien” means a lien in favor of any Governmental Authority for
(a) any liability under Environmental, Health or Safety Requirements of Law, or
(b) damages arising from, or costs incurred by such Governmental Authority in
response to, a Release or threatened Release of a Contaminant into the
environment.

 

“Environmental Property Transfer Act” means any applicable requirement of law
that conditions, restricts, prohibits or requires any notification or disclosure
triggered by the closure of any property or the transfer, sale or lease of any
property or deed or title for any property for environmental reasons, including,
but not limited to, any so-called “Industrial Site Recovery Act” or “Responsible
Property Transfer Act.”

 

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time including (unless the context otherwise requires) any rules or
regulations promulgated thereunder.

 

“Eurodollar Base Rate” means a rate of interest equal to (a) the per annum rate
of interest at which United States dollar deposits for a period equal to the
relevant Interest Period are offered in the London Interbank Eurodollar market
at 11:00 a.m. (London time) two Business days prior to the commencement of such
Interest Period (or three Business Days prior to the commencement of such
Interest Period if banks in London, England were not open and dealing in
offshore United States dollars on such second preceding Business Day), as
displayed in the Bloomberg Financial Markets system (or other authoritative
source selected by the Bank in its sole discretion), divided by (b) a number
determined by subtracting from 1.00 the then stated maximum reserve percentage
for determining reserves to be maintained by member banks of the Federal Reserve
System for Eurocurrency funding or liabilities as defined in Regulation D (or
any successor category of liabilities under Regulation D), or as LIBOR is
otherwise determined by the Bank in its sole and absolute discretion.  The
Bank’s determination of LIBOR shall be conclusive absent manifest error.

 

“Eurodollar Payment Office” of the Lender shall mean any agency, branch or
Affiliate of the Lender, specified as the “Eurodollar Payment Office” on
Exhibit A hereto or such other agency, branch, Affiliate or correspondence bank
of the Lender, as it may from time to time specify to the Borrower and each
Lender as its Eurodollar Payment Office.

 

“Eurodollar Rate” means, with respect to a Eurodollar Rate Loan for the relevant
Interest Period, the Eurodollar Base Rate applicable to such Interest Period
plus the Applicable Eurodollar Margin then in effect.

 

13

--------------------------------------------------------------------------------


 

“Eurodollar Rate Advance” means an Advance which bears interest at the
Eurodollar Rate.

 

“Eurodollar Rate Loan” means a Loan made pursuant to Section 2.1 which bears
interest at the Eurodollar Rate.

 

“Existing Credit Agreement” has the meaning assigned to such term in Section A
of the “Recitals” section of this Agreement.

 

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Chicago
time) on such day on such transactions received by the Lender from
three (3) Federal funds brokers of recognized standing selected by the Lender in
its sole discretion.

 

“Fitch” means Fitch Investors Service, L.P., together with its successors and
assigns.

 

“Fixed-Rate Loan” means any Eurodollar Rate Loan bearing a fixed rate of
interest for the applicable Interest Period.

 

“Floating Rate” means, for any day for any Loan, a rate per annum equal to the
Alternate Base Rate for such day, changing when and as the Alternate Base Rate
changes, plus the Applicable ABR Margin then in effect.

 

“Floating Rate Advance” means an Advance which bears interest at the Floating
Rate.

 

“Floating Rate Loan” means a Loan, or portion thereof, which bears interest at
the Floating Rate.

 

“GAAP” shall mean generally accepted accounting principles, using the accrual
basis of accounting and consistently applied with prior periods, provided,
however, that GAAP with respect to any interim financial statements or reports
shall be deemed subject to fiscal year-end adjustments and footnotes made in
accordance with GAAP.

 

“Governmental Acts” is defined in Section 3.10(A) hereof.

 

“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative authority or
functions of or pertaining to government, including any authority or other
quasi-governmental entity established to perform any of such functions.

 

“Hedging Agreements” is defined in Section 7.3(M) hereof.

 

14

--------------------------------------------------------------------------------


 

“Hedging Arrangements” is defined in the definition of “Hedging Obligations”
below.

 

“Hedging Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (i) any and all agreements, devices
or arrangements designed to protect at least one of the parties thereto from the
fluctuations of interest rates, commodity prices, exchange rates or forward
rates applicable to such party’s assets, liabilities or exchange transactions,
including, but not limited to, dollar-denominated or cross-currency interest
rate exchange agreements, forward currency exchange agreements, interest rate
cap or collar protection agreements, forward rate currency or interest rate
options, puts and warrants or any similar derivative transactions (“Hedging
Arrangements”), and (ii) any and all cancellations, buy backs, reversals,
terminations or assignments of any of the foregoing.

 

“Indebtedness” of a Person means, without duplication, such Person’s
(i) obligations for borrowed money, including, without limitation, subordinated
indebtedness, (ii) obligations representing the deferred purchase price of
property or services (other than accounts payable arising in the ordinary course
of such person’s business payable on terms customary in the trade and other than
earn-outs or other similar forms of contingent purchase prices),
(iii) obligations, whether or not assumed, secured by Liens on or payable out of
the proceeds or production from property or assets now or hereafter owned or
acquired by such Person, (iv) obligations which are evidenced by notes,
acceptances, or other instruments, (v) Capitalized Lease Obligations,
(vi) Contingent Obligations with respect to the Indebtedness of other Persons,
(vii) obligations with respect to letters of credit, (viii) Off-Balance Sheet
Liabilities, (ix) Disqualified Stock, and (x) Hedging Obligations.  The amount
of Indebtedness of any Person at any date shall be without duplication (i) the
outstanding balance at such date of all unconditional obligations as described
above and the maximum liability of any such Contingent Obligations at such date
and (ii) in the case of Indebtedness of others secured by a Lien to which the
property or assets owned or held by such Person is subject, the lesser of the
fair market value at such date of any asset subject to a Lien securing the
Indebtedness of others and the amount of the Indebtedness secured.

 

“Indemnified Matters” is defined in Section 10.7(B) hereof.

 

“Indemnitees” is defined in Section 10.7(B) hereof.

 

“Indiana Mortgage” shall mean the mortgage, dated as of the date hereof, granted
by Spin-Cast Plastics, Inc. to Lender in the Indiana Property.

 

“Indiana Property” shall mean that property as described in and granted as
collateral pursuant to the Indiana Mortgage.

 

“Intellectual Property Collateral” shall mean (i) the Collateral, as defined in
the Patent Security Agreement and (ii) the Collateral as defined in the
Trademark Security Agreement.

 

15

--------------------------------------------------------------------------------


 

“Interest Expense” means, without duplication, for any period, the total
interest expense of the Borrower and its consolidated Subsidiaries, whether paid
or accrued (including the interest component of Capitalized Leases, commitment
and letter of credit fees, Off-Balance Sheet Liabilities and net payments or
receipts (if any) pursuant to Hedging Arrangements relating to interest rate
protection), all as determined in conformity with GAAP.

 

“Interest Period” means, with respect to a Eurodollar Rate Loan, a period of
one (1), two (2), three (3) or six (6) months, commencing on a Business Day
selected by the Borrower on which a Eurodollar Rate Advance is made to the
Borrower pursuant to this Agreement.  Such Interest Period shall end on (but
exclude) the day which corresponds numerically to such date one (1), two (2),
three (3) or six (6) months thereafter; provided, however, that if there is no
such numerically corresponding day in such next, second, third or sixth
succeeding month, such Interest Period shall end on the last Business Day of
such next, second, third or sixth succeeding month.  If an Interest Period would
otherwise end on a day which is not a Business Day, such Interest Period shall
end on the next succeeding Business Day, provided, however, that if said next
succeeding Business Day falls in a new calendar month, such Interest Period
shall end on the immediately preceding Business Day.

 

“Investment” means, with respect to any Person, (i) any purchase or other
acquisition by that Person of any Indebtedness, Equity Interests or other
securities, or of a beneficial interest in any Indebtedness, Equity Interests or
other securities, issued by any other Person, (ii) any purchase by that Person
of all or substantially all of the assets of a business (whether of a division,
branch, unit operation, or otherwise) conducted by another Person, and (iii) any
loan, advance (other than deposits with financial institutions, prepaid
expenses, accounts receivable, advances to employees and similar items made or
incurred in the ordinary course of business) or capital contribution by that
Person to any other Person, including all Indebtedness to such Person arising
from a sale of property by such Person other than in the ordinary course of its
business.

 

“IRS” means the Internal Revenue Service and any Person succeeding to the
functions thereof.

 

“Last Twelve-Month Period” means, with respect to any fiscal quarter, the
preceding four-fiscal quarter periods ending on the last day of such fiscal
quarter.

 

“L/C Documents” is defined in Section 3.4 hereof.

 

“L/C Draft” means a draft drawn on Lender pursuant to a Letter of Credit.

 

“L/C Interest” shall have the meaning ascribed to such term in Section 3.6
hereof.

 

“L/C Obligations” means, without duplication, an amount equal to the sum of
(i) the aggregate of the Dollar Amount then available for drawing under each of
the Letters of Credit and (ii) the aggregate outstanding Dollar Amount of all
Reimbursement Obligations at such time.

 

“Lease” shall mean the Supplemental Lease Agreement, dated as of March 1, 1995
between the Development Board and Energy Absorption Systems, Inc. (“EAS”), as

 

16

--------------------------------------------------------------------------------


 

assigned to and assumed by Energy Absorption LLC pursuant to the Assignment and
Assumption of Lease Agreement, dated as of December 31, 2002 between Energy
Absorption LLC and EAS.

 

“Lender” means LaSalle Bank National Association and its respective successors
and assigns.

 

“Lending Installation” means, with respect to the Lender, any office, branch,
subsidiary or affiliate of the Lender.

 

“Letters of Credit” means the standby letters of credit (i) to be issued by the
Lender, as Lender pursuant to Section 3.1 hereof or (ii) deemed issued by the
Lender pursuant to Section 3.2 hereof.

 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or security
agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

 

“Loan(s)” means, any Advance made pursuant to Section 2.1 hereof, as applicable,
and collectively, all Revolving Loans, whether made or continued as or converted
to Floating Rate Loans or Fixed-Rate Loans.

 

“Loan Documents” means this Agreement, any promissory notes executed pursuant to
Section 2.12(D), the Subsidiary Guaranty, the Collateral Documents and all other
documents. instruments, notes and agreements executed in connection therewith or
contemplated thereby, as the same may be amended, restated or otherwise modified
and in effect from time to time.

 

“Margin Stock” shall have the meaning ascribed to such term in Regulation U.

 

“Material Adverse Effect” means a material adverse effect upon (a) the business,
financial condition, operations, affairs, assets, or properties of the Borrower,
or the Borrower and its Subsidiaries, taken as a whole, (b) the ability of the
Borrower or any of its Subsidiaries to perform its obligations under the Loan
Documents in any material respect, or (c) the ability of the Lenders or the
Lender to enforce in any material respect the Obligations.

 

“Maximum Letter of Credit Obligation” shall mean an aggregate amount of L/C
Obligations not to exceed Ten Million Dollars and 00/100 ($10,000,000).

 

“Moody’s” means Moody’s Investors Service. Inc., together with its successors
and assigns.

 

17

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means a “Multiemployer Plan” as defined in
Section 4001(a)(3) of ERISA which is, or within the immediately preceding
six (6) years was, contributed to by either the Borrower or any member of the
Controlled Group.

 

“Net Cash Proceeds” shall mean the gross cash proceeds (including any cash
received by way of deferred payment pursuant to a promissory note, receivable or
otherwise, but only as, when and to the extent actually received) received from
such event, net of transaction costs (including, as applicable, any
underwriting, brokerage or other customary commissions and legal, advisory,
accounting, investment banking and other fees and expenses associated therewith)
received from any such event.

 

“Net Income” means, for any period, the net income (or loss) after taxes of the
Borrower and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP.

 

“Net Recovery Event Proceeds” shall mean, with respect to any Recovery Event,
the cash proceeds (net of costs and taxes incurred in connection with such
Recovery Event) received by the respective Person in connection with such
Recovery Event.

 

“Net Sale Proceeds” shall mean for any sale of assets, the gross cash proceeds
(including any cash received by way of deferred payment pursuant to a promissory
note, receivable or otherwise, but only as, when and to the extent actually
received) received from any sale of assets, net of (i) transaction costs
(including, without limitation, any underwriting, brokerage or other customary
selling commissions and legal, advisory, accounting, investment banking and
other fees and expenses, including title and recording expenses, associated
therewith), (ii) payments of unassumed liabilities relating to the assets sold
at the time of, or within 180 days after, the date of such sale, (iii) the
amount of such gross cash proceeds required to be used to repay any Indebtedness
which is secured by the respective assets which were sold, and (iv) the
estimated marginal increase in income taxes which will be payable by the
Borrower’s consolidated group with respect to the fiscal year (for U.S. federal
income tax purposes) in which the sale occurs as a result of such sale; but
excluding any portion of any such gross cash proceeds which the Borrower
determines in good faith should be reserved for post-closing adjustments (to the
extent the Borrower delivers to the Lenders a certificate signed by an
Authorized Representative as to such determination), it being understood and
agreed that on the day that all such post-closing adjustments have been
determined (which shall not be later than one year following the date of the
respective asset sale), the amount (if any) by which the reserved amount in
respect of such sale or disposition exceeds the actual post-closing adjustments
paid by the Borrower or any of its Subsidiaries shall constitute Net Sale
Proceeds on such date received by the Borrower and/or any of its Subsidiaries
from such sale, lease, transfer or other disposition.

 

“New Subordinated Debt” shall mean the indebtedness evidenced by the New
Subordinated Notes.

 

“New Subordinated Notes” shall have the meaning assigned to that term in Recital
B of this Agreement.

 

18

--------------------------------------------------------------------------------


 

“Non-ERISA Commitments” means:

 

(i)                                     each pension, medical, dental, life.
accident insurance, disability, group insurance, sick leave, profit sharing,
deferred compensation, bonus, stock option, stock purchase, retirement, savings,
severance, stock ownership, performance, incentive, hospitalization or other
insurance, or other welfare, benefit or fringe benefit plan, policy, trust,
understanding or arrangement of any kind; and

 

(ii)                                  each employee collective bargaining
agreement and each agreement, understanding or arrangement of any kind, with or
for the benefit of any present or prior officer, director, employee or
consultant (including, without limitation, each employment. compensation,
deterred compensation, severance or consulting agreement or arrangement and any
agreement or arrangement associated with a change in ownership of the Borrower
or any member of the Controlled Group);

 

to which the Borrower or any member of the Controlled Group is a party or with
respect to which the Borrower or any member of the Controlled Group is or will
be required to make any payment other than any Plans.

 

“Note” means the Revolving Loan Note.

 

“Obligations” means all Loans, L/C Obligations, advances, debts, liabilities,
obligations, covenants and duties owing by the Borrower or any of its
Subsidiaries to the Lender, or any Indemnitee, of any kind or nature, present or
future, arising under this Agreement, the L/C Documents, the Subsidiary
Guaranty, or any other Loan Document, whether or not evidenced by any note,
guaranty or other instrument, whether or not for the payment of money, whether
arising by reason of an extension of credit, loan, guaranty, indemnification, or
in any other manner, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired.  The term includes, without limitation,
all Hedging Obligations owing under Hedging Agreements to the Lender or any
Affiliate of the Lender, all interest, charges, expenses, fees, attorneys’ fees
and disbursements, paralegals’ fees (in each case whether or not allowed), and
any other sum chargeable to the Borrower or any of its Subsidiaries under this
Agreement or any other Loan Document.

 

“Off-Balance Sheet Liabilities” of a person means (a) any repurchase obligations
or liabilities of such Person or any of its Subsidiaries with respect to
Receivables or notes receivable sold by such Person or any of its Subsidiaries,
(b) any liabilities of such Person or any of its Subsidiaries under any sale and
leaseback transactions, (c) any liabilities of such Person or any of its
Subsidiaries under any financing lease or so-called “synthetic” lease
transaction, or (d) any obligations of such Person or any of its Subsidiaries
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing, but which, in each of the cases of the
foregoing clauses (a) through (d), does not constitute a liability on the
consolidated balance sheets of such Person and its Subsidiaries, provided that
operating leases and royalty agreements shall not be considered as an Off
Balance Sheet Liability.

 

“Other Taxes” is defined in Section 2.14(E)(ii) hereof.

 

“Participants” is defined in Section 13.2(A) hereof.

 

19

--------------------------------------------------------------------------------


 

“Patent Expenditures” shall mean expenditures of a Person relating to its
obtaining, acquiring, maintaining and defending patents.

 

“Patent Security Agreement” shall mean the Patent Security Agreement, dated as
of September 10, 2004 between Energy Absorption Systems, Inc. and the
Administrative Agent.

 

“Payment Date” means the last Business Day of each March, June, September and
December and the Termination Date.

 

“PBGC” means the Pension Benefit Guaranty Corporation. or any successor thereto.

 

“Pennsylvania Mortgage” shall mean the Open End Mortgage, dated as of
September 10, 2004, granted by Nu-Metrics, Inc. to the Administrative Agent on
the Pennsylvania Property and assigned to the Lender by the Administrative
Agent.

 

“Pennsylvania Property” shall mean that property as described in and granted as
collateral pursuant to the Pennsylvania Mortgage.

 

“Permitted Acquisition” is defined in Section 7.3(G) hereof.

 

“Permitted Existing Contingent Obligations” means the Contingent Obligations of
the Borrower and its Subsidiaries identified as such on Schedule 1.1.4 to this
Agreement.

 

“Permitted Existing Indebtedness” means the Indebtedness of the Borrower and its
Subsidiaries identified as such on Schedule 1.1.1 to this Agreement.

 

“Permitted Existing Investments” means the Investments of the Borrower and its
Subsidiaries identified as such on Schedule 1.1.2 to this Agreement.

 

“Permitted Existing Liens” means the Liens on assets of the Borrower and its
Subsidiaries identified as such on Schedule 1.1.3 to this Agreement.

 

“Permitted Refinancing Indebtedness” means any replacement, renewal, refinancing
or extension of any Indebtedness permitted by this Agreement that (i) does not
exceed the aggregate principal amount (plus accrued interest and any applicable
premium and associated fees and expenses) of the Indebtedness being replaced,
renewed, refinanced or extended, (ii) does not have a Weighted Average Life to
Maturity at the time of such replacement, renewal, refinancing or extension that
is less than the Weighted Average Life to Maturity of the Indebtedness being
replaced, renewed, refinanced or extended, (iii) does not rank at the time of
such replacement, renewal, refinancing or extension senior to the Indebtedness
being replaced, renewed, refinanced or extended, and (iv) does not contain terms
(including, without limitation, terms relating to security, amortization,
interest rate, premiums, fees, covenants, subordination, event of default and
remedies) materially less favorable to the Borrower than those applicable to the
Indebtedness being replaced, renewed, refinanced or extended.

 

20

--------------------------------------------------------------------------------


 

“Person” means any individual, corporation, firm, enterprise, partnership,
trust. incorporated or unincorporated association, joint venture, joint stock
company, limited liability company or other entity of any kind, or any
government or political subdivision or any agency, department or instrumentality
thereof:

 

“Plan” means an employee benefit plan defined in Section 3(3) of ERISA in
respect of which the Borrower or any member of the Controlled Group is, or
within the immediately preceding six (6) years was, an “employer” as defined in
Section 3(5) of ERISA.

 

“Pledge Agreement” shall mean the Pledge Agreement, dated as of June 30, 2004,
between Borrower and the Administrative Agent.

 

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by the Lender or its parent (which is not
necessarily the lowest rate charged to any customer), changing when and as said
prime rate changes.

 

“Rate Option” means the Eurodollar Rate or the Floating Rate, as applicable.

 

“Recovery Event” shall mean the receipt by Borrower or any of its Subsidiaries
of any insurance or condemnation proceeds in excess of $2,000,000 payable (i) by
reason of theft, physical destruction or damage or any other similar event with
respect to any properties or assets of Borrower or any of its Subsidiaries
(whether under any policy of insurance required to be maintained under
Section 7.2(E) or otherwise), and (ii) by reason of any condemnation, taking
seizing or similar event with respect to any properties or assets of Borrower or
any of its Subsidiaries.

 

“Register” is defined in Section 13.3(D) hereof.

 

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by and to brokers and dealers of securities for the purpose
of purchasing or carrying margin stock (as defined therein).

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying Margin Stock applicable to member banks of the Federal
Reserve System.

 

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).

 

“Reimbursement Obligation” is defined in Section 3.6 hereof.

 

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment,

 

21

--------------------------------------------------------------------------------


 

including the movement of Contaminants through or in the air, soil, surface
water or groundwater.

 

“Release Covenants” shall mean, with respect to the Lender’s release of its
Liens against the Collateral, Borrower’s compliance with the following
covenants: (a) Lender shall have received Borrower’s audited fiscal year 2006
financial statements which demonstrate net income of $1 or greater and
(b) Senior Leverage Ratio (defined in Section 7.4(A)) is less than or equal to
2.75:1.0 on a trailing twelve month basis for a minimum of 2 consecutive fiscal
quarters and (c) Fixed Charge Coverage Ratio (defined in Section 7.4(D)) is
greater than or equal to 1.2:1.0 on a trailing twelve month basis for a minimum
of 2 consecutive fiscal quarters and (d) Total Leverage Ratio (defined in
Section 7.4(E)) is less than or equal to 4.50:1.0 on a trailing twelve month
basis for a minimum of 2 consecutive fiscal quarters provided the first quarter
applicable for calculation of the Release Covenants shall be no earlier than the
fiscal quarter ending March 31, 2006.

 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within thirty (30)
days after such event occurs.

 

“Request for Letter of Credit” is defined in Section 3.4(A) hereof.

 

“Requirements of Law” means, as to any Person, the charter and by-laws or other
organizational or governing documents of such Person, and any law, rule or
regulation, or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject including,
without limitation, the Securities Act, the Securities Exchange Act of 1934,
Regulations T, U and X, ERISA, the Fair Labor Standards Act, the Worker
Adjustment and Retraining Notification Act, Americans with Disabilities Act of
1990, and any certificate of occupancy, zoning ordinance, building,
environmental or land use requirement or permit or environmental, labor,
employment, occupational safety or health law, rule or regulation, including
Environmental, Health or Safety Requirements of Law.

 

“Reserves” shall mean the maximum reserve requirement, as prescribed by the
Board of Governors of the Federal Reserve System (or any successor) with respect
to “Eurocurrency liabilities” or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Eurodollar
Rate Loans is determined or category of extensions of credit or other assets
which includes loans by a non-United States office of any Lender to United
States residents.

 

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any Equity Interests of the Borrower now or hereafter
outstanding, except a dividend payable solely in the Borrower’s Capital Stock
(other than Disqualified Stock) or in options, warrants or other rights to
purchase such Capital Stock, (ii) any redemption, retirement, purchase or other
acquisition for value, direct or indirect, of any Equity Interests of the
Borrower or any of its Subsidiaries now or hereafter outstanding, other than in
exchange for, or out of the proceeds of, the substantially concurrent sale
(other than to a Subsidiary of the Borrower) of

 

22

--------------------------------------------------------------------------------


 

other Equity Interests of the Borrower (other than Disqualified Stock),
(iii) any redemption, purchase, retirement, defeasance, prepayment or other
acquisition for value, direct or indirect, of any Indebtedness subordinated to
the Obligations, and (iv) any payment of a claim for the rescission of the
purchase or sale of, or for material damages arising from the purchase or sale
of, any Indebtedness (other than the Obligations) or any Equity Interests of the
Borrower, or any of its Subsidiaries, or of a claim for reimbursement,
indemnification or contribution arising out of or related to any such claim for
damages or rescission.

 

“Revolving Credit Obligations” means, at any particular time, the sum of (i) the
outstanding principal amount of the Revolving Loans at such time and (ii) the
amount of the outstanding L/C Obligations.

 

“Revolving Loan” is defined in Section 2.1 hereof.

 

“Revolving Loan Availability” shall mean at any time, the lesser of (a) the
Revolving Loan Commitment less the Revolving Credit Obligations, or, prior to
the Collateral Release Date, (b) the Borrowing Base Amount less the Revolving
Credit Obligations outstanding at such time, less $8,000,000 through June 30,
2006, and, thereafter, less $5,000,000.00.

 

“Revolving Loan Commitment” means the obligation of the Lender to make Revolving
Loans and to issue Letters of Credit in an aggregate amount not exceeding Thirty
Million Dollars and 00/100 ($30,000,000) as such amount may be modified from
time to time pursuant to the terms of this Agreement.

 

“Revolving Loan Note” means the Revolving Loan Note in the form of Exhibit G
attached hereto.

 

“Revolving Loan Termination Date” means February 1, 2008.

 

“Risk-Based Capital Guidelines” is defined in Section 4.2 hereof.

 

“S&P” means Standard and Poor’s Ratings Group, a division of The McGraw-Hill
Companies, together with its successors and assigns.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Security Agreement” shall mean the Security Agreement, dated as of June 30,
2004, between the Borrower, each Subsidiary Guarantor and the Administrative
Agent as assigned to Lender by the Administrative Agent.

 

“Senior Leverage Ratio” shall have the meaning assigned to such term in
Section 7.4 A.

 

“Significant Domestic Incorporated Subsidiary” means any Domestic Incorporated
Subsidiary whose assets or sales represent more than 10% of the Borrower’s and
its Subsidiaries’ Consolidated Assets or consolidated sales, with any
determination of Consolidated Assets and consolidated sales based upon amounts
shown in the Borrower’s most recently delivered annual consolidated financial
statements.

 

23

--------------------------------------------------------------------------------


 

“Significant Foreign Subsidiary” means a Subsidiary of the Borrower that is not
a Domestic Incorporated Subsidiary and whose assets represent more than 3% of
the Borrower’s and its Subsidiaries’ Consolidated Assets, with such
determination of Consolidated Assets based upon amounts shown in the Borrower’s
most recently delivered annual consolidated financial statements.

 

“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.

 

“Subordinated Debt” shall mean the (i) Subordinated Debt (U.S. Traffic) and
(ii) the New Subordinated Debt.

 

“Subordinated Debt(U.S. Traffic)” means the indebtedness evidenced by
Subordinated Promissory Note, dated May 16, 2003 of Green Light Acquisition
Company payable in the principal amount of $5,000,000 to the order of U.S.
Traffic Corporation and Myers/Nuart Electrical Products, Inc. delivered pursuant
to the terms of the Asset Purchase Agreement, dated as of May 16, 2003.

 

“Subsidiary” of a Person means (i) any corporation more than fifty percent (50%)
of the outstanding securities having ordinary voting power of which shall at the
time be owned or controlled, directly or indirectly, by such Person or by one or
more of its Subsidiaries or by such Person and one or more of its Subsidiaries,
or (ii) any partnership, limited liability company, association, joint venture
or similar business organization more than fifty percent (50%) of the ownership
interests having ordinary voting power of which shall at the time be so owned or
controlled.  Unless otherwise expressly provided, all references herein to a
“Subsidiary” means a Subsidiary of the Borrower.

 

“Subsidiary Guarantors” means (i) all of the Borrower’s Significant Domestic
Incorporated Subsidiaries as of the Closing Date; (ii) all new Significant
Domestic Incorporated Subsidiaries or other Subsidiaries designated by Borrower
which become Subsidiary Guarantors in accordance with Section 7.2(K), together
with their respective successors and assigns; and (iii) Spin-Cast Plastics, Inc.

 

“Subsidiary Guaranty” means that certain Guaranty, dated as of May 16, 2003, in
form and substance substantially similar to Exhibit Z hereto, executed by the
Subsidiary Guarantors in favor of the Lender, for the benefit of Lender as
reaffirmed and amended under Section 7.1(L) of this Agreement and by that
Reaffirmation and Amendment of Subsidiary Guaranty, dated as of the date hereof,
(as it may be amended, modified, supplemented and/or restated (including to add
new Subsidiary Guarantors), and as in effect from time to time), unconditionally
guaranteeing all of the indebtedness, obligations and liabilities of the
Borrower arising under or in connection with the Loan Documents.

 

“Subsidiary Stock Pledge Agreements” shall mean collectively the Subsidiary
Stock Pledge Agreement (Quixote); the Subsidiary Stock Pledge Agreement (Quixote
Transportation Safety, Inc.), the Subsidiary Stock Pledge Agreement (Transafe
Corporation); and the Subsidiary Stock Pledge Agreement (Energy Absorption
Systems, Inc.)

 

24

--------------------------------------------------------------------------------


 

“Subsidiary Stock Pledge Agreement (Quixote)” shall mean the Subsidiary Stock
Pledge Agreement, dated as of September 10, 2004 between Borrower and the
Administrative Agent, as assigned to the Lender by Administrative Agent.

 

“Subsidiary Stock Pledge Agreement (Quixote Transportation Safety, Inc.)” shall
mean the Subsidiary Stock Pledge Agreement, dated as of September 10, 2004
between Quixote Transportation Safety, Inc. and the Administrative Agent, as
assigned to the Lender by Administrative Agent.

 

“Subsidiary Stock Pledge Agreement (Transafe Corporation)” shall mean the
Subsidiary Stock Pledge Agreement, dated as of September 10, 2004 between
Transafe Corporation and the Administrative Agent, as assigned to the Lender by
Administrative Agent.

 

“Subsidiary Stock Pledge Agreement (Energy Absorption Systems, Inc.)” shall mean
the Subsidiary Stock Pledge Agreement, dated as of September 10, 2004 between
Energy Absorption Systems, Inc. and the Administrative Agent, as assigned to the
Lender by Administrative Agent.

 

“Taxes” is defined in Section 2.14(E)(i) hereof.

 

“Termination Date” means the earlier of (a) the Revolving Loan Termination Date,
(b) the date of termination in whole of the Revolving Loan Commitment pursuant
to Section 2.4 hereof or pursuant to Section 9.1 hereof.

 

“Termination Event” means (i) a Reportable Event with respect to any Benefit
Plan; (ii) the withdrawal of the Borrower or any member of the Controlled Group
from a Benefit Plan during a plan year in which the Borrower or such Controlled
Group member was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA with respect to such Plan; (iii) the imposition of an obligation under
Section 4041 of ERISA to provide affected parties written notice of intent to
terminate a Benefit Plan in a distress termination described in
Section 4041(c) of ERISA; (iv) the institution by the PBGC of proceedings to
terminate or appoint a trustee to administer a Benefit Plan; (v) any event or
condition which would constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Benefit Plan;
or (vi) the partial or complete withdrawal of the Borrower or any member of the
Controlled Group from a Multiemployer Plan.

 

“Total Leverage Ratio” is defined in Section 7.4(E) hereof.

 

“Trademark Security Agreement” shall mean the Trademark Security Agreement,
dated as of September 10, 2004 between Energy Absorption Systems, Inc. and the
Administrative Agent, as assigned to the Lender by Administrative Agent.

 

“Type” means, with respect to any Loan, its nature as a Floating Rate Loan or a
Fixed- Rate Loan.

 

“Unfunded Liabilities” means (i) in the case of Single Employer Plans, the
amount (if any) by which the present value of all vested nonforfeitable benefits
under all Single Employer Plans exceeds the fair market value of all such Plan
assets allocable to such benefits,

 

25

--------------------------------------------------------------------------------


 

all determined as of the then most recent valuation date for such Plans, and
(ii) in the case of Multiemployer Plans, the withdrawal liability that would be
incurred by the Controlled Group if all members of the Controlled Group
completely withdrew from all Multiemployer Plans.

 

“Unmatured Default” means an event which, but for the lapse of time or the
giving of notice, or both. would constitute a Default.

 

“UCC” shall mean the Uniform Commercial Code in effect in the State of Illinois
from time to time.

 

“U.S. Traffic “ means Borrower’s indirect wholly-owned Subsidiary, U.S. Traffic
Corporation.

 

“Weighted Average Life to Maturity” means when applied to any Indebtedness at
any date, the number of years obtained by dividing (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (ii) the then outstanding principal amount of
such Indebtedness.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.  Any accounting terms used in this Agreement
which are not specifically defined herein shall have the meanings customarily
given them in accordance with generally accepted accounting principles as in
effect from time to time.

 


1.2                                 REFERENCES.  ANY REFERENCES TO SUBSIDIARIES
OF THE BORROWER SET FORTH HEREIN WITH RESPECT TO REPRESENTATIONS AND WARRANTIES
WHICH DEAL WITH HISTORICAL MATTERS SHALL BE DEEMED TO INCLUDE THE BORROWER AND
ITS SUBSIDIARIES AND SHALL NOT IN ANY WAY BE CONSTRUED AS CONSENT BY THE LENDER
OR ANY LENDER TO THE ESTABLISHMENT, MAINTENANCE OR ACQUISITION OF ANY
SUBSIDIARY, EXCEPT AS MAY OTHERWISE BE PERMITTED HEREUNDER.


 

1.3                                 Other Terms Defined in UCC.  All other
capitalized words and phrases used herein and not otherwise specifically defined
shall have the respective meanings assigned to such terms in the UCC, as amended
from time to time, to the extent the same are used or defined herein.

 


ARTICLE II:  REVOLVING LOAN AND TERM LOAN FACILITIES


 


2.1                                 REVOLVING LOANS.


 


(A)                              UPON THE SATISFACTION OF THE CONDITIONS
PRECEDENT SET FORTH IN SECTIONS 5.1 AND 5.2, FROM AND INCLUDING THE CLOSING DATE
AND PRIOR TO THE TERMINATION DATE, LENDER AGREES, ON THE TERMS AND CONDITIONS
SET FORTH IN THIS AGREEMENT, TO MAKE REVOLVING LOANS TO THE BORROWER FROM TIME
TO TIME, IN DOLLARS EITHER AS FLOATING RATE LOANS OR FIXED-RATE LOANS IN A
DOLLAR AMOUNT AS THE BORROWER MAY FROM TIME TO TIME REQUEST, (EACH INDIVIDUALLY,
A “REVOLVING LOAN” AND, COLLECTIVELY, THE “REVOLVING LOANS”); PROVIDED, HOWEVER,
(I) AT NO TIME SHALL THE DOLLAR AMOUNT OF THE REVOLVING CREDIT OBLIGATIONS
EXCEED THE REVOLVING LOAN AVAILABILITY, OR (II)

 

26

--------------------------------------------------------------------------------


 


SHALL THE PROCEEDS OF ANY REVOLVING LOAN MADE BY LENDER BE USED TO MAKE ANY
PAYMENT (OTHER THAN FOR ACCRUED INTEREST) REDEMPTION, REPURCHASE, RETIREMENT,
DEFEASANCE OR OTHER ACQUISITION FOR VALUE OF ANY BORROWER SUBORDINATED DEBT. 
THE REVOLVING LOANS SHALL BE USED BY THE BORROWER FOR THE PURPOSE OF REFINANCING
EXISTING DEBT AND FOR WORKING CAPITAL AND GENERAL CORPORATE PURPOSES.  SUBJECT
TO THE TERMS OF THIS AGREEMENT, THE BORROWER MAY BORROW, REPAY AND REBORROW
REVOLVING LOANS AT ANY TIME PRIOR TO THE TERMINATION DATE.  THE REVOLVING LOANS
MADE ON THE CLOSING DATE OR ON OR BEFORE THE THIRD (3RD) BUSINESS DAY THEREAFTER
SHALL INITIALLY BE FLOATING RATE LOANS AND THEREAFTER MAY BE CONTINUED AS
FLOATING RATE LOANS OR CONVERTED INTO EURODOLLAR RATE LOANS IN THE MANNER
PROVIDED IN SECTION 2.8 AND SUBJECT TO THE OTHER CONDITIONS AND EXISTING
LIMITATIONS THEREIN SET FORTH AND SET FORTH IN THIS ARTICLE II AND SET FORTH IN
THE DEFINITION OF INTEREST PERIOD.  REVOLVING LOANS MADE AFTER THE THIRD (3RD)
BUSINESS DAY AFTER THE CLOSING DATE SHALL BE, AT THE OPTION OF THE BORROWER,
SELECTED IN ACCORDANCE WITH SECTION 2.8, EITHER FLOATING RATE LOANS OR
EURODOLLAR RATE LOANS.  ON THE REVOLVING LOAN TERMINATION DATE, THE BORROWER
SHALL REPAY IN FULL THE OUTSTANDING PRINCIPAL BALANCE OF THE REVOLVING LOANS.


 


(B)                                BORROWING/ELECTION NOTICE.  IN ACCORDANCE
WITH SECTION 2.12, THE BORROWER MAY TELEPHONICALLY REQUEST ADVANCES HEREUNDER. 
IF A TELEPHONIC REQUEST IS NOT MADE WITH RESPECT TO ANY ADVANCE IN ACCORDANCE
WITH SECTION 2.12, THEN THE BORROWER SHALL DELIVER TO THE LENDER A
BORROWING/ELECTION NOTICE, SIGNED BY IT, IN ACCORDANCE WITH THE TERMS OF
SECTION 2.6, IN ORDER TO REQUEST SUCH ADVANCE.


 


(C)                                MAKING OF REVOLVING LOANS.  PROMPTLY AFTER
RECEIPT OF THE BORROWING/ELECTION NOTICE UNDER SECTION 2.6 OR A TELEPHONIC
REQUEST IN ACCORDANCE WITH SECTION 2.12 IN RESPECT OF REVOLVING LOANS THE LENDER
WILL PROMPTLY MAKE THE FUNDS AVAILABLE TO THE BORROWER AT THE LENDER’S OFFICE IN
CHICAGO, ILLINOIS OR THE LENDER’S EURODOLLAR PAYMENT OFFICE ON THE APPLICABLE
BORROWING DATE AND SHALL DISBURSE SUCH PROCEEDS IN ACCORDANCE WITH THE
BORROWER’S DISBURSEMENT INSTRUCTIONS SET FORTH IN SUCH BORROWING/ELECTION
NOTICE.


 


2.2                                 RATE OPTIONS FOR ALL ADVANCES; MAXIMUM
INTEREST PERIODS.  THE REVOLVING LOANS MAY BE FLOATING RATE ADVANCES OR
EURODOLLAR RATE ADVANCES, OR A COMBINATION THEREOF, SELECTED BY THE BORROWER IN
ACCORDANCE WITH SECTION 2.9.  THE BORROWER MAY SELECT, IN ACCORDANCE WITH
SECTION 2.9, RATE OPTIONS AND INTEREST PERIODS APPLICABLE TO PORTIONS OF THE
LOANS; PROVIDED THAT THERE SHALL BE NO MORE THAN FIVE (5) INTEREST PERIODS IN
EFFECT WITH RESPECT TO ALL OF THE LOANS AT ANY TIME.


 


2.3                                 OPTIONAL PAYMENTS; MANDATORY
PREPAYMENTS/REPAYMENTS.


 


(A)                              OPTIONAL PAYMENTS.  THE BORROWER MAY FROM TIME
TO TIME AND AT ANY TIME UPON AT LEAST ONE (1 ) BUSINESS DAY’S PRIOR WRITTEN
NOTICE REPAY OR PREPAY, WITHOUT PENALTY OR PREMIUM ALL OR ANY PART OF
OUTSTANDING FLOATING RATE ADVANCES IN AN AGGREGATE MINIMUM AMOUNT OF $250,000
AND IN INTEGRAL MULTIPLES OF $100,000 IN EXCESS THEREOF.  EURODOLLAR RATE
ADVANCES MAY BE VOLUNTARILY REPAID OR PREPAID PRIOR TO THE LAST DAY OF THE
APPLICABLE INTEREST PERIOD, SUBJECT TO THE INDEMNIFICATION PROVISIONS CONTAINED
IN SECTION 4.4 IN AN AGGREGATE MINIMUM AMOUNT OF $250,000 AND IN INTEGRAL
MULTIPLES OF $100,000 IN EXCESS THEREOF, PROVIDED, THAT THE BORROWER MAY NOT SO
PREPAY EURODOLLAR RATE ADVANCES UNLESS IT SHALL HAVE PROVIDED AT LEAST
THREE (3) BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO THE LENDER OF SUCH PREPAYMENT.

 

27

--------------------------------------------------------------------------------


 


(B)                                MANDATORY PREPAYMENTS OF REVOLVING LOANS.


 

(I)                                     IF AT ANY TIME AND FOR ANY REASON THE
REVOLVING CREDIT OBLIGATIONS ARE GREATER THAN THE REVOLVING LOAN AVAILABILITY
THE BORROWER SHALL IMMEDIATELY MAKE A MANDATORY PREPAYMENT OF THE RESPECTIVE
OBLIGATIONS IN AN AMOUNT EQUAL TO SUCH EXCESS.

 

(ii)                                  In addition to any other mandatory
repayments pursuant to this Section 2.3, on each date after the date of this
Agreement on which borrower or any Subsidiary receives proceeds from the
following transactions, Borrower shall make the following mandatory prepayments,
except as otherwise provided below to repay the outstanding principal amount of
Revolving Loans (with no required reduction to the Total Revolving Loan
Commitment).

 

(w)                               an amount equal to 80% of the Net Sale
Proceeds of any Asset Sale shall be applied to repayment of the outstanding
principal amount of the Revolving Loans subject to an allowance for like-kind
exchanges in an aggregate amount not to exceed $1,000,000 in any fiscal year;

 

(x)                                   an amount equal to 100% of Net Recovery
Event Proceeds received from any Recovery Event, provided that so long as no
Event of Default then exists, such Net Recovery Event Proceeds shall not be
required to be so applied on such date to the extent that Borrower has delivered
a certificate to the Lender on or prior to such date stating that such proceeds
shall be used (or contractually committed to be used) within 180 days following
the date of receipt of such Net Recovery Event Proceeds from such Recovery Event
to replace or restore any properties or assets in respect of which such Net
Recovery Event Proceeds were paid (which certificate shall set forth the
estimates of the proceeds to be so expended), and provided further, that if all
or any portion of such Net Recovery Event Proceeds are not so used (or
contractually committed to be used) within such 180-day period, such remaining
portion shall be applied as a mandatory repayment as provided above (without
giving effect to the immediately preceding proviso);

 

(y)                                 an amount equal to 60% of the net proceeds
received from any issuance of capital stock or any equity interests by Borrower;
and

 

(z)                                   an amount equal to 100% of the net
proceeds received from the incurrence of Indebtedness (other than Indebtedness
permitted to be incurred pursuant to Section 7.3(A) of this Agreement.

 


2.4                                 REDUCTION OF COMMITMENTS.  THE BORROWER MAY
PERMANENTLY REDUCE THE REVOLVING LOAN COMMITMENT IN WHOLE, OR IN PART AN
AGGREGATE MINIMUM AMOUNT OF $5,000,000 WITH RESPECT THERETO AND INTEGRAL
MULTIPLES OF $1,000,000 IN EXCESS OF THAT AMOUNT WITH RESPECT THERETO (UNLESS
THE REVOLVING LOAN COMMITMENT IS REDUCED IN WHOLE), UPON AT LEAST
THREE (3) BUSINESS DAY’S PRIOR WRITTEN NOTICE TO THE LENDER, WHICH NOTICE SHALL
SPECIFY THE AMOUNT OF ANY SUCH REDUCTION; PROVIDED, HOWEVER, THAT THE AMOUNT OF
THE REVOLVING LOAN COMMITMENT MAY NOT BE REDUCED BELOW THE AGGREGATE PRINCIPAL
DOLLAR AMOUNT OF THE OUTSTANDING REVOLVING CREDIT OBLIGATIONS.  ALL ACCRUED
FACILITY FEES SHALL BE PAYABLE ON THE EFFECTIVE DATE OF ANY TERMINATION OF THE
OBLIGATIONS OF THE LENDER TO MAKE LOANS HEREUNDER.

 

28

--------------------------------------------------------------------------------


 


2.5                                 METHOD OF BORROWING.  NOT LATER THAN
3:00 P.M. (CHICAGO TIME) ON EACH BORROWING DATE, LENDER SHALL MAKE AVAILABLE ITS
REVOLVING LOAN IN IMMEDIATELY AVAILABLE FUNDS IN DOLLARS TO THE BORROWER AT THE
LENDER’S ADDRESS OR ITS EURODOLLAR PAYMENT OFFICE.


 


2.6                                 METHOD OF SELECTING TYPES AND INTEREST
PERIODS FOR ADVANCES.  THE BORROWER SHALL SELECT THE TYPE OF ADVANCE AND, IN THE
CASE OF EACH EURODOLLAR RATE ADVANCE, THE INTEREST PERIOD APPLICABLE TO EACH
ADVANCE FROM TIME TO TIME.  THE BORROWER SHALL GIVE THE LENDER IRREVOCABLE
NOTICE IN SUBSTANTIALLY THE FORM OF EXHIBIT A HERETO (A “BORROWING ELECTION
NOTICE”) NOT LATER THAN 12:00 NOON (CHICAGO TIME) (A) ON THE BORROWING DATE OF
EACH FLOATING RATE ADVANCE, AND (B) THREE (3) BUSINESS DAYS BEFORE THE BORROWING
DATE FOR EACH EURODOLLAR RATE ADVANCE SPECIFYING: (I) THE BORROWING DATE (WHICH
SHALL BE A BUSINESS DAY) OF SUCH ADVANCE; (II) THE AGGREGATE AMOUNT OF SUCH
ADVANCE; (III) THE TYPE OF ADVANCE SELECTED; AND (IV) IN THE CASE OF EACH
EURODOLLAR RATE ADVANCE, THE INTEREST PERIOD APPLICABLE THERETO.  EACH FLOATING
RATE ADVANCE AND ALL OBLIGATIONS OTHER THAN LOANS SHALL BEAR INTEREST FROM AND
INCLUDING THE DATE OF THE MAKING OF SUCH ADVANCE, IN THE CASE OF LOANS, AND THE
DATE SUCH OBLIGATION IS DUE AND OWING IN THE CASE OF SUCH OTHER OBLIGATIONS, TO
(BUT NOT INCLUDING) THE DATE OF REPAYMENT THEREOF AT THE FLOATING RATE CHANGING
WHEN AND AS SUCH FLOATING RATE CHANGES.  CHANGES IN THE RATE OF INTEREST ON THAT
PORTION OF ANY ADVANCE MAINTAINED AS A FLOATING RATE LOAN WILL TAKE EFFECT
SIMULTANEOUSLY WITH EACH CHANGE IN THE ALTERNATE BASE RATE.  EACH EURODOLLAR
RATE ADVANCE SHALL BEAR INTEREST FROM AND INCLUDING THE FIRST DAY OF THE
INTEREST PERIOD APPLICABLE THERETO TO (BUT NOT INCLUDING) THE LAST DAY OF SUCH
INTEREST PERIOD AT THE INTEREST RATE DETERMINED AS APPLICABLE TO SUCH EURODOLLAR
RATE ADVANCE.


 


2.7                                 MINIMUM AMOUNT OF EACH ADVANCE.  EACH
ADVANCE (OTHER THAN AN ADVANCE TO REPAY A REIMBURSEMENT OBLIGATION) SHALL BE IN
THE MINIMUM AMOUNT OF $250,000 AND IN MULTIPLES OF $100,000 IF IN EXCESS
THEREOF; PROVIDED, HOWEVER, THAT ANY FLOATING RATE ADVANCE MAY BE IN THE AMOUNT
OF THE UNUSED REVOLVING LOAN AVAILABILITY.


 


2.8                                 METHOD OF SELECTING TYPES, AND INTEREST
PERIODS FOR CONVERSION AND CONTINUATION OF ADVANCES.


 


(A)                              RIGHT TO CONVERT.  THE BORROWER MAY ELECT FROM
TIME TO TIME. SUBJECT TO THE PROVISIONS OF SECTION 2.3 AND THIS SECTION 2.9, TO
CONVERT ALL OR ANY PART OF A LOAN OF ANY TYPE INTO ANY OTHER TYPE OR TYPES OF
LOAN; PROVIDED THAT ANY CONVERSION OF ANY EURODOLLAR RATE ADVANCE SHALL BE MADE
ON, AND ONLY ON, THE LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO.


 


(B)                                AUTOMATIC CONVERSION AND CONTINUATION. 
FLOATING RATE LOANS SHALL CONTINUE AS FLOATING RATE LOANS UNLESS AND UNTIL SUCH
FLOATING RATE LOANS ARE CONVERTED INTO EURODOLLAR RATE LOANS.  EURODOLLAR RATE
LOANS SHALL CONTINUE AS EURODOLLAR RATE LOANS UNTIL THE END OF THE THEN
APPLICABLE INTEREST PERIOD THEREFOR, AT WHICH TIME SUCH EURODOLLAR RATE LOANS
SHALL BE AUTOMATICALLY CONVERTED INTO FLOATING RATE LOANS UNLESS THE BORROWER
SHALL HAVE GIVEN THE LENDER NOTICE IN ACCORDANCE WITH SECTION 2.9(D) REQUESTING
THAT, AT THE END OF SUCH INTEREST PERIOD, SUCH EURODOLLAR RATE LOANS CONTINUE AS
A EURODOLLAR RATE LOAN.


 


(C)                                NO CONVERSION POST-DEFAULT; LIMITED
CONVERSION POST-UNMATURED DEFAULT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN SECTION 2.9(A) OR SECTION 2.9(B), (X) NO LOAN MAY BE CONVERTED INTO
OR CONTINUED AS A EURODOLLAR RATE LOAN (EXCEPT WITH THE

 

29

--------------------------------------------------------------------------------


 


CONSENT OF THE LENDER) WHEN ANY DEFAULT HAS OCCURRED AND IS CONTINUING AND
(Y) NO LOAN MAY BE CONVERTED INTO OR CONTINUED AS A EURODOLLAR RATE LOAN WITH AN
INTEREST PERIOD GREATER THAN ONE MONTH (EXCEPT WITH THE CONSENT OF THE LENDER)
WHEN ANY UNMATURED DEFAULT HAS OCCURRED AND IS CONTINUING.


 


(D)                               BORROWING/ELECTION NOTICE.  THE BORROWER SHALL
GIVE THE LENDER AN IRREVOCABLE BORROWING/ELECTION NOTICE OF EACH CONVERSION OF A
FLOATING RATE LOAN INTO A EURODOLLAR RATE LOAN OR CONTINUATION OF A EURODOLLAR
RATE LOAN NOT LATER THAN 12:00 NOON (CHICAGO TIME) THREE (3) BUSINESS DAYS PRIOR
TO THE DATE OF THE REQUESTED CONVERSION OR CONTINUATION, WITH RESPECT TO ANY
LOAN TO BE CONVERTED OR CONTINUED AS A EURODOLLAR RATE LOAN SPECIFYING: (I) THE
REQUESTED DATE (WHICH SHALL BE A BUSINESS DAY) OF SUCH CONVERSION OR
CONTINUATION; (II) THE AMOUNT AND TYPE OF THE LOAN TO BE CONVERTED OR CONTINUED;
AND (III) THE AMOUNT OF EURODOLLAR RATE LOAN(S) INTO WHICH SUCH LOAN IS TO BE
CONVERTED OR CONTINUED, AND THE DURATION OF THE INTEREST PERIOD APPLICABLE
THERETO.


 


2.9                                 DEFAULT RATE.  AFTER THE OCCURRENCE AND
DURING THE CONTINUANCE OF A DEFAULT, AT THE OPTION OF THE LENDER, THE INTEREST
RATE(S) APPLICABLE TO THE OBLIGATIONS SHALL BE EQUAL TO THE FLOATING RATE
HEREUNDER PLUS TWO PERCENT (2.0%) PER ANNUM, AND THE LETTER OF CREDIT FEE
DESCRIBED IN SECTION 3.8(A) SHALL BE EQUAL TO THE THEN APPLICABLE LC FEE
PERCENTAGE PLUS TWO PERCENT (2.0%) PER ANNUM.


 


2.10                           METHOD OF PAYMENT.  (A) ALL PAYMENTS OF
PRINCIPAL, INTEREST, FEES, COMMISSIONS AND L/C OBLIGATIONS HEREUNDER SHALL BE
MADE, WITHOUT SETOFF, DEDUCTION OR COUNTERCLAIM (UNLESS INDICATED OTHERWISE IN
SECTION 2.14(E)), IN IMMEDIATELY AVAILABLE FUNDS TO THE LENDER (I) AT THE
LENDER’S ADDRESS SPECIFIED PURSUANT TO ARTICLE XIV WITH RESPECT TO ADVANCES OR
OTHER OBLIGATIONS AT ANY OTHER LENDING INSTALLATION OF THE LENDER SPECIFIED IN
WRITING BY THE LENDER TO THE BORROWER, BY 12:00 P.M. (CHICAGO TIME) ON THE DATE
WHEN DUE.  EACH ADVANCE SHALL BE REPAID OR PREPAID IN THE DOLLAR AMOUNT BORROWED
AND INTEREST PAYABLE THEREON SHALL ALSO BE PAID IN SUCH CURRENCY.  ANY PAYMENT
OWING BY THE BORROWER TO LENDER SHALL BE DEEMED TO HAVE BEEN PAID TO LENDER BY
THE BORROWER UPON THE LENDER’S RECEIPT OF SUCH PAYMENT FROM THE BORROWER.  THE
BORROWER AUTHORIZES THE LENDER TO CHARGE THE ACCOUNT OF THE BORROWER MAINTAINED
WITH LENDER FOR EACH PAYMENT OF PRINCIPAL, INTEREST, FEES, COMMISSIONS AND L/C
OBLIGATIONS AS IT BECOMES DUE HEREUNDER.


 


2.11                           EVIDENCE OF DEBT.


 


(A)                              NOTES.  ALL LOANS BY LENDER SHALL BE EVIDENCED
BY A SINGLE PROMISSORY NOTE OF THE BORROWER.  ON THE CLOSING DATE, THE BORROWER
SHALL DELIVER TO THE LENDER A REVOLVING NOTE, DATED SUCH DATE (TOGETHER WITH ALL
OTHER PROMISSORY NOTES ACCEPTED IN SUBSTITUTION, RENEWAL, OR REPLACEMENT
THEREFOR (INCLUDING PURSUANT TO SECTION 2.13),  A “NOTE” ), IN THE FORM OF
EXHIBIT G HERETO, WITH APPROPRIATE INSERTIONS AND PAYABLE ON ITS FACE TO THE
ORDER OF SUCH LENDER ON THE REVOLVING LOAN TERMINATION DATE IN THE PRINCIPAL SUM
OF THE REVOLVING LOAN COMMITMENT, SUBJECT, HOWEVER, TO THE LIMITATION THAT THE
PRINCIPAL AMOUNT PAYABLE THEREUNDER SHALL NOT AT ANY TIME EXCEED THE THEN UNPAID
PRINCIPAL AMOUNT OF ALL LOANS MADE BY SUCH LENDER.  THE BORROWER HEREBY
IRREVOCABLY AUTHORIZES LENDER TO MAKE OR CAUSE TO BE MADE, AT OR ABOUT THE TIME
OF EACH REVOLVING LOAN MADE BY IT, AN APPROPRIATE NOTATION ON THE GRID ATTACHED
TO THE REVOLVING NOTE PAYABLE TO THE ORDER OF LENDER, REFLECTING THE UNPAID
PRINCIPAL AMOUNT OF ALL LOANS MADE BY

 

30

--------------------------------------------------------------------------------


 


LENDER.  LENDER AGREES TO MAKE OR CAUSE TO BE MADE, AT OR ABOUT THE TIME OF
RECEIPT OF ANY PAYMENT OF ANY PRINCIPAL OF A NOTE PAYABLE TO ITS ORDER, AN
APPROPRIATE NOTATION ON THE GRID ATTACHED TO SUCH REVOLVING NOTE REFLECTING SUCH
PAYMENT.  THE AGGREGATE UNPAID AMOUNT OF LOANS SET FORTH ON THE GRID ATTACHED TO
THE NOTE SHALL BE CONCLUSIVE EVIDENCE (ABSENT MANIFEST ERROR) OF THE PRINCIPAL
AMOUNT OWING AND UNPAID ON SUCH NOTE.  THE FAILURE SO TO RECORD ANY SUCH LOAN OR
PAYMENT, OR ANY ERROR IN SO RECORDING ANY SUCH LOAN OR REPAYMENT, SHALL NOT,
HOWEVER, LIMIT OR OTHERWISE AFFECT THE OBLIGATIONS OF THE BORROWER HEREUNDER OR
UNDER THE NOTE TO REPAY THE PRINCIPAL AMOUNT OF THE LOANS TOGETHER WITH ALL
INTEREST ACCRUING THEREON.


 


(B)                                REGISTER.  THE REGISTER MAINTAINED BY THE
LENDER PURSUANT TO SECTION 13.3(D) SHALL INCLUDE A CONTROL ACCOUNT IN WHICH
ACCOUNT SHALL BE RECORDED (I) THE DATE AND THE AMOUNT OF EACH LOAN MADE
HEREUNDER, THE TYPE THEREOF AND THE INTEREST PERIOD, IF ANY, APPLICABLE THERETO,
(II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO BECOME DUE
AND PAYABLE FROM THE BORROWER TO LENDER HEREUNDER, (III) THE AMOUNT OF ANY SUM
RECEIVED BY THE LENDER HEREUNDER AND (IV) ALL OTHER APPROPRIATE DEBITS AND
CREDITS AS PROVIDED IN THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ALL FEES,
CHARGES, EXPENSES AND INTEREST.


 


(C)                                ENTRIES IN REGISTER.  THE ENTRIES MADE IN THE
REGISTER MAINTAINED PURSUANT TO SUBSECTIONS (B) OF THIS SECTION SHALL BE
CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST ERROR, GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT, UNLESS THE BORROWER OBJECTS TO INFORMATION CONTAINED IN
THE LOAN ACCOUNTS OR THE REGISTER WITHIN FORTY-FIVE (45) DAYS OF THE BORROWER’S
RECEIPT OF SUCH INFORMATION; PROVIDED THAT THE FAILURE OF LENDER TO MAINTAIN
SUCH ACCOUNTS OR ANY ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION
OF THE BORROWER TO REPAY THE LOANS IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.


 


2.12                           TELEPHONIC NOTICES.  THE BORROWER AUTHORIZES THE
LENDER TO EXTEND ADVANCES, EFFECT SELECTIONS OF TYPES OF ADVANCES AND TO
TRANSFER FUNDS BASED ON TELEPHONIC NOTICES MADE BY ANY PERSON OR PERSONS THE
LENDER IN GOOD FAITH BELIEVES TO BE ACTING ON BEHALF OF THE BORROWER.  THE
BORROWER AGREES TO DELIVER PROMPTLY TO THE LENDER A WRITTEN CONFIRMATION, SIGNED
BY AN AUTHORIZED OFFICER (OR SUCH OTHER OFFICER DESIGNATED IN WRITING TO THE
LENDER BY AN AUTHORIZED OFFICER SO LONG AS SUCH OTHER OFFICER IS ALSO PERMITTED
TO MAKE SUCH DELIVERY UNDER THE BORROWER’S ORGANIZATIONAL DOCUMENTS), IF SUCH
CONFIRMATION IS REQUESTED BY THE LENDER OF EACH TELEPHONIC NOTICE.  IF THE
WRITTEN CONFIRMATION DIFFERS IN ANY MATERIAL RESPECT FROM THE ACTION TAKEN BY
THE LENDER, THE RECORDS OF THE LENDER SHALL GOVERN ABSENT MANIFEST ERROR, GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.  IN CASE OF DISAGREEMENT CONCERNING SUCH
NOTICES, IF THE LENDER HAS RECORDED TELEPHONIC BORROWING NOTICES, SUCH
RECORDINGS WILL BE MADE AVAILABLE TO THE BORROWER UPON THE BORROWER’S REQUEST
THEREFOR.


 


2.13                           PROMISE TO PAY; INTEREST AND FACILITY FEES;
INTEREST PAYMENT DATES; INTEREST AND FEE BASIS; TAXES.


 


(A)                              PROMISE TO PAY.  THE BORROWER UNCONDITIONALLY
PROMISES TO PAY WHEN DUE THE PRINCIPAL AMOUNT OF EACH LOAN INCURRED BY IT AND
ALL OTHER OBLIGATIONS INCURRED BY IT, AND TO PAY ALL UNPAID INTEREST ACCRUED
THEREON, IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.

 

31

--------------------------------------------------------------------------------


 


(B)                                INTEREST PAYMENT DATES.  INTEREST ACCRUED ON
EACH FLOATING RATE LOAN SHALL BE PAYABLE ON EACH PAYMENT DATE, COMMENCING WITH
THE FIRST SUCH DATE TO OCCUR AFTER THE DATE HEREOF, UPON ANY PREPAYMENT WHETHER
BY ACCELERATION OR OTHERWISE, AND AT THE REVOLVING LOAN TERMINATION DATE
(WHETHER BY ACCELERATION OR OTHERWISE).  INTEREST ACCRUED ON EACH FIXED-RATE
LOAN SHALL BE PAYABLE ON THE LAST DAY OF ITS APPLICABLE INTEREST PERIOD, ON ANY
DATE ON WHICH SUCH FIXED-RATE LOAN IS PREPAID, WHETHER BY ACCELERATION OR
OTHERWISE, AND AT MATURITY.  INTEREST ACCRUED ON EACH FIXED-RATE LOAN HAVING AN
INTEREST PERIOD LONGER THAN THREE MONTHS SHALL ALSO BE PAYABLE ON THE LAST DAY
OF EACH THREE-MONTH INTERVAL DURING SUCH INTEREST PERIOD.  INTEREST ACCRUED ON
THE PRINCIPAL BALANCE OF ALL OTHER OBLIGATIONS SHALL BE PAYABLE IN ARREARS
(I) ON EACH PAYMENT DATE, COMMENCING ON THE FIRST SUCH PAYMENT DATE FOLLOWING
THE INCURRENCE OF SUCH OBLIGATIONS, (II) UPON REPAYMENT THEREOF IN FULL OR IN
PART, AND (III) IF NOT THERETOFORE PAID IN FULL, AT THE TIME SUCH OTHER
OBLIGATIONS BECOME DUE AND PAYABLE (WHETHER BY ACCELERATION OR OTHERWISE).


 


(C)                                FEES.


 

(I)                                     THE BORROWER SHALL PAY TO THE LENDER
FROM AND AFTER THE DATE OF THIS AGREEMENT UNTIL THE DATE ON WHICH THE REVOLVING
LOAN COMMITMENT SHALL BE TERMINATED IN WHOLE, A COMMITMENT FEE ACCRUING AT THE
RATE OF THE THEN APPLICABLE COMMITMENT FEE PERCENTAGE, ON THE AMOUNT OF THE
UNUSED REVOLVING LOAN COMMITMENT IN EFFECT ON THE DATE OF SUCH PAYMENT.  ALL
SUCH COMMITMENT FEES PAYABLE UNDER THIS CLAUSE (C)(I) SHALL BE PAYABLE QUARTERLY
IN ARREARS ON EACH PAYMENT DATE OCCURRING AFTER THE DATE OF THIS AGREEMENT, AND,
IN ADDITION, ON THE DATE ON WHICH THE REVOLVING LOAN COMMITMENT SHALL BE
TERMINATED IN WHOLE.

 

(II)                                  THE BORROWER AGREES TO PAY, ON THE CLOSING
DATE, TO THE LENDER AN UPFRONT CLOSING FEE PURSUANT TO THE TERMS OF THE LENDER’S
COMMITMENT LETTER, DATED MARCH 16, 2005.

 


(D)                               INTEREST AND FEE BASIS; APPLICABLE EURODOLLAR
MARGIN; APPLICABLE ABR MARGIN; APPLICABLE L/C FEE PERCENTAGE AND APPLICABLE
COMMITMENT FEE PERCENTAGE.


 

(I)                                     INTEREST ON ALL EURODOLLAR RATE LOANS
AND ON ALL FEES SHALL BE CALCULATED FOR ACTUAL DAYS ELAPSED ON THE BASIS OF A
360-DAY YEAR.  INTEREST ON ALL FLOATING RATE LOANS SHALL BE CALCULATED FOR
ACTUAL DAYS ELAPSED ON THE BASIS OF A 365-DAY YEAR, OR WHEN APPROPRIATE 366-DAY
YEAR.  INTEREST SHALL BE PAYABLE FOR THE DAY AN OBLIGATION IS INCURRED BUT NOT
FOR THE DAY OF ANY PAYMENT ON THE AMOUNT PAID IF PAYMENT IS RECEIVED PRIOR TO
2:00 P.M. (LOCAL TIME) AT THE PLACE OF PAYMENT.  IF ANY PAYMENT OF PRINCIPAL OF
OR INTEREST ON A LOAN OR ANY PAYMENT OF ANY OTHER OBLIGATIONS SHALL BECOME DUE
ON A DAY WHICH IS NOT A BUSINESS DAY, SUCH PAYMENT SHALL BE MADE ON THE NEXT
SUCCEEDING BUSINESS DAY AND, IN THE CASE OF A PRINCIPAL PAYMENT, SUCH EXTENSION
OF TIME SHALL BE INCLUDED IN COMPUTING INTEREST, FEES AND COMMISSIONS IN
CONNECTION WITH SUCH PAYMENT.

 

(II)                                  THE APPLICABLE EURODOLLAR MARGIN,
APPLICABLE ABR MARGIN, APPLICABLE COMMITMENT FEE PERCENTAGE AND APPLICABLE L/C
FEE PERCENTAGE SHALL BE DETERMINED ON THE BASIS OF THE THEN APPLICABLE SENIOR
LEVERAGE RATIO AS DESCRIBED IN THIS SECTION 2.13(D)(II), FROM TIME TO TIME BY
REFERENCE TO THE FOLLOWING TABLE:

 

32

--------------------------------------------------------------------------------


 

Applicable
Margin

 

Level I
Status
Senior
Leverage
Ratio is
less than or
equal to 1.5

 

Level II
Status
Senior
Leverage
Ratio
is greater than
1.5 to 1.0 and
less than or
equal to 2.0

 

Level III
Status
Senior
Leverage
Ratio
is greater than
2.0 to 1.0 and
less than or
equal to 2.50

 

Level IV
Status
Senior
Leverage
Ratio is
greater than
2.50 and less
than or equal
to 3.00

 

Level V
Status
Senior
Leverage
Ratio is
greater than
3.00

 

Eurodollar Margin and L/C Fee Percentage

 

1.50

%

1.75

%

2.00

%

2.25

%

2.50

%

ABR Margin

 

0

%

0

%

0

%

0

%

0

%

Commitment Fee Percentage

 

0.25

%

0.25

%

0.25

%

.375

%

.375

%

 

For purposes of this Section 2.13(D)(ii), the Senior Leverage Ratio shall be
calculated as provided in Section 7.4(A).  Upon receipt of the financial
statements delivered pursuant to Sections 7.1(A)(i) and (ii), as applicable, the
Applicable Eurodollar Margin, the Applicable ABR Margin, the Applicable
Commitment Fee Percentage and Applicable L/C Fee Percentage shall be adjusted,
such adjustment being effective five (5) Business Days following the day such
financial statements and compliance certificates are delivered pursuant to
Section 7.1(A); provided, that if the Borrower shall not have timely delivered
its financial statements and compliance certificates in accordance with the
applicable provisions of Section 7.1(A), and such failure continues for
five (5) days after notice from the Lender to the Borrower, then, at the
discretion of the Lender, commencing on the date upon which such financial
statements and compliance certificates should have been delivered and continuing
until five (5) days after such financial statements and compliance certificates
are actually delivered, it shall be assumed for purposes of determining the
Applicable Eurodollar Margin, the Applicable ABR Margin, Applicable L/C Fee
Percentage and Applicable Commitment Fee Percentage that the Senior Leverage
Ratio was greater than 3.0 to 1.0 and Level V pricing shall be applicable.

 

(III)                               NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, FROM THE CLOSING DATE THROUGH THE FIFTH (5TH) BUSINESS DAY FOLLOWING
THE DAY FINANCIAL STATEMENTS ARE DELIVERED PURSUANT TO SECTION 7.1(A) FOR THE
FISCAL YEAR ENDING JUNE 30, 2006, THE APPLICABLE EURODOLLAR MARGIN, THE
APPLICABLE ABR MARGIN, THE APPLICABLE L/C PERCENTAGE AND THE APPLICABLE
COMMITMENT FEE PERCENTAGE SHALL BE DETERMINED BASED UPON A SENIOR LEVERAGE RATIO
EQUAL TO LEVEL IV STATUS.

 

33

--------------------------------------------------------------------------------


 


(E)                                 TAXES.


 

(I)                                     ANY AND ALL PAYMENTS BY THE BORROWER
HEREUNDER (WHETHER IN RESPECT OF PRINCIPAL, INTEREST, FEES OR OTHERWISE) SHALL
BE MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY AND ALL PRESENT OR
FUTURE TAXES, LEVIES, IMPOSTS, DEDUCTIONS, CHARGES OR WITHHOLDINGS OR ANY
INTEREST, PENALTIES OR LIABILITIES WITH RESPECT THERETO IMPOSED BY ANY
GOVERNMENTAL AUTHORITY INCLUDING THOSE ARISING AFTER THE DATE HEREOF AS A RESULT
OF THE ADOPTION OF OR ANY CHANGE IN ANY LAW, TREATY, RULE, REGULATION, GUIDELINE
OR DETERMINATION OF A GOVERNMENTAL AUTHORITY OR ANY CHANGE IN THE INTERPRETATION
OR APPLICATION THEREOF BY A GOVERNMENTAL AUTHORITY BUT EXCLUDING, IN THE CASE OF
EACH LENDER AND THE LENDER, SUCH TAXES (INCLUDING INCOME TAXES, FRANCHISE TAXES
AND BRANCH PROFIT TAXES) AS ARE IMPOSED ON OR MEASURED BY LENDER’S NET INCOME OR
SIMILAR TAXES IMPOSED BY THE UNITED STATES OF AMERICA OR ANY GOVERNMENTAL
AUTHORITY OF THE JURISDICTION UNDER THE LAWS OF WHICH LENDER IS ORGANIZED OR
MAINTAINS A LENDING INSTALLATION (ALL SUCH NON-EXCLUDED TAXES, LEVIES, IMPOSTS,
DEDUCTIONS, CHARGES, WITHHOLDINGS, AND LIABILITIES WHICH THE LENDER OR A LENDER
DETERMINES TO BE APPLICABLE TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, THE
REVOLVING LOAN COMMITMENTS, THE LOANS OR THE LETTERS OF CREDIT BEING HEREINAFTER
REFERRED TO AS “TAXES”).  IF THE BORROWER OR THE LENDER SHALL BE REQUIRED BY LAW
TO DEDUCT OR WITHHOLD ANY TAXES FROM OR IN RESPECT OF ANY SUM PAYABLE HEREUNDER
OR UNDER THE OTHER LOAN DOCUMENTS TO LENDER (I) THE SUM PAYABLE SHALL BE
INCREASED AS MAY BE NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS OR
WITHHOLDINGS (INCLUDING DEDUCTIONS OR WITHHOLDINGS APPLICABLE TO ADDITIONAL SUMS
PAYABLE UNDER THIS SECTION 2.14(E)) LENDER RECEIVES AN AMOUNT EQUAL TO THE SUM
IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS OR WITHHOLDINGS BEEN MADE,
(II) THE BORROWER SHALL MAKE SUCH DEDUCTIONS OR WITHHOLDINGS, AND (III) THE
BORROWER SHALL PAY THE FULL AMOUNT DEDUCTED OR WITHHELD TO THE RELEVANT TAXATION
AUTHORITY OR OTHER AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.  IF ANY TAX,
INCLUDING, WITHOUT LIMITATION, ANY WITHHOLDING TAX, OF THE UNITED STATES OF
AMERICA OR ANY OTHER GOVERNMENTAL AUTHORITY SHALL BE OR BECOME APPLICABLE
(Y) AFTER THE DATE OF THIS AGREEMENT, TO SUCH PAYMENTS BY THE BORROWER MADE TO
THE LENDING INSTALLATION OR ANY OTHER OFFICE THAT LENDER MAY CLAIM AS ITS
LENDING INSTALLATION, OR (Z) AFTER LENDER’S SELECTION AND DESIGNATION OF ANY
OTHER LENDING INSTALLATION, SUCH PAYMENTS MADE TO SUCH OTHER LENDING
INSTALLATION, LENDER SHALL USE REASONABLE EFFORTS TO MAKE, FUND AND MAINTAIN ITS
LOANS THROUGH ANOTHER LENDING INSTALLATION OF LENDER IN ANOTHER JURISDICTION SO
AS TO REDUCE THE BORROWER’S LIABILITY HEREUNDER, IF THE MAKING, TENDING OR
MAINTENANCE OF SUCH LOANS THROUGH SUCH OTHER LENDING INSTALLATION OF LENDER DOES
NOT, IN THE REASONABLE JUDGMENT OF SUCH LENDER, OTHERWISE ADVERSELY AND
MATERIALLY AFFECT SUCH LOANS, OR OBLIGATIONS UNDER THE REVOLVING LOAN
COMMITMENTS OF SUCH LENDER.

 

(II)                                  IN ADDITION, THE BORROWER AGREES TO PAY
ANY PRESENT OR FUTURE STAMP OR DOCUMENTARY TAXES OR ANY OTHER EXCISE OR PROPERTY
TAXES, CHARGES, OR SIMILAR LEVIES WHICH ARISE FROM ANY PAYMENT MADE HEREUNDER,
FROM THE ISSUANCE OF LETTERS OF CREDIT HEREUNDER, OR FROM THE EXECUTION,
DELIVERY OR REGISTRATION OF, OR OTHERWISE WITH RESPECT TO, THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS, THE REVOLVING LOAN COMMITMENTS, THE LOANS OR THE LETTERS
OF CREDIT (HEREINAFTER REFERRED TO AS “OTHER TAXES”).

 

(III)                               THE BORROWER INDEMNIFIES LENDER FOR THE FULL
AMOUNT OF TAXES AND OTHER TAXES (INCLUDING, WITHOUT LIMITATION, ANY TAXES OR
OTHER TAXES IMPOSED BY ANY GOVERNMENTAL AUTHORITY ON AMOUNTS PAYABLE UNDER THIS
SECTION 2.14(E)) PAID BY LENDER

 

34

--------------------------------------------------------------------------------


 

OR THE LENDER AND ANY LIABILITY (INCLUDING PENALTIES, INTEREST, AND EXPENSES)
ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH TAXES OR OTHER
TAXES WERE CORRECTLY OR LEGALLY ASSERTED.  THIS INDEMNIFICATION SHALL BE MADE
WITHIN THIRTY (30) DAYS AFTER THE DATE LENDER MAKES WRITTEN DEMAND THEREFOR.  A
CERTIFICATE AS TO ANY ADDITIONAL AMOUNT PAYABLE TO LENDER UNDER THIS
SECTION 2.14(E) SUBMITTED TO THE BORROWER BY LENDER SHALL SHOW IN REASONABLE
DETAIL THE AMOUNT PAYABLE AND THE CALCULATIONS USED TO DETERMINE SUCH AMOUNT AND
SHALL, ABSENT MANIFEST ERROR, BE FINAL, CONCLUSIVE AND BINDING UPON ALL PARTIES
HERETO.  WITH RESPECT TO SUCH DEDUCTION OR WITHHOLDING FOR OR ON ACCOUNT OF ANY
TAXES AND TO CONFIRM THAT ALL SUCH TAXES HAVE BEEN PAID TO THE APPROPRIATE
GOVERNMENTAL AUTHORITIES, THE BORROWER SHALL PROMPTLY (AND IN ANY EVENT NOT
LATER THAN THIRTY (30) DAYS AFTER RECEIPT) FURNISH TO LENDER CERTIFICATES,
RECEIPTS AND OTHER DOCUMENTS AS MAY BE REQUIRED (IN THE JUDGMENT OF LENDER TO
ESTABLISH ANY TAX CREDIT TO WHICH LENDER MAY BE ENTITLED.  IN THE EVENT LENDER
RECEIVES ANY SUCH TAX CREDIT, LENDER SHALL PAY TO THE BORROWER SUCH AMOUNT (IF
ANY) NOT EXCEEDING THE INCREASED AMOUNT PAID BY THE BORROWER TO, OR ON BEHALF
OF, LENDER THAT IS ALLOCABLE TO SUCH INCREASED AMOUNT.  LENDER REQUESTING
COMPENSATION UNDER THIS SECTION 2.14(E) SHALL USE ITS REASONABLE EFFORTS TO
NOTIFY THE BORROWER IN WRITING OF THE EVENT GIVING RISE TO SUCH DEMAND FOR
COMPENSATION NOT MORE THAN NINETY (90) DAYS FOLLOWING THE DATE UPON WHICH THE
RESPONSIBLE ACCOUNT OFFICER FOR THE LENDER KNOWS OF SUCH EVENT.  SUCH WRITTEN
DEMAND SHALL BE REBUTTABLY PRESUMED CORRECT FOR ALL PURPOSES.  IF LENDER DEMANDS
COMPENSATION UNDER THIS SECTION 2.14(E) MORE THAN NINETY (90) DAYS FOLLOWING THE
DATE UPON WHICH A RESPONSIBLE ACCOUNT OFFICER FOR LENDER KNOWS THAT TAXES OR
OTHER TAXES HAVE BEGUN TO ACCRUE WITH RESPECT TO WHICH LENDER IS ENTITLED TO
COMPENSATION UNDER THIS SECTION 2.14(E), THEN ANY TAXES OR OTHER TAXES
ATTRIBUTABLE TO THE PERIOD PRIOR TO THE NINETY (90) DAY PERIOD IMMEDIATELY
PRECEDING THE DATE ON WHICH LENDER PROVIDED SUCH NOTICE AND DEMAND FOR
COMPENSATION SHALL BE EXCLUDED FROM THE INDEMNITY OBLIGATIONS OF THE BORROWER
UNDER THIS SECTION 2.14(E).

 

(IV)                              WITHIN THIRTY (30) DAYS AFTER THE DATE OF ANY
PAYMENT OF TAXES OR OTHER TAXES BY THE BORROWER, THE BORROWER SHALL FURNISH TO
THE LENDER THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT EVIDENCING PAYMENT
THEREOF.

 

(V)                                 WITHOUT PREJUDICE TO THE SURVIVAL OF ANY
OTHER AGREEMENT OF THE BORROWER HEREUNDER, THE AGREEMENTS AND OBLIGATIONS OF THE
BORROWER CONTAINED IN THIS SECTION 2.14(E) SHALL SURVIVE THE PAYMENT IN FULL OF
ALL OBLIGATIONS HEREUNDER, THE TERMINATION OF THE LETTERS OF CREDIT AND THE
TERMINATION OF THIS AGREEMENT FOR A PERIOD OF ONE YEAR.

 

(VI)                              UPON THE REQUEST, AND AT THE EXPENSE OF THE
BORROWER, THE LENDER TO WHICH THE BORROWER IS REQUIRED TO PAY ANY ADDITIONAL
AMOUNT PURSUANT TO THIS SECTION 2.14(E), SHALL REASONABLY AFFORD THE BORROWER
THE OPPORTUNITY TO CONTEST, AND SHALL REASONABLY COOPERATE WITH THE BORROWER IN
CONTESTING, THE IMPOSITION OF ANY TAX GIVING RISE TO SUCH PAYMENT; PROVIDED,
THAT (I) LENDER SHALL NOT BE REQUIRED TO AFFORD THE BORROWER THE OPPORTUNITY TO
SO CONTEST UNLESS THE BORROWER SHALL HAVE CONFIRMED IN WRITING TO LENDER ITS
OBLIGATION TO PAY SUCH AMOUNTS PURSUANT TO THIS AGREEMENT; AND (II) THE BORROWER
SHALL REIMBURSE LENDER FOR ITS ATTORNEYS’ AND ACCOUNTANTS’ FEES AND
DISBURSEMENTS INCURRED IN SO COOPERATING WITH THE BORROWER IN CONTESTING THE
IMPOSITION

 

35

--------------------------------------------------------------------------------


 

OF SUCH TAX; PROVIDED, HOWEVER, THAT NOTWITHSTANDING THE FOREGOING, LENDER SHALL
NOT BE REQUIRED TO AFFORD THE BORROWER THE OPPORTUNITY TO CONTEST, OR COOPERATE
WITH THE BORROWER IN CONTESTING, THE IMPOSITION OF ANY TAXES, IF LENDER IN GOOD
FAITH DETERMINES THAT TO DO SO WOULD HAVE AN ADVERSE EFFECT ON IT.

 


2.14                           LENDING INSTALLATIONS.  LENDER MAY BOOK ITS LOANS
OR LETTERS OF CREDIT AT ANY LENDING INSTALLATION SELECTED BY LENDER AND MAY
CHANGE ITS LENDING INSTALLATION FROM TIME TO TIME UPON REASONABLE WRITTEN NOTICE
THEREOF TO THE BORROWER.  ALL TERMS OF THIS AGREEMENT SHALL APPLY TO ANY SUCH
LENDING INSTALLATION.  LENDER MAY, BY WRITTEN OR FACSIMILE NOTICE TO THE
BORROWER, DESIGNATE A LENDING INSTALLATION THROUGH WHICH LOANS WILL BE MADE BY
IT AND FOR WHOSE ACCOUNT LOAN PAYMENTS AND/OR PAYMENTS OF L/C OBLIGATIONS ARE TO
BE MADE.


 


2.15                           TERMINATION DATE.  THIS AGREEMENT SHALL BE
EFFECTIVE UNTIL THE TERMINATION DATE.  NOTWITHSTANDING THE TERMINATION OF THIS
AGREEMENT, UNTIL (A) ALL OF THE OBLIGATIONS (OTHER THAN CONTINGENT INDEMNITY
OBLIGATIONS) SHALL HAVE BEEN FULLY PAID AND SATISFIED IN CASH, (B) ALL FINANCING
ARRANGEMENTS AMONG THE BORROWER AND THE LENDER PURSUANT TO THIS AGREEMENT SHALL
HAVE BEEN TERMINATED AND (C) ALL OF THE LETTERS OF CREDIT SHALL HAVE EXPIRED,
BEEN CANCELED, TERMINATED OR CASH COLLATERALIZED IN ACCORDANCE WITH
SECTION 3.11, ALL OF THE RIGHTS AND REMEDIES UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS SHALL SURVIVE.


 


2.16                           JUDGMENT CURRENCY.  IF, FOR THE PURPOSES OF
OBTAINING JUDGMENT IN ANY COURT, IT IS NECESSARY TO CONVERT A SUM DUE FROM THE
BORROWER HEREUNDER IN THE CURRENCY EXPRESSED TO BE PAYABLE HEREIN (THE
“SPECIFIED CURRENCY”) INTO ANOTHER CURRENCY, THE PARTIES HERETO AGREE, TO THE
FULLEST EXTENT THAT THEY MAY EFFECTIVELY DO SO, THAT THE RATE OF EXCHANGE USED
SHALL BE THAT AT WHICH IN ACCORDANCE WITH NORMAL BANKING PROCEDURES THE LENDER
COULD PURCHASE THE SPECIFIED CURRENCY WITH SUCH OTHER CURRENCY AT THE LENDER’S
MAIN OFFICE IN CHICAGO, ILLINOIS ON THE BUSINESS DAY PRECEDING THAT ON WHICH THE
FINAL, NON-APPEALABLE JUDGMENT IS GIVEN.  THE OBLIGATIONS OF THE BORROWER IN
RESPECT OF ANY SUM DUE TO ANY LENDER HEREUNDER SHALL, NOTWITHSTANDING ANY
JUDGMENT IN A CURRENCY OTHER THAN THE SPECIFIED CURRENCY, BE DISCHARGED ONLY TO
THE EXTENT THAT ON THE BUSINESS DAY FOLLOWING RECEIPT BY SUCH LENDER OF ANY SUM
ADJUDGED TO BE SO DUE IN SUCH OTHER CURRENCY SUCH LENDER MAY IN ACCORDANCE WITH
NORMAL, REASONABLE BANKING PROCEDURES PURCHASE THE SPECIFIED CURRENCY WITH SUCH
OTHER CURRENCY.  IF THE AMOUNT OF THE SPECIFIED CURRENCY SO PURCHASED IS LESS
THAN THE SUM ORIGINALLY DUE TO LENDER IN THE SPECIFIED CURRENCY, THE BORROWER
AGREES, TO THE FULLEST EXTENT THAT IT MAY EFFECTIVELY DO SO, AS A SEPARATE
OBLIGATION AND NOTWITHSTANDING ANY SUCH JUDGMENT, TO INDEMNIFY LENDER AGAINST
SUCH LOSS, AND IF THE AMOUNT OF THE SPECIFIED CURRENCY SO PURCHASED EXCEEDS THE
SUM ORIGINALLY DUE TO LENDER IN THE SPECIFIED CURRENCY, LENDER AGREES TO REMIT
SUCH EXCESS TO THE BORROWER.


 


2.17                           SECURITY OF OBLIGATIONS.  AS SECURITY FOR THE
PAYMENT OF THE OBLIGATIONS, AND EACH GUARANTOR’S OBLIGATION UNDER ITS SUBSIDIARY
GUARANTY, THE BORROWER AND EACH GUARANTOR, PURSUANT TO THE TERMS OF THE SECURITY
AGREEMENT, COLLATERAL ASSIGNMENT, ALABAMA LEASEHOLD MORTGAGE, THE SUBSIDIARY
STOCK PLEDGE AGREEMENTS, TRADEMARK SECURITY AGREEMENT, PATENT SECURITY
AGREEMENT, INDIANA MORTGAGE, PENNSYLVANIA MORTGAGE AND CALIFORNIA DEED OF TRUST,
AS APPLICABLE, DO HEREBY REAFFIRM ITS PLEDGE, ASSIGNMENT, TRANSFER AND DELIVERY
TO THE LENDER AND GRANT TO THE LENDER A CONTINUING AND UNCONDITIONAL SECURITY
INTEREST IN AND TO THE COLLATERAL AS DEFINED HEREIN.  THE LENDER AND THE
BORROWER AGREE THAT THE LENDER SHALL RELEASE ITS SECURITY INTEREST AND LIENS IN
THE COLLATERAL UPON BORROWER’S DELIVERY AND LENDER’S

 

36

--------------------------------------------------------------------------------


 


ACCEPTANCE, OF BORROWER’S NOTICE OF ITS SATISFACTION OF AND COMPLIANCE WITH THE
RELEASE COVENANTS, IN THE FORM REQUIRED BY
SECTION 7.1(J).


 


ARTICLE III:  THE LETTER OF CREDIT FACILITY


 


3.1                                 OBLIGATION TO ISSUE LETTERS OF CREDIT. 
SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT AND IN RELIANCE UPON THE
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE BORROWER HEREIN SET FORTH,
LENDER HEREBY AGREES TO ISSUE FOR THE ACCOUNT OF THE BORROWER THROUGH SUCH
LENDER’S BRANCHES AS IT AND THE BORROWER MAY JOINTLY AGREE, ONE OR MORE LETTERS
OF CREDIT DENOMINATED IN DOLLARS IN ACCORDANCE WITH THIS ARTICLE III, FROM TIME
TO TIME DURING THE PERIOD, COMMENCING ON THE CLOSING DATE AND ENDING ON THE
BUSINESS DAY PRIOR TO THE TERMINATION DATE.


 


3.2                                 TRANSITIONAL LETTERS OF CREDIT. 
SCHEDULE 3.2 CONTAINS A SCHEDULE OF CERTAIN LETTERS OF CREDIT ISSUED FOR THE
ACCOUNT OF THE BORROWER PRIOR TO THE CLOSING DATE.  SUBJECT TO THE SATISFACTION
OF THE CONDITIONS CONTAINED IN SECTIONS 5.1 AND 5.2, FROM AND AFTER THE CLOSING
DATE SUCH LETTERS OF CREDIT SHALL BE DEEMED TO BE LETTERS OF CREDIT ISSUED
PURSUANT TO THIS ARTICLE III.


 


3.3                                 TYPES AND AMOUNTS.  LENDER SHALL HAVE NO
OBLIGATION TO AND SHALL NOT:


 


(A)                              ISSUE (OR AMEND) ANY LETTER OF CREDIT IF ON THE
DATE OF ISSUANCE (OR AMENDMENT), BEFORE OR AFTER GIVING EFFECT TO THE LETTER OF
CREDIT REQUESTED HEREUNDER, (I) THE DOLLAR AMOUNT OF THE REVOLVING CREDIT
OBLIGATIONS AT SUCH TIME WOULD EXCEED THE REVOLVING LOAN COMMITMENT AT SUCH
TIME, OR (II) THE AGGREGATE OUTSTANDING DOLLAR AMOUNT OF THE L/C OBLIGATIONS
WOULD EXCEED THE MAXIMUM LETTER OF CREDIT OBLIGATION; OR


 


(B)                                ISSUE (OR AMEND) ANY LETTER OF CREDIT WHICH
HAS AN EXPIRATION DATE LATER THAN THE DATE WHICH IS THE EARLIER OF
(X) ONE (1) YEAR AFTER THE DATE OF ISSUANCE THEREOF OR (Y) FIVE (5) BUSINESS
DAYS IMMEDIATELY PRECEDING THE REVOLVING CREDIT TERMINATION DATE; PROVIDED, THAT
ANY LETTER OF CREDIT WITH A ONE-YEAR TERM MAY PROVIDE FOR THE RENEWAL THEREOF
FOR ADDITIONAL ONE-YEAR PERIODS (WHICH IN NO EVENT SHALL EXTEND BEYOND THE DATE
REFERRED TO IN CLAUSE (Y) ABOVE.


 


3.4                                 CONDITIONS.  IN ADDITION TO BEING SUBJECT TO
THE SATISFACTION OF THE CONDITIONS CONTAINED IN SECTIONS 5.1 AND 5.2, THE
OBLIGATION OF THE LENDER TO ISSUE ANY LETTER OF CREDIT IS SUBJECT TO THE
SATISFACTION IN FULL OF THE FOLLOWING CONDITIONS:


 


(A)                              THE BORROWER SHALL HAVE DELIVERED TO THE LENDER
AT SUCH TIMES AND IN SUCH MANNER AS LENDER MAY REASONABLY PRESCRIBE, A REQUEST
FOR ISSUANCE OF SUCH LETTER OF CREDIT IN SUBSTANTIALLY THE FORM OF EXHIBIT B
HERETO (EACH SUCH REQUEST A “REQUEST FOR LETTER OF CREDIT”), DULY EXECUTED
APPLICATIONS FOR SUCH LETTER OF CREDIT AND SUCH LETTER OF CREDIT AGREEMENT AS
REQUIRED BY LENDER, AND SUCH OTHER DOCUMENTS, INSTRUCTIONS AND AGREEMENTS AS MAY
BE REQUIRED PURSUANT TO THE TERMS THEREOF (ALL SUCH APPLICATIONS, DOCUMENTS,
INSTRUCTIONS, AND AGREEMENTS BEING REFERRED TO HEREIN AS THE “L/C DOCUMENTS”) TO
WHICH L/C DOCUMENTS BORROWER AGREES TO BE BOUND, (PROVIDED IN THE EVENT OF ANY
CONFLICT IN TERMS BETWEEN THIS AGREEMENT AND THE L/C DOCUMENTS, THIS AGREEMENT’S
TERMS SHALL GOVERN) AND THE PROPOSED LETTER OF CREDIT SHALL BE REASONABLY
SATISFACTORY TO LENDER AS TO FORM AND CONTENT; AND

 

37

--------------------------------------------------------------------------------


 


(B)                                AS OF THE DATE OF ISSUANCE NO ORDER, JUDGMENT
OR DECREE OF ANY COURT, ARBITRATOR OR GOVERNMENTAL AUTHORITY SHALL PURPORT BY
ITS TERMS TO ENJOIN OR RESTRAIN THE APPLICABLE LENDER FROM ISSUING SUCH LETTER
OF CREDIT AND NO LAW, RULE OR REGULATION APPLICABLE TO SUCH LENDER AND NO
REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM A
GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER LENDER SHALL PROHIBIT OR REQUEST
THAT LENDER REFRAIN FROM THE ISSUANCE OF LETTERS OF CREDIT GENERALLY OR THE
ISSUANCE OF THAT LETTER OF CREDIT.


 


(C)                                IN THE EVENT OF ANY CONFLICT BETWEEN THE
TERMS OF THIS AGREEMENT AND THE TERMS OF ANY APPLICATION FOR A LETTER OF CREDIT,
THE TERMS OF THIS AGREEMENT SHALL CONTROL.


 


3.5                                 PROCEDURE FOR ISSUANCE OF LETTERS OF CREDIT.


 


(A)                              SUBJECT TO THE TERMS AND CONDITIONS OF THIS
ARTICLE III AND PROVIDED THAT THE APPLICABLE CONDITIONS SET FORTH IN
SECTIONS 5.1 AND 5.2 HEREOF HAVE BEEN SATISFIED, THE LENDER SHALL, ON THE
REQUESTED DATE, ISSUE A LETTER OF CREDIT ON BEHALF OF THE BORROWER IN ACCORDANCE
WITH LENDER’S USUAL AND CUSTOMARY BUSINESS PRACTICES AND, IN THIS CONNECTION, 
LENDER MAY, ASSUME THAT THE APPLICABLE CONDITIONS SET FORTH IN SECTION 5.2
HEREOF HAVE BEEN SATISFIED UNLESS LENDER HAS KNOWLEDGE THAT THE APPLICABLE
CONDITIONS HAVE NOT BEEN MET.


 


(B)                                LENDER SHALL NOT EXTEND OR AMEND ANY LETTER
OF CREDIT UNLESS THE REQUIREMENTS OF THIS SECTION 3.5 ARE MET AS THOUGH A NEW
LETTER OF CREDIT WAS BEING REQUESTED AND ISSUED.


 


3.6                                 REIMBURSEMENT OBLIGATION.  THE BORROWER
AGREES UNCONDITIONALLY, IRREVOCABLY AND ABSOLUTELY TO PAY IMMEDIATELY TO THE
LENDER, THE AMOUNT OF EACH ADVANCE DRAWN UNDER OR PURSUANT TO A LETTER OF CREDIT
OR AN L/C DRAFT RELATED THERETO (SUCH OBLIGATION OF THE BORROWER TO REIMBURSE
THE LENDER FOR AN ADVANCE MADE UNDER A LETTER OF CREDIT OR L/C DRAFT BEING
HEREINAFTER REFERRED TO AS A “REIMBURSEMENT OBLIGATION” WITH RESPECT TO SUCH
LETTER OF CREDIT OR L/C DRAFT), EACH SUCH REIMBURSEMENT TO BE MADE BY THE
BORROWER NO LATER THAN THE BUSINESS DAY ON WHICH THE LENDER MAKES PAYMENT OF
EACH SUCH L/C DRAFT OR, IF THE BORROWER SHALL HAVE RECEIVED NOTICE OF A
REIMBURSEMENT OBLIGATION LATER THAN 11:00 A.M. (CHICAGO TIME), ON ANY BUSINESS
DAY OR ON A DAY WHICH IS NOT A BUSINESS DAY, NO LATER THAN 11:00 A.M. (CHICAGO
TIME), ON THE IMMEDIATELY FOLLOWING BUSINESS DAY OR, IN THE CASE OF ANY OTHER
DRAW ON A LETTER OF CREDIT, THE DATE SPECIFIED IN THE DEMAND OF LENDER.  IF THE
BORROWER AT ANY TIME FAILS TO REPAY A REIMBURSEMENT OBLIGATION PURSUANT TO THIS
SECTION 3.7, THE BORROWER SHALL BE DEEMED TO HAVE ELECTED TO BORROW A REVOLVING
LOAN FROM THE LENDER, AS OF THE DATE OF THE ADVANCE GIVING RISE TO THE
REIMBURSEMENT OBLIGATION, EQUAL IN AMOUNT TO THE DOLLAR AMOUNT OF THE UNPAID
REIMBURSEMENT OBLIGATION.  SUCH REVOLVING LOAN SHALL BE MADE AS OF THE DATE OF
THE PAYMENT GIVING RISE TO SUCH REIMBURSEMENT OBLIGATION, AUTOMATICALLY, WITHOUT
NOTICE AND WITHOUT ANY REQUIREMENT TO SATISFY THE CONDITIONS PRECEDENT OTHERWISE
APPLICABLE TO AN ADVANCE OF REVOLVING LOANS.  SUCH REVOLVING LOANS SHALL
CONSTITUTE A FLOATING RATE ADVANCE, THE PROCEEDS OF WHICH ADVANCE SHALL BE USED
TO REPAY SUCH REIMBURSEMENT OBLIGATION.  IF, FOR ANY REASON, THE BORROWER FAILS
TO REPAY A REIMBURSEMENT OBLIGATION ON THE DAY SUCH REIMBURSEMENT OBLIGATION
ARISES AND, FOR ANY REASON, THE LENDER IS UNABLE TO MAKE OR HAS NO OBLIGATION TO
MAKE REVOLVING LOAN, THEN SUCH REIMBURSEMENT OBLIGATION SHALL BEAR INTEREST FROM
AND AFTER SUCH DAY, UNTIL PAID IN FULL, AT THE INTEREST RATE APPLICABLE TO A
FLOATING RATE ADVANCE PLUS TWO PERCENT (2.0%) PER ANNUM.

 

38

--------------------------------------------------------------------------------


 


3.7                                 LETTER OF CREDIT FEES.  THE BORROWER AGREES
TO PAY:


 


(A)                              QUARTERLY, IN ARREARS, TO THE LENDER A LETTER
OF CREDIT FEE AT A RATE PER ANNUM EQUAL TO THE APPLICABLE EURODOLLAR MARGIN IN
EFFECT ON THE AVERAGE DAILY OUTSTANDING DOLLAR AMOUNT AVAILABLE FOR DRAWING
UNDER EACH STANDBY LETTER OF CREDIT;


 


(B)                                QUARTERLY, IN ARREARS, TO THE LENDER, A
LETTER OF CREDIT FRONTING FEE EQUAL TO 0.125% PER ANNUM ON THE AVERAGE DAILY
OUTSTANDING FACE AMOUNT AVAILABLE FOR DRAWING UNDER EACH STANDBY LETTER OF
CREDIT ISSUED BY LENDER; AND


 


(C)                                TO THE LENDER, ALL CUSTOMARY FEES AND OTHER
ISSUANCE, AMENDMENT. CANCELLATION, DOCUMENT EXAMINATION, NEGOTIATION, TRANSFER
AND PRESENTMENT EXPENSES AND RELATED CHARGES IN CONNECTION WITH THE ISSUANCE,
AMENDMENT, CANCELLATION, PRESENTATION OF L/C DRAFTS, NEGOTIATION, TRANSFER AND
THE LIKE CUSTOMARILY CHARGED BY SUCH LENDER WITH RESPECT TO STANDBY LETTERS OF
CREDIT, PAYABLE AT THE TIME OF INVOICE OF SUCH AMOUNTS.


 


3.8                                 INDEMNIFICATION; EXONERATION.


 


(A)                              IN ADDITION TO AMOUNTS PAYABLE AS ELSEWHERE
PROVIDED IN THIS ARTICLE III, THE BORROWER HEREBY AGREES TO PROTECT, INDEMNIFY,
PAY AND SAVE HARMLESS THE LENDER FROM AND AGAINST ANY AND ALL LIABILITIES AND
COSTS WHICH THE LENDER MAY INCUR OR BE SUBJECT TO AS A CONSEQUENCE, DIRECT OR
INDIRECT, OF (I) THE ISSUANCE OF ANY LETTER OF CREDIT OTHER THAN TO THE EXTENT
RESULTING FROM ITS GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, AS DETERMINED BY THE
FINAL JUDGMENT OF A COURT OF COMPETENT JURISDICTION, OR (II) THE FAILURE OF THE
LENDER TO HONOR A DRAWING UNDER A LETTER OF CREDIT AS A RESULT OF ANY ACT OR
OMISSION, WHETHER RIGHTFUL OR WRONGFUL, OF ANY PRESENT OR FUTURE DE JURE OR DE
FACTO GOVERNMENTAL AUTHORITY (ALL SUCH ACTS OR OMISSIONS HEREIN CALLED
“GOVERNMENTAL ACTS”).


 


(B)                                AS AMONG THE BORROWER AND THE LENDER, THE
BORROWER ASSUMES ALL RISKS OF THE ACTS AND OMISSIONS OF, OR MISUSE OF SUCH
LETTER OF CREDIT BY, THE BENEFICIARY OF ANY LETTER OF CREDIT.  IN FURTHERANCE
AND NOT IN LIMITATION OF THE FOREGOING, SUBJECT TO THE PROVISIONS OF THE LETTER
OF CREDIT APPLICATIONS AND LETTER OF CREDIT REIMBURSEMENT AGREEMENTS EXECUTED BY
THE BORROWER AT THE TIME OF REQUEST FOR ANY LETTER OF CREDIT, THE LENDER SHALL
NOT BE RESPONSIBLE (IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT IN
CONNECTION THEREWITH, AS DETERMINED BY THE FINAL JUDGMENT OF A COURT OF
COMPETENT JURISDICTION):  (I) FOR THE FORM, VALIDITY, SUFFICIENCY, ACCURACY,
GENUINENESS OR LEGAL EFFECT OF ANY DOCUMENT SUBMITTED BY ANY PARTY IN CONNECTION
WITH THE APPLICATION FOR AND ISSUANCE OF A LETTER OF CREDIT, EVEN IF IT SHOULD
IN FACT PROVE TO BE IN ANY OR ALL RESPECTS INVALID, INSUFFICIENT, INACCURATE,
FRAUDULENT OR FORGED; (II) FOR THE VALIDITY OR SUFFICIENCY OF ANY INSTRUMENT
TRANSFERRING OR ASSIGNING OR PURPORTING TO TRANSFER OR ASSIGN A LETTER OF CREDIT
OR THE RIGHTS OR BENEFITS THEREUNDER OR PROCEEDS THEREOF, IN WHOLE OR IN PART,
WHICH MAY PROVE TO BE INVALID OR INEFFECTIVE FOR ANY REASON; (III) FOR FAILURE
OF THE BENEFICIARY OF A LETTER OF CREDIT TO COMPLY DULY WITH CONDITIONS REQUIRED
IN ORDER TO DRAW UPON SUCH LETTER OF CREDIT; (IV) FOR ERRORS, OMISSIONS,
INTERRUPTIONS OR DELAYS IN TRANSMISSION OR DELIVERY OF ANY MESSAGES, BY MAIL,
CABLE, TELEGRAPH, TELEX, OR OTHER SIMILAR FORM OF TELETRANSMISSION OR OTHERWISE;
(V) FOR ERRORS IN INTERPRETATION OF TECHNICAL TRADE TERMS; (VI) FOR ANY LOSS OR
DELAY IN THE TRANSMISSION OR OTHERWISE OF ANY DOCUMENT REQUIRED IN ORDER TO MAKE
A DRAWING UNDER ANY LETTER OF CREDIT OR OF THE PROCEEDS THEREOF; (VII) FOR THE
MISAPPLICATION BY THE BENEFICIARY OF A LETTER OF CREDIT OF THE

 

39

--------------------------------------------------------------------------------


 


PROCEEDS OF ANY DRAWING UNDER SUCH LETTER OF CREDIT; AND (VIII) FOR ANY
CONSEQUENCES ARISING FROM CAUSES BEYOND THE CONTROL OF THE LENDER, INCLUDING,
WITHOUT LIMITATION, ANY GOVERNMENTAL ACTS.  NONE OF THE ABOVE SHALL AFFECT,
IMPAIR, OR PREVENT THE VESTING OF ANY LENDER’S RIGHTS OR POWERS UNDER THIS
SECTION 3.9.


 


(C)                                IN FURTHERANCE AND EXTENSION AND NOT IN
LIMITATION OF THE SPECIFIC PROVISIONS HEREINABOVE SET FORTH, ANY ACTION TAKEN OR
OMITTED BY LENDER UNDER OR IN CONNECTION WITH THE LETTERS OF CREDIT OR ANY
RELATED CERTIFICATES SHALL NOT, IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, AS DETERMINED BY THE FINAL JUDGMENT OF A COURT OF COMPETENT
JURISDICTION, PUT THE LENDER UNDER ANY RESULTING LIABILITY TO THE BORROWER OR
RELIEVE THE BORROWER OF ANY OF ITS OBLIGATIONS HEREUNDER TO ANY SUCH PERSON.


 


(D)                               WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER
AGREEMENT OF THE BORROWER HEREUNDER, THE AGREEMENTS AND OBLIGATIONS OF THE
BORROWER CONTAINED IN THIS SECTION 3.9 SHALL SURVIVE THE PAYMENT IN FULL OF
PRINCIPAL AND INTEREST HEREUNDER, THE TERMINATION OF THE LETTERS OF CREDIT AND
THE TERMINATION OF THIS AGREEMENT.


 


(E)                                 CASH COLLATERAL.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY HEREIN OR IN ANY APPLICATION FOR A LETTER OF CREDIT, FOLLOWING
THE OCCURRENCE AND DURING THE CONTINUANCE OF A DEFAULT OR UPON PAYOUT OR
TERMINATION OF THIS AGREEMENT IN FULL IN CASH, THE BORROWER SHALL, ON THE
BUSINESS DAY THAT IT RECEIVES LENDER’S DEMAND, DELIVER TO THE LENDER, CASH, OR
OTHER COLLATERAL OF A TYPE SATISFACTORY TO THE LENDER, HAVING A VALUE, AS
DETERMINED BY LENDER, EQUAL TO ONE HUNDRED FIVE PERCENT (105%) OF THE AGGREGATE
DOLLAR AMOUNT OF THE OUTSTANDING L/C OBLIGATIONS.  ANY SUCH COLLATERAL SHALL BE
HELD BY THE LENDER IN A SEPARATE ACCOUNT APPROPRIATELY DESIGNATED AS A CASH
COLLATERAL ACCOUNT IN RELATION TO THIS AGREEMENT AND THE LETTERS OF CREDIT AND
RETAINED BY THE LENDER AS COLLATERAL SECURITY FOR THE BORROWER’S OBLIGATIONS IN
RESPECT OF THIS AGREEMENT AND EACH OF THE LETTERS OF CREDIT.  SUCH AMOUNTS SHALL
BE APPLIED TO REIMBURSE THE LENDER FOR DRAWINGS OR PAYMENTS UNDER OR PURSUANT TO
LETTERS OF CREDIT, OR IF NO SUCH REIMBURSEMENT IS REQUIRED, TO PAYMENT OF SUCH
OF THE OTHER OBLIGATIONS AS THE LENDER SHALL DETERMINE.  AMOUNTS REMAINING IN
ANY CASH COLLATERAL ACCOUNT ESTABLISHED PURSUANT TO THIS SECTION 3.9 WHICH ARE
NOT TO BE APPLIED TO REIMBURSE LENDER FOR AMOUNTS ACTUALLY PAID OR TO BE PAID BY
LENDER IN RESPECT OF A LETTER OF CREDIT. SHALL BE RETURNED TO THE BORROWER
WITHIN ONE (1) BUSINESS DAY (AFTER DEDUCTION OF THE LENDER’S EXPENSES INCURRED
IN CONNECTION WITH SUCH CASH COLLATERAL ACCOUNT).


 


ARTICLE IV:  CHANGE IN CIRCUMSTANCES


 


4.1                                 YIELD PROTECTION.  IF ANY LAW OR ANY
GOVERNMENTAL OR QUASI-GOVERNMENTAL RULE, REGULATION, POLICY, GUIDELINE OR
DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) ADOPTED AFTER THE DATE THE
LENDER BECAME A PARTY TO THIS AGREEMENT AND HAVING GENERAL APPLICABILITY TO ALL
BANKS WITHIN THE JURISDICTION IN WHICH LENDER OPERATES (EXCLUDING, FOR THE
AVOIDANCE OF DOUBT, THE EFFECT OF AND PHASING IN OF CAPITAL REQUIREMENTS OR
OTHER REGULATIONS OR GUIDELINES PASSED PRIOR TO THE DATE OF THIS AGREEMENT), OR
ANY INTERPRETATION OR APPLICATION THEREOF BY ANY GOVERNMENTAL AUTHORITY CHARGED
WITH THE INTERPRETATION OR APPLICATION THEREOF, OR THE COMPLIANCE OF ANY LENDER
THEREWITH,


 

(A)                              SUBJECTS LENDER OR ANY APPLICABLE LENDING
INSTALLATION TO ANY TAX, DUTY, CHARGE OR WITHHOLDING ON OR FROM PAYMENTS DUE
FROM THE BORROWER (EXCLUDING TAXATION OF

 

40

--------------------------------------------------------------------------------


 

THE OVERALL NET INCOME OF LENDER OR TAXATION OF A SIMILAR BASIS, WHICH ARE
GOVERNED BY SECTION 2.13(E), AND EXCLUDING ANY OTHER TAXES FOR WHICH LENDER HAS
BEEN REIMBURSED BY THE BORROWER), OR CHANGES THE BASIS OF TAXATION OF PAYMENTS
TO LENDER IN RESPECT OF ITS REVOLVING LOAN COMMITMENT, LOANS, THE LETTERS OF
CREDIT OR OTHER AMOUNTS DUE IT HEREUNDER, OR

 

(B)                                IMPOSES OR INCREASES OR DEEMS APPLICABLE ANY
RESERVE, ASSESSMENT, INSURANCE CHARGE, SPECIAL DEPOSIT OR SIMILAR REQUIREMENT
AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED BY,
LENDER OR ANY APPLICABLE LENDING INSTALLATION (OTHER THAN RESERVES AND
ASSESSMENTS TAKEN INTO ACCOUNT IN DETERMINING THE INTEREST RATE APPLICABLE TO
EURODOLLAR RATE LOANS) WITH RESPECT TO ITS REVOLVING LOAN COMMITMENT, THE LOANS,
OR THE LETTERS OF CREDIT, OR

 

(C)                                IMPOSES ANY OTHER CONDITION THE RESULT OF
WHICH IS TO INCREASE THE COST TO LENDER OR ANY APPLICABLE LENDING INSTALLATION
OF MAKING, FUNDING OR MAINTAINING ITS REVOLVING LOAN COMMITMENT, THE LOANS, OR
THE LETTERS OF CREDIT OR REDUCES ANY AMOUNT RECEIVABLE BY LENDER OR ANY
APPLICABLE LENDING INSTALLATION IN CONNECTION WITH LOANS OR LETTERS OF CREDIT,
OR REQUIRES LENDER OR ANY APPLICABLE LENDING INSTALLATION TO MAKE ANY PAYMENT
CALCULATED BY REFERENCE TO THE AMOUNT OF ITS REVOLVING LOAN COMMITMENT, THE
LOANS OR THE L/C INTERESTS HELD OR INTEREST RECEIVED BY IT OR BY REFERENCE TO
THE LETTERS OF CREDIT, BY AN AMOUNT DEEMED MATERIAL BY LENDER;

 


AND THE RESULT OF ANY OF THE FOREGOING IS TO INCREASE THE COST TO LENDER OF
MAKING, RENEWING OR MAINTAINING ITS REVOLVING LOAN COMMITMENT, LOANS, L/C
INTERESTS, OR LETTERS OF CREDIT OR TO REDUCE ANY AMOUNT RECEIVED UNDER THIS
AGREEMENT, THEN, WITHIN FIFTEEN (15) DAYS AFTER RECEIPT BY THE BORROWER OF
WRITTEN DEMAND BY LENDER PURSUANT TO SECTION 4.5, THE BORROWER SHALL PAY LENDER
THAT PORTION OF SUCH INCREASED EXPENSE INCURRED OR REDUCTION IN AN AMOUNT
RECEIVED WHICH SUCH LENDER DETERMINES IS ATTRIBUTABLE TO MAKING, FUNDING AND
MAINTAINING ITS LOANS, L/C INTERESTS, LETTERS OF CREDIT, AND ITS REVOLVING LOAN
COMMITMENT; PROVIDED, HOWEVER, THAT THE BORROWER SHALL NOT BE REQUIRED TO PAY
ANY ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 4.1 INCURRED MORE THAN 90 DAYS
PRIOR TO THE DATE OF THE RELEVANT LENDER’S DEMAND THEREFOR.


 


4.2                                 CHANGES IN CAPITAL ADEQUACY REGULATIONS.  IF
LENDER DETERMINES (I) THE AMOUNT OF CAPITAL REQUIRED TO BE MAINTAINED BY LENDER,
ANY LENDING INSTALLATION OF SUCH LENDER OR ANY CORPORATION CONTROLLING SUCH
LENDER IS INCREASED AS A RESULT OF A “CHANGE” (AS DEFINED BELOW), AND (II) SUCH
INCREASE IN CAPITAL WILL RESULT IN AN INCREASE IN THE COST TO LENDER OF
MAINTAINING ITS REVOLVING LOAN COMMITMENT, THE LOANS, L/C INTERESTS, THE LETTERS
OF CREDIT OR ITS OBLIGATION TO MAKE LOANS HEREUNDER, THEN, WITHIN FIFTEEN (15)
DAYS AFTER RECEIPT BY THE BORROWER OF WRITTEN DEMAND BY LENDER PURSUANT TO
SECTION 4.5, THE BORROWER SHALL PAY LENDER THE AMOUNT NECESSARY TO COMPENSATE
FOR ANY SHORTFALL IN THE RATE OF RETURN ON THE PORTION OF SUCH INCREASED CAPITAL
WHICH LENDER DETERMINES IS ATTRIBUTABLE TO THIS AGREEMENT, ITS LOANS, ITS L/C
INTERESTS, THE LETTERS OF CREDIT OR ITS OBLIGATION TO MAKE LOANS HEREUNDER
(AFTER TAKING INTO ACCOUNT SUCH LENDER’S POLICIES AS TO CAPITAL ADEQUACY);
PROVIDED, HOWEVER, THAT THE BORROWER SHALL NOT BE REQUIRED TO PAY ANY ADDITIONAL
AMOUNTS PURSUANT TO THIS SECTION 4.2 INCURRED MORE THAN 90 DAYS PRIOR TO THE
DATE OF LENDER’S DEMAND THEREFOR.  “CHANGE” MEANS (I) ANY CHANGE AFTER THE DATE
THE LENDER BECAME A PARTY TO THIS AGREEMENT IN THE “RISK-BASED CAPITAL
GUIDELINES” (AS DEFINED BELOW) EXCLUDING, FOR THE AVOIDANCE OF DOUBT, THE EFFECT
OF ANY PHASING

 

41

--------------------------------------------------------------------------------


 


IN OF SUCH RISK-BASED CAPITAL GUIDELINES OR ANY OTHER CAPITAL REQUIREMENTS
PASSED PRIOR TO THE DATE HEREOF, OR (II) ANY ADOPTION OF OR CHANGE IN ANY OTHER
LAW, GOVERNMENTAL OR QUASI- GOVERNMENTAL RULE, REGULATION, POLICY, GUIDELINE,
INTERPRETATION, OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) AFTER THE
DATE THE LENDER BECAME A PARTY TO THIS AGREEMENT AND HAVING GENERAL
APPLICABILITY TO ALL BANKS AND FINANCIAL INSTITUTIONS WITHIN THE JURISDICTION IN
WHICH LENDER OPERATES WHICH AFFECTS THE AMOUNT OF CAPITAL REQUIRED OR EXPECTED
TO BE MAINTAINED BY LENDER OR ANY LENDING INSTALLATION OR ANY CORPORATION
CONTROLLING ANY LENDER.  “RISK- BASED CAPITAL GUIDELINES” MEANS (I) THE
RISK-BASED CAPITAL GUIDELINES IN EFFECT IN THE UNITED STATES ON THE DATE THE
LENDER BECAME A PARTY TO THIS AGREEMENT, INCLUDING TRANSITION RULES, AND
(II) THE CORRESPONDING CAPITAL REGULATIONS PROMULGATED BY REGULATORY AUTHORITIES
OUTSIDE THE UNITED STATES IMPLEMENTING THE JULY 1988 REPORT OF THE BASLE
COMMITTEE ON BANKING REGULATION AND SUPERVISORY PRACTICES ENTITLED
“INTERNATIONAL CONVERGENCE OF CAPITAL MEASUREMENTS AND CAPITAL STANDARDS,”
INCLUDING TRANSITION RULES, AND ANY AMENDMENTS TO SUCH REGULATIONS ADOPTED PRIOR
TO THE DATE THE LENDER BECAME A PARTY TO THIS AGREEMENT.


 


4.3                                 AVAILABILITY OF TYPES OF ADVANCES.  IF
(I) LENDER DETERMINES, IN THE EXERCISE OF ITS BUSINESS JUDGMENT, THAT
MAINTENANCE OF ITS FIXED-RATE RATE LOANS AT A SUITABLE LENDING INSTALLATION
WOULD VIOLATE ANY APPLICABLE LAW, RULE, REGULATION OR DIRECTIVE, WHETHER OR NOT
HAVING THE FORCE OF LAW, OR (II) THE LENDER DETERMINES THAT (X) DEPOSITS OF A
TYPE, CURRENCY OR MATURITY APPROPRIATE TO MATCH FUND FIXED-RATE LOANS ARE NOT
AVAILABLE OR (Y) THE INTEREST RATE APPLICABLE TO FIXED-RATE LOANS DOES NOT
ACCURATELY REFLECT THE COST OF MAKING OR MAINTAINING SUCH AN ADVANCE, THEN THE
LENDER SHALL SUSPEND THE AVAILABILITY OF THE AFFECTED TYPE OF ADVANCE AND, IN
THE CASE OF ANY OCCURRENCE SET FORTH IN CLAUSE (I), REQUIRE ANY ADVANCES OF THE
AFFECTED TYPE TO BE REPAID OR CONVERTED INTO ANOTHER TYPE.


 


4.4                                 FUNDING INDEMNIFICATION.  SUBJECT TO
SECTION 2.3(B), IF ANY PAYMENT OF A FIXED-RATE LOAN OCCURS ON A DATE WHICH IS
NOT THE LAST DAY OF THE APPLICABLE INTEREST PERIOD, WHETHER BECAUSE OF
ACCELERATION, PREPAYMENT, OR OTHERWISE, OR A FIXED-RATE LOAN IS NOT MADE ON THE
DATE SPECIFIED BY THE BORROWER FOR ANY REASON OTHER THAN DEFAULT BY THE LENDER,
THE BORROWER SHALL INDEMNIFY LENDER FOR ANY LOSS OR COST INCURRED BY IT
RESULTING THEREFROM, INCLUDING, WITHOUT LIMITATION, ANY LOSS OR COST IN
LIQUIDATING OR EMPLOYING DEPOSITS ACQUIRED TO FUND OR MAINTAIN THE FIXED-RATE
LOAN.


 


4.5                                 LENDER STATEMENTS; SURVIVAL OF INDEMNITY. 
IF REASONABLY POSSIBLE, LENDER SHALL DESIGNATE AN ALTERNATE LENDING INSTALLATION
WITH RESPECT TO ITS FIXED-RATE LOANS TO REDUCE ANY LIABILITY OF THE BORROWER TO
LENDER UNDER SECTION 2.14(E) OR SECTIONS 4.1 AND 4.2 OR TO AVOID THE
UNAVAILABILITY OF A TYPE OF ADVANCE UNDER SECTION 4.3, SO LONG AS SUCH
DESIGNATION IS NOT MATERIALLY DISADVANTAGEOUS, IN THE JUDGMENT OF THE LENDER, TO
SUCH LENDER.  ANY DEMAND FOR COMPENSATION PURSUANT TO SECTION 2.14(E) OR THIS
ARTICLE IV SHALL BE IN WRITING AND SHALL STATE THE AMOUNT DUE, IF ANY, UNDER
SECTION 2.14(E), 4.1, 4.2, OR 4.4 AND SHALL SET FORTH IN REASONABLE DETAIL THE
CALCULATIONS UPON WHICH LENDER DETERMINED SUCH AMOUNT AND SHALL BE FINAL,
CONCLUSIVE, AND BINDING ON THE BORROWER IN THE ABSENCE OF MANIFEST ERROR. 
DETERMINATION OF AMOUNTS PAYABLE UNDER SUCH SECTIONS IN CONNECTION WITH A
FIXED-RATE LOAN SHALL BE CALCULATED AS THOUGH LENDER FUNDED ITS FIXED-RATE LOAN
THROUGH THE PURCHASE OF A DEPOSIT OF THE TYPE, CURRENCY AND MATURITY
CORRESPONDING TO THE DEPOSIT USED AS A REFERENCE IN DETERMINING THE EURODOLLAR
RATE APPLICABLE TO SUCH LOAN, WHETHER IN FACT THAT IS THE CASE OR NOT.  THE
OBLIGATIONS

 

42

--------------------------------------------------------------------------------


 


OF THE BORROWER UNDER SECTIONS 2.14(E), 4.1, 4.2, OR 4.4 SHALL SURVIVE PAYMENT
OF THE OBLIGATIONS AND TERMINATION OF THIS AGREEMENT.


 


ARTICLE V:  CONDITIONS PRECEDENT


 


5.1                                 INITIAL ADVANCES AND LETTERS OF CREDIT.  THE
LENDER SHALL NOT BE REQUIRED TO MAKE THE LOANS AS OF THE CLOSING DATE OR ISSUE
ANY LETTERS OF CREDIT UNLESS THE BORROWER HAS FURNISHED TO THE LENDER EACH OF
THE FOLLOWING, ALL IN FORM AND SUBSTANCE SATISFACTORY TO THE LENDER:


 

(1)                                  THE AMENDED AND RESTATED CREDIT AGREEMENT,
DULY EXECUTED BY BORROWER, EACH SUBSIDIARY GUARANTOR AND LENDER;

 

(2)                                  REVOLVING LOAN NOTE, PAYABLE TO LENDER’S
ORDER IN THE AMOUNT OF THE REVOLVING LOAN COMMITMENT;

 

(3)                                  SECRETARY’S CERTIFICATE OF BORROWER, IN THE
FORM OF EXHIBIT  E-2, TOGETHER WITH (I) COPIES OF THE CERTIFICATE OF
INCORPORATION (OR OTHER COMPARABLE CONSTITUENT DOCUMENT) OF BORROWER, TOGETHER
WITH ALL AMENDMENTS, (II) A CERTIFICATE OF GOOD STANDING, BOTH CERTIFIED BY THE
APPROPRIATE GOVERNMENTAL OFFICER IN ITS JURISDICTION OF ORGANIZATION,
(III) COPIES, CERTIFIED BY THE SECRETARY OF BORROWER, OF ITS BY-LAWS (OR OTHER
COMPARABLE GOVERNING DOCUMENT) AND OF ITS BOARD OF DIRECTORS’ RESOLUTIONS (AND
RESOLUTIONS OF OTHER BODIES, IF ANY ARE DEEMED NECESSARY BY COUNSEL FOR LENDER)
AUTHORIZING THE EXECUTION OF THE LOAN DOCUMENTS AND (IV) AN INCUMBENCY
CERTIFICATE, EXECUTED BY THE SECRETARY, WHICH SHALL IDENTIFY BY NAME AND TITLE
AND BEAR THE SIGNATURE OF THE OFFICERS OF THE BORROWER AUTHORIZED TO SIGN THE
LOAN DOCUMENTS AND TO MAKE BORROWINGS HEREUNDER, UPON WHICH CERTIFICATE THE
LENDER SHALL BE ENTITLED TO RELY UNTIL INFORMED OF ANY CHANGE IN WRITING BY THE
BORROWER;

 

(4)                                  SECRETARY’S CERTIFICATE OF EACH SUBSIDIARY
GUARANTOR, IN THE FORM OF EXHIBIT  E-3, TOGETHER WITH (I) COPIES OF THE
CERTIFICATE OF INCORPORATION (OR OTHER COMPARABLE CONSTITUENT DOCUMENT) OF EACH
SUBSIDIARY GUARANTOR, TOGETHER WITH ALL AMENDMENTS, (II) A CERTIFICATE OF GOOD
STANDING, BOTH CERTIFIED BY THE APPROPRIATE GOVERNMENTAL OFFICER IN ITS
JURISDICTION OF ORGANIZATION, (III) COPIES, CERTIFIED BY THE SECRETARY OF EACH
SUBSIDIARY GUARANTOR, OF ITS BY-LAWS (OR OTHER COMPARABLE GOVERNING DOCUMENT)
AND OF ITS BOARD OF DIRECTORS’ RESOLUTIONS (AND RESOLUTIONS OF OTHER BODIES, IF
ANY ARE DEEMED NECESSARY BY COUNSEL FOR LENDER) AUTHORIZING THE EXECUTION OF THE
LOAN DOCUMENTS AND (IV) AN INCUMBENCY CERTIFICATE, EXECUTED BY THE SECRETARY,
WHICH SHALL IDENTIFY BY NAME AND TITLE AND BEAR THE SIGNATURE OF THE OFFICERS OF
SUCH SUBSIDIARY GUARANTOR AUTHORIZED TO SIGN THE LOAN DOCUMENTS AND TO MAKE
BORROWINGS HEREUNDER, UPON WHICH CERTIFICATE THE LENDERS SHALL BE ENTITLED TO
RELY UNTIL INFORMED OF ANY CHANGE IN WRITING BY SUCH SUBSIDIARY GUARANTOR;

 

(5)                                  AN OFFICER’S CERTIFICATE OF BORROWER, IN
THE FORM OF EXHIBIT H ATTACHED HERETO, CONFIRMING THE FACT THAT THE
SUBORDINATION AGREEMENT EXECUTED

 

43

--------------------------------------------------------------------------------


 

BY U.S. TRAFFIC CORPORATION AND MYERS/NUART ELECTRICAL PRODUCTS, INC., IN FAVOR
OF THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE EXISTING LENDERS; HAS NOT
BEEN AMENDED, REVISED OR TERMINATED.

 

(6)                                  REAFFIRMATION OF SUBSIDIARY GUARANTY
EVIDENCED BY SECTION 7.2(L) OF THIS AGREEMENT EXECUTED BY EACH SIGNIFICANT
DOMESTIC INCORPORATED SUBSIDIARY, ANY SUBSIDIARY DESIGNATED AS A SUBSIDIARY
GUARANTOR BY BORROWER AND THE LENDER INCLUDING, WITHOUT LIMITATION, SPIN-CAST
PLASTICS, INC.;

 

(7)                                  AN OFFICER’S CERTIFICATE, IN THE FORM OF
EXHIBIT E-1, SIGNED BY THE CHIEF FINANCIAL OFFICER OF THE BORROWER, STATING THAT
ON THE DATE OF THIS AGREEMENT ALL THE REPRESENTATIONS IN THIS AGREEMENT ARE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS (UNLESS SUCH REPRESENTATION AND WARRANTY IS
MADE AS OF A SPECIFIC DATE, IN WHICH CASE, SUCH REPRESENTATION AND WARRANTY
SHALL BE TRUE IN ALL MATERIAL RESPECTS AS OF SUCH DATE), AND NO MATERIAL ADVERSE
CHANGE, OR DEFAULT OR UNMATURED DEFAULT HAS OCCURRED AND IS CONTINUING;

 

(8)                                  DOCUMENTATION, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE LENDER, EVIDENCED BY AN ASSIGNMENT AGREEMENT OF
EACH EXISTING LENDER, INCLUDING THE ADMINISTRATIVE AGENT, UNDER THE EXISTING
CREDIT AGREEMENT ASSIGNING TO LENDER OF ALL OF THEIR RIGHTS AND OBLIGATIONS
THEREUNDER;

 

(9)                                  RESIGNATION LETTER OF THE NORTHERN TRUST
COMPANY, AS ADMINISTRATIVE AGENT UNDER THE EXISTING CREDIT AGREEMENT;

 

(10)                            EVIDENCE, SATISFACTORY TO THE LENDER, THAT THE
BORROWER HAS PAID TO THE LENDER, THE FEES PAYABLE PURSUANT TO SECTION 2.13 AND
3.7 HEREOF;

 

(11)                            THE WRITTEN OPINIONS OF JOAN RILEY, BORROWER’S
GENERAL COUNSEL AND HOLLAND AND KNIGHT LLP, AS BORROWER’S COUNSEL, ADDRESSED TO
THE LENDER IN FORM AND SUBSTANCE ACCEPTABLE TO THE LENDER AND ITS COUNSEL, WITH
RESPECT TO (WITHOUT LIMITATION) THE DUE AUTHORIZATION, EXECUTION AND
ENFORCEABILITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY BORROWER AND
EACH SUBSIDIARY GUARANTOR, AS APPLICABLE;

 

(12)                            ASSIGNMENT AND ASSUMPTION AGREEMENT (CALIFORNIA
DEED OF TRUST), IN THE FORM OF EXHIBIT I ATTACHED HERETO.

 

(13)                            ASSIGNMENT AND ASSUMPTION AGREEMENT
(PENNSYLVANIA MORTGAGE), IN THE FORM OF EXHIBIT J ATTACHED HERETO.

 

(14)                            ASSIGNMENT AND ASSUMPTION AGREEMENT (ALABAMA
MORTGAGE), IN THE FORM OF EXHIBIT K ATTACHED HERETO.

 

(15)                            ASSIGNMENT AND ASSUMPTION AGREEMENT (PATENT
SECURITY AGREEMENT), IN THE FORM OF EXHIBIT O ATTACHED HERETO.

 

44

--------------------------------------------------------------------------------


 

(16)                            ASSIGNMENT AND ASSUMPTION AGREEMENT (TRADEMARK
SECURITY AGREEMENT), IN THE FORM OF EXHIBIT N ATTACHED HERETO.

 

(17)                            INDIANA MORTGAGE IN THE FORM OF EXHIBIT L,
ATTACHED HERETO.

 

(18)                            ASSIGNMENT AND ASSUMPTION AGREEMENT (SECURITY
AGREEMENT), IN THE FORM OF EXHIBIT M ATTACHED HERETO.

 

(19)                            ASSIGNMENT AND ASSUMPTION AGREEMENT FOR EACH OF
THE SUBSIDIARY STOCK PLEDGE AGREEMENTS, IN THE FORM OF EXHIBITS P-1, P-2, P-3,
AND P-4.

 

(20)                            INDIANA FLOOD ZONE DETERMINATIONS.  FLOOD ZONE
DETERMINATIONS FOR THE INDIANA PROPERTY, IN FORM AND SUBSTANCE ACCEPTABLE TO THE
LENDER.

 

(21)                            TITLE INSURANCE.  WITH RESPECT TO THE INDIANA
PROPERTY, A MORTGAGEE TITLE INSURANCE POLICY, CURRENT ALTA LOAN POLICY FORM,
WITHOUT SURVEY EXCEPTION, MECHANICS’ LIEN EXCEPTION OR EXCEPTION FOR PARTIES IN
POSSESSION, ISSUED BY A TITLE INSURANCE COMPANY SATISFACTORY TO THE LENDER (THE
“TITLE INSURANCE COMPANY”), IN AMOUNTS WITH RESPECT TO THE INDIANA PROPERTY
ACCEPTABLE TO THE LENDER AND NAMING THE LENDER AS THE INSURED AND INSURING THE
INDIANA MORTGAGE TO BE A VALID FIRST, PRIOR AND PARAMOUNT LIEN UPON THE INDIANA
PROPERTY SUBJECT ONLY TO THE PERMITTED EXCEPTIONS DESCRIBED THEREIN AND TO
CUSTOMARY EXCEPTIONS FOR PENDING DISBURSEMENTS AND COMPLETION OF IMPROVEMENTS
(“TITLE INSURANCE POLICY”).  THE TITLE INSURANCE POLICY MUST SPECIFICALLY ENSURE
FOR CLAIMS AND QUESTIONS RELATED TO SUCH MATTERS AS LENDER MAY REQUIRE TO THE
EXTENT AVAILABLE IN THE STATE.

 

(22)                            SEARCHES.  A REPORT FROM THE TITLE INSURANCE
COMPANY OR THE APPROPRIATE FILING OFFICERS OF THE STATE AND COUNTY IN WHICH THE
INDIANA PROPERTY IS LOCATED, INDICATING THAT NO JUDGMENTS, TAX OR OTHER LIENS,
SECURITY INTERESTS, LEASES OF PERSONALTY, FINANCING STATEMENTS OR OTHER
ENCUMBRANCES (OTHER THAN PERMITTED EXCEPTIONS AND LIENS AND SECURITY INTERESTS
IN FAVOR OF LENDER ARE OF RECORD OR ON FILE ENCUMBERING ANY PORTION OF THE
INDIANA PROPERTY, AND REPORTS FROM THE APPROPRIATE FILING OFFICES OF THE STATE
IN WHICH THE BORROWER OR SUBSIDIARY GUARANTOR RESIDES, THAT THERE ARE NO
JUDGMENTS, TAX LIENS, PENDING LITIGATION OR BANKRUPTCY ACTIONS OUTSTANDING WITH
RESPECT TO BORROWER OR ANY SUBSIDIARY GUARANTOR.

 

(23)                            APPRAISAL.  WITH RESPECT TO THE INDIANA PROPERTY
AN APPRAISAL OF SUCH PROPERTY, SATISFACTORY TO THE LENDER AS TO THE METHODOLOGY
AND AS TO RESULTS.

 

45

--------------------------------------------------------------------------------


 

(24)                            ENVIRONMENTAL AUDIT .  AN ENVIRONMENTAL AUDIT
REPORT RELATING TO THE INDIANA PROPERTY SATISFACTORY TO THE LENDER AS TO THE
METHODOLOGY AND RESULTS.

 

(25)                            REAFFIRMATION AND AMENDMENT OF CALIFORNIA DEED
OF TRUST, IN THE FORM OF EXHIBIT R ATTACHED HERETO.

 

(26)                            REAFFIRMATION AND AMENDMENT OF PENNSYLVANIA
MORTGAGE, IN THE FORM OF EXHIBIT S ATTACHED HERETO.

 

(27)                            REAFFIRMATION AND AMENDMENT OF LEASEHOLD
MORTGAGE, IN THE FORM OF EXHIBIT T ATTACHED HERETO.

 

(28)                            REAFFIRMATION AND AMENDMENT OF SECURITY
AGREEMENT, IN THE FORM OF EXHIBIT U ATTACHED HERETO.

 

(29)                            REAFFIRMATION AND AMENDMENT OF TRADEMARK
SECURITY AGREEMENT, IN THE FROM OF EXHIBIT V ATTACHED HERETO.

 

(30)                            REAFFIRMATION AND AMENDMENT OF PATENT SECURITY
AGREEMENT, IN THE FROM OF EXHIBIT W ATTACHED HERETO.

 

(31)                            REAFFIRMATION AND AMENDMENT OF EACH SUBSIDIARY
STOCK PLEDGE AGREEMENT, IN THE FORMS OF EXHIBITSX-1, X-2. X-3 AND X-4 ATTACHED
HERETO.

 

(32)                            REAFFIRMATION AND AMENDMENT OF SUBSIDIARY
GUARANTY IN THE FORM OF EXHIBIT Z-1 ATTACHED HERETO.

 

(33)                            SUCH OTHER DOCUMENTS AS THE LENDER OR ANY LENDER
OR ITS COUNSEL MAY HAVE REASONABLY REQUESTED, INCLUDING, WITHOUT LIMITATION,
EACH OTHER DOCUMENT REFLECTED ON THE LIST OF CLOSING DOCUMENTS ATTACHED AS
EXHIBIT D TO THIS AGREEMENT.

 

(34)                            As a condition subsequent, within ninety (90)
days of the date of this Agreement, Collateral Assignment (Lease), in the form
of Exhibit Y attached hereto.

 


5.2                                 EACH ADVANCE AND LETTER OF CREDIT.  THE
LENDER SHALL NOT BE REQUIRED TO MAKE ANY ADVANCE, OR ISSUE ANY LETTER OF CREDIT,
UNLESS ON THE APPLICABLE BORROWING DATE, OR IN THE CASE OF A LETTER OF CREDIT,
THE DATE ON WHICH THE LETTER OF CREDIT IS TO BE ISSUED:


 


(A)                              THERE EXISTS NO DEFAULT OR UNMATURED DEFAULT;


 


(B)                                THE REPRESENTATIONS AND WARRANTIES CONTAINED
IN ARTICLE VI ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH BORROWING
DATE (UNLESS SUCH REPRESENTATION AND

 

46

--------------------------------------------------------------------------------


 


WARRANTY IS MADE AS OF A SPECIFIC DATE, IN WHICH CASE, SUCH REPRESENTATION AND
WARRANTY SHALL BE TRUE IN ALL MATERIAL RESPECTS AS OF SUCH DATE); AND


 


(C)                                THE REVOLVING CREDIT OBLIGATIONS DO NOT, AND
AFTER MAKING SUCH PROPOSED ADVANCE OR ISSUING SUCH LETTER OF CREDIT WOULD NOT,
EXCEED THE REVOLVING LOAN COMMITMENT.


 

Each Borrowing/Election Notice with respect to each such Advance and Loan and
the letter of credit application with respect to each Letter of Credit shall
constitute a representation and warranty by the Borrower that the conditions
contained in Sections 5.2(A), (B) and (C) have been satisfied.

 


ARTICLE VI:  REPRESENTATIONS AND WARRANTIES


 

In order to induce the Lender to enter into this Agreement and to make the Loans
and the other financial accommodations to the Borrower and to issue the Letters
of Credit described herein, the Borrower represents and warrants as follows to
Lender as of the Closing Date, giving effect to the consummation of the
transactions contemplated by the Loan Documents on the Closing Date, and
thereafter on each date as required by Section 5.2:

 


6.1                                 ORGANIZATION; CORPORATE POWERS.  THE
BORROWER (I) IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION, (II) IS DULY
QUALIFIED TO DO BUSINESS AS A FOREIGN ENTITY AND IS IN GOOD STANDING UNDER THE
LAWS OF EACH JURISDICTION IN WHICH FAILURE TO BE SO QUALIFIED AND IN GOOD
STANDING WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND
(III) HAS ALL REQUISITE POWER AND AUTHORITY TO OWN, OPERATE AND ENCUMBER ITS
PROPERTY AND TO CONDUCT ITS BUSINESS AS PRESENTLY CONDUCTED AND AS PROPOSED TO
BE CONDUCTED.


 


6.2                                 AUTHORITY; ENFORCEABILITY.


 


(A)                              EACH OF THE BORROWER AND ITS SUBSIDIARIES HAS
THE REQUISITE POWER AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM EACH OF THE
LOAN DOCUMENTS WHICH HAVE BEEN EXECUTED BY IT AS REQUIRED BY THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS.


 


(B)                                THE EXECUTION, DELIVERY, AND PERFORMANCE, OF
EACH OF THE LOAN DOCUMENTS WHICH HAVE BEEN EXECUTED AS REQUIRED BY THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR OTHERWISE TO WHICH THE BORROWER OR ANY OF
ITS SUBSIDIARIES IS PARTY, AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
THEREBY, HAVE BEEN DULY AUTHORIZED BY ALL REQUISITE CORPORATE, ACTS (INCLUDING
ANY REQUIRED SHAREHOLDER APPROVAL) OF THE BORROWER OR SUCH SUBSIDIARY, AS
APPLICABLE.


 


(C)                                EACH OF THE LOAN DOCUMENTS TO WHICH THE
BORROWER IS A PARTY HAS BEEN DULY EXECUTED AND DELIVERED BY IT AND CONSTITUTES
ITS LEGAL, VALID AND BINDING OBLIGATION, ENFORCEABLE AGAINST IT IN ACCORDANCE
WITH ITS TERMS (EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY,
INSOLVENCY, OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS
GENERALLY AND GENERAL EQUITABLE PRINCIPLES).


 


6.3                                 NO CONFLICT; GOVERNMENTAL CONSENTS.  THE
EXECUTION, DELIVERY AND PERFORMANCE OF EACH OF THE LOAN DOCUMENTS TO WHICH THE
BORROWER IS A PARTY DO NOT AND WILL NOT (I) CONFLICT WITH THE CERTIFICATE OR
ARTICLES OF INCORPORATION (OR OTHER APPLICABLE CONSTITUENT

 

47

--------------------------------------------------------------------------------


 


DOCUMENTS) OF THE BORROWER, (II) CONFLICT WITH, RESULT IN A BREACH OF OR
CONSTITUTE (WITH OR WITHOUT NOTICE OR LAPSE OF TIME OR BOTH) A DEFAULT UNDER ANY
REQUIREMENT OF LAW (INCLUDING, WITHOUT LIMITATION, ANY ENVIRONMENTAL PROPERTY
TRANSFER ACT) OR CONTRACTUAL OBLIGATION OF THE BORROWER, OR REQUIRE TERMINATION
OF ANY CONTRACTUAL OBLIGATION, EXCEPT SUCH BREACH, DEFAULT OR TERMINATION WHICH
INDIVIDUALLY OR IN THE AGGREGATE COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, OR (III) RESULT IN OR REQUIRE THE CREATION OR
IMPOSITION OF ANY LIEN WHATSOEVER UPON ANY OF THE PROPERTY OR ASSETS OF THE
BORROWER, OTHER THAN LIENS PERMITTED OR CREATED BY THE LOAN DOCUMENTS.  EXCEPT
AS SET FORTH ON SCHEDULE 6.3 TO THIS AGREEMENT, THE EXECUTION, DELIVERY AND
PERFORMANCE OF EACH OF THE LOAN DOCUMENTS TO WHICH THE BORROWER IS A PARTY DO
NOT AND WILL NOT REQUIRE ANY REGISTRATION WITH, CONSENT OR APPROVAL OF OR NOTICE
TO, OR OTHER ACTION TO, WITH OR BY ANY GOVERNMENTAL AUTHORITY, INCLUDING UNDER
ANY ENVIRONMENTAL PROPERTY TRANSFER ACT, EXCEPT FILINGS, CONSENTS OR NOTICES
WHICH HAVE BEEN MADE, OBTAINED OR GIVEN, OR WHICH, IF NOT MADE, OBTAINED OR
GIVEN, INDIVIDUALLY OR IN THE AGGREGATE COULD NOT REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT.


 


6.4                                 FINANCIAL STATEMENTS.  THE CONSOLIDATED
FINANCIAL STATEMENTS OF THE BORROWER AND ITS SUBSIDIARIES AT AND FOR THE YEAR
ENDED JUNE 30, 2004 AND QUARTERLY AND MONTHLY STATEMENTS THROUGH FEBRUARY 28,
2005 HAVE BEEN DELIVERED TO THE LENDER AND WERE PREPARED IN ACCORDANCE WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES IN EFFECT ON THE DATE SUCH STATEMENTS
WERE PREPARED AND FAIRLY PRESENT THE CONSOLIDATED FINANCIAL CONDITION AND
OPERATION OF THE BORROWER AND ITS SUBSIDIARIES AT JUNE 30, 2004 OR FOR THE
APPLICABLE DATE OR PERIOD AND THE CONSOLIDATED RESULTS OF THEIR OPERATIONS FOR
THE PERIOD THEN ENDED.


 


6.5                                 NO MATERIAL ADVERSE CHANGE.  SINCE JUNE 30,
2004, EXCEPT AS DISCLOSED (X) IN ANY OF THE BORROWER’S FORM 10-Q, 10-K, OR 8-K
FILINGS WITH THE COMMISSION SUBSEQUENT TO JUNE 30, 2004 BUT PRIOR TO THE CLOSING
DATE, OR (Y) IN ANY LETTER OR CONFIDENTIAL OFFERING MEMORANDUM DELIVERED BY THE
BORROWER TO THE LENDER PRIOR TO THE CLOSING DATE, THERE HAS OCCURRED NO CHANGE
IN THE BUSINESS, PROPERTIES, FINANCIAL CONDITION, PERFORMANCE, OR RESULTS OF
OPERATIONS OF THE BORROWER, OR THE BORROWER AND ITS SUBSIDIARIES TAKEN AS A
WHOLE, OR ANY OTHER EVENT WHICH HAS HAD OR WOULD REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT.


 


6.6                                 TAXES.  EACH OF THE BORROWER AND ITS
SUBSIDIARIES HAS FILED OR CAUSED TO BE FILED ALL FEDERAL, STATE AND LOCAL TAX
RETURNS WHICH ARE REQUIRED TO BE FILED BY IT AND, EXCEPT FOR TAXES AND
ASSESSMENTS BEING CONTESTED IN GOOD FAITH AND RESERVED FOR IN ACCORDANCE WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AS IN EFFECT FROM TIME TO TIME (IF AND
TO THE EXTENT SO REQUIRED), HAVE PAID OR CAUSED TO BE PAID ALL TAXES AS SHOWN ON
SAID RETURNS ON ANY ASSESSMENT RECEIVED BY IT, TO THE EXTENT THAT SUCH TAXES
HAVE BECOME DUE.  THE BORROWER HAS NO KNOWLEDGE OF ANY PROPOSED TAX ASSESSMENT
AGAINST THE BORROWER OR ANY OF ITS SUBSIDIARIES THAT WILL HAVE OR COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


6.7                                 LITIGATION; LOSS CONTINGENCIES AND
VIOLATIONS.  EXCEPT AS DISCLOSED ON SCHEDULE 6.7, THERE IS NO ACTION, SUIT,
PROCEEDING, ARBITRATION OR, TO THE BORROWER’S KNOWLEDGE, INVESTIGATION BEFORE OR
BY ANY GOVERNMENTAL AUTHORITY OR PRIVATE ARBITRATOR PENDING OR, TO THE
BORROWER’S KNOWLEDGE, THREATENED IN WRITING AGAINST THE BORROWER, ANY OF ITS
SUBSIDIARIES OR ANY PROPERTY OF ANY OF THEM WHICH COULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.

 

48

--------------------------------------------------------------------------------


 


6.8                                 SUBSIDIARIES.  SCHEDULE 6.8 TO THIS
AGREEMENT (AS UPDATED FROM TIME TO TIME BY THE BORROWER AFTER THE FORMATION,
ACQUISITION OR DISSOLUTION OF ANY SUBSIDIARY (I) CONTAINS A DESCRIPTION OF THE
CORPORATE STRUCTURE OF THE BORROWER, ITS SUBSIDIARIES AND ANY OTHER PERSON IN
WHICH THE BORROWER OR ANY OF ITS SUBSIDIARIES HOLDS AN EQUITY INTEREST; AND
(II) ACCURATELY SETS FORTH (A) THE CORRECT LEGAL NAME AND THE JURISDICTION OF
ORGANIZATION, (B) A LISTING OF ALL OF THE BORROWER’S OR ANY DOMESTIC
INCORPORATED SUBSIDIARY’S SIGNIFICANT DOMESTIC INCORPORATED SUBSIDIARIES,
(C) THE AUTHORIZED, ISSUED AND OUTSTANDING SHARES OF EACH CLASS OF CAPITAL STOCK
OF EACH OF THE BORROWER’S SUBSIDIARIES AND THE OWNERS OF SUCH SHARES, AND (D) A
SUMMARY OF THE DIRECT AND INDIRECT PARTNERSHIP, JOINT VENTURE, OR OTHER EQUITY
INTERESTS, IF ANY, WHICH THE BORROWER AND EACH SUBSIDIARY OF THE BORROWER HOLDS
IN ANY PERSON THAT IS NOT A CORPORATION.  EXCEPT AS DISCLOSED ON SCHEDULE 6.8,
NONE OF THE ISSUED AND OUTSTANDING CAPITAL STOCK OF THE BORROWER OR ANY OF THE
BORROWER’S SUBSIDIARIES IS SUBJECT TO ANY VESTING, REDEMPTION, OR REPURCHASE
AGREEMENT, AND THERE ARE NO WARRANTS OR OPTIONS OUTSTANDING WITH RESPECT TO SUCH
CAPITAL STOCK.  THE OUTSTANDING CAPITAL STOCK OF EACH OF THE BORROWER’S
SUBSIDIARIES IS DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE
AND IS NOT MARGIN STOCK.


 


6.9                                 ERISA.  EXCEPT AS DISCLOSED ON SCHEDULE 6.9,
NO BENEFIT PLAN HAS INCURRED ANY MATERIAL ACCUMULATED FUNDING DEFICIENCY (AS
DEFINED IN SECTIONS 302(A)(2) OF ERISA AND 412(A) OF THE CODE) WHETHER OR NOT
WAIVED.  NEITHER THE BORROWER NOR ANY MEMBER OF THE CONTROLLED GROUP HAS
INCURRED ANY MATERIAL LIABILITY TO THE PBGC WHICH REMAINS OUTSTANDING OTHER THAN
THE PAYMENT OF PREMIUMS.  AS OF THE LAST DAY OF THE MOST RECENT PRIOR PLAN YEAR,
THE MARKET VALUE OF ASSETS UNDER EACH BENEFIT PLAN, OTHER THAN ANY MULTIEMPLOYER
PLAN, WAS NOT BY A MATERIAL AMOUNT LESS THAN THE PRESENT VALUE OF BENEFIT
LIABILITIES THEREUNDER (DETERMINED IN ACCORDANCE WITH THE ACTUARIAL VALUATION
ASSUMPTIONS DESCRIBED THEREIN).  NEITHER THE BORROWER NOR ANY MEMBER OF THE
CONTROLLED GROUP HAS (I) FAILED TO MAKE A REQUIRED CONTRIBUTION OR PAYMENT TO A
MULTIEMPLOYER PLAN OF A MATERIAL AMOUNT OR (II) INCURRED A MATERIAL COMPLETE OR
PARTIAL WITHDRAWAL UNDER SECTION 4203 OR SECTION 4205 OF ERISA FROM A
MULTIEMPLOYER PLAN.  NEITHER THE BORROWER NOR ANY MEMBER OF THE CONTROLLED GROUP
HAS FAILED TO MAKE AN INSTALLMENT OR ANY OTHER PAYMENT OF A MATERIAL AMOUNT
REQUIRED UNDER SECTION 412 OF THE CODE ON OR BEFORE THE DUE DATE FOR SUCH
INSTALLMENT OR OTHER PAYMENT.  THERE HAVE BEEN NO AND THERE IS NO PROHIBITED
TRANSACTION DESCRIBED IN SECTIONS 406 OF ERISA OR 4975 OF THE CODE WITH RESPECT
TO ANY PLAN FOR WHICH A STATUTORY OR ADMINISTRATIVE EXEMPTION DOES NOT EXIST
WHICH COULD REASONABLY BE EXPECTED TO SUBJECT THE BORROWER OR ANY OF IS
SUBSIDIARIES TO MATERIAL LIABILITY.  NEITHER THE BORROWER NOR ANY MEMBER OF THE
CONTROLLED GROUP HAS TAKEN OR FAILED TO TAKE ANY ACTION WHICH WOULD CONSTITUTE
OR RESULT IN A TERMINATION EVENT, WHICH ACTION OR INACTION COULD REASONABLY BE
EXPECTED TO SUBJECT THE BORROWER OR ANY OF ITS SUBSIDIARIES TO MATERIAL
LIABILITY.  NEITHER THE BORROWER NOR ANY MEMBER OF THE CONTROLLED GROUP IS
SUBJECT TO ANY MATERIAL LIABILITY UNDER, OR HAS ANY POTENTIAL MATERIAL LIABILITY
UNDER, SECTION 4063, 4064, 4069, 4204 OR 4212(C) OF ERISA.  FOR PURPOSES OF THIS
SECTION 6.9, “MATERIAL” MEANS ANY AMOUNT, NONCOMPLIANCE OR OTHER BASIS FOR
LIABILITY WHICH COULD REASONABLY BE EXPECTED TO SUBJECT THE BORROWER OR ANY OF
ITS SUBSIDIARIES TO LIABILITY, INDIVIDUALLY OR IN THE AGGREGATE WITH EACH OTHER
BASIS FOR LIABILITY UNDER THIS SECTION 6.9, IN EXCESS OF $3,000,000.


 


6.10                           ACCURACY OF INFORMATION.  THE INFORMATION,
EXHIBITS AND REPORTS FURNISHED BY THE BORROWER AND ANY OF ITS SUBSIDIARIES, OR
BY THE BORROWER ON BEHALF OF ANY OF ITS SUBSIDIARIES, TO THE LENDER IN
CONNECTION WITH THE NEGOTIATION OF, OR COMPLIANCE WITH, THE LOAN

 

49

--------------------------------------------------------------------------------


 


DOCUMENTS, THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER AND ITS
SUBSIDIARIES CONTAINED IN THE LOAN DOCUMENTS, AND ALL CERTIFICATES AND DOCUMENTS
DELIVERED TO THE LENDER PURSUANT TO THE TERMS THEREOF (EXCLUDING ANY FORECASTS
AND PROJECTIONS OF FINANCIAL INFORMATION AND RESULTS SUBMITTED TO LENDER AS
WORKS IN PROCESS OR AS MATERIALS NOT OTHERWISE REQUIRED TO BE SUBMITTED TO THE
COMMISSION), TAKEN AS A WHOLE, DO NOT CONTAIN AS OF THE DATE THEREOF ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY IN ORDER
TO MAKE THE STATEMENTS CONTAINED HEREIN OR THEREIN, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING IN ANY MATERIAL
RESPECT.


 


6.11                           SECURITIES ACTIVITIES.  NEITHER THE BORROWER NOR
ANY OF ITS SUBSIDIARIES IS ENGAGED IN THE BUSINESS OF EXTENDING CREDIT FOR THE
PURPOSE OF PURCHASING OR CARRYING MARGIN STOCK.


 


6.12                           MATERIAL AGREEMENTS.


 

(a)                                  Neither the Borrower nor any Subsidiary is
a party to or subject to any Contractual Obligation, which, as of such date,
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

 

(b)                                 No member of the senior management of either
the Borrower or any of its Subsidiaries has received written notice that (i) it
is in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any Contractual Obligation to
which it is a party, or (ii) any condition exists which, with the giving of
notice or the lapse of time or both, would constitute a default with respect to
any such Contractual Obligation, in each case, which default has, or if not
remedied within any applicable grace period could reasonably be likely to have,
a Material Adverse Effect.

 


6.13                           COMPLIANCE WITH LAWS.  THE BORROWER AND ITS
SUBSIDIARIES ARE IN COMPLIANCE WITH ALL REQUIREMENTS OF LAW APPLICABLE TO THEM
AND THEIR RESPECTIVE BUSINESSES, IN EACH CASE WHERE THE FAILURE TO SO COMPLY
INDIVIDUALLY OR IN THE AGGREGATE WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


6.14                           ASSETS AND PROPERTIES.  EACH OF THE BORROWER AND
ITS SUBSIDIARIES HAS GOOD AND SUFFICIENT TITLE TO ALL OF ITS MATERIAL REAL AND
PERSONAL PROPERTIES OWNED BY IT OR A VALID LEASEHOLD INTEREST IN ALL OF ITS
LEASED ASSETS (EXCEPT INSOFAR AS MARKETABILITY MAY BE LIMITED BY ANY LAWS OR
REGULATIONS OF ANY GOVERNMENTAL AUTHORITY AFFECTING SUCH ASSETS), AND ALL SUCH
ASSETS AND PROPERTY ARE FREE AND CLEAR OF ALL LIENS, EXCEPT LIENS PERMITTED
UNDER SECTION 7.3(C), AND EXCEPT FOR THOSE DEFECTS IN TITLE AND LIENS THAT,
INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


 


6.15                           STATUTORY INDEBTEDNESS RESTRICTIONS.  NEITHER THE
BORROWER NOR ANY OF ITS SUBSIDIARIES IS SUBJECT TO REGULATION UNDER THE PUBLIC
UTILITY HOLDING COMPANY ACT OF 1935, THE FEDERAL POWER ACT, OR THE INVESTMENT
COMPANY ACT OF 1940, OR ANY OTHER FOREIGN, FEDERAL OR STATE STATUTE OR
REGULATION WHICH LIMITS ITS ABILITY TO INCUR INDEBTEDNESS OR ITS ABILITY TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.


 


6.16                           LABOR MATTERS.  TO THE KNOWLEDGE OF THE BORROWER,
NO ATTEMPT TO ORGANIZE THE EMPLOYEES OF THE BORROWER OR ANY OF ITS SUBSIDIARIES,
AND NO LABOR DISPUTES, STRIKES OR

 

50

--------------------------------------------------------------------------------


 


WALKOUTS AFFECTING THE OPERATIONS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES, IS
PENDING, OR, TO THE BORROWER’S OR SUCH SUBSIDIARIES’ KNOWLEDGE, THREATENED,
PLANNED OR CONTEMPLATED WHICH WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


6.17                           ENVIRONMENTAL MATTERS.


 


(A)                              EXCEPT AS DISCLOSED ON SCHEDULE 6.17 TO THIS
AGREEMENT:


 

(I)                                     THE OPERATIONS OF THE BORROWER AND ITS
SUBSIDIARIES COMPLY IN ALL MATERIAL RESPECTS WITH ENVIRONMENTAL, HEALTH OR
SAFETY REQUIREMENTS OF LAW;

 

(II)                                  THE BORROWER AND ITS SUBSIDIARIES HAVE ALL
PERMITS, LICENSES OR OTHER AUTHORIZATIONS REQUIRED UNDER ENVIRONMENTAL, HEALTH
OR SAFETY REQUIREMENTS OF LAW AND ARE IN MATERIAL COMPLIANCE WITH SUCH PERMITS;

 

(III)                               NEITHER THE BORROWER, ANY OF ITS
SUBSIDIARIES NOR ANY OF THEIR RESPECTIVE PRESENT PROPERTY OR OPERATIONS, OR, TO
THE BORROWER’S OR ANY OF ITS SUBSIDIARIES’ KNOWLEDGE, ANY OF THEIR RESPECTIVE
PAST PROPERTY OR OPERATIONS, ARE SUBJECT TO OR THE SUBJECT OF, ANY INVESTIGATION
KNOWN TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, ANY JUDICIAL OR ADMINISTRATIVE
PROCEEDING, ORDER, JUDGMENT, DECREE, SETTLEMENT OR OTHER AGREEMENT RESPECTING:
(A) ANY MATERIAL VIOLATION OF ENVIRONMENTAL, HEALTH OR SAFETY REQUIREMENTS OF
LAW; (B) ANY REMEDIAL ACTION; OR (C) ANY MATERIAL CLAIMS OR LIABILITIES ARISING
FROM THE RELEASE OR THREATENED RELEASE OF A CONTAMINANT INTO THE ENVIRONMENT;

 

(IV)                              THERE IS NOT NOW, NOR TO THE BORROWER’S OR ANY
OF ITS SUBSIDIARIES’ KNOWLEDGE HAS THERE EVER BEEN, ON OR IN THE PROPERTY OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES ANY LANDFILL, WASTE PILE, UNDERGROUND
STORAGE TANKS, ABOVEGROUND STORAGE TANKS, SURFACE IMPOUNDMENT OR HAZARDOUS WASTE
STORAGE FACILITY OF ANY KIND, ANY POLYCHLORINATED BIPHENYLS (PCBS) USED IN
HYDRAULIC OILS, ELECTRIC TRANSFORMERS OR OTHER EQUIPMENT, OR ANY ASBESTOS
CONTAINING MATERIAL; AND

 

(V)                                 TO THE KNOWLEDGE OF THE BORROWER OR ANY OF
ITS SUBSIDIARIES, NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES HAS ANY
MATERIAL CONTINGENT OBLIGATION IN CONNECTION WITH ANY RELEASE OR THREATENED
RELEASE OF A CONTAMINANT INTO THE ENVIRONMENT.

 


(B)                                FOR PURPOSES OF THIS SECTION 6.17 “MATERIAL”
MEANS ANY NONCOMPLIANCE OR BASIS FOR LIABILITY WHICH COULD REASONABLY BE LIKELY
TO SUBJECT THE BORROWER OR ANY OF ITS SUBSIDIARIES TO LIABILITY, INDIVIDUALLY OR
IN THE AGGREGATE, IN EXCESS OF $3,000,000.


 


6.18                           INSURANCE.  THE BORROWER MAINTAINS, AND HAS
CAUSED EACH SUBSIDIARY TO MAINTAIN, WITH FINANCIALLY SOUND AND REPUTABLE
INSURANCE COMPANIES, INSURANCE ON ALL OF ITS PROPERTY IN SUCH AMOUNTS, SUBJECT
TO DEDUCTIBLES AND SELF-INSURANCE RETENTIONS, AND COVERING SUCH PROPERTIES AND
RISKS, AS IS CONSISTENT WITH SOUND AND CUSTOMARY BUSINESS PRACTICES FOR
COMPANIES IN LINES OF BUSINESS SIMILAR TO THE BORROWER AND ITS SUBSIDIARIES.


 


6.19                           USE OF PROCEEDS.  ALL PROCEEDS OF THE REVOLVING
LOAN SHALL BE USED FOR WORKING CAPITAL REFINANCING OF EXISTING INDEBTEDNESS AND
GENERAL CORPORATE PURPOSES.

 

51

--------------------------------------------------------------------------------



 


6.20                           SOLVENCY.  THE BORROWER (I) IS CURRENTLY, AND
AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, THE
NOTES AND THE OTHER LOAN DOCUMENTS, WILL BE ABLE TO PAY ITS DEBTS AS THEY COME
DUE AND WILL NOT INCUR DEBTS BEYOND ITS ABILITY TO PAY SUCH DEBTS AS THEY MATURE
OR COME DUE, (II) HAS CAPITAL SUFFICIENT TO CARRY ON ITS BUSINESS AND ANY
BUSINESS IN WHICH IT INTENDS OR IS ABOUT TO ENGAGE, AND (III) OWNS PROPERTY AND
ASSETS HAVING A VALUE (AS A GOING CONCERN) IN EXCESS OF ITS LIABILITIES AND
DEBTS.  NO TRANSFER OF PROPERTY IS BEING MADE AND NO OBLIGATION IS BEING
INCURRED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WITH
THE INTENT TO HINDER, DELAY OR DEFRAUD EITHER PRESENT OR FUTURE CREDITORS OF THE
BORROWER OR ANY AFFILIATES OF THE BORROWER.


 


ARTICLE VII:  COVENANTS

 

The Borrower covenants and agrees that so long as any Commitment is outstanding
and thereafter until payment in full of all of the Obligations (other than
contingent indemnity obligations) and termination of all Letters of Credit (or
cash collateralization thereof in accordance with Section 3.11), unless the
Lender shall otherwise give prior written consent:

 


7.1                                 REPORTING.  THE BORROWER SHALL:


 


(A)                              FINANCIAL REPORTING.  FURNISH TO THE LENDER:


 

(I)                                     QUARTERLY REPORTS.  AS SOON AS
PRACTICABLE, AND IN ANY EVENT NO LATER THAN THE EARLIER TO OCCUR OF (X) THE
FIFTY SECOND (52ND) DAY AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS
OF EACH FISCAL YEAR OF THE BORROWER, AND (Y) THE TENTH (10TH) DAY AFTER THE DATE
ON WHICH ANY OF THE FOLLOWING ITEMS ARE REQUIRED TO BE DELIVERED TO THE
COMMISSION, THE CONSOLIDATED AND CONSOLIDATING BALANCE SHEET OF THE BORROWER AND
ITS SUBSIDIARIES AS AT THE END OF SUCH PERIOD AND THE RELATED STATEMENT OF
CONSOLIDATED AND CONSOLIDATING EARNINGS OF THE BORROWER AND ITS SUBSIDIARIES FOR
SUCH FISCAL QUARTER AND THE RELATED STATEMENTS OF CONSOLIDATED EARNINGS AND
CONSOLIDATED CASH FLOWS OF THE BORROWER AND ITS SUBSIDIARIES FOR THE PERIOD FROM
THE BEGINNING OF THE THEN CURRENT FISCAL YEAR TO THE END OF SUCH FISCAL QUARTER,
CERTIFIED BY THE CHIEF FINANCIAL OFFICER OF THE BORROWER ON BEHALF OF THE
BORROWER AS FAIRLY PRESENTING IN ALL MATERIAL RESPECTS THE CONSOLIDATED
FINANCIAL POSITION OF THE BORROWER AND ITS SUBSIDIARIES AS AT THE DATES
INDICATED AND THE RESULTS OF THEIR OPERATIONS AND CASH FLOWS FOR THE PERIODS
INDICATED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AS IN
EFFECT FROM TIME TO TIME, SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE
ABSENCE OF FOOTNOTES.  WITH RESPECT TO ANY FISCAL QUARTER, IF ALL OF THE
FOREGOING INFORMATION IS FAIRLY, ACCURATELY AND COMPLETELY SET FORTH IN THE
BORROWER’S FORM 10-Q FILING WITH THE COMMISSION FOR SUCH FISCAL QUARTER, THE
BORROWER MAY DELIVER SUCH FORM 10-Q FILING IN LIEU OF A SEPARATE REPORT SETTING
FORTH SUCH INFORMATION:  PROVIDED, HOWEVER, THAT THE BORROWER MUST COMPLY WITH
THE FOREGOING TIMING REQUIREMENTS FOR SUCH DELIVERY WHETHER CONSTITUTING A
FORM 10-Q FILING OR ANOTHER REPORT AND MUST DELIVER ANY CORRESPONDING COMPLIANCE
CERTIFICATES HEREUNDER WHEN DUE.

 

(II)                                  ANNUAL REPORTS.  AS SOON AS PRACTICABLE,
AND IN ANY EVENT NO LATER THAN THE EARLIER TO OCCUR OF (X) THE NINETIETH (90TH)
DAY AFTER THE END OF EACH FISCAL YEAR OF THE BORROWER, AND (Y) THE TENTH (10TH)
DAY AFTER THE DATE ON WHICH ANY OF THE FOLLOWING ITEMS ARE REQUIRED TO BE
DELIVERED TO THE COMMISSION, (A) THE AUDITED CONSOLIDATED AND

 

52

--------------------------------------------------------------------------------


 

UNAUDITED CONSOLIDATING BALANCE SHEET OF THE BORROWER AND ITS SUBSIDIARIES AS AT
THE END OF SUCH FISCAL YEAR AND THE RELATED STATEMENTS OF CONSOLIDATED EARNINGS,
CONSOLIDATED SHAREHOLDERS’ EQUITY AND CONSOLIDATED CASH FLOWS OF THE BORROWER
AND ITS SUBSIDIARIES FOR SUCH FISCAL YEAR, AND IN COMPARATIVE FORM THE
CORRESPONDING FIGURES FOR THE PREVIOUS FISCAL YEAR IN FORM AND SUBSTANCE
SUFFICIENT TO CALCULATE THE FINANCIAL COVENANTS SET FORTH IN SECTION 7.4, AND
(B) AN AUDIT REPORT ON THE ITEMS LISTED IN CLAUSE (A) HEREOF (WITH THE EXCEPTION
OF THE UNAUDITED CONSOLIDATING BALANCE SHEET) OF INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING, WHICH AUDIT REPORT SHALL BE
UNQUALIFIED AND SHALL STATE THAT SUCH FINANCIAL STATEMENTS FAIRLY PRESENT THE
CONSOLIDATED FINANCIAL POSITION OF THE BORROWER AND ITS SUBSIDIARIES AS AT THE
DATES INDICATED AND THE RESULTS OF THEIR OPERATIONS AND CASH FLOWS FOR THE
PERIODS INDICATED IN CONFORMITY WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AS
IN EFFECT FROM TIME TO TIME AND THAT THE EXAMINATION BY SUCH ACCOUNTANTS IN
CONNECTION WITH SUCH CONSOLIDATED FINANCIAL STATEMENTS HAS BEEN MADE IN
ACCORDANCE WITH GENERALLY ACCEPTED AUDITING STANDARDS.  THE DELIVERIES MADE
PURSUANT TO THIS CLAUSE (II) SHALL BE ACCOMPANIED BY A CERTIFICATE OF SUCH
ACCOUNTANTS THAT, IN THE COURSE OF THEIR EXAMINATION NECESSARY FOR THEIR
CERTIFICATION OF THE FOREGOING, THEY HAVE OBTAINED NO KNOWLEDGE OF ANY DEFAULT
OR UNMATURED DEFAULT UNDER SECTION 7.4, OR IF, IN THE OPINION OF SUCH
ACCOUNTANTS, ANY DEFAULT OR UNMATURED DEFAULT SHALL EXIST UNDER SECTION 7.4,
STATING THE NATURE AND STATUS THEREOF.  WITH RESPECT TO ANY FISCAL YEAR, IF ALL
OF THE FOREGOING INFORMATION IS FAIRLY, ACCURATELY AND COMPLETELY SET FORTH IN
THE BORROWER’S FORM 10-K FILING WITH THE COMMISSION FOR SUCH FISCAL YEAR, THE
BORROWER MAY DELIVER SUCH FORM 10-K FILING IN LIEU OF A SEPARATE REPORT SETTING
FORTH SUCH INFORMATION, TOGETHER WITH THE ACCOUNTANT’S CERTIFICATE DESCRIBED IN
THE PRIOR SENTENCE (WHICH IS NOT PART OF THE FORM 10-K); PROVIDED, HOWEVER, THAT
THE BORROWER MUST COMPLY WITH THE TIMING REQUIREMENTS FOR SUCH DELIVERY WHETHER
CONSTITUTING A FORM 10-K FILING OR ANOTHER REPORT AND MUST DELIVER ANY
CORRESPONDING COMPLIANCE CERTIFICATES HEREUNDER WHEN DUE.

 

(III)                               MONTHLY REPORTS.  AS SOON AS PRACTICABLE,
AND IN ANY EVENT, NO LATER THAN THE 30 CALENDAR DAYS AFTER THE END OF EACH
MONTH, THE CONSOLIDATED AND CONSOLIDATING FINANCIAL STATEMENT OF BORROWER AND
ITS SUBSIDIARIES AT THE END OF SUCH PERIOD, INCLUDING BALANCE SHEET, STATEMENT
OF INCOME AND SUCH OTHER INFORMATION (INCLUDING NON-FINANCIAL INFORMATION) AS
THE LENDER MAY REQUEST, IN REASONABLE DETAIL, PREPARED BY THE BORROWER.

 

(IV)                              OFFICER’S CERTIFICATE.  TOGETHER WITH EACH
DELIVERY OF ANY FINANCIAL STATEMENT (A) PURSUANT TO CLAUSES (I) AND (II) OF THIS
SECTION 7.1(A), AN OFFICER’S CERTIFICATE OF THE BORROWER, SUBSTANTIALLY IN THE
FORM OF EXHIBIT E-1 ATTACHED HERETO AND MADE A PART HEREOF, STATING THAT (X) THE
REPRESENTATIONS AND WARRANTIES OF THE BORROWER CONTAINED IN ARTICLE VI HEREOF
SHALL HAVE BEEN TRUE AND CORRECT IN ALL MATERIAL RESPECTS (UNLESS SUCH
REPRESENTATION OR WARRANTY IS MADE AS OF A SPECIFIC DATE, IN WHICH CASE, SUCH
REPRESENTATION AND WARRANTY SHALL BE TRUE IN ALL MATERIAL RESPECTS AS OF SUCH
DATE) AT ALL TIMES DURING THE PERIOD COVERED BY SUCH FINANCIAL STATEMENTS AND AS
OF THE DATE OF SUCH OFFICER’S CERTIFICATE, (Y) AS OF THE DATE OF SUCH OFFICER’S
CERTIFICATE NO DEFAULT OR UNMATURED DEFAULT EXISTS, OR IF ANY DEFAULT OR
UNMATURED DEFAULT EXISTS, STATING THE NATURE AND STATUS THEREOF AND (Z) THE
BORROWER, THE BORROWER’S CHIEF EXECUTIVE OFFICER, AND THE BORROWER’S CHIEF
FINANCIAL OFFICER ARE IN COMPLIANCE WITH ALL REQUIREMENTS OF SECTION 302 AND
SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 AND ALL RULES AND REGULATIONS

 

53

--------------------------------------------------------------------------------


 

RELATED THERETO (OR SUCH OTHER OFFICERS AS MAY BE REQUIRED FROM TIME TO TIME
THEREUNDER), AND (B) PURSUANT TO CLAUSES (I) AND (II) OF THIS SECTION 7.1(A), A
COMPLIANCE CERTIFICATE, SUBSTANTIALLY IN THE FORM OF, PRIOR TO THE COLLATERAL
RELEASE DATE EXHIBIT F-1 OR EXHIBIT F-2, AS APPLICABLE, ATTACHED HERETO AND MADE
A PART HEREOF, SIGNED BY THE BORROWER’S CHIEF FINANCIAL OFFICER,
(1) DEMONSTRATING COMPLIANCE, WHEN APPLICABLE, WITH THE PROVISIONS OF SECTIONS
7.3(A) THROUGH (N) AND SECTION 7.4, AND (2) CALCULATING THE SENIOR LEVERAGE
RATIO FOR PURPOSES OF DETERMINING THE THEN APPLICABLE EURODOLLAR MARGIN, THE
APPLICABLE ABR MARGIN, THE APPLICABLE L/C FEE PERCENTAGE AND APPLICABLE
COMMITMENT FEE PERCENTAGE.

 

(V)                                 BORROWING BASE CERTIFICATE.  THE BORROWER
SHALL, WITHIN THIRTY (30) DAYS AFTER THE END OF EACH MONTH, UNTIL THE COLLATERAL
RELEASE DATE, DELIVER TO THE LENDER A BORROWING BASE CERTIFICATE IN THE FORM OF
EXHIBIT Q, ATTACHED HERETO CERTIFIED AS ACCURATE BY THE BORROWER AND ACCEPTABLE
TO THE LENDER IN ITS SOLE AND ABSOLUTE DISCRETION; PROVIDED THAT THIS
REQUIREMENT SHALL EXPIRE UPON LENDER’S ACCEPTANCE OF BORROWER’S CERTIFICATE OF
COMPLIANCE WITH THE RELEASE COVENANTS DELIVERED IN ACCORDANCE WITH
SECTION 7.1(J).

 

(VI)                              AGED ACCOUNTS SCHEDULE.  THE BORROWER SHALL,
WITHIN THIRTY(30) DAYS AFTER THE END OF EACH MONTH, DELIVER TO THE LENDER AN
AGED SCHEDULE OF THE ACCOUNTS OF THE BORROWER, LISTING THE NAME AND AMOUNT DUE
FROM EACH ACCOUNT DEBTOR AND SHOWING THE AGGREGATE AMOUNTS DUE FROM (A) 0-30
DAYS, (B) 31-60 DAYS, (C) 61-90 DAYS AND (D) MORE THAN 90 DAYS, AND CERTIFIED AS
ACCURATE BY THE BORROWER.

 

(VII)                           INVENTORY REPORTS.  THE BORROWER SHALL, WITHIN
THIRTY (30) DAYS AFTER THE END OF EACH MONTH, DELIVER TO THE LENDER AN INVENTORY
REPORT, CERTIFIED AS ACCURATE BY THE BORROWER, AND WITHIN SUCH TIME AS THE BANK
MAY SPECIFY, SUCH OTHER SCHEDULES AND REPORTS AS THE BANK MAY REQUIRE.

 

(VIII)                        COVENANT COMPLIANCE REPORT.  SUBJECT TO THE
REQUIREMENTS OF SECTION 7.1(III), THE BORROWER SHALL, WITHIN FORTY-FIVE (45)
DAYS AFTER THE END OF EACH QUARTER AND SEVENTY-FIVE (75) DAYS AFTER EACH FISCAL
YEAREND, DELIVER TO THE LENDER A COMPUTATION IN SUCH DETAIL AS THE BANK SHALL
SPECIFY, SHOWING COMPLIANCE BY THE BORROWER WITH THE FINANCIAL COVENANTS SET
FORTH IN SECTION 7.4, AND CERTIFIED AS ACCURATE BY THE BORROWER, WHICH REPORT
SHALL BE IN THE FORM OF WITH EXHIBIT F-1 OR EXHIBIT F-2, AS APPLICABLE.

 

(IX)                                BUDGET.  NO LATER THAN AUGUST 31 OF EACH
FISCAL YEAR (OR EARLIER IF POSSIBLE), A BUDGET IN THE FORM SATISFACTORY TO THE
LENDER (INCLUDING BUDGETED STATEMENTS OF INCOME AND SOURCES AND USES OF CASH)
PREPARED BY THE BORROWER FOR THAT FISCAL YEAR, COMMENCING AS OF JULY 1 OF THAT
YEAR, PREPARED IN SUMMARY FORM, IN EACH CASE, ON A CONSOLIDATED BASIS, FOR THE
BORROWER AND ITS SUBSIDIARIES.

 

(x)                                   Field Audits.  The Borrower and its
Subsidiaries shall allow the Lender, at Borrower’s sole expense, once each year,
or upon the occurrence of an Event of Default, at any time to conduct a field
examination, and also to engage appraisers, on as frequent a basis, to conduct
an appraisal of the Collateral consisting of machinery,

 

54

--------------------------------------------------------------------------------


 

equipment and real property and Borrower’s and its Subsidiaries’ business
operations at such locations as Lender deems appropriate, the result of which
must be satisfactory to the Lender in its sole and absolute discretion.

 


(B)                                NOTICE OF DEFAULT.  PROMPTLY UPON ANY OF THE
CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL OFFICER, OR TREASURER OF THE BORROWER
OBTAINING KNOWLEDGE (I) OF ANY CONDITION OR EVENT WHICH CONSTITUTES A DEFAULT OR
UNMATURED DEFAULT, OR BECOMING AWARE THAT LENDER HAS GIVEN ANY WRITTEN NOTICE TO
ANY AUTHORIZED OFFICER WITH RESPECT TO A CLAIMED DEFAULT OR UNMATURED DEFAULT
UNDER THIS AGREEMENT, OR (II) THAT ANY PERSON HAS GIVEN ANY WRITTEN NOTICE TO
ANY AUTHORIZED OFFICER OF THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER OR
TAKEN ANY OTHER ACTION WITH RESPECT TO A CLAIMED DEFAULT OR EVENT OR CONDITION
OF THE TYPE REFERRED TO IN SECTION 8.1(E), THE BORROWER SHALL DELIVER TO THE
LENDERS AN OFFICER’S CERTIFICATE SPECIFYING (A) THE NATURE AND PERIOD OF
EXISTENCE OF ANY SUCH CLAIMED DEFAULT.  DEFAULT, UNMATURED DEFAULT, CONDITION OR
EVENT, (B) THE NOTICE GIVEN OR ACTION TAKEN BY SUCH PERSON IN CONNECTION
THEREWITH, AND (C) WHAT ACTION THE BORROWER HAS TAKEN, IS TAKING AND PROPOSES TO
TAKE WITH RESPECT THERETO.


 


(C)                                LAWSUITS.  (I) PROMPTLY UPON THE BORROWER’S
CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL OFFICER, OR TREASURER OBTAINING
KNOWLEDGE OF THE INSTITUTION OF, OR WRITTEN THREAT OF, ANY ACTION, SUIT,
PROCEEDING, GOVERNMENTAL INVESTIGATION OR ARBITRATION, BY OR BEFORE ANY
GOVERNMENTAL AUTHORITY, AGAINST OR AFFECTING THE BORROWER OR ANY OF ITS
SUBSIDIARIES OR ANY PROPERTY OF THE BORROWER OR ANY OF ITS SUBSIDIARIES NOT
PREVIOUSLY DISCLOSED PURSUANT TO SECTION 6.7, WHICH ACTION, SUIT, PROCEEDING,
GOVERNMENTAL INVESTIGATION OR ARBITRATION EXPOSES, OR IN THE CASE OF MULTIPLE
ACTIONS, SUITS, PROCEEDINGS, GOVERNMENTAL INVESTIGATIONS OR ARBITRATIONS ARISING
OUT OF THE SAME GENERAL ALLEGATIONS OR CIRCUMSTANCES WHICH EXPOSE, IN THE
BORROWER’S REASONABLE JUDGMENT, THE BORROWER OR ANY OF ITS SUBSIDIARIES TO
LIABILITY IN AN AMOUNT AGGREGATING $3,000,000 OR MORE (EXCLUSIVE OF CLAIMS
COVERED BY INSURANCE POLICIES OF THE BORROWER OR ANY OF ITS SUBSIDIARIES UNLESS
THE INSURERS OF SUCH CLAIMS HAVE DISCLAIMED COVERAGE OR RESERVED THE RIGHT TO
DISCLAIM COVERAGE ON SUCH CLAIMS AND EXCLUSIVE OF CLAIMS COVERED BY THE
INDEMNITY OF A FINANCIALLY RESPONSIBLE INDEMNITOR IN FAVOR OF THE BORROWER OR
ANY OF ITS SUBSIDIARIES UNLESS THE INDEMNITOR HAS DISCLAIMED OR RESERVED THE
RIGHT TO DISCLAIM COVERAGE THEREOF), GIVE WRITTEN NOTICE THEREOF TO THE LENDER
AND IN THE CASE OF ANY LITIGATION DESCRIBED IN SECTION 8.1(E) A QUARTERLY
WRITTEN STATUS REPORT OF SUCH LITIGATION, AND PROVIDE SUCH OTHER INFORMATION AS
MAY BE REASONABLY AVAILABLE TO ENABLE LENDER TO EVALUATE SUCH MATTERS; AND
(II) IN ADDITION TO THE REQUIREMENTS SET FORTH IN CLAUSE (I) OF THIS
SECTION 7.1(C), UPON REQUEST OF THE LENDER (WHICH REQUEST SHALL BE MADE NO MORE
THAN ONCE A QUARTER), PROMPTLY GIVE WRITTEN NOTICE OF THE STATUS OF ANY ACTION,
SUIT, PROCEEDING, GOVERNMENTAL INVESTIGATION OR ARBITRATION COVERED BY A REPORT
DELIVERED PURSUANT TO CLAUSE (I) ABOVE AND PROVIDE SUCH OTHER INFORMATION AS MAY
BE REASONABLY AVAILABLE TO IT THAT WOULD NOT JEOPARDIZE ANY ATTORNEY-CLIENT
PRIVILEGE BY DISCLOSURE TO THE LENDER TO ENABLE LENDER AND ITS COUNSEL TO
EVALUATE SUCH MATTERS.


 


(D)                               ERISA NOTICES.  DELIVER OR CAUSE TO BE
DELIVERED TO THE LENDER, AT THE BORROWER’S EXPENSE, THE FOLLOWING INFORMATION
AND NOTICES AS SOON AS REASONABLY POSSIBLE, AND IN ANY EVENT:


 

(I)                                     WITHIN TEN (10) BUSINESS DAYS AFTER ANY
MEMBER OF THE CONTROLLED GROUP OBTAINS KNOWLEDGE THAT A TERMINATION EVENT HAS
OCCURRED WHICH COULD REASONABLY

 

55

--------------------------------------------------------------------------------


 

BE EXPECTED TO SUBJECT THE BORROWER OR ITS SUBSIDIARIES TO LIABILITY
INDIVIDUALLY OR IN THE AGGREGATE IN EXCESS OF $3,000,000, A WRITTEN STATEMENT OF
THE CHIEF FINANCIAL OFFICER OF THE BORROWER DESCRIBING SUCH TERMINATION EVENT
AND THE ACTION, IF ANY, WHICH THE MEMBER OF THE CONTROLLED GROUP HAS TAKEN, IS
TAKING OR PROPOSES TO TAKE WITH RESPECT THERETO, AND WHEN KNOWN, ANY ACTION
TAKEN OR THREATENED BY THE IRS, DOL OR PBGC WITH RESPECT THERETO;

 

(II)                                  WITHIN TEN (10) BUSINESS DAYS AFTER THE
FILING OF ANY FUNDING WAIVER REQUEST WITH THE IRS, A COPY OF SUCH FUNDING WAIVER
REQUEST AND THEREAFTER ALL COMMUNICATIONS RECEIVED BY THE BORROWER OR A MEMBER
OF THE CONTROLLED GROUP WITH RESPECT TO SUCH REQUEST WITHIN TEN (10) BUSINESS
DAYS SUCH COMMUNICATION IS RECEIVED;

 

(III)                               WITHIN TEN (10) BUSINESS DAYS AFTER THE
BORROWER OR ANY MEMBER OR THE CONTROLLED GROUP KNOWS OR HAS REASON TO KNOW THAT
(A) A MULTIEMPLOYER PLAN HAS BEEN TERMINATED, (B) THE ADMINISTRATOR OR PLAN
SPONSOR OF A MULTIEMPLOYER PLAN INTENDS TO TERMINATE A MULTIEMPLOYER PLAN, OR
(C) THE PBGC HAS INSTITUTED OR WILL INSTITUTE PROCEEDINGS UNDER SECTION 4042 OF
ERISA TO TERMINATE A MULTIEMPLOYER PLAN, A NOTICE DESCRIBING SUCH MATTER; AND

 

(IV)                              WITHIN TEN (10) BUSINESS DAYS AFTER THE
BORROWER OR ANY MEMBER OF THE CONTROLLED GROUP FAILS TO MAKE A REQUIRED
INSTALLMENT OR ANY OTHER REQUIRED PAYMENT TO A BENEFIT PLAN WHICH COULD RESULT
IN THE IMPOSITION OF A LIEN UNDER SECTION 412(A) OF THE CODE, A NOTICE THEREOF.

 

For purposes of this Section 7.1 (D), the Borrower and any member of the
Controlled Group shall be deemed to know all facts known by the administrator of
any Plan of which the Borrower or any member of the Controlled Group is the plan
sponsor.

 


(E)                                 LABOR MATTERS.  NOTIFY THE LENDER IN
WRITING, PROMPTLY UPON AN AUTHORIZED OFFICER OF THE BORROWER LEARNING OF (I) ANY
MATERIAL LABOR DISPUTE TO WHICH THE BORROWER OR ANY OF ITS SUBSIDIARIES MAY
BECOME A PARTY, INCLUDING, WITHOUT LIMITATION, ANY STRIKES, LOCKOUTS OR OTHER
DISPUTES RELATING TO SUCH PERSONS’ PLANTS AND OTHER FACILITIES, WHICH DISPUTE
WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT AND (II) ANY
WORKER ADJUSTMENT AND RETRAINING NOTIFICATION ACT LIABILITY INCURRED WITH
RESPECT TO THE CLOSING OF ANY PLANT OR OTHER FACILITY OF THE BORROWER OR ANY OF
ITS SUBSIDIARIES WHICH WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


(F)                                 OTHER INDEBTEDNESS.  DELIVER TO THE LENDER
(I) A COPY OF EACH REGULAR REPORT, NOTICE OR COMMUNICATION REGARDING POTENTIAL
OR ACTUAL DEFAULTS (INCLUDING ANY ACCOMPANYING OFFICER’S CERTIFICATE) DELIVERED
BY OR ON BEHALF OF THE BORROWER TO THE HOLDERS OF FUNDED INDEBTEDNESS WITH AN
AGGREGATE OUTSTANDING PRINCIPAL AMOUNT IN EXCESS OF  $2,000,000 PURSUANT TO THE
TERMS OF THE AGREEMENTS GOVERNING SUCH INDEBTEDNESS, SUCH DELIVERY TO BE MADE AT
THE SAME TIME AND BY THE SAME MEANS AS SUCH NOTICE OF DEFAULT IS DELIVERED TO
SUCH HOLDERS, AND (II) A COPY OF EACH NOTICE OR OTHER COMMUNICATION RECEIVED BY
THE BORROWER FROM THE HOLDERS OF FUNDED INDEBTEDNESS WITH AN AGGREGATE
OUTSTANDING PRINCIPAL AMOUNT IN EXCESS OF $2,000,000 REGARDING POTENTIAL OR
ACTUAL DEFAULTS PURSUANT TO THE TERMS OF SUCH INDEBTEDNESS, SUCH DELIVERY TO BE
MADE PROMPTLY AFTER SUCH NOTICE OR OTHER COMMUNICATION IS RECEIVED BY THE
BORROWER.

 

56

--------------------------------------------------------------------------------


 


(G)                                OTHER REPORTS.  DELIVER OR CAUSE TO BE
DELIVERED TO THE LENDER COPIES OF (I) ALL FINANCIAL STATEMENTS, REPORTS AND
NOTICES, IF ANY, SENT BY THE BORROWER TO ITS SECURITIES HOLDERS OR FILED WITH
THE COMMISSION BY THE BORROWER, AND (II) ALL NOTIFICATIONS RECEIVED FROM THE
COMMISSION BY THE BORROWER OR ITS SUBSIDIARIES PURSUANT TO THE SECURITIES
EXCHANGE ACT OF 1934 AND THE RULES PROMULGATED THEREUNDER.  THE BORROWER SHALL
INCLUDE THE LENDER ON ITS STANDARD DISTRIBUTION LISTS FOR ALL PRESS RELEASES
MADE AVAILABLE GENERALLY BY THE BORROWER TO THE PUBLIC CONCERNING MATERIAL
DEVELOPMENTS IN THE BUSINESS OF THE BORROWER OR ANY SUCH SUBSIDIARY.


 


(H)                               ENVIRONMENTAL NOTICES.  AS SOON AS POSSIBLE
AND IN ANY EVENT WITHIN TWENTY (20) DAYS AFTER RECEIPT BY THE BORROWER, DELIVER
OR CAUSE TO BE DELIVERED A COPY OF (I) ANY NOTICE OR CLAIM TO THE EFFECT THAT
THE BORROWER OR ANY OF ITS SUBSIDIARIES IS OR MAY BE LIABLE TO ANY PERSON AS A
RESULT OF THE RELEASE BY THE BORROWER, ANY OF ITS SUBSIDIARIES, OR ANY OTHER
PERSON OF ANY CONTAMINANT INTO THE ENVIRONMENT, AND (II) ANY NOTICE ALLEGING ANY
VIOLATION OF ANY ENVIRONMENTAL, HEALTH OR SAFETY REQUIREMENTS OF LAW BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES IF, IN EITHER CASE, SUCH NOTICE OR CLAIM
RELATES TO AN EVENT WHICH COULD REASONABLY BE EXPECTED TO SUBJECT THE BORROWER
AND EACH OF ITS SUBSIDIARIES TO LIABILITY INDIVIDUALLY OR IN THE AGGREGATE IN
EXCESS OF $3,000,000.


 


(I)                                    OTHER INFORMATION.  PROMPTLY UPON
RECEIVING A REQUEST THEREFOR FROM THE LENDER, PREPARE AND DELIVER TO LENDER SUCH
OTHER INFORMATION WITH RESPECT TO THE BORROWER, ANY OF ITS SUBSIDIARIES, AS FROM
TIME TO TIME MAY BE REASONABLY REQUESTED BY THE LENDER.


 

(J)                                   Notice of Satisfaction of and Compliance
with Release Covenants.  If Borrower satisfies and is otherwise in compliance
with the Release Covenants, it shall furnish to Lender a compliance certificate
in the form of Exhibit F-1 or Exhibit F-2, as applicable, to the Credit
Agreement signed by the Borrower’s Chief Financial Officer demonstrating
compliance with the Release Covenants.  The Lender shall promptly review such
compliance certificate for acceptability and notify Borrower of its acceptance
or rejection thereof, as applicable.  In the event of Lender’s acceptance of
such certificate, Lender shall promptly deliver, at the request of Borrower, all
documentation reasonably necessary to release the security interest and liens of
the Collateral.

 


7.2                                 AFFIRMATIVE COVENANTS.


 


(A)                              CORPORATE EXISTENCE, ETC.  EXCEPT AS PERMITTED
PURSUANT TO SECTION 7.3(I), THE BORROWER SHALL, AND SHALL CAUSE EACH OF ITS
SUBSIDIARIES TO, AT ALL TIMES MAINTAIN ITS VALID EXISTENCE AND (TO THE EXTENT
SUCH CONCEPT APPLIES TO SUCH ENTITY) IN GOOD STANDING AS A CORPORATION,
PARTNERSHIP OR LIMITED LIABILITY COMPANY IN ITS JURISDICTION OF INCORPORATION OR
ORGANIZATION, AS THE CASE MAY BE, AND PRESERVE AND KEEP, OR CAUSE TO BE
PRESERVED AND KEPT, IN FULL FORCE AND EFFECT ITS RIGHTS AND FRANCHISES MATERIAL
TO ITS BUSINESSES, UNLESS, IN THE GOOD FAITH JUDGMENT OF THE BORROWER, THE
FAILURE TO PRESERVE ANY SUCH RIGHTS OR FRANCHISES WOULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(B)                                CORPORATE POWERS; CONDUCT OF BUSINESS.  THE
BORROWER SHALL, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES TO, QUALIFY AND REMAIN
QUALIFIED TO DO BUSINESS IN EACH JURISDICTION IN WHICH THE NATURE OF ITS
BUSINESS REQUIRES IT TO BE SO QUALIFIED AND WHERE THE FAILURE TO BE SO QUALIFIED
WILL HAVE OR WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

57

--------------------------------------------------------------------------------


 


(C)                                COMPLIANCE WITH LAWS, ETC.  THE BORROWER
SHALL, AND SHALL CAUSE ITS SUBSIDIARIES TO, (A) COMPLY WITH ALL REQUIREMENTS OF
LAW (INCLUDING, WITHOUT LIMITATION, SECTION 302 AND SECTION 906 OF THE
SARBANES-OXLEY ACT OF 2002) AND ALL RESTRICTIVE COVENANTS AFFECTING SUCH PERSON
OR THE BUSINESS, PROPERTIES, ASSETS OR OPERATIONS OF SUCH PERSON, AND (B) OBTAIN
AS NEEDED ALL PERMITS NECESSARY FOR ITS OPERATIONS AND MAINTAIN SUCH PERMITS IN
GOOD STANDING, UNLESS FAILURE TO COMPLY WITH SUCH REQUIREMENTS OF LAW OR SUCH
COVENANTS OR TO OBTAIN OR MAINTAIN SUCH PERMITS WOULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.


 


(D)                               PAYMENT OF TAXES AND CLAIMS; TAX
CONSOLIDATION.  THE BORROWER SHALL PAY, AND CAUSE EACH OF ITS SUBSIDIARIES TO
PAY, (I) ALL MATERIAL TAXES, ASSESSMENTS AND OTHER GOVERNMENTAL CHARGES IMPOSED
UPON IT OR ON ANY OF ITS PROPERTIES OR ASSETS OR IN RESPECT OF ANY OF ITS
FRANCHISES, BUSINESS, INCOME OR PROPERTY BEFORE ANY PENALTY ACCRUES THEREON, AND
(II) ALL CLAIMS (INCLUDING, WITHOUT LIMITATION, CLAIMS FOR LABOR, SERVICES,
MATERIALS AND SUPPLIES) FOR SUMS WHICH HAVE BECOME DUE AND PAYABLE AND WHICH BY
LAW HAVE OR MAY BECOME A LIEN (OTHER THAN A LIEN PERMITTED BY SECTION 7.3(C))
UPON ANY OF THE BORROWER’S OR SUCH SUBSIDIARY’S PROPERTY OR ASSETS, PRIOR TO THE
TIME WHEN ANY PENALTY OR FINE SHALL BE INCURRED WITH RESPECT THERETO; PROVIDED,
HOWEVER, THAT NO SUCH TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES REFERRED TO IN
CLAUSE (I) ABOVE OR CLAIMS REFERRED TO IN CLAUSE (II) ABOVE (AND INTEREST,
PENALTIES OR FINES RELATING THERETO) NEED BE PAID IF (X) BEING CONTESTED IN GOOD
FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY INSTITUTED AND CONDUCTED AND IF SUCH
RESERVE OR OTHER APPROPRIATE PROVISION, IF ANY, AS SHALL BE REQUIRED IN
CONFORMITY WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AS IN EFFECT FROM TIME
TO TIME SHALL HAVE BEEN MADE THEREFOR, OR (Y) THE NONPAYMENT OF ALL SUCH TAXES,
ASSESSMENTS AND OTHER GOVERNMENTAL CHARGES WOULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


 


(E)                                 INSURANCE.  THE BORROWER SHALL MAINTAIN FOR
ITSELF AND ITS SUBSIDIARIES, OR SHALL CAUSE EACH OF ITS SUBSIDIARIES TO MAINTAIN
IN FULL FORCE AND EFFECT, SUCH INSURANCE POLICIES AND PROGRAMS AS REFLECT
COVERAGE THAT IS REASONABLY CONSISTENT WITH PRUDENT INDUSTRY PRACTICE FOR
COMPANIES OPERATING IN THE SAME OR SIMILAR LOCATIONS.


 


(F)                                 INSPECTION OF PROPERTY; BOOKS AND RECORDS;
DISCUSSIONS.  THE BORROWER SHALL PERMIT AND CAUSE EACH OF THE BORROWER’S
SUBSIDIARIES TO PERMIT, THE LENDER OR ANY AUTHORIZED REPRESENTATIVE(S)
DESIGNATED BY THE LENDER TO VISIT AND INSPECT ANY OF THE PROPERTIES OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES, TO EXAMINE, AUDIT, CHECK AND MAKE COPIES OF
THEIR RESPECTIVE FINANCIAL AND ACCOUNTING RECORDS, BOOKS, JOURNALS, ORDERS,
RECEIPTS AND ANY CORRESPONDENCE AND OTHER DATA RELATING TO THEIR RESPECTIVE
BUSINESSES OR THE TRANSACTIONS CONTEMPLATED HEREBY (INCLUDING, WITHOUT
LIMITATION, IN CONNECTION WITH ENVIRONMENTAL COMPLIANCE, HAZARD OR LIABILITY),
AND TO DISCUSS THEIR AFFAIRS, FINANCES AND ACCOUNTS WITH THEIR OFFICERS, ALL
UPON REASONABLE NOTICE AND AT SUCH REASONABLE TIMES DURING NORMAL BUSINESS
HOURS, AS OFTEN AS MAY BE REASONABLY REQUESTED.  THE BORROWER SHALL KEEP AND
MAINTAIN, IN ALL MATERIAL RESPECTS, PROPER BOOKS OF RECORD AND ACCOUNT ON A
CONSOLIDATED BASIS IN WHICH ENTRIES IN CONFORMITY WITH GAAP SHALL BE MADE OF ALL
DEALINGS AND TRANSACTIONS IN RELATION TO THEIR RESPECTIVE BUSINESSES AND
ACTIVITIES.  THE BORROWER SHALL CAUSE EACH OF ITS SUBSIDIARIES TO KEEP AND
MAINTAIN, IN ALL MATERIAL RESPECTS, PROPER BOOKS OF RECORD AND ACCOUNT.  IF A
DEFAULT HAS OCCURRED AND IS CONTINUING, THE BORROWER, UPON THE LENDER’S REQUEST,
SHALL PROVIDE COPIES OF SUCH RECORDS TO THE LENDER OR ITS REPRESENTATIVES.

 

58

--------------------------------------------------------------------------------


 


(G)                                ERISA COMPLIANCE.  THE BORROWER SHALL, AND
SHALL CAUSE EACH OF ITS SUBSIDIARIES TO, MAINTAIN AND OPERATE ALL PLANS TO
COMPLY IN ALL MATERIAL RESPECTS WITH THE PROVISIONS OF ERISA AND SHALL OPERATE
ALL PLANS AND NON-ERISA COMMITMENTS TO COMPLY IN ALL MATERIAL RESPECTS WITH THE
APPLICABLE PROVISIONS OF THE CODE, ALL OTHER APPLICABLE LAWS, AND THE
REGULATIONS AND INTERPRETATIONS THEREUNDER AND THE RESPECTIVE REQUIREMENTS OF
THE GOVERNING DOCUMENTS FOR SUCH PLANS AND NON-ERISA COMMITMENTS, UNLESS THE
FAILURE TO MAINTAIN, OPERATE AND COMPLY WITH THE FOREGOING, AS APPLICABLE, WOULD
NOT REASONABLY BE EXPECTED TO SUBJECT BORROWER OR ITS SUBSIDIARIES TO A
LIABILITY IN EXCESS OF $3,000,000.


 


(H)                               MAINTENANCE OF PROPERTY.  THE BORROWER SHALL
CAUSE ALL MATERIAL PROPERTY USED IN THE CONDUCT OF ITS BUSINESS OR THE BUSINESS
OF ANY SUBSIDIARY TO BE MAINTAINED AND KEPT IN ADEQUATE CONDITION, REPAIR AND
WORKING ORDER AND SUPPLIED WITH ALL NECESSARY EQUIPMENT AND SHALL CAUSE TO BE
MADE ALL NECESSARY REPAIRS, RENEWALS, REPLACEMENTS, BETTERMENTS AND IMPROVEMENTS
THEREOF, ALL AS IN THE JUDGMENT OF THE BORROWER MAY BE NECESSARY SO THAT THE
BUSINESS CARRIED ON IN CONNECTION THEREWITH MAY BE PROPERLY CONDUCTED AT ALL
TIMES; PROVIDED, HOWEVER, THAT NOTHING IN THIS SECTION 7.2(H) SHALL PREVENT THE
BORROWER FROM DISCONTINUING THE OPERATION OR MAINTENANCE OF ANY OF SUCH PROPERTY
IF SUCH DISCONTINUANCE IS, IN THE JUDGMENT OF THE BORROWER, DESIRABLE IN THE
CONDUCT OF ITS BUSINESS OR THE BUSINESS OF ANY SUBSIDIARY.


 


(I)                                    ENVIRONMENTAL COMPLIANCE.  THE BORROWER
AND ITS SUBSIDIARIES SHALL COMPLY WITH ALL ENVIRONMENTAL, HEALTH OR SAFETY
REQUIREMENTS OF LAW, EXCEPT WHERE NONCOMPLIANCE WILL NOT HAVE OR IS NOT
REASONABLY LIKELY TO SUBJECT THE BORROWER OR ANY OF ITS SUBSIDIARIES TO
LIABILITY, INDIVIDUALLY OR IN THE AGGREGATE, IN EXCESS OF $3,000,000.


 


(J)                                   USE OF PROCEEDS.  THE BORROWER SHALL USE
THE PROCEEDS OF THE REVOLVING LOANS FOR THE REFINANCING OF EXISTING DEBT AND FOR
WORKING CAPITAL AND GENERAL CORPORATE PURPOSES OF THE BORROWER AND ITS
SUBSIDIARIES.  THE BORROWER WILL NOT, NOR WILL IT PERMIT ANY SUBSIDIARY TO, USE
ANY OF THE PROCEEDS OF THE LOANS TO PURCHASE OR CARRY ANY MARGIN STOCK.


 


(K)                               SUBSIDIARY GUARANTEES.  THE BORROWER WILL,
INCLUDING IN CONNECTION WITH A PERMITTED ACQUISITION, (A) CAUSE EACH SIGNIFICANT
DOMESTIC INCORPORATED SUBSIDIARY OR SIGNIFICANT FOREIGN INCORPORATED SUBSIDIARY
TO EXECUTE THE SUBSIDIARY GUARANTY (AND FROM AND AFTER THE CLOSING DATE CAUSE
EACH SIGNIFICANT DOMESTIC INCORPORATED SUBSIDIARY OR SIGNIFICANT FOREIGN
INCORPORATED SUBSIDIARY OR ANY OTHER SUBSIDIARY DESIGNATED A SUBSIDIARY
GUARANTOR BY BORROWER, TO EXECUTE AND DELIVER TO THE LENDER, AS PROMPTLY AS
POSSIBLE, BUT IN ANY EVENT WITHIN SIXTY (60) DAYS AFTER BECOMING A SIGNIFICANT
DOMESTIC INCORPORATED SUBSIDIARY OR SIGNIFICANT FOREIGN INCORPORATED SUBSIDIARY
OF THE BORROWER OR BEING DESIGNATED A SUBSIDIARY GUARANTOR BY BORROWER, AS
APPLICABLE, AN EXECUTED SUPPLEMENT TO BECOME A SUBSIDIARY GUARANTOR UNDER THE
SUBSIDIARY GUARANTY IN THE FORM OF ANNEX I TO EXHIBIT Z ATTACHED HERETO
(WHEREUPON SUCH SUBSIDIARY SHALL BECOME A “SUBSIDIARY GUARANTOR” UNDER THIS
AGREEMENT)), AND (B) DELIVER AND CAUSE EACH SUCH SUBSIDIARY TO DELIVER CORPORATE
RESOLUTIONS, OPINIONS OF COUNSEL, AND SUCH OTHER CORPORATE DOCUMENTATION AS THE
LENDER MAY REASONABLY REQUEST, ALL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO THE LENDER; PROVIDED, HOWEVER, THAT UPON THE BORROWER’S WRITTEN REQUEST OF
AND CERTIFICATION TO THE LENDER THAT A DOMESTIC INCORPORATED SUBSIDIARY OR
SIGNIFICANT FOREIGN INCORPORATED SUBSIDIARY IS NO LONGER A SIGNIFICANT DOMESTIC
INCORPORATED SUBSIDIARY OR SIGNIFICANT FOREIGN INCORPORATED SUBSIDIARY OR THAT A
DESIGNATED SUBSIDIARY GUARANTOR IS NO LONGER DESIGNATED AS A SUBSIDIARY
GUARANTOR, THE LENDER SHALL RELEASE SUCH DOMESTIC

 

59

--------------------------------------------------------------------------------


 


INCORPORATED SUBSIDIARY, SIGNIFICANT FOREIGN INCORPORATED SUBSIDIARY OR
DESIGNATED SUBSIDIARY FROM ITS DUTIES AND OBLIGATIONS UNDER THE SUBSIDIARY
GUARANTY; PROVIDED, FURTHER, THAT IF SUCH DOMESTIC INCORPORATED SUBSIDIARY OR
SIGNIFICANT FOREIGN INCORPORATED SUBSIDIARY SUBSEQUENTLY QUALIFIES AS A
SIGNIFICANT DOMESTIC INCORPORATED SUBSIDIARY OR SIGNIFICANT FOREIGN INCORPORATED
SUBSIDIARY, IT SHALL BE REQUIRED TO RE-EXECUTE THE SUBSIDIARY GUARANTY. 
NOTWITHSTANDING THE ABOVE TO THE CONTRARY, WITH RESPECT TO A SIGNIFICANT FOREIGN
INCORPORATED SUBSIDIARY (OR A SUBSIDIARY THAT IS NOT A DOMESTIC INCORPORATED
SUBSIDIARY BUT IS DESIGNATED AS A SUBSIDIARY GUARANTOR), BORROWER MAY DELIVER,
IN LIEU OF A SUBSIDIARY GUARANTY, A PLEDGE AGREEMENT, IN FORM AND SUBSTANCE
ACCEPTABLE TO THE LENDER, PLEDGING NO MORE THAN SIXTY-FIVE PERCENT (65%) OF THE
VOTING STOCK OF SUCH SUBSIDIARY TO THE LENDER.


 

(L)                                 Reaffirmation of Subsidiary Guaranty.  Each
of the Guarantors including, without limitation, Spin-Cast Plastics, Inc. hereby
expressly (a) consents to the execution by the Borrower and the Lender of this
Agreement, (b) acknowledge that the “Guaranteed Obligations” (as defined in the
Subsidiary Guaranty) includes all of the obligations and liabilities owing from
the Borrower to the Lender under and pursuant to this Agreement, as amended from
time to time, including, but not limited to, the obligations of the Borrower to
Lender as evidenced by the Revolving Loan Notes, as modified, extended and/or
replaced from time to time, (c) reaffirms, assumes and binds itself in all
respects to all of the obligations, liabilities, duties, covenants, terms and
conditions that are contained in the Subsidiary Guaranty, (d) agrees that all
such obligations and liabilities under the Subsidiary Guaranty shall continue in
full force and effect and shall not be discharged, limited, impaired or affected
in any manner whatsoever, except as expressly provided in the Subsidiary
Guaranty, (e) represents and warrants that each of the representations and
warranties made by such Guarantor in any of the documents executed in connection
with the Loans remain true and correct as of the date hereof, in each case as
amended by the information provided in any report or notice delivered by the
Borrower to the Lender pursuant to Section 7.1 of the Credit Agreement, and
(f) represents and warrants that the organization documents, borrowing
resolutions and incumbency certificates of such Guarantor have not been changed
or amended since the most recent date that certified copies thereof were
delivered to the Lender.  Spin-Cast Plastics, Inc. hereby agrees to become a
party to and a Subsidiary Guarantor under the Subsidiary Guaranty and a Debtor
under the Security Agreement and be bound by and obligated respectively as a
Subsidiary Guarantor and Debtor thereunder.  This Reaffirmation and an Amendment
to the Subsidiary Guaranty shall be evidenced by the Reaffirmation and Amendment
of Subsidiary Guaranty in the form of Exhibit Z-1 attached hereto.

 

(M)                            Pledge of Stock of Spin-Cast Plastics, Inc.
Energy Absorption Systems, Inc. agrees to pledge to the Lender the capital stock
of Spin-Cast Plastics, Inc., pursuant to the terms of the Subsidiary Stock
Pledge Agreement (Energy Absorption Systems, Inc.), as amended by the
Reaffirmation and Amendment thereof, dated as of the date hereof.

 


7.3                                 NEGATIVE COVENANTS.


 


(A)                              INDEBTEDNESS.  NEITHER THE BORROWER NOR ANY OF
ITS SUBSIDIARIES SHALL DIRECTLY OR INDIRECTLY CREATE, INCUR, ASSUME OR OTHERWISE
BECOME OR REMAIN DIRECTLY OR INDIRECTLY LIABLE WITH RESPECT TO ANY INDEBTEDNESS,
EXCEPT:


 

(I)                                     THE OBLIGATIONS;

 

60

--------------------------------------------------------------------------------


 

(II)                                  PERMITTED EXISTING INDEBTEDNESS AND
PERMITTED REFINANCING INDEBTEDNESS;

 

(III)                               INDEBTEDNESS IN RESPECT OF OBLIGATIONS
SECURED BY CUSTOMARY PERMITTED LIENS;

 

(IV)                              INDEBTEDNESS CONSTITUTING CONTINGENT
OBLIGATIONS PERMITTED BY SECTION 7.3(E);

 

(V)                                 INDEBTEDNESS ARISING FROM INTERCOMPANY LOANS
AND ADVANCES TO ANY SUBSIDIARY, OTHER THAN TO A SIGNIFICANT DOMESTIC
INCORPORATED SUBSIDIARY OR TO ANY SUBSIDIARY WHICH HAS EXECUTED AND DELIVERED TO
THE LENDER, A SUBSIDIARY GUARANTY, IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO
EXCEED A DOLLAR AMOUNT EQUAL TO $3,000,000 AT ANY TIME; PROVIDED, THAT SUCH
INTERCOMPANY LOANS AND ADVANCES SHALL BE SUBJECT TO THE SUBORDINATION PROVISIONS
OF SECTION 10.14 OF THIS AGREEMENT AND SECTION 6 OF THE SUBSIDIARY GUARANTY;

 

(VI)                              INDEBTEDNESS IN RESPECT OF HEDGING OBLIGATIONS
PERMITTED UNDER SECTION 7.3(M);

 

(VII)                           INDEBTEDNESS WITH RESPECT TO SURETY, APPEAL AND
PERFORMANCE BONDS OBTAINED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES IN THE
ORDINARY COURSE OF BUSINESS;

 

(VIII)                        INDEBTEDNESS CONSISTING OF THE SUBORDINATED DEBT;
AND

 

(IX)                                SECURED OR UNSECURED PURCHASE MONEY
INDEBTEDNESS (INCLUDING CAPITALIZED LEASES) INCURRED BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES TO FINANCE THE ACQUISITION OF ASSETS USED IN ITS BUSINESS, IF
(1) AT THE TIME OF SUCH INCURRENCE NO DEFAULT OR UNMATURED DEFAULT HAS OCCURRED
AND IS CONTINUING OR WOULD RESULT FROM SUCH INCURRENCE, (2) SUCH INDEBTEDNESS
DOES NOT EXCEED THE LOWER OF THE FAIR MARKET VALUE OR THE COST OF THE APPLICABLE
ASSETS ON THE DATE ACQUIRED, (3) SUCH INDEBTEDNESS DOES NOT EXCEED $5,000,000 IN
THE AGGREGATE OUTSTANDING AT ANY TIME, AND (4) ANY LIEN SECURING SUCH
INDEBTEDNESS IS PERMITTED UNDER SECTION 7.3(C).

 


(B)                                SALES OF ASSETS.  NEITHER THE BORROWER NOR
ANY OF ITS SUBSIDIARIES SHALL CONSUMMATE ANY ASSET SALE, EXCEPT:


 

(I)                                     TRANSFERS OF ASSETS BETWEEN THE BORROWER
AND ANY WHOLLY-OWNED SUBSIDIARY OF THE BORROWER OR BETWEEN WHOLLY-OWNED
SUBSIDIARIES OF THE BORROWER NOT OTHERWISE PROHIBITED BY THIS AGREEMENT;

 

(II)                                  SALES OF INVENTORY AND LICENSES OF
INTELLECTUAL PROPERTY, EACH IN THE ORDINARY COURSE OF BUSINESS;

 

(III)                               THE DISPOSITION IN THE ORDINARY COURSE OF
BUSINESS OF EQUIPMENT THAT IS OBSOLETE, EXCESS, OR NO LONGER USED OR USEFUL IN
THE BORROWER’S OR ANY SUBSIDIARY’S BUSINESS;

 

61

--------------------------------------------------------------------------------


 

(IV)                              SALES, ASSIGNMENTS, TRANSFERS, LEASES,
CONVEYANCES OR OTHER DISPOSITIONS OF OTHER ASSETS IF SUCH TRANSACTION (A) IS FOR
NOT LESS THAN FAIR MARKET VALUE (AS DETERMINED IN GOOD FAITH BY THE BORROWER’S
MANAGEMENT OR BOARD OF DIRECTORS) AND (B) WHEN COMBINED WITH ALL SUCH OTHER
TRANSACTIONS (EACH SUCH TRANSACTION BEING VALUED AT BOOK VALUE) DURING THE THEN
CURRENT FISCAL YEAR, REPRESENTS THE DISPOSITION OF ASSETS WITH AN AGGREGATE BOOK
VALUE NOT GREATER THAN 10% OF THE AGGREGATE BOOK VALUE OF CONSOLIDATED ASSETS AS
OF THE END OF THE IMMEDIATELY PRECEDING FISCAL YEAR.  IF THE PROCEEDS RESULTING
FROM AN ASSET SALE ARE USED BY THE BORROWER OR THE APPLICABLE SUBSIDIARY WITHIN
180 DAYS OF THE DATE ON WHICH SUCH PROCEEDS AROSE TO ACQUIRE PROPERTY OF A
SIMILAR NATURE TO BE USED IN THE BORROWER’S OR SUCH SUBSIDIARY’S ORDINARY COURSE
OF BUSINESS, THEN, ONLY FOR PURPOSES OF DETERMINING COMPLIANCE WITH THIS
SECTION 7.3(B)(IV), SUCH ASSET SALE SHALL NOT BE INCLUDED IN SUCH DETERMINATION.

 


(C)                                LIENS.  NEITHER THE BORROWER NOR ANY OF ITS
SUBSIDIARIES SHALL DIRECTLY OR INDIRECTLY CREATE, INCUR, ASSUME OR PERMIT TO
EXIST ANY LIEN ON OR WITH RESPECT TO ANY OF THEIR RESPECTIVE PROPERTY OR ASSETS
EXCEPT:


 

(I)                                     LIENS CREATED BY THE LOAN DOCUMENTS OR
OTHERWISE SECURING THE OBLIGATIONS;

 

(II)                                  PERMITTED EXISTING LIENS;

 

(III)                               CUSTOMARY PERMITTED LIENS;

 

(IV)                              PURCHASE MONEY LIENS (INCLUDING THE INTEREST
OF A LESSOR UNDER A CAPITALIZED LEASE AND LIENS TO WHICH ANY PROPERTY IS SUBJECT
AT THE TIME OF THE BORROWER’S ACQUISITION THEREOF) SECURING INDEBTEDNESS
PERMITTED PURSUANT TO SECTION 7.3(A)(IX); PROVIDED THAT SUCH LIENS SHALL NOT
APPLY TO ANY PROPERTY OF THE BORROWER OR ITS SUBSIDIARIES OTHER THAN THAT
PURCHASED OR SUBJECT TO SUCH CAPITALIZED LEASE;

 

(V)                                 LIENS WITH RESPECT TO PROPERTY ACQUIRED BY
THE BORROWER OR ANY OF ITS SUBSIDIARIES AFTER THE CLOSING DATE (AND NOT CREATED
IN CONTEMPLATION OF SUCH ACQUISITION) PURSUANT TO A PERMITTED ACQUISITION;
PROVIDED, THAT SUCH LIENS SHALL EXTEND ONLY TO THE PROPERTY SO ACQUIRED;

 

(VI)                              LIENS SECURING THE NON-DELINQUENT PERFORMANCE
OF SURETY, APPEAL AND PERFORMANCE BONDS OBTAINED BY THE BORROWER OR ANY
SUBSIDIARY IN THE ORDINARY COURSE OF BUSINESS; AND

 

(VII)                           OTHER LIENS SECURING INDEBTEDNESS NOT TO EXCEED
$3,000,000 IN THE AGGREGATE.

 

In addition, neither the Borrower nor any of its Subsidiaries shall become a
party to any agreement, note, indenture or other instrument, or take any other
action, which would prohibit the creation of a Lien on any of its properties or
other assets in favor of the Lender, as collateral for the Obligations.

 

62

--------------------------------------------------------------------------------


 


(D)                               INVESTMENTS.  EXCEPT TO THE EXTENT PERMITTED
PURSUANT TO PARAGRAPH (G) BELOW, NEITHER THE BORROWER NOR ANY OF ITS
SUBSIDIARIES SHALL DIRECTLY OR INDIRECTLY MAKE OR OWN ANY INVESTMENT EXCEPT:


 

(I)                                     INVESTMENTS IN CASH AND CASH
EQUIVALENTS;

 

(II)                                  PERMITTED EXISTING INVESTMENTS;

 

(III)                               INVESTMENTS IN TRADE RECEIVABLES OR RECEIVED
IN CONNECTION WITH THE BANKRUPTCY OR REORGANIZATION OF SUPPLIERS AND CUSTOMERS
AND IN SETTLEMENT OF DELINQUENT OBLIGATIONS OF, AND OTHER DISPUTES WITH,
CUSTOMERS AND SUPPLIERS ARISING IN THE ORDINARY COURSE OF BUSINESS;

 

(IV)                              INVESTMENTS CONSISTING OF DEPOSIT ACCOUNTS
MAINTAINED BY THE BORROWER AND ITS SUBSIDIARIES;

 

(V)                                 INVESTMENTS IN ANY SUBSIDIARY GUARANTOR;

 

(VI)                              INVESTMENTS CONSTITUTING PERMITTED
ACQUISITIONS;

 

(VII)                           INVESTMENTS CONSTITUTING INDEBTEDNESS PERMITTED
BY SECTION 7.3(A), CONTINGENT OBLIGATIONS PERMITTED BY SECTION 7.3(E) OR
RESTRICTED PAYMENTS PERMITTED BY SECTION 7.3(F);

 

(VIII)                        INVESTMENTS CONSISTING OF ANY RIGHT OF THE
BORROWER OR ITS WHOLLY-OWNED DOMESTIC INCORPORATED SUBSIDIARIES TO PAYMENT FOR
GOODS SOLD OR FOR SERVICES RENDERED, WHETHER OR NOT IT HAS BEEN EARNED BY
PERFORMANCE;

 

(IX)                                INVESTMENTS IN ADDITION TO THOSE REFERRED TO
ELSEWHERE IN THIS SECTION 7.3(D) IN AN AGGREGATE AMOUNT NOT TO EXCEED 
$3,000,000 AT ANY TIME OUTSTANDING.

 


(E)                                 CONTINGENT OBLIGATIONS.  NEITHER THE
BORROWER NOR ANY OF ITS SUBSIDIARIES SHALL DIRECTLY OR INDIRECTLY CREATE OR
BECOME OR BE LIABLE WITH RESPECT TO ANY CONTINGENT OBLIGATION, EXCEPT: 
(I) RECOURSE OBLIGATIONS RESULTING FROM ENDORSEMENT OF NEGOTIABLE INSTRUMENTS
FOR COLLECTION IN THE ORDINARY COURSE OF BUSINESS; (II) PERMITTED EXISTING
CONTINGENT OBLIGATIONS; (III) OBLIGATIONS, WARRANTIES, GUARANTEES AND
INDEMNITIES, NOT RELATING TO INDEBTEDNESS OF ANY PERSON, WHICH HAVE BEEN OR ARE
UNDERTAKEN OR MADE IN THE ORDINARY COURSE OF BUSINESS AND NOT FOR THE BENEFIT OF
OR IN FAVOR OF AN AFFILIATE OF THE BORROWER OR SUCH SUBSIDIARY; (IV) CONTINGENT
OBLIGATIONS WITH RESPECT TO SURETY, APPEAL AND PERFORMANCE BONDS OBTAINED BY THE
BORROWER OR ANY SUBSIDIARY IN THE ORDINARY COURSE OF BUSINESS; (V) CONTINGENT
OBLIGATIONS OF THE SUBSIDIARY GUARANTORS UNDER THE SUBSIDIARY GUARANTY;
(VI) OBLIGATIONS ARISING UNDER OR RELATED TO THE LOAN DOCUMENTS;
(VII) CONTINGENT OBLIGATIONS IN RESPECT OF REPRESENTATIONS AND WARRANTIES
CUSTOMARILY GIVEN IN RESPECT OF ASSET SALES OTHERWISE PERMITTED HEREUNDER; AND
(VIII) CONTINGENT OBLIGATIONS, IN AN AGGREGATE AMOUNT NOT TO EXCEED $3,000,000,
ARISING AS A RESULT OF THE GUARANTY OF ANY INDEBTEDNESS NOT DESCRIBED IN CLAUSES
(I) THROUGH (IX) HEREOF AND OTHERWISE PERMITTED UNDER SECTION 7.3(A).

 

63

--------------------------------------------------------------------------------


 


(F)                                 RESTRICTED PAYMENTS.  THE BORROWER SHALL NOT
DECLARE OR MAKE ANY RESTRICTED PAYMENT IF EITHER A DEFAULT OR AN UNMATURED
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AT THE DATE OF DECLARATION OR
PAYMENT THEREOF OR WOULD RESULT THEREFROM PROVIDED BORROWER SHALL NOT MAKE,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE LENDER, ANY RESTRICTED PAYMENT WITH THE
PROCEEDS OF ANY REVOLVING LOAN TO ANY SUBORDINATED DEBT OF BORROWER AS DEFINED
UNDER SUBSECTION (III) OF THE DEFINITION OF “RESTRICTED PAYMENT” IN SECTION 1.1
OF THE AGREEMENT (OTHER THAN FOR ACCRUED INTEREST).


 


(G)                                CONDUCT OF BUSINESS; SUBSIDIARIES;
ACQUISITIONS.  NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES SHALL ENGAGE IN
ANY BUSINESS OTHER THAN THE BUSINESSES ENGAGED IN BY THE BORROWER ON THE DATE
HEREOF AND ANY BUSINESS OR ACTIVITIES WHICH ARE REASONABLY SIMILAR, RELATED OR
INCIDENTAL THERETO OR LOGICAL EXTENSIONS THEREOF.  THE BORROWER SHALL NOT
CREATE, ACQUIRE OR CAPITALIZE ANY SUBSIDIARY AFTER THE DATE HEREOF UNLESS (I) NO
DEFAULT OR UNMATURED DEFAULT WHICH IS NOT BEING CURED SHALL HAVE OCCURRED AND BE
CONTINUING OR WOULD RESULT THEREFROM; (II) AFTER SUCH CREATION, ACQUISITION OR
CAPITALIZATION, ALL OF THE REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN SHALL
BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS (UNLESS SUCH REPRESENTATION AND
WARRANTY IS MADE AS OF A SPECIFIC DATE, IN WHICH CASE, SUCH REPRESENTATION OR
WARRANTY SHALL BE TRUE IN ALL MATERIAL RESPECTS AS OF SUCH DATE); AND
(III) AFTER SUCH CREATION, ACQUISITION OR CAPITALIZATION THE BORROWER SHALL BE
IN COMPLIANCE WITH THE TERMS OF SECTION 7.2(K) AND SECTION 7.3(L).  THE BORROWER
SHALL NOT MAKE ANY ACQUISITIONS WITHOUT APPROVAL BY THE LENDER PRIOR TO THE
COLLATERAL RELEASE DATE PROVIDED THEREAFTER, THAT BORROWER SHALL NOT NEED THE
APPROVAL OF THE LENDER TO MAKE PERMITTED ACQUISITIONS (AS DEFINED BELOW) OF UP
TO (X) $5,000,000 IN AGGREGATE PURCHASE PRICE IN THE FIRST TWELVE MONTH PERIOD
IMMEDIATELY FOLLOWING THE COLLATERAL RELEASE DATE, (II) $10,000,000 IN AGGREGATE
PURCHASE PRICE THEREAFTER.  FOR PURPOSES OF THIS AGREEMENT, PERMITTED
ACQUISITIONS ARE ACQUISITIONS MEETING THE FOLLOWING REQUIREMENTS OR OTHERWISE
APPROVED BY THE LENDERS:


 

(I)                                     NO DEFAULT OR UNMATURED DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING OR WOULD RESULT FROM SUCH ACQUISITION OR THE
INCURRENCE OF ANY INDEBTEDNESS IN CONNECTION THEREWITH;

 

(II)                                  THE PURCHASE IS CONSUMMATED PURSUANT TO A
NEGOTIATED ACQUISITION AGREEMENT ON A NON-HOSTILE BASIS;

 

(III)                               THE BORROWER SHALL DELIVER TO THE LENDER A
CERTIFICATE FROM ONE OF THE AUTHORIZED OFFICERS, DEMONSTRATING TO THE REASONABLE
SATISFACTION OF THE LENDER THAT AFTER GIVING EFFECT TO SUCH ACQUISITION AND THE
INCURRENCE OF ANY INDEBTEDNESS PERMITTED BY SECTION 7.3(A) IN CONNECTION
THEREWITH, ON A PRO FORMA BASIS USING, FOR ANY ACQUISITION, HISTORICAL FINANCIAL
STATEMENTS, AS IF THE ACQUISITION AND SUCH INCURRENCE OF INDEBTEDNESS HAD
OCCURRED ON THE FIRST DAY OF THE TWELVE-MONTH PERIOD ENDING ON THE LAST DAY OF
THE BORROWER’S MOST RECENTLY COMPLETED FISCAL QUARTER, THE BORROWER WOULD HAVE
BEEN IN COMPLIANCE WITH THE FINANCIAL COVENANTS IN SECTION 7.4 APPLICABLE ON
SUCH DATE AND NOT OTHERWISE IN DEFAULT;

 

(IV)                              AFTER GIVING EFFECT TO SUCH ACQUISITION,
BORROWER MUST DEMONSTRATE PRO FORMA COMPLIANCE WITH ALL FINANCIAL COVENANTS
UNDER SECTION 7.4 APPLICABLE ON SUCH DATE HEREOF; AND

 

64

--------------------------------------------------------------------------------


 

(V)                                 THE BUSINESSES BEING ACQUIRED SHALL BE
REASONABLY SIMILAR, RELATED OR INCIDENTAL TO, OR A LOGICAL EXTENSION OF, THE
BUSINESSES OR ACTIVITIES ENGAGED IN BY THE BORROWER ON THE CLOSING DATE.

 


(H)                               TRANSACTIONS WITH AFFILIATES.  NEITHER THE
BORROWER NOR ANY OF ITS SUBSIDIARIES SHALL DIRECTLY OR INDIRECTLY ENTER INTO OR
PERMIT TO EXIST ANY TRANSACTION (INCLUDING, WITHOUT LIMITATION, THE PURCHASE,
SALE, LEASE OR EXCHANGE OF ANY PROPERTY OR THE RENDERING OF ANY SERVICE) WITH
ANY AFFILIATE OF THE BORROWER, ON TERMS THAT ARE (A) NOT AUTHORIZED BY THE BOARD
OF DIRECTORS OR (B) LESS FAVORABLE TO THE BORROWER OR ANY OF ITS SUBSIDIARIES,
AS APPLICABLE, THAN THOSE THAT MIGHT BE OBTAINED IN AN ARM’S LENGTH TRANSACTION
AT THE TIME FROM PERSONS WHO ARE NOT SUCH AN AFFILIATE, EXCEPT FOR
(I) RESTRICTED PAYMENTS PERMITTED BY SECTION 7.3(F), (II) INVESTMENTS PERMITTED
BY SECTION 7.3(D), (III) TRANSACTIONS IN THE ORDINARY COURSE OF BUSINESS AND
PURSUANT TO THE REASONABLE REQUIREMENTS OF THE BORROWER’S OR SUCH SUBSIDIARY’S
BUSINESS AND (IV) LOANS AND ADVANCES TO EMPLOYEES IN THE ORDINARY COURSE OF
BUSINESS  IN AN AGGREGATE AMOUNT NOT TO EXCEED $500,000.


 


(I)                                    RESTRICTION ON FUNDAMENTAL CHANGES. 
NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES SHALL ENTER INTO ANY MERGER OR
CONSOLIDATION, OR LIQUIDATE, WIND-UP OR DISSOLVE (OR SUFFER ANY LIQUIDATION OR
DISSOLUTION), OR CONVEY, LEASE, SELL, TRANSFER OR OTHERWISE DISPOSE OF, IN ONE
TRANSACTION OR SERIES OF TRANSACTIONS, ALL OR SUBSTANTIALLY ALL OF THE
BORROWER’S CONSOLIDATED BUSINESS OR PROPERTY, WHETHER NOW OR HEREAFTER ACQUIRED,
EXCEPT (I) TRANSACTIONS PERMITTED UNDER SECTIONS 7.3(B). 7.3(D) OR 7.3(G) AND,
(II) A SUBSIDIARY OF THE BORROWER MAY BE MERGED INTO OR CONSOLIDATED WITH THE
BORROWER (IN WHICH CASE THE BORROWER SHALL BE THE SURVIVING CORPORATION) OR ANY
WHOLLY-OWNED DOMESTIC INCORPORATED SUBSIDIARY OF THE BORROWER, AND (III) ANY
LIQUIDATION OF ANY SUBSIDIARY OF THE BORROWER INTO THE BORROWER OR ANOTHER
SUBSIDIARY OF THE BORROWER, AS APPLICABLE.


 


(J)                                   MARGIN REGULATIONS.  NEITHER THE BORROWER
NOR ANY OF ITS SUBSIDIARIES, SHALL USE ALL OR ANY PORTION OF THE PROCEEDS OF ANY
CREDIT EXTENDED UNDER THIS AGREEMENT TO PURCHASE OR CARRY MARGIN STOCK.


 


(K)                               ERISA.  THE BORROWER SHALL NOT:


 

(I)                                     PERMIT TO EXIST ANY ACCUMULATED FUNDING
DEFICIENCY (AS DEFINED IN SECTIONS 302 OF ERISA AND 412 OF THE CODE), WITH
RESPECT TO ANY BENEFIT PLAN, WHETHER OR NOT WAIVED;

 

(II)                                  TERMINATE, OR PERMIT ANY CONTROLLED GROUP
MEMBER TO TERMINATE, ANY BENEFIT PLAN WHICH WOULD RESULT IN LIABILITY OF THE
BORROWER OR ANY CONTROLLED GROUP MEMBER UNDER TITLE IV OF ERISA; OR

 

(III)                               FAIL, OR PERMIT ANY CONTROLLED GROUP MEMBER
TO FAIL, TO PAY ANY REQUIRED INSTALLMENT OR ANY OTHER PAYMENT REQUIRED UNDER
SECTION 412 OF THE CODE ON OR BEFORE THE DUE DATE FOR SUCH INSTALLMENT OR OTHER
PAYMENT;

 

except where such transactions, events, circumstances, or failures are not,
individually or in the aggregate, reasonably expected to result in liability
individually or in the aggregate in excess of $3,000,000.

 

65

--------------------------------------------------------------------------------


 


(L)                                 DOMESTIC INCORPORATED SUBSIDIARY COVENANTS. 
THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY DOMESTIC INCORPORATED SUBSIDIARY
TO, CREATE OR OTHERWISE CAUSE TO BECOME EFFECTIVE ANY CONSENSUAL ENCUMBRANCE OR
RESTRICTION OF ANY KIND ON THE ABILITY OF ANY DOMESTIC INCORPORATED SUBSIDIARY
TO PAY DIVIDENDS OR MAKE ANY OTHER DISTRIBUTION ON ITS STOCK, OR MAKE ANY OTHER
RESTRICTED PAYMENT, PAY ANY INDEBTEDNESS OR OTHER OBLIGATION OWED TO THE
BORROWER OR ANY OTHER DOMESTIC INCORPORATED SUBSIDIARY, MAKE LOANS OR ADVANCES
OR OTHER INVESTMENTS IN THE BORROWER OR ANY OTHER DOMESTIC INCORPORATED
SUBSIDIARY, OR SELL, TRANSFER OR OTHERWISE CONVEY ANY OF ITS PROPERTY TO THE
BORROWER OR ANY OTHER DOMESTIC INCORPORATED SUBSIDIARY OTHER THAN PURSUANT TO
(I) APPLICABLE LAW, (II) THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR
(III) RESTRICTIONS IMPOSED BY THE HOLDER OF A LIEN PERMITTED BY SECTION 7.3(C).


 


(M)                            HEDGING OBLIGATIONS.  THE BORROWER SHALL NOT AND
SHALL NOT PERMIT ANY OF ITS SUBSIDIARIES TO ENTER INTO ANY INTEREST RATE,
COMMODITY OR FOREIGN CURRENCY EXCHANGE, SWAP, COLLAR, CAP OR SIMILAR AGREEMENTS
EVIDENCING HEDGING OBLIGATIONS, OTHER THAN INTEREST RATE, FOREIGN CURRENCY OR
COMMODITY EXCHANGE, SWAP, COLLAR, CAP OR SIMILAR AGREEMENTS ENTERED INTO BY THE
BORROWER OR SUCH SUBSIDIARY PURSUANT TO WHICH THE BORROWER OR SUCH SUBSIDIARY
HAS HEDGED ITS REASONABLY ESTIMATED INTEREST RATE, FOREIGN CURRENCY OR COMMODITY
EXPOSURE, WHICH ARE NON-SPECULATIVE IN NATURE.  SUCH PERMITTED HEDGING
AGREEMENTS SHALL BE ENTERED INTO BY THE BORROWER ONLY WITH LENDER OR ANY
AFFILIATE OF THE LENDER AND ARE HEREIN REFERRED TO AS “HEDGING AGREEMENTS.”


 


(N)                               ISSUANCE OF DISQUALIFIED STOCK.  FROM AND
AFTER THE CLOSING DATE, NEITHER THE BORROWER, NOR ANY OF ITS SUBSIDIARIES SHALL
ISSUE ANY DISQUALIFIED STOCK UNLESS AFTER GIVING EFFECT TO THE NEXT SENTENCE,
SUCH DISQUALIFIED STOCK AND INDEBTEDNESS IS ISSUED IN ACCORDANCE WITH THE TERMS
OF THIS AGREEMENT.  ALL ISSUED AND OUTSTANDING DISQUALIFIED STOCK SHALL BE
TREATED AS INDEBTEDNESS FOR ALL PURPOSES OF THIS AGREEMENT (AND AS FUNDED
INDEBTEDNESS FOR PURPOSES OF SECTION 7.1(F)), AND THE AMOUNT OF SUCH DEEMED
INDEBTEDNESS SHALL BE THE AGGREGATE AMOUNT OF THE LIQUIDATION PREFERENCE OF SUCH
DISQUALIFIED STOCK.


 

(O)                               Banking Relationship.  Borrower covenants and
agrees at all times during the term of this Agreement, to utilize the Lender as
its primary bank of account and depository for all financial services, including
all receipts, disbursements, cash management and related services except
Borrower may maintain operating accounts with financial institutions other than
the Lender with aggregate balances not to exceed $2,000,000.

 


7.4                                 FINANCIAL COVENANTS.  THE BORROWER SHALL
COMPLY WITH THE FOLLOWING:


 


(A)                              MAXIMUM SENIOR LEVERAGE RATIO.  PRIOR TO AND
AFTER THE COLLATERAL RELEASE DATE, THE BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES SHALL NOT PERMIT THE RATIO (THE “SENIOR LEVERAGE RATIO”) OF
(I) TOTAL SENIOR INDEBTEDNESS (INCLUDING THE LETTERS OF CREDIT) OF THE BORROWER
AND ITS CONSOLIDATED SUBSIDIARIES TO (II) EBITDA TO BE GREATER THAN 2.75 TO 1.00
ON A TRAILING TWELVE MONTH BASIS, BEGINNING WITH THE FISCAL QUARTER ENDING
JUNE 30, 2006, AND FOR EACH FISCAL QUARTER THEREAFTER.  THE SENIOR LEVERAGE
RATIO SHALL BE CALCULATED, IN EACH CASE, DETERMINED AS OF THE LAST DAY OF EACH
APPLICABLE FISCAL QUARTER OF THE BORROWER BASED UPON (A) FOR INDEBTEDNESS,
INDEBTEDNESS AS OF THE LAST DAY OF EACH SUCH FISCAL QUARTER; AND (B) FOR

 

66

--------------------------------------------------------------------------------


 


EBITDA, THE ACTUAL AMOUNT FOR THE LAST TWELVE-MONTH PERIOD.  “SENIOR
INDEBTEDNESS” SHALL MEAN ALL INDEBTEDNESS OF BORROWER AND ITS SUBSIDIARIES OTHER
THAN THE SUBORDINATED DEBT.


 


(B)                                MINIMUM CONSOLIDATED NET WORTH.  AFTER THE
COLLATERAL RELEASE DATE, THE BORROWER SHALL NOT PERMIT ITS CONSOLIDATED NET
WORTH AT ANY TIME TO BE LESS THAN THE SUM OF 85% OF ITS BASE NET WORTH AS OF THE
COLLATERAL RELEASE DATE, PLUS 50% OF BORROWER’S POSITIVE CONSOLIDATED NET INCOME
FOR EACH FISCAL YEAR THEREAFTER.  “BASE NET WORTH” SHALL MEAN BORROWER’S BOOK
NET WORTH AS OF THE COLLATERAL RELEASE DATE.  WITH LENDER’S WRITTEN APPROVAL,
CERTAIN NON CASH ITEMS MAY BE EXCLUDED FROM THIS NET WORTH TEST COMPUTATION.


 


(C)                                MINIMUM EXCESS COLLATERAL AVAILABILITY. 
PRIOR TO THE COLLATERAL RELEASE DATE, THE BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES SHALL MAINTAIN AT ALL TIMES MINIMUM EXCESS AVAILABILITY UNDER THE
BORROWING BASE AMOUNT THROUGH JUNE 30, 2006, OF NOT LESS THAN $8,000,000, AND
THEREAFTER OF NOT LESS THAN $5,000,000.


 


(D)                               FIXED CHARGE COVERAGE RATIO.  AFTER THE
COLLATERAL RELEASE DATE, THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES SHALL
NOT PERMIT THE RATIO (“FIXED CHARGE COVERAGE RATIO”), FOR ANY PERIOD, OF
(I) EBITDA, MINUS CAPITAL EXPENDITURES AND PATENT EXPENDITURES TO (II) THE SUM
OF CASH INTEREST EXPENSE, PLUS SCHEDULED PAYMENTS OF THE PRINCIPAL PORTION OF
ALL OTHER INDEBTEDNESS FOR BORROWED MONEY FOR SUCH PERIOD (EXCLUDING PAYMENTS ON
THE REVOLVING LOANS), PLUS DIVIDENDS AND DISTRIBUTIONS PAID FOR SUCH PERIOD, AND
TAXES PAID FOR SUCH PERIOD, AS MEASURED ON A TRAILING TWELVE MONTH BASIS, OF NOT
LESS THAN 1.20 TO 1.00 FOR EACH OF THE FISCAL QUARTERS THEREAFTER. FOR PURPOSES
OF THIS AGREEMENT, “PATENT EXPENDITURES” SHALL MEAN EXPENDITURES OF A PERSON
RELATING TO ITS OBTAINING, ACQUIRING AND DEFENDING PATENTS.


 

(E)                                 Maximum Total Leverage Ratio.  At all times,
after the Collateral Release Date, the Borrower and its consolidated
Subsidiaries shall not permit the ratio (“Total Leverage Ratio”) of (i) total
Indebtedness (including Letters of Credit) to (ii) EBITDA, to be greater than
4.5 to 1.0 on a trailing twelve month basis for each fiscal quarter thereafter.

 

ARTICLE VIII:  DEFAULTS


 


8.1                                 DEFAULTS.  EACH OF THE FOLLOWING OCCURRENCES
SHALL CONSTITUTE A DEFAULT UNDER THIS AGREEMENT:


 


(A)                              FAILURE TO MAKE PAYMENTS WHEN DUE.  THE
BORROWER SHALL (I) FAIL TO PAY WHEN DUE ANY OF THE OBLIGATIONS CONSISTING OF
PRINCIPAL WITH RESPECT TO THE LOANS OR REIMBURSEMENT OBLIGATIONS AND SUCH
FAILURE SHALL REMAIN UNREMEDIED FOR A PERIOD OF THREE (3) DAYS OR (II) SHALL
FAIL TO PAY WITHIN FIVE (5) BUSINESS DAYS OF THE DATE WHEN DUE ANY OF THE OTHER
OBLIGATIONS UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.


 


(B)                                BREACH OF CERTAIN COVENANTS.  THE BORROWER
SHALL FAIL DULY AND PUNCTUALLY TO PERFORM OR OBSERVE ANY AGREEMENT, COVENANT OR
OBLIGATION BINDING ON THE BORROWER UNDER:


 

(I)                                     SECTIONS 7.1 OR 7.2 AND SUCH FAILURE
SHALL CONTINUE UNREMEDIED FOR FIFTEEN (15) DAYS, OR

 

(II)                                  SECTIONS 7.3 OR 7.4.

 

67

--------------------------------------------------------------------------------


 


(C)                                BREACH OF REPRESENTATION OR WARRANTY.  ANY
REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY THE BORROWER TO THE LENDER OR
BY THE BORROWER OR ANY OF ITS SUBSIDIARIES IN ANY OF THE OTHER LOAN DOCUMENTS OR
IN ANY STATEMENT OR CERTIFICATE AT ANY TIME GIVEN BY ANY SUCH PERSON PURSUANT TO
ANY OF THE LOAN DOCUMENTS SHALL BE FALSE OR MISLEADING IN ANY MATERIAL RESPECT
ON THE DATE AS OF WHICH MADE (OR DEEMED MADE).


 


(D)                               OTHER DEFAULTS.  THE BORROWER SHALL DEFAULT IN
THE PERFORMANCE OF OR COMPLIANCE WITH ANY TERM CONTAINED IN THIS AGREEMENT
(OTHER THAN AS COVERED BY PARAGRAPHS (A) OR (B) OF THIS SECTION 8.1), OR THE
BORROWER OR ANY OF ITS SUBSIDIARIES SHALL DEFAULT IN THE PERFORMANCE OF OR
COMPLIANCE WITH ANY TERM CONTAINED IN ANY OF THE OTHER LOAN DOCUMENTS, AND SUCH
DEFAULT SHALL CONTINUE FOR THIRTY (30) DAYS AFTER THE OCCURRENCE THEREOF.


 


(E)                                 DEFAULT AS TO OTHER INDEBTEDNESS.  THE
BORROWER OR ANY OF ITS SUBSIDIARIES SHALL FAIL TO MAKE ANY PAYMENT WHEN DUE
(WHETHER BY SCHEDULED MATURITY, REQUIRED PREPAYMENT, ACCELERATION, DEMAND OR
OTHERWISE) WITH RESPECT TO ANY INDEBTEDNESS (OTHER THAN INDEBTEDNESS HEREUNDER,
BUT INCLUDING, WITHOUT LIMITATION, DISQUALIFIED STOCK), BEYOND ANY PERIOD OF
GRACE PROVIDED WITH RESPECT THERETO, WHICH INDIVIDUALLY OR TOGETHER WITH OTHER
SUCH INDEBTEDNESS AS TO WHICH ANY SUCH FAILURE EXISTS HAS AN AGGREGATE
OUTSTANDING PRINCIPAL AMOUNT IN EXCESS OF [$2,000,000]; OR ANY BREACH, DEFAULT
OR EVENT OF DEFAULT SHALL OCCUR, OR ANY OTHER CONDITION SHALL EXIST UNDER ANY
INSTRUMENT, AGREEMENT OR INDENTURE PERTAINING TO ANY SUCH INDEBTEDNESS HAVING
SUCH AGGREGATE OUTSTANDING PRINCIPAL AMOUNT, BEYOND ANY PERIOD OF GRACE, IF ANY,
PROVIDED WITH RESPECT THERETO, IF THE EFFECT THEREOF IS TO CAUSE AN
ACCELERATION, MANDATORY REDEMPTION, A REQUIREMENT THAT THE BORROWER OFFER TO
PURCHASE SUCH INDEBTEDNESS OR OTHER REQUIRED REPURCHASE OF SUCH INDEBTEDNESS, OR
PERMIT THE HOLDER(S) OF SUCH INDEBTEDNESS TO ACCELERATE THE MATURITY OF ANY SUCH
INDEBTEDNESS; OR REQUIRE A REDEMPTION OR OTHER REPURCHASE OF SUCH INDEBTEDNESS
OR ANY SUCH INDEBTEDNESS SHALL BE OTHERWISE DECLARED TO BE DUE AND PAYABLE (BY,
ACCELERATION OR OTHERWISE) OR REQUIRED TO BE PREPAID, REDEEMED OR OTHERWISE
REPURCHASED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES (OTHER THAN BY A
REGULARLY SCHEDULED REQUIRED PREPAYMENT) PRIOR TO THE STATED MATURITY THEREOF;
PROVIDED HOWEVER THAT IT SHALL NOT BE A DEFAULT UNDER THIS SECTION 8.1(E) WITH
RESPECT TO ANY INDEBTEDNESS THE PRINCIPAL AMOUNT OF WHICH IS $5,000,000 OR LESS,
IF AND SO LONG AS THE BORROWER OR ITS SUBSIDIARY, AS APPLICABLE, IS IN GOOD
FAITH CONTESTING (I) THE OCCURRENCE OF ANY ASSERTED FAILURE, BREACH, DEFAULT,
EVENT OF DEFAULT, OR OTHER ACCELERATION, REDEMPTION, PREPAYMENT OR REPURCHASE
EVENT OR (II) ITS OBLIGATIONS TO PAY SUCH INDEBTEDNESS.


 


(F)                                 INVOLUNTARY BANKRUPTCY; APPOINTMENT OF
RECEIVER, ETC.


 

(I)                                     AN INVOLUNTARY CASE SHALL BE COMMENCED
AGAINST THE BORROWER, ANY OF THE BORROWER’S DOMESTIC INCORPORATED SUBSIDIARIES,
OR ANY OF THE BORROWER’S SIGNIFICANT FOREIGN SUBSIDIARIES AND THE PETITION SHALL
NOT BE DISMISSED, STAYED, BONDED OR DISCHARGED WITHIN SIXTY (60) DAYS AFTER
COMMENCEMENT OF THE CASE: OR A COURT HAVING JURISDICTION IN THE PREMISES SHALL
ENTER A DECREE OR ORDER FOR RELIEF IN RESPECT OF THE BORROWER, ANY OF THE
BORROWER’S DOMESTIC INCORPORATED SUBSIDIARIES, OR ANY OF THE BORROWER’S
SIGNIFICANT FOREIGN SUBSIDIARIES IN AN INVOLUNTARY CASE, UNDER ANY APPLICABLE
BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW NOW OR HEREINAFTER IN EFFECT: OR ANY
OTHER SIMILAR RELIEF SHALL BE GRANTED UNDER ANY APPLICABLE FEDERAL, STATE, LOCAL
OR FOREIGN LAW.

 

68

--------------------------------------------------------------------------------


 

(II)                                  A DECREE OR ORDER OF A COURT HAVING
JURISDICTION IN THE PREMISES FOR THE APPOINTMENT OF A RECEIVER, LIQUIDATOR,
SEQUESTRATOR, TRUSTEE, CUSTODIAN OR OTHER OFFICER HAVING SIMILAR POWERS OVER THE
BORROWER, ANY OF THE BORROWER’S DOMESTIC INCORPORATED SUBSIDIARIES OR ANY OF THE
BORROWER’S SIGNIFICANT FOREIGN SUBSIDIARIES OR OVER ALL OR A SUBSTANTIAL PART OF
THE PROPERTY OF THE BORROWER, ANY OF THE BORROWER’S DOMESTIC INCORPORATED
SUBSIDIARIES OR ANY OF THE BORROWER’S SIGNIFICANT FOREIGN SUBSIDIARIES SHALL BE
ENTERED; OR AN INTERIM RECEIVER, TRUSTEE OR OTHER CUSTODIAN OF THE BORROWER, ANY
OF THE BORROWER’S DOMESTIC INCORPORATED SUBSIDIARIES OR ANY OF THE BORROWER’S
SIGNIFICANT FOREIGN SUBSIDIARIES OR OF ALL OR A SUBSTANTIAL PART OF THE PROPERTY
OF THE BORROWER, ANY OF THE BORROWER’S DOMESTIC INCORPORATED SUBSIDIARIES OR ANY
OF THE BORROWER’S SIGNIFICANT FOREIGN SUBSIDIARIES SHALL BE APPOINTED OR A
WARRANT OF ATTACHMENT, EXECUTION OR SIMILAR PROCESS AGAINST ANY SUBSTANTIAL PART
OF THE PROPERTY OF THE BORROWER, ANY OF THE BORROWER’S DOMESTIC INCORPORATED
SUBSIDIARIES OR ANY OF THE BORROWER’S SIGNIFICANT FOREIGN SUBSIDIARIES SHALL BE
ISSUED AND ANY SUCH EVENT SHALL NOT BE STAYED, DISMISSED, BONDED OR DISCHARGED
WITHIN SIXTY (60) DAYS AFTER ENTRY, APPOINTMENT OR ISSUANCE.

 


(G)                                VOLUNTARY BANKRUPTCY: APPOINTMENT OF
RECEIVER, ETC.  THE BORROWER, ANY OF THE BORROWER’S DOMESTIC INCORPORATED
SUBSIDIARIES OR ANY OF THE BORROWER’S SIGNIFICANT FOREIGN SUBSIDIARIES SHALL
(I) COMMENCE A VOLUNTARY CASE UNDER ANY APPLICABLE BANKRUPTCY, INSOLVENCY OR
OTHER SIMILAR LAW NOW OR HEREAFTER IN EFFECT, (II) CONSENT TO THE ENTRY OF AN
ORDER FOR RELIEF IN AN INVOLUNTARY CASE, OR TO THE CONVERSION OF AN INVOLUNTARY
CASE TO A VOLUNTARY CASE, UNDER ANY SUCH LAW. (III) CONSENT TO THE APPOINTMENT
OF OR TAKING POSSESSION BY A RECEIVER, TRUSTEE OR OTHER CUSTODIAN FOR ALL OR A
SUBSTANTIAL PART OF ITS PROPERTY, (IV) MAKE ANY ASSIGNMENT FOR THE BENEFIT OF
CREDITORS OR (V) TAKE ANY CORPORATE ACTION TO AUTHORIZE ANY OF THE FOREGOING.


 


(H)                               JUDGMENTS AND ATTACHMENTS.  ANY MONEY
JUDGMENT(S) (OTHER THAN A MONEY JUDGMENT COVERED BY INSURANCE AS TO WHICH THE
APPLICABLE INSURANCE COMPANY HAS NOT DISCLAIMED OR RESERVED THE RIGHT TO
DISCLAIM COVERAGE), WRIT OR WARRANT OF ATTACHMENT, OR SIMILAR PROCESS AGAINST
THE BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY OF THEIR RESPECTIVE ASSETS
INVOLVING IN ANY SINGLE CASE OR IN THE AGGREGATE AN AMOUNT IN EXCESS OF
$3,000,000 IS OR ARE ENTERED AND SHALL REMAIN UNDISCHARGED, UNVACATED, UNBONDED
OR UNSTAYED FOR A PERIOD OF SIXTY (60) DAYS OR IN ANY EVENT LATER THAN FIFTEEN
(15) DAYS PRIOR TO THE DATE OF ANY PROPOSED SALE THEREUNDER.


 


(I)                                    DISSOLUTION.  ANY ORDER, JUDGMENT OR
DECREE SHALL BE ENTERED AGAINST THE BORROWER DECREEING ITS INVOLUNTARY
DISSOLUTION OR SPLIT UP AND SUCH ORDER SHALL REMAIN UNDISCHARGED AND UNSTAYED
FOR A PERIOD IN EXCESS OF SIXTY (60) DAYS OR THE BORROWER SHALL OTHERWISE
DISSOLVE OR CEASE TO EXIST EXCEPT AS SPECIFICALLY PERMITTED BY THIS AGREEMENT.


 


(J)                                   LOAN DOCUMENTS.  AT ANY TIME, FOR ANY,’
REASON, ANY LOAN DOCUMENT THAT MATERIALLY AFFECTS THE ABILITY OF THE
ADMINISTRATION AGENT OR ANY OF THE LENDERS TO ENFORCE THE OBLIGATIONS CEASES TO
BE IN FULL FORCE AND EFFECT OR THE BORROWER OR ANY OF THE BORROWER’S
SUBSIDIARIES PARTY THERETO SEEK TO REPUDIATE THEIR RESPECTIVE OBLIGATIONS
THEREUNDER.


 


(K)                               TERMINATION EVENT.  ANY TERMINATION EVENT
OCCURS WHICH IS REASONABLY LIKELY TO SUBJECT EITHER THE BORROWER OR ANY MEMBER
OF ITS CONTROLLED GROUP TO LIABILITY IN EXCESS OF $3,000,000.

 

69

--------------------------------------------------------------------------------


 


(L)                                 WAIVER OF MINIMUM FUNDING STANDARD.  IF THE
PLAN ADMINISTRATOR OF ANY PLAN APPLIES UNDER SECTION 412(D) OF THE CODE FOR A
WAIVER OF THE MINIMUM FUNDING STANDARDS OF SECTION 412(A) OF THE CODE AND ANY
LENDER BELIEVES THE SUBSTANTIAL BUSINESS HARDSHIP UPON WHICH THE APPLICATION FOR
THE WAIVER IS BASED COULD REASONABLY BE EXPECTED TO SUBJECT EITHER THE BORROWER
OR ANY’ CONTROLLED GROUP MEMBER TO LIABILITY IN EXCESS OF $3,000,000.


 


(M)                            CHANGE OF CONTROL.  A CHANGE OF CONTROL SHALL
OCCUR.


 


(N)                               ENVIRONMENTAL MATTERS.  THE BORROWER OR ANY OF
ITS SUBSIDIARIES SHALL BE THE SUBJECT OF ANY PROCEEDING OR INVESTIGATION
PERTAINING TO (I) THE RELEASE BY THE BORROWER OR ANY OF ITS SUBSIDIARIES OF ANY
CONTAMINANT INTO THE ENVIRONMENT, (II) THE LIABILITY OF THE BORROWER OR ANY OF
ITS SUBSIDIARIES ARISING FROM THE RELEASE BY ANY OTHER PERSON OF ANY CONTAMINANT
INTO THE ENVIRONMENT, OR (III) ANY VIOLATION OF ANY ENVIRONMENTAL, HEALTH OR
SAFETY, REQUIREMENTS OF LAW WHICH BY” THE BORROWER OR ANY OF ITS SUBSIDIARIES,
WHICH, IN ANY CASE, HAS OR IS REASONABLY LIKELY TO SUBJECT THE BORROWER TO
LIABILITY (WHICH IS NOT COVERED BY UNDENIED INDEMNIFICATION BY A CREDITWORTHY
INDEMNITOR) IN EXCESS OF $3,000,000.


 


(O)                               SUBSIDIARY GUARANTORS’ REVOCATION.  ANY
SUBSIDIARY GUARANTOR OF THE OBLIGATIONS SHALL TERMINATE OR REVOKE ANY OF ITS
OBLIGATIONS UNDER THE SUBSIDIARY GUARANTY OR BREACH ANY OF THE MATERIAL TERMS OF
THE SUBSIDIARY GUARANTY.


 

A Default shall be deemed “continuing” until cured or until waived in writing in
accordance with Section 9.3.

 

ARTICLE IX:  ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES


 


9.1                                 TERMINATION OF REVOLVING LOAN COMMITMENTS;
ACCELERATION.  IF ANY DEFAULT DESCRIBED IN SECTION 8.1(F) OR 8.1(G) OCCURS WITH
RESPECT TO THE BORROWER, THE OBLIGATIONS OF THE LENDER TO MAKE LOANS HEREUNDER
AND TO ISSUE LETTERS OF CREDIT HEREUNDER SHALL AUTOMATICALLY TERMINATE AND THE
OBLIGATIONS SHALL IMMEDIATELY BECOME DUE AND PAYABLE WITHOUT ANY ELECTION OR
ACTION ON THE PART OF THE LENDER. IF ANY OTHER DEFAULT OCCURS, THE LENDER MAY
TERMINATE OR SUSPEND ITS OBLIGATIONS TO MAKE LOANS HEREUNDER AND TO ISSUE
LETTERS OF CREDIT HEREUNDER, OR DECLARE THE OBLIGATIONS TO BE DUE AND PAYABLE,
OR BOTH, WHEREUPON THE OBLIGATIONS SHALL BECOME IMMEDIATELY DUE AND PAYABLE,
WITHOUT PRESENTMENT, DEMAND, PROTEST OR NOTICE OF ANY KIND, ALL OF WHICH THE
BORROWER EXPRESSLY WAIVES.


 


9.2                                 PRESERVATION OF RIGHTS.  NO DELAY OR
OMISSION OF THE LENDER TO EXERCISE ANY RIGHT UNDER THE LOAN DOCUMENTS SHALL
IMPAIR SUCH RIGHT OR BE CONSTRUED TO BE A WAIVER OF ANY DEFAULT OR AN
ACQUIESCENCE THEREIN, AND THE MAKING OF A LOAN OR THE ISSUANCE OF A LETTER OF
CREDIT NOTWITHSTANDING THE EXISTENCE OF A DEFAULT OR THE INABILITY OF THE
BORROWER TO SATISFY THE CONDITIONS PRECEDENT TO SUCH LOAN OR ISSUANCE OF SUCH
LETTER OF CREDIT SHALL NOT CONSTITUTE ANY WAIVER OR ACQUIESCENCE. ANY SINGLE OR
PARTIAL EXERCISE OF ANY SUCH RIGHT SHALL NOT PRECLUDE OTHER OR FURTHER EXERCISE
THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, AND NO WAIVER, AMENDMENT OR OTHER
VARIATION OF THE TERMS, CONDITIONS OR PROVISIONS OF THE LOAN DOCUMENTS
WHATSOEVER SHALL BE VALID UNLESS IN WRITING SIGNED BY THE LENDER AND THEN ONLY
TO THE EXTENT IN SUCH WRITING SPECIFICALLY SET FORTH. ALL REMEDIES CONTAINED IN
THE LOAN DOCUMENTS OR BY LAW AFFORDED SHALL BE

 

70

--------------------------------------------------------------------------------


 


CUMULATIVE AND ALL SHALL BE AVAILABLE TO THE LENDER UNTIL THE OBLIGATIONS HAVE
BEEN PAID IN FULL IN CASH.


 

9.3                                 Amendments.  No amendment, modification,
termination, discharge or waiver of any provision of this Agreement or of any of
the Loan Documents, or consent to any departure by the Borrower there from,
shall be in writing and signed by the Lender and then such waiver or consent
shall be effective only for the specific purpose for which given.

 

ARTICLE X:  GENERAL PROVISIONS


 


10.1                           SURVIVAL OF REPRESENTATIONS.  ALL REPRESENTATIONS
AND WARRANTIES OF THE BORROWER CONTAINED IN THIS AGREEMENT SHALL SURVIVE
DELIVERY OF THIS AGREEMENT AND THE MAKING OF THE LOANS HEREIN CONTEMPLATED SO
LONG AS ANY PRINCIPAL, ACCRUED INTEREST, FEES, OR ANY OTHER AMOUNT DUE AND
PAYABLE UNDER ANY LOAN DOCUMENT IS OUTSTANDING AND UNPAID (OTHER THAN CONTINGENT
REIMBURSEMENT AND INDEMNIFICATION OBLIGATIONS) AND SO LONG AS THE COMMITMENTS
HAVE NOT BEEN TERMINATED.


 


10.2                           GOVERNMENTAL REGULATION.  ANYTHING CONTAINED IN
THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, LENDER SHALL NOT BE OBLIGATED TO
EXTEND CREDIT TO THE BORROWER IN VIOLATION OF ANY LIMITATION OR PROHIBITION
PROVIDED BY ANY APPLICABLE STATUTE OR REGULATION.


 


10.3                           HEADINGS.  SECTION HEADINGS IN THE LOAN DOCUMENTS
ARE FOR CONVENIENCE OF REFERENCE ONLY. AND SHALL NOT GOVERN THE INTERPRETATION
OF ANY OF THE PROVISIONS OF THE LOAN DOCUMENTS.


 


10.4                           ENTIRE AGREEMENT.  THE LOAN DOCUMENTS EMBODY THE
ENTIRE AGREEMENT AND UNDERSTANDING AMONG THE BORROWER AND THE LENDER AND
SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS AMONG THE BORROWER AND THE
LENDER RELATING TO THE SUBJECT MATTER THEREOF.


 


10.5                           BENEFITS OF THIS AGREEMENT.  THIS AGREEMENT SHALL
NOT BE CONSTRUED SO AS TO CONFER ANY RIGHT OR BENEFIT UPON ANY PERSON OTHER THAN
THE PARTIES TO THIS AGREEMENT AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


10.6                           EXPENSES; INDEMNIFICATION.


 


(A)                              EXPENSES.  THE BORROWER SHALL REIMBURSE THE
LENDER FOR ANY REASONABLE COSTS AND OUT-OF-POCKET EXPENSES (INCLUDING REASONABLE
ATTORNEYS’ AND PARALEGALS’ FEES AND TIME CHARGES OF ATTORNEYS AND PARALEGALS FOR
THE LENDER WHICH ATTORNEYS AND PARALEGALS MAY BE EMPLOYEES OF THE LENDER) PAID
OR INCURRED BY THE LENDER IN CONNECTION WITH THE PREPARATION, NEGOTIATION,
EXECUTION, DELIVERY, SYNDICATION, REVIEW, AMENDMENT, MODIFICATION, AND
ADMINISTRATION OF THE LOAN DOCUMENTS AND IN CONNECTION WITH THE COLLECTION OF
THE OBLIGATIONS AND ENFORCEMENT OF THE LOAN DOCUMENTS.


 


(B)                                INDEMNITY.  THE BORROWER FURTHER AGREES TO
DEFEND, PROTECT, INDEMNIFY, AND HOLD HARMLESS THE LENDER AND EACH OF ITS
AFFILIATES, AND LENDER’S AND ITS AFFILIATE’S RESPECTIVE OFFICERS, DIRECTORS,
TRUSTEES, INVESTMENT ADVISORS, EMPLOYEES, ATTORNEYS AND AGENTS (INCLUDING,
WITHOUT LIMITATION, THOSE RETAINED IN CONNECTION WITH THE SATISFACTION OR
ATTEMPTED SATISFACTION OF ANY OF THE CONDITIONS SET FORTH IN ARTICLE V)
(COLLECTIVELY, THE “INDEMNITEES”), BASED UPON ITS

 

71

--------------------------------------------------------------------------------


 


OBLIGATIONS, FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, CLAIMS, COSTS, EXPENSES OF ANY
KIND OR NATURE WHATSOEVER (INCLUDING, WITHOUT LIMITATION, THE FEES AND
DISBURSEMENTS OF COUNSEL FOR SUCH INDEMNITEES IN CONNECTION WITH ANY
INVESTIGATIVE, ADMINISTRATIVE OR JUDICIAL PROCEEDING, WHETHER OR NOT SUCH
INDEMNITEES SHALL BE DESIGNATED A PARTY THERETO), IMPOSED ON. INCURRED BY, OR
ASSERTED AGAINST SUCH INDEMNITEES IN ANY MANNER RELATING TO OR ARISING OUT OF:


 

(I)                                     THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, OR ANY ACT. EVENT OR TRANSACTION RELATED OR ATTENDANT THERETO OR TO
THE MAKING OF THE LOANS, AND THE ISSUANCE OF AND PARTICIPATION IN LETTERS OF
CREDIT HEREUNDER, THE MANAGEMENT OF SUCH LOANS OR LETTERS OF CREDIT, THE USE OR
INTENDED USE OF THE PROCEEDS OF THE LOANS OR LETTERS OF CREDIT HEREUNDER, OR ANY
OF THE OTHER TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS; OR

 

(II)                                  ANY LIABILITIES, OBLIGATIONS,
RESPONSIBILITIES, LOSSES, DAMAGES, PERSONAL INJURY, DEATH, PUNITIVE DAMAGES,
ECONOMIC DAMAGES, CONSEQUENTIAL DAMAGES, TREBLE DAMAGES, INTENTIONAL, WILLFUL OR
WANTON INJURY, DAMAGE OR THREAT TO THE ENVIRONMENT, NATURAL RESOURCES OR PUBLIC
HEALTH OR WELFARE, COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, ATTORNEY,
EXPERT AND CONSULTING FEES AND COSTS OF INVESTIGATION, FEASIBILITY OR REMEDIAL
ACTION STUDIES), FINES, PENALTIES AND MONETARY SANCTIONS, INTEREST, DIRECT OR
INDIRECT, KNOWN OR UNKNOWN, ABSOLUTE OR CONTINGENT, PAST, PRESENT OR FUTURE
RELATING TO VIOLATION OF ANY ENVIRONMENTAL, HEALTH OR SAFETY REQUIREMENTS OF LAW
ARISING FROM OR IN CONNECTION WITH THE PAST, PRESENT OR FUTURE OPERATIONS OF THE
BORROWER, ITS SUBSIDIARIES OR ANY OF THEIR RESPECTIVE PREDECESSORS IN INTEREST,
OR, THE PAST, PRESENT OR FUTURE ENVIRONMENTAL, HEALTH OR SAFETY CONDITION OF ANY
RESPECTIVE PROPERTY OF THE BORROWER OR ITS SUBSIDIARIES, THE PRESENCE OF
ASBESTOS-CONTAINING MATERIALS AT ANY RESPECTIVE PROPERTY OF THE BORROWER OR ITS
SUBSIDIARIES OR THE RELEASE OR THREATENED RELEASE OF ANY CONTAMINANT INTO THE
ENVIRONMENT (COLLECTIVELY, THE “INDEMNIFIED MATTERS”);

 

provided, however, the Borrower shall have no obligation to an Indemnitee
hereunder with respect to Indemnified Matters to the extent caused by or
resulting from the willful misconduct or gross negligence of such Indemnitee
with respect to the Loan Documents, as determined by the final non-appealable
judgment of a court of competent jurisdiction. If the undertaking to indemnify,
pay and hold harmless set forth in the preceding sentence may be unenforceable
because it is violative of any law or public policy, the Borrower shall
contribute the maximum portion which it is permitted to pay and satisfy under
applicable law, to the payment and satisfaction of all Indemnified Matters
incurred by the Indemnitees.

 


(C)                                WAIVER OF CERTAIN CLAIMS; SETTLEMENT OF
CLAIMS.  THE BORROWER FURTHER AGREES TO ASSERT NO CLAIM AGAINST ANY OF THE
INDEMNITEES ON ANY THEORY OF LIABILITY SEEKING CONSEQUENTIAL, SPECIAL, INDIRECT,
EXEMPLARY OR PUNITIVE DAMAGES.  NO SETTLEMENT SHALL BE ENTERED INTO BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES WITH RESPECT TO ANY CLAIM, LITIGATION,
ARBITRATION OR OTHER PROCEEDING RELATING TO OR ARISING OUT OF THE TRANSACTIONS
EVIDENCED BY THIS AGREEMENT, THE OTHER LOAN DOCUMENTS UNLESS SUCH SETTLEMENT
RELEASES ALL INDEMNITEES FROM ANY AND ALL LIABILITY WITH RESPECT THERETO.

 

72

--------------------------------------------------------------------------------


 


(D)                               SURVIVAL OF AGREEMENTS.  THE OBLIGATIONS AND
AGREEMENTS OF THE BORROWER UNDER THIS SECTION 10.7 SHALL SURVIVE THE TERMINATION
OF THIS AGREEMENT.


 


10.7                           NUMBERS OF DOCUMENTS.  THE BORROWER WILL PROVIDE
THE LENDER WITH SUCH ADDITIONAL COPIES OF  STATEMENTS, NOTICES, CLOSING
DOCUMENTS, AND REQUESTS HEREUNDER, AS THE LENDER MAY REASONABLY REQUEST.


 


10.8                           CONFIDENTIALITY.  LENDER AGREES TO HOLD ANY
CONFIDENTIAL INFORMATION WHICH IT MAY RECEIVE FROM THE BORROWER PURSUANT TO THIS
AGREEMENT IN CONFIDENCE, EXCEPT FOR DISCLOSURE (I) TO ITS AFFILIATES WHO ARE
EXPECTED TO BE INVOLVED IN THE EVALUATION OF SUCH INFORMATION AND WHO ARE
ADVISED OF THE CONFIDENTIAL NATURE OF THE INFORMATION, (II) TO LEGAL COUNSEL,
ACCOUNTANTS, AND OTHER PROFESSIONAL ADVISORS TO LENDER, (III) TO REGULATORY
OFFICIALS, (IV) TO ANY PERSON AS REQUESTED PURSUANT TO OR AS REQUIRED BY LAW,
REGULATION, OR LEGAL PROCESS, (V) TO ANY PERSON IN CONNECTION WITH ANY LEGAL
PROCEEDING TO WHICH SUCH LENDER IS A PARTY, (VI) TO SUCH LENDER’S DIRECT OR
INDIRECT CONTRACTUAL COUNTERPARTIES IN HEDGING AGREEMENTS OR TO LEGAL COUNSEL,
ACCOUNTANTS AND OTHER PROFESSIONAL ADVISORS TO SUCH COUNTERPARTIES,
(VII) PERMITTED HEREUNDER AND (VIII) TO RATING AGENCIES IF REQUESTED OR REQUIRED
BY SUCH AGENCIES IN CONNECTION WITH A RATING RELATING TO THE LOANS HEREUNDER.


 


10.9                           SEVERABILITY OF PROVISIONS.  ANY PROVISION IN ANY
LOAN DOCUMENT THAT IS HELD TO BE INOPERATIVE, UNENFORCEABLE, OR INVALID IN ANY
JURISDICTION SHALL, AS TO THAT JURISDICTION, BE INOPERATIVE, UNENFORCEABLE, OR
INVALID WITHOUT AFFECTING THE REMAINING PROVISIONS IN THAT .JURISDICTION OR THE
OPERATION, ENFORCEABILITY, OR VALIDITY OF THAT PROVISION IN ANY OTHER
JURISDICTION, AND TO THIS END THE PROVISIONS OF ALL LOAN DOCUMENTS ARE DECLARED
TO BE SEVERABLE.


 


10.10                     NONLIABILITY OF LENDERS.  THE RELATIONSHIP BETWEEN THE
BORROWER AND THE LENDER SHALL BE SOLELY THAT OF BORROWER AND LENDER.  THE LENDER
SHALL NOT HAVE ANY FIDUCIARY RESPONSIBILITIES TO THE BORROWER. THE LENDER DOES
NOT UNDERTAKE ANY RESPONSIBILITY TO THE BORROWER TO REVIEW OR INFORM THE
BORROWER OF ANY MATTER IN CONNECTION WITH ANY PHASE OF THE BORROWER’S BUSINESS
OR OPERATIONS.


 


10.11                     GOVERNING LAW.  ANY DISPUTE BETWEEN THE BORROWER AND
THE LENDER ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THE BORROWER AND THE LENDER IN CONNECTION WITH,
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND WHETHER ARISING IN
CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE WITH THE
INTERNAL LAWS (INCLUDING 735 ILCS SECTION 105/5-1 ET SEQ. BUT OTHERWISE WITHOUT
REGARD TO THE CONFLICTS OF LAWS PROVISIONS) OF THE STATE OF ILLINOIS.


 


10.12                     CONSENT TO JURISDICTION; SERVICE OF PROCESS: JURY
TRIAL.


 


(A)                              NON-EXCLUSIVE JURISDICTION.  THE BORROWER
HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED
STATES FEDERAL OR ILLINOIS STATE COURT SITTING IN CHICAGO, ILLINOIS IN

 

73

--------------------------------------------------------------------------------


 


ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND
THE BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY
WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE LENDER TO BRING
PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.  ANY
JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE LENDER OR ANY LENDER OR ANY
AFFILIATE OF THE LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY
ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT
ONLY IN A COURT IN CHICAGO, ILLINOIS.


 


(B)                                SERVICE OF PROCESS.  THE BORROWER WAIVES
PERSONAL SERVICE OF ANY PROCESS UPON IT AND IRREVOCABLY CONSENTS TO THE SERVICE
OF PROCESS OF ANY WRITS, PROCESS OR SUMMONSES IN ANY SUIT, ACTION OR PROCEEDING
BY THE MAILING THEREOF BY THE LENDER BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO THE BORROWER ADDRESSED AS PROVIDED HEREIN.  NOTHING HEREIN SHALL IN
ANY WAY BE DEEMED TO LIMIT THE ABILITY OF THE LENDER TO SERVE ANY SUCH WRITS,
PROCESS OR SUMMONSES IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


 


(C)                                WAIVER OF JURY TRIAL.  EACH OF THE PARTIES
HERETO IRREVOCABLY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF,
CONNECTED WITH, RELATED TO OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG
THEM IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH.  EACH OF THE PARTIES
HERETO AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY PARTY HERETO
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.


 


(D)                               ADVICE OF COUNSEL.  EACH OF THE PARTIES
REPRESENTS TO EACH OTHER PARTY HERETO THAT IT HAS DISCUSSED THIS AGREEMENT AND,
SPECIFICALLY, THE PROVISIONS OF SECTION 10.7 AND THIS SECTION 10.13, WITH ITS
COUNSEL.


 


10.13                     SUBORDINATION OF INTERCOMPANY INDEBTEDNESS.  THE
BORROWER AGREES THAT ANY AND ALL CLAIMS OF THE BORROWER AGAINST ANY OF ITS
SUBSIDIARY GUARANTORS WITH RESPECT TO ANY INDEBTEDNESS OF ANY SUBSIDIARY
GUARANTOR TO THE BORROWER (“INTERCOMPANY INDEBTEDNESS”), ANY ENDORSER, OBLIGOR
OR ANY OTHER SUBSIDIARY GUARANTOR OF ALL OR ANY PART OF THE OBLIGATIONS, OR

 

74

--------------------------------------------------------------------------------


 


AGAINST ANY OF ITS PROPERTIES, INCLUDING, WITHOUT LIMITATION, CLAIMS ARISING
FROM LIENS OR SECURITY INTERESTS UPON PROPERTY, SHALL BE SUBORDINATE AND SUBJECT
IN RIGHT OF PAYMENT TO THE PRIOR PAYMENT, IN FULL AND IN CASH, OF ALL
OBLIGATIONS: PROVIDED THAT, AND NOT IN CONTRAVENTION OF THE FOREGOING, SO LONG
AS NO DEFAULT HAS OCCURRED AND IS CONTINUING THE BORROWER MAY MAKE LOANS TO AND
RECEIVE PAYMENTS IN THE ORDINARY COURSE WITH RESPECT TO SUCH INTERCOMPANY
INDEBTEDNESS FROM EACH SUCH SUBSIDIARY GUARANTOR TO THE EXTENT PERMITTED BY THE
TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.  SHOULD ANY PAYMENT,
DISTRIBUTION, SECURITY OR INSTRUMENT OR PROCEEDS THEREOF BE RECEIVED BY THE
BORROWER UPON OR WITH RESPECT TO THE INTERCOMPANY INDEBTEDNESS IN CONTRAVENTION
OF THIS AGREEMENT OR THE LOAN DOCUMENTS OR AFTER THE OCCURRENCE OF A DEFAULT,
INCLUDING, WITHOUT LIMITATION, AN EVENT DESCRIBED IN SECTION 8.1(F) OR (G) PRIOR
TO THE SATISFACTION OF ALL OF THE OBLIGATIONS (OTHER THAN CONTINGENT INDEMNITY
OBLIGATIONS) AND THE TERMINATION OF ALL FINANCING ARRANGEMENTS PURSUANT TO ANY
LOAN DOCUMENT OR HEDGING AGREEMENT AMONG THE BORROWER AND THE LENDER (AND ITS
AFFILIATES), THE BORROWER SHALL RECEIVE AND HOLD THE SAME IN TRUST, AS TRUSTEE,
FOR THE BENEFIT OF THE HOLDERS OF THE OBLIGATIONS AND SHALL FORTHWITH DELIVER
THE SAME TO THE LENDER, FOR THE BENEFIT OF SUCH PERSONS, IN PRECISELY THE FORM
RECEIVED (EXCEPT FOR THE ENDORSEMENT OR ASSIGNMENT OF THE BORROWER WHERE
NECESSARY), FOR APPLICATION TO ANY OF THE OBLIGATIONS, DUE OR NOT DUE, AND,
UNTIL SO DELIVERED, THE SAME SHALL BE HELD IN TRUST BY THE BORROWER AS THE
PROPERTY OF THE HOLDERS OF THE OBLIGATIONS.  IF THE BORROWER FAILS TO MAKE ANY
SUCH ENDORSEMENT OR ASSIGNMENT TO THE LENDER, THE LENDER OR ANY OF ITS OFFICERS
OR EMPLOYEES ARE IRREVOCABLY AUTHORIZED TO MAKE THE SAME.  THE BORROWER AGREES
THAT UNTIL THE OBLIGATIONS INVOLVING THE PAYMENT OF MONIES (OTHER THAN THE
CONTINGENT INDEMNITY OBLIGATIONS) HAVE BEEN PAID IN FULL (IN CASH) AND SATISFIED
AND ALL FINANCING ARRANGEMENTS PURSUANT TO ANY LOAN DOCUMENT OR HEDGING
AGREEMENT AMONG THE BORROWER AND THE LENDERS (AND ITS AFFILIATES) HAVE BEEN
TERMINATED, THE BORROWER WILL NOT ASSIGN OR TRANSFER TO ANY PERSON (OTHER THAN
THE LENDER) ANY CLAIM THE BORROWER HAS OR MAY HAVE AGAINST ANY SUBSIDIARY
GUARANTOR.


 

10.14                     Assignability.  The Lender may at any time assign the
Lender rights in this Agreement, the Note, the Obligations, or any part thereof
and transfer the Lender’s rights in any or all of the Collateral, and the Lender
thereafter shall be relieved from all liability with respect to such
Collateral.  In addition, the Lender may at any time sell one or more
participations in the Loans.  The Borrower may not sell or assign this
Agreement, or any other agreement with the Lender or any portion thereof, either
voluntarily or by operation of law, without the prior written consent of the
Lender.  This Agreement shall be binding upon the Lender and the Borrower and
their respective legal representatives and successors.  All references herein to
the Borrower shall be deemed to include any successors, whether immediate or
remote.

 

10.15                     Customer Identification-USA Patriot Act Notice.  The
Lender hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56, signed into law October 26, 2001) (the
“Act”), and the Lender’s policies and practices, the  Lender is required to
obtain, verify and record certain information and documentation that identifies
the Borrower, which information includes the name and address of the Borrower
and such other information that will allow the Lender to identify the Borrower
in accordance with the Act.

 

75

--------------------------------------------------------------------------------


 

ARTICLE XI:  SETOFF, RATABLE PAYMENTS


 


11.1                           SETOFF.  IN ADDITION TO, AND WITHOUT LIMITATION
OF, ANY RIGHTS OF THE LENDER UNDER APPLICABLE LAW, IF ANY DEFAULT OCCURS AND IS
CONTINUING, ANY INDEBTEDNESS FROM LENDER TO THE BORROWER (INCLUDING ALL ACCOUNT
BALANCES, WHETHER PROVISIONAL OR FINAL AND WHETHER OR NOT COLLECTED OR
AVAILABLE) MAY BE OFFSET AND APPLIED TOWARD THE PAYMENT OF THE OBLIGATIONS OWING
TO  LENDER, WHETHER OR NOT THE OBLIGATIONS, OR ANY PART HEREOF, SHALL THEN BE
DUE.  NOTWITHSTANDING THE FOREGOING, AT ANY TIME THAT ANY OBLIGATIONS ARE
SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, LENDER SHALL NOT EXERCISE A
RIGHT OF SETOFF, BANKER’S LIEN OR COUNTERCLAIM OR TAKE ANY COURT OR
ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF
THIS AGREEMENT OR ANY OBLIGATION THAT IS NOT TAKEN BY THE LENDER IF SUCH SETOFF
OR ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO THE COLLATERAL DOCUMENTS OR
THE ENFORCEABILITY OF THE OBLIGATIONS, AND ANY ATTEMPTED EXERCISE BY ANY LENDER
OF ANY SUCH RIGHT SHALL BE NULL AND VOID.  THIS SECTION SHALL BE SOLELY FOR THE
BENEFIT OF EACH OF THE LENDER HEREUNDER.


 


11.2                           APPLICATION OF PAYMENTS.  IF THE BORROWER, PRIOR
TO THE OCCURRENCE OF A DEFAULT, HAS REMITTED A PAYMENT TO THE LENDER WITHOUT
INDICATING THE OBLIGATION TO BE REDUCED THEREBY, OR AT ANY TIME AFTER THE
OCCURRENCE OF A DEFAULT, SUBJECT TO THE PROVISIONS OF SECTION 9.2, THE LENDER
SHALL APPLY ALL PAYMENTS AND PREPAYMENTS IN RESPECT OF ANY OBLIGATIONS IN THE
FOLLOWING ORDER:


 


(A)                              FIRST, TO PAY OBLIGATIONS IN RESPECT OF ANY
FEES, EXPENSES, REIMBURSEMENTS OR INDEMNITIES THEN DUE TO THE LENDER;


 


(B)                                SECOND, TO PAY INTEREST DUE IN RESPECT OF
REVOLVING LOANS AND L/C OBLIGATIONS;


 


(C)                                THIRD, TO THE PAYMENT OR PREPAYMENT OF
PRINCIPAL OUTSTANDING ON REVOLVING LOANS AND REIMBURSEMENT OBLIGATIONS IN SUCH
ORDER AS THE LENDER MAY DETERMINE IN ITS SOLE DISCRETION;


 


(D)                               FOURTH, TO PROVIDE REQUIRED CASH COLLATERAL,
IF REQUIRED PURSUANT TO SECTION 3.11; AND


 


(E)                                 FIFTH, TO THE PAYMENT OF ALL OTHER
OBLIGATIONS.


 


UNLESS OTHERWISE DESIGNATED (WHICH DESIGNATION SHALL ONLY BE APPLICABLE PRIOR TO
THE OCCURRENCE OF A DEFAULT) BY THE BORROWER, ALL PRINCIPAL PAYMENTS IN RESPECT
OF LOANS SHALL BE APPLIED FIRST, TO REPAY OUTSTANDING FLOATING RATE LOANS, AND
THEN TO REPAY OUTSTANDING EURODOLLAR RATE LOANS WITH THOSE EURODOLLAR RATE LOANS
WHICH HAVE EARLIER EXPIRING INTEREST PERIODS BEING REPAID PRIOR TO THOSE WHICH
HAVE LATER EXPIRING INTEREST PERIODS.


 

ARTICLE XII:  NOTICES


 


12.1                           GIVING NOTICE.  EXCEPT AS OTHERWISE PERMITTED BY
SECTION 2.13 WITH RESPECT TO BORROWING/ELECTION NOTICES, ALL NOTICES AND OTHER
COMMUNICATIONS PROVIDED TO ANY PARTY HERETO UNDER THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENTS SHALL BE IN WRITING OR BY TELEX OR BY FACSIMILE AND ADDRESSED OR
DELIVERED TO SUCH PARTY AT ITS ADDRESS SET FORTH BELOW ITS SIGNATURE HERETO OR
AT SUCH OTHER ADDRESS AS MAY BE DESIGNATED BY SUCH PARTY IN A NOTICE TO THE
OTHER PARTIES. ANY NOTICE, IF MAILED AND PROPERLY ADDRESSED WITH POSTAGE
PREPAID, SHALL BE

 

76

--------------------------------------------------------------------------------


 


DEEMED GIVEN WHEN RECEIVED; ANY NOTICE, IF TRANSMITTED BY TELEX OR FACSIMILE,
SHALL BE DEEMED GIVEN WHEN TRANSMITTED (ANSWER BACK CONFIRMED IN THE CASE OF
TELEXES).


 


12.2                           CHANGE OF ADDRESS.  EACH OF THE BORROWER AND THE
LENDER MAY CHANGE THE ADDRESS FOR SERVICE OF NOTICE UPON IT BY A NOTICE IN
WRITING TO THE OTHER PARTIES HERETO, INCLUDING, WITHOUT LIMITATION,  LENDER.  
LENDER MAY CHANGE THE ADDRESS FOR SERVICE OF NOTICE UPON IT BY A NOTICE IN
WRITING TO THE BORROWER AND THE LENDER.


 

ARTICLE XIII:  COUNTERPARTS


 

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.  This Agreement shall be
effective when it has been executed by the Borrower.

 

The remainder of this page is intentionally blank.

 

77

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower and the Lender have executed this Agreement as
of the date first above written.

 

 

QUIXOTE CORPORATION,

 

as the Borrower

 

 

 

By:

/s/Daniel P. Gorey

 

 

Name:

Daniel P. Gorey

 

Title:

Vice President, Chief Financial Officer & Treasurer

 

 

 

Address:

Quixote Corporation

 

 

Thirty Five East Wacker Drive

 

 

Chicago, Illinois 60601

 

Attention:

Daniel P. Gorey

 

 

 

 

Telephone No.:

(312) 467-6755

 

Facsimile No.:

(312) 467-0197

 

 

 

QUIXOTE TRANSPORTATION SAFETY, INC.

 

TRANSAFE CORPORATION

 

ENERGY ABSORPTION SYSTEMS, INC.

 

ENERGY ABSORPTION SYSTEMS (AL) LLC

 

SURFACE SYSTEMS, INC.

 

NU-METRICS, INC.

 

HIGHWAY INFORMATION SYSTEMS, INC.

 

U.S. TRAFFIC CORPORATION

 

(formerly known as Green Light Acquisition Corporation)

 

PEEK TRAFFIC CORPORATION, (formerly known as Vision Acquisition Corporation)

 

SPIN-CAST PLASTICS, INC., as Subsidiary Guarantors

 

 

 

 

 

By:

  /s/Daniel P. Gorey

 

 

Name:

Daniel P. Gorey

 

Title:

Vice President and Treasurer

 

 

 

 

 

LASALLE BANK NATIONAL ASSOCIATION, as
Lender

 

 

 

By:

  /s/Stephanie Kline

 

 

Name:

Stephanie Kline

 

Title:

Vice President

 

 

 

Address:

LaSalle Bank National Association

 

 

135 South LaSalle Street

 

 

Chicago, Illinois 60603

 

Attention:

Stephanie Kline

 

Telephone No.:

(312) 904-2771

 

Facsimile No.:

(312) 904-6546

 

78

--------------------------------------------------------------------------------


 

REVOLVING LOAN NOTE

 

$30,000,000

 

Chicago, Illinois

 

 

April 20, 2005

 

FOR VALUE RECEIVED, the undersigned, QUIXOTE CORPORATION, a Delaware corporation
(the “Borrower”), promises to pay to the order of LaSalle Bank National
Association and its registered assigns (the “Lender”), on February 1, 2008, the
principal sum of Thirty Million Dollars, or, if less, the aggregate unpaid
principal amount of all Loans made by the Lender to the Borrower from time to
time pursuant to that certain Amended and Restated Credit Agreement, dated as of
April 20, 2005, between the Borrower and Lender (amending and restating the
terms of that Credit Agreement, dated as of May 16, 2003, as amended) (together
with all amendments, if any, from time to time made thereto, the “Credit
Agreement”).

 

The Borrower agrees to pay interest on the principal hereof remaining from time
to time unpaid in accordance with Section 2.13 of the Credit Agreement.

 

All payments of principal of and interest on this Note shall be payable in
lawful currency of the United States of America at the Agent’s office at 135
South LaSalle Street, Chicago, Illinois 60603, in immediately available funds.

 

This Note evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Credit Agreement, to which reference is made for a statement
of those terms and provisions.  Should the indebtedness represented by this Note
or any part hereof be collected at law or in equity or in bankruptcy,
receivership, or other court proceedings, or this Note be placed in the hands of
attorneys for collection after maturity (by declaration or otherwise), the
undersigned agrees to pay, in addition to principal and interest due and payable
hereon, reasonable attorneys’ and collection fees.

 

 

QUIXOTE CORPORATION

 

 

 

 

 

By:

/s/Daniel P. Gorey

 

 

Name:

Daniel P. Gorey

 

 

Title:

Vice President, Chief Financial

 

 

 

Officer and Treasurer

 

 

1

--------------------------------------------------------------------------------


 

Loans made by LASALLE BANK NATIONAL ASSOCIATION (the “Lender”) to QUIXOTE
CORPORATION (the “Borrower”) under the Amended and Restated Credit Agreement,
dated as of April 20, 2005, as amended, among the Borrower and LASALLE BANK
NATIONAL ASSOCIATION, and payments of principal received on the Note to which
this Grid is attached:

 

Date

 

Amount of Loan

 

Amount of
Principal Paid

 

Unpaid
Principal
Balance

 

Notation By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

REAFFIRMATION AND AMENDMENT OF CALIFORNIA DEED OF TRUST

 

This Reaffirmation and Amendment of California Deed of Trust (this
“Reaffirmation”), dated and effective as of April 20, 2005, (the
“Reaffirmation”) is executed between Energy Absorption Systems, Inc., as 
Grantor, (the “Grantor”) in favor of LaSalle Bank National Association
(“LaSalle”), and has reference to the following facts and circumstances:

 

RECITALS

 

A.                                   Quixote Corporation (the “Borrower”), The
Northern Trust Company, individually and as Administrative Agent for certain
Lenders (“Northern”), including without limitation, LaSalle (“Existing Lenders”)
entered into and are parties to that certain Credit Agreement, dated as of
May 16, 2003, as amended by a First Amendment, dated as of December 9, 2003; by
a Second Amendment, dated as of June 30, 2004; by a Third Amendment, dated as of
September 10, 2004 and a Fourth Amendment dated as of February 9, 2005
(“Existing Credit Agreement”), pursuant to which the Existing Lenders have made,
(i) Revolving Loans to the Borrower evidenced by certain Revolving Notes, dated
as of September 10, 2004, in the maximum aggregate principal amount of Thirty
Eight Million Dollars and 00/100 ($38,000,000), executed by the Borrower and
made payable pro rata to the order of the Existing Lenders (the “Revolving
Notes”) and (ii) Term Loans to the Borrower evidenced by certain Term Notes,
dated as of May 16, 2003, in the aggregate original principal amount of Twenty
Million Dollars and 00/100 ($20,000,000), executed by the Borrower and made
payable pro rata to the order of the Existing Lenders (the “Term Notes”).

 

B.                                     The Borrower, as of February 9, 2005,
issued $40,000,000 Convertible Senior Subordinated Notes, due February 15, 2025
(the “New Subordinated Notes”), the proceeds of which New Subordinated Notes
(i) repaid in full Borrowers’ obligations on the Term Loans and Term Notes and
terminated the Existing Lender’s Term Loan Commitment as defined in the Existing
Credit Agreement and (ii) repaid a portion of the outstanding Revolving Loans
thereunder.

 

C.                                     Northern has agreed to resign as
Administrative Agent under the Existing Credit Agreement and the Existing
Lenders (including Northern) have agreed to sell to LaSalle their outstanding
pro rata share of the Revolving Loans and to assign to LaSalle their rights and
obligations under the Existing Credit Agreement.

 

D.                                    LaSalle and Borrower have agreed to amend
and restate the terms of the Existing Credit Agreement, as amended by that
Amended and

 

1

--------------------------------------------------------------------------------


 

Restated Credit Agreement, dated as of the date hereof (the “Amended and
Restated Credit Agreement”).

 

E.                                      Northern, as Agent for the Existing
Lenders to the Existing Credit Agreement, effective upon its resignation as
Agent and its assignment of its pro rata share of the Revolving Loan Commitment
and Revolving Loans under the Existing Credit Agreement, shall assign to LaSalle
all of its right title and interest in certain Mortgaged Property, as defined,
in and subject to the terms of that certain Deed of Trust, Assignment of Rents,
Security Agreement and Fixture Filing Agreement, dated as of September 10, 2004,
between the Energy Absorption Systems, Inc., as Grantor, Chicago Title Insurance
Company, as Trustee and Northern, as the Beneficiary, as defined in the Existing
Credit Agreement (the “ California Deed of Trust”).

 

F.                                      LaSalle is willing to enter into this
Reaffirmation only upon the condition that Grantor execute and deliver this
Reaffirmation in favor of LaSalle.

 

NOW, THEREFORE, in consideration of the foregoing, Grantor, Trustee and
Beneficiary hereby agree as follows:

 

1.                                       The Recitals to this Reaffirmation are
hereby incorporated herein by this reference thereto.

 

2.                                       Amendment to California Deed of Trust. 
The California Deed of Trust is hereby amended as follows:

 

(A)                              The “Recitals” Section of the California Deed
of Trust is hereby amended and restated in its entirety to read as follows:

 

“A.                             Quixote Corporation (the “Borrower”), The
Northern Trust Company (“Northern”), individually and as Administrative Agent
for certain Lenders, including without limitation, LaSalle Bank National
Association (“LaSalle”) (“Existing Lenders”), entered into and are parties to
that certain Credit Agreement, dated as of May 16, 2003, as amended by a First
Amendment, dated as of December 9, 2003; by a Second Amendment, dated as of
June 30, 2004; by a Third Amendment, dated as of September 10, 2004 and a Fourth
Amendment dated as of February 9, 2005 (“Existing Credit Agreement”), pursuant
to which existing Credit Agreement the Existing Lenders have made, (i) Revolving
Loans to the Borrower evidenced by certain Revolving Notes, dated as of
September 10, 2004, in the maximum aggregate principal amount of Thirty Eight
Million Dollars and 00/100 ($38,000,000), executed by the Borrower and made
payable pro rata to the order of the Existing Lenders (the “Revolving Notes”)
and (ii) Term Loans to the Borrower evidenced by certain Term Notes, dated as of
May 16, 2003, in the aggregate original principal amount of Twenty Million
Dollars and 00/100 ($20,000,000), executed by the Borrower and made payable pro
rata to the order of the Existing Lenders (the “Term Notes”).

 

2

--------------------------------------------------------------------------------


 

B.                                     The Borrower, as of February 9, 2005,
issued $40,000,000 Convertible Senior Subordinated Notes, due February 15, 2025
(the “New Subordinated Notes”), the proceeds of which New Subordinated Notes
(i) repaid in full Borrowers’ obligations on the Term Loans and Term Notes and
terminated the Existing Lender’s Term Loan Commitment as defined in the Existing
Credit Agreement and (ii) repaid a portion of the outstanding Revolving Loans
thereunder.

 

C.                                     Grantor, as Subsidiary Guarantor executed
that Subsidiary Guaranty, dated as of May 16, 2003, as amended (the “Subsidiary
Guaranty”), in favor of Northern for the benefit of the Existing Lenders and
secured its obligations under that Subsidiary Guaranty by granting a Mortgage on
the California Property, pursuant to that certain California Deed of Trust,
dated as of September 10, 2004, between Grantor and Northern, as Secured Party.

 

D.                                    Northern has agreed to resign as
Administrative Agent under the Existing Credit Agreement and the Existing
Lenders (including Northern) have agreed to sell to LaSalle their outstanding
pro rata share of the Revolving Loans and to assign to LaSalle their rights and
obligations under the Existing Credit Agreement.

 

E.                                      LaSalle and Borrower have agreed to
amend and restate the terms of the Existing Credit Agreement, and the Borrower
has requested and LaSalle, has agreed that LaSalle, individually on its own,
continue the Revolving Loan Commitment under the Existing Credit Agreement, as
amended by an Amended and Restated Credit Agreement, dated as of the date hereof
(the “Amended and Restated Credit Agreement”), consisting of LaSalle’s Revolving
Credit Commitment in the amount of $30,000,000 with a sublimit for the issuance
of Letters of Credit in the amount of $10,000,000.

 

F.                                      Northern, subject to the conditions
described in Recitals D and E hereof, has agreed to assign to LaSalle its
interest in the California Deed of Trust and the Collateral pledged thereunder.”

 

(B)                                All references in the California Deed of
Trust (i) to the “Credit Agreement” shall hereinafter be deemed to refer to the
Amended and Restated Credit Agreement and (ii) to the “Beneficiary” shall
hereinafter be deemed to refer to LaSalle.

 

(C)                                All references in the California Deed of
Trust to the “Notes” shall hereinafter refer to the “Revolving Note” in the
Amended and Restated Credit Agreement.

 

3.                                       Reaffirmation of California Deed of
Trust.  Grantor hereby expressly reaffirms and assumes (on the same basis as set
forth in the California Deed of Trust,

 

3

--------------------------------------------------------------------------------


 

as hereby amended),  all of Grantor’s obligations and liabilities to LaSalle, as
Beneficiary as set forth in the California Deed of Trust, and Grantor, agrees to
be bound by and abide by and operate and perform under and pursuant to and
comply fully with all of the terms, conditions, provisions, agreements,
representations, undertakings, warranties, guarantees, indemnities and covenants
contained in the California Deed of Trust, in so far as such obligations and
liabilities may be modified by this Reaffirmation.

 

4.                                       This Reaffirmation shall inure to the
benefit of Bank, its successors and assigns and be binding upon Grantor,
LaSalle, and their individual successors and assigns.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this instrument has been executed and delivered as of the
day and year first written above.

 

 

ENERGY ABSORPTION SYSTEMS, INC.,

 

as Grantor

 

 

 

 

 

By:

  /s/Daniel P. Gorey

 

 

Name:

Daniel P. Gorey

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

LASALLE BANK NATIONAL

 

 ASSOCIATION, as Beneficiary

 

 

 

By:

  /s/Stephanie Kline

 

 

Name:

Stephanie Kline

 

 

Title:

Vice President

 

 

 

 

 

 

CHICAGO TITLE INSURANCE COMPANY,

 

as Trustee

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

5

--------------------------------------------------------------------------------


 

STATE OF ILLINOIS

)

 

 

:

 

COOK COUNTY

)

 

 

I, the undersigned authority, a Notary Public in and for said County in said
State, hereby certify that Daniel P. Gorey, whose name as Vice President and
Treasurer of Energy Absorption Systems, Inc., a Delaware corporation, is signed
to the foregoing instrument and who is known to me, acknowledged before me on
this day that, being informed of the contents of the said instrument, he/she as
such officer and with full authority, executed the same voluntarily for and as
the act of said corporation.

 

GIVEN under my hand and seal, this 20th day of April, 2005.

 

 

[ NOTARIAL SEAL ]

  /s/Charlotte M. Castine

 

Notary Public

 

 

 

Print Name:

Charlotte M. Castine

 

 

 

 

My Commission Expires:

01/05/09

 

6

--------------------------------------------------------------------------------


 

STATE OF ILLINOIS

)

 

 

:

 

COOK COUNTY

)

 

 

I, the undersigned authority, a Notary Public in and for said County in said
State, hereby certify that Stephanie Kline, whose name as Vice President of
LaSalle Bank National Association, an Illinois banking corporation, is signed to
the foregoing instrument and who is known to me, acknowledged before me on this
day that, being informed of the contents of the said instrument, he/she as such
officer and with full authority, executed the same voluntarily for and as the
act of said corporation.

 

GIVEN under my hand and seal, this 20th day of April, 2005.

 

 

[ NOTARIAL SEAL ]

  /s/Christina M. Canham           

 

Notary Public

 

 

 

Print Name:

Christina M. Canham

 

 

 

 

My Commission Expires:

01/05/09

 

7

--------------------------------------------------------------------------------


 

REAFFIRMATION AND AMENDMENT OF PENNSYLVANIA MORTGAGE

 

This Reaffirmation and Amendment of Pennsylvania Mortgage (this
“Reaffirmation”), dated and effective as of April 20, 2005, (the
“Reaffirmation”) is executed between Nu-Metrics, Inc. (the “Mortgagor”), in
favor of LaSalle Bank National Association (“LaSalle”), and has reference to the
following facts and circumstances:

 

RECITALS

 

A.                                   Quixote Corporation (the “Borrower”), The
Northern Trust Company, individually and as Administrative Agent for certain
Lenders (“Northern”), including without limitation, LaSalle (“Existing Lenders”)
entered into and are parties to that certain Credit Agreement, dated as of
May 16, 2003, as amended by a First Amendment, dated as of December 9, 2003; by
a Second Amendment, dated as of June 30, 2004; by a Third Amendment, dated as of
September 10, 2004 and a Fourth Amendment dated as of February 9, 2005
(“Existing Credit Agreement”), pursuant to which the Existing Lenders have made,
(i) Revolving Loans to the Borrower evidenced by certain Revolving Notes, dated
as of September 10, 2004, in the maximum aggregate principal amount of Thirty
Eight Million Dollars and 00/100 ($38,000,000), executed by the Borrower and
made payable pro rata to the order of the Existing Lenders (the “Revolving
Notes”) and (ii) Term Loans to the Borrower evidenced by certain Term Notes,
dated as of May 16, 2003, in the aggregate original principal amount of Twenty
Million Dollars and 00/100 ($20,000,000), executed by the Borrower and made
payable pro rata to the order of the Existing Lenders (the “Term Notes”).

 

B.                                     The Borrower, as of February 9, 2005,
issued $40,000,000 Convertible Senior Subordinated Notes, due February 15, 2025
(the “New Subordinated Notes”), the proceeds of which New Subordinated Notes
(i) repaid in full Borrowers’ obligations on the Term Loans and Term Notes and
terminated the Existing Lender’s Term Loan Commitment as defined in the Existing
Credit Agreement and (ii) repaid a portion of the outstanding Revolving Loans
thereunder.

 

C.                                     Northern has agreed to resign as
Administrative Agent under the Existing Credit Agreement and the Existing
Lenders (including Northern) have agreed to sell to LaSalle their outstanding
pro rata share of the Revolving Loans and to assign to LaSalle their rights and
obligations under the Existing Credit Agreement.

 

D.                                    LaSalle and Borrower have agreed to amend
and restate the terms of the Existing Credit Agreement, as amended by that
Amended and

 

1

--------------------------------------------------------------------------------


 

Restated Credit Agreement, dated as of the date hereof (the “Amended and
Restated Credit Agreement”).

 

E.                                      Northern, as Agent for the Existing
Lenders to the Existing Credit Agreement, effective upon its resignation as
Agent and its assignment of its pro rata share of the Revolving Loan Commitment
and Revolving Loans under the Existing Credit Agreement, shall assign to LaSalle
all of its right title and interest in certain Mortgaged Property, as defined,
in and subject to the terms of that certain Open-End Mortgage, dated as of
September 10, 2004, between the Mortgagor, and Northern, as the Bank, as defined
in the Existing Credit Agreement (the “ Pennsylvania Mortgage”).

 

F.                                      LaSalle is willing to enter into this
Reaffirmation only upon the condition that Debtors execute and deliver this
Reaffirmation in favor of LaSalle.

 

NOW, THEREFORE, in consideration of the foregoing, Mortgagor and LaSalle hereby
agree as follows:

 

1.                                       The Recitals to this Reaffirmation are
hereby incorporated herein by this reference thereto.

 

2.                                       Amendment to Pennsylvania Mortgage. 
The Pennsylvania Mortgage is hereby amended as follows:

 

(A)                              The “Recitals” Section of the Pennsylvania
Mortgage is hereby amended and restated in its entirety to read as follows:

 

“A.                             Quixote Corporation (the “Borrower”), The
Northern Trust Company (“Northern”), individually and as Administrative Agent
for certain Lenders, including without limitation, LaSalle Bank National
Association (“LaSalle”) (“Existing Lenders”), entered into and are parties to
that certain Credit Agreement, dated as of May 16, 2003, as amended by a First
Amendment, dated as of December 9, 2003; by a Second Amendment, dated as of
June 30, 2004; by a Third Amendment, dated as of September 10, 2004 and a Fourth
Amendment dated as of February 9, 2005 (“Existing Credit Agreement”), pursuant
to which existing Credit Agreement the Existing Lenders have made, (i) Revolving
Loans to the Borrower evidenced by certain Revolving Notes, dated as of
September 10, 2004, in the maximum aggregate principal amount of Thirty Eight
Million Dollars and 00/100 ($38,000,000), executed by the Borrower and made
payable pro rata to the order of the Existing Lenders (the “Revolving Notes”)
and (ii) Term Loans to the Borrower evidenced by certain Term Notes, dated as of
May 16, 2003, in the aggregate original principal amount of Twenty Million
Dollars and 00/100 ($20,000,000), executed by the Borrower and made payable pro
rata to the order of the Existing Lenders (the “Term Notes”).

 

2

--------------------------------------------------------------------------------


 

B.                                     The Borrower, as of February 9, 2005,
issued $40,000,000 Convertible Senior Subordinated Notes, due February 15, 2025
(the “New Subordinated Notes”), the proceeds of which New Subordinated Notes
(i) repaid in full Borrowers’ obligations on the Term Loans and Term Notes and
terminated the Existing Lender’s Term Loan Commitment as defined in the Existing
Credit Agreement and (ii) repaid a portion of the outstanding Revolving Loans
thereunder.

 

C.                                     Nu-Metrics, Inc., as Subsidiary
Guarantor, executed that Subsidiary Guaranty, dated as of May 16, 2003, as
amended (the “Subsidiary Guaranty”), in favor of Northern for the benefit of the
Existing Lenders and secured their obligations under that Subsidiary Guaranty by
pledging certain Mortgaged Property, pursuant to that certain Pennsylvania
Mortgage, dated as of September 10, 2004, between Mortgagor and Northern, as
Secured Party.

 

D.                                    Northern has agreed to resign as
Administrative Agent under the Existing Credit Agreement and the Existing
Lenders (including Northern) have agreed to sell to LaSalle their outstanding
pro rata share of the Revolving Loans and to assign to LaSalle their rights and
obligations under the Existing Credit Agreement.

 

E.                                      LaSalle and Borrower have agreed to
amend and restate the terms of the Existing Credit Agreement, and the Borrower
has requested and LaSalle, has agreed that LaSalle, individually on its own,
continue the Revolving Loan Commitment under the Existing Credit Agreement, as
amended by an Amended and Restated Credit Agreement, dated as of the date hereof
(the “Amended and Restated Credit Agreement”), consisting of LaSalle’s Revolving
Credit Commitment in the amount of $30,000,000 with a sublimit for the issuance
of Letters of Credit in the amount of $10,000,000.

 

F.                                      Northern, subject to the conditions
described in Recitals D and E hereof, has agreed to assign to LaSalle its
interest in the Pennsylvania Mortgage and the Collateral pledged thereunder.”

 

(B)                                All references in the Pennsylvania Mortgage
(i) to the “Credit Agreement” shall hereinafter be deemed to refer to the
Amended and Restated Credit Agreement and (ii) to the “Bank” shall hereinafter
be deemed to refer to LaSalle.

 

(C)                                All references in the Pennsylvania Mortgage
to the “Loan Documents” shall hereinafter be deemed to refer to the definition
of such term in the Amended and Restated Credit Agreement.

 

(D)                               The reference to “$58,000,000” in the
“Granting Clause” is hereby deleted and “$30,000,000” is substituted in lieu
thereof.

 

3

--------------------------------------------------------------------------------


 

3.                                       Reaffirmation of Pennsylvania
Mortgage.  Mortgagor hereby expressly reaffirms and assumes (on the same basis
as set forth in the Pennsylvania Mortgage, as hereby amended),  all of
Mortgagor’s obligations and liabilities to LaSalle, as Bank as set forth in the
Pennsylvania Mortgage, and the Mortgagor agrees to be bound by and abide by and
operate and perform under and pursuant to and comply fully with all of the
terms, conditions, provisions, agreements, representations, undertakings,
warranties, guarantees, indemnities and covenants contained in the Pennsylvania
Mortgage, in so far as such obligations and liabilities may be modified by this
Reaffirmation.

 

4.                                       This Reaffirmation shall inure to the
benefit of Bank, Mortgagor, its successors and assigns and be binding upon
Mortgagor, LaSalle, and their individual successors and assigns.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this instrument has been executed and delivered as of the
day and year first written above.

 

 

NU-METRICS, INC., as Mortgagor

 

 

 

By:

/s/Daniel P. Gorey

 

 

Name:

Daniel P. Gorey

 

 

Title:

Vice President and Treasurer

 

 

 

 

LASALLE BANK NATIONAL

 

 ASSOCIATION, as Bank

 

 

 

By:

/s/Stephanie Kline

 

 

Name:

Stephanie Kline

 

 

Title:

Vice President

 

 

 

5

--------------------------------------------------------------------------------


 

STATE OF ILLINOIS

)

 

 

:

 

COOK COUNTY

)

 

 

I, the undersigned authority, a Notary Public in and for said County in said
State, hereby certify that Daniel P. Gorey, whose name as Vice President of
Nu-Metrics, Inc., a Pennsylvania corporation, is signed to the foregoing
instrument and who is known to me, acknowledged before me on this day that,
being informed of the contents of the said instrument, he/she as such officer
and with full authority, executed the same voluntarily for and as the act of
said corporation.

 

GIVEN under my hand and seal, this 20th day of April, 2005.

 

 

[ NOTARIAL SEAL ]

  /s/Charlotte M. Castine

 

Notary Public

 

 

 

Print Name:

Charlotte M. Castine

 

 

 

 

My Commission Expires:

01/05/09

 

6

--------------------------------------------------------------------------------


 

STATE OF ILLINOIS

)

 

 

:

 

COOK COUNTY

)

 

 

I, the undersigned authority, a Notary Public in and for said County in said
State, hereby certify that Stephanie Kline, whose name as Vice President of
LaSalle Bank National Association, an Illinois banking corporation, is signed to
the foregoing instrument and who is known to me, acknowledged before me on this
day that, being informed of the contents of the said instrument, he/she as such
officer and with full authority, executed the same voluntarily for and as the
act of said corporation.

 

GIVEN under my hand and seal, this 20th day of April, 2005.

 

 

[ NOTARIAL SEAL ]

  /s/Christina M. Canham

 

Notary Public

 

 

 

Print Name:

  Christina M. Canham

 

 

 

 

My Commission Expires:

01/05/09

 

7

--------------------------------------------------------------------------------


 

REAFFIRMATION AND AMENDMENT OF ALABAMA MORTGAGE

 

This Reaffirmation and Amendment of Alabama Mortgage (this “Reaffirmation”),
dated and effective as of April 20, 2005, (the “Reaffirmation”) is executed
between Energy Absorption Systems (AL) LLC, (the “Mortgagor”), in favor of
LaSalle Bank National Association (“LaSalle”), and has reference to the
following facts and circumstances:

 

RECITALS

 

A.                                   Quixote Corporation (the “Borrower”), The
Northern Trust Company, individually and as Administrative Agent for certain
Lenders (“Northern”), including without limitation, LaSalle (the “Existing
Lenders”) entered into and are parties to that certain Credit Agreement, dated
as of May 16, 2003, as amended by a First Amendment, dated as of December 9,
2003; by a Second Amendment, dated as of June 30, 2004; by a Third Amendment,
dated as of September 10, 2004 and a Fourth Amendment dated as of February 9,
2005 (“Existing Credit Agreement”), pursuant to which the Existing Lenders have
made, (i) Revolving Loans to the Borrower evidenced by certain Revolving Notes,
dated as of September 10, 2004, in the maximum aggregate principal amount of
Thirty Eight Million Dollars and 00/100 ($38,000,000), executed by the Borrower
and made payable pro rata to the order of the Existing Lenders (the “Revolving
Notes”) and (ii) Term Loans to the Borrower evidenced by certain Term Notes,
dated as of May 16, 2003, in the aggregate original principal amount of Twenty
Million Dollars and 00/100 ($20,000,000), executed by the Borrower and made
payable pro rata to the order of the Existing Lenders (the “Term Notes”).

 

B.                                     The Borrower, as of February 9, 2005,
issued $40,000,000 Convertible Senior Subordinated Notes, due February 15, 2025
(the “New Subordinated Notes”), the proceeds of which New Subordinated Notes
(i) repaid in full Borrowers’ obligations on the Term Loans and Term Notes and
terminated the Existing Lender’s Term Loan Commitment as defined in the Existing
Credit Agreement and (ii) repaid a portion of the outstanding Revolving Loans
thereunder.

 

C.                                     Northern has agreed to resign as
Administrative Agent under the Existing Credit Agreement and the Existing
Lenders (including Northern) have agreed to sell to LaSalle their outstanding
pro rata share of the Revolving Loans and to assign to LaSalle their rights and
obligations under the Existing Credit Agreement.

 

D.                                    LaSalle and Borrower have agreed to amend
and restate the terms of the Existing Credit Agreement, as amended by that
Amended and

 

1

--------------------------------------------------------------------------------


 

Restated Credit Agreement, dated as of the date hereof (the “Amended and
Restated Credit Agreement”).

 

E.                                      Northern, as Agent for the Existing
Lenders to the Existing Credit Agreement, effective upon its resignation as
Agent and its assignment of its pro rata share of the Revolving Loan Commitment
and Revolving Loans under the Existing Credit Agreement, shall assign to LaSalle
all of its right title and interest in certain Mortgaged Property, as defined,
in and subject to the terms of that certain Leasehold Mortgage and Security
Agreement, dated as of September 10, 2004, between Mortgagor and Northern, as
Agent, as defined in the Existing Credit Agreement (the “ Alabama Mortgage”).

 

F.                                      LaSalle is willing to enter into this
Reaffirmation only upon the condition that Debtors execute and deliver this
Reaffirmation in favor of LaSalle.

 

NOW, THEREFORE, in consideration of the foregoing, Mortgagor and LaSalle hereby
agree as follows:

 

1.                                       The Recitals to this Reaffirmation are
hereby incorporated herein by this reference thereto.

 

2.                                       Amendment to Alabama Mortgage.  The
Alabama Mortgage is hereby amended as follows:

 

(A)                              The “Recitals” Section of the Alabama Mortgage
is hereby amended and restated in their entirety to read as follows:

 

“A.                             Quixote Corporation (the “Borrower”), The
Northern Trust Company (“Northern”), individually and as Administrative Agent
for certain Lenders, including without limitation, LaSalle Bank National
Association (“LaSalle”) (“Existing Lenders”), entered into and are parties to
that certain Credit Agreement, dated as of May 16, 2003, as amended by a First
Amendment, dated as of December 9, 2003; by a Second Amendment, dated as of
June 30, 2004; by a Third Amendment, dated as of September 10, 2004 and a Fourth
Amendment dated as of February 9, 2005 (“Existing Credit Agreement”), pursuant
to which existing Credit Agreement the Existing Lenders have made, (i) Revolving
Loans to the Borrower evidenced by certain Revolving Notes, dated as of
September 10, 2004, in the maximum aggregate principal amount of Thirty Eight
Million Dollars and 00/100 ($38,000,000), executed by the Borrower and made
payable pro rata to the order of the Existing Lenders (the “Revolving Notes”)
and (ii) Term Loans to the Borrower evidenced by certain Term Notes, dated as of
May 16, 2003, in the aggregate original principal amount of Twenty Million
Dollars and 00/100 ($20,000,000), executed by the Borrower and made payable pro
rata to the order of the Existing Lenders (the “Term Notes”).

 

2

--------------------------------------------------------------------------------


 

B.                                     The Borrower, as of February 9, 2005,
issued $40,000,000 Convertible Senior Subordinated Notes, due February 15, 2025
(the “New Subordinated Notes”), the proceeds of which New Subordinated Notes
(i) repaid in full Borrowers’ obligations on the Term Loans and Term Notes and
terminated the Existing Lender’s Term Loan Commitment as defined in the Existing
Credit Agreement and (ii) repaid a portion of the outstanding Revolving Loans
thereunder.

 

C.                                     Mortgagor, as Subsidiary Guarantor
executed that Subsidiary Guaranty, dated as of May 16, 2003, as amended (the
“Subsidiary Guaranty”), in favor of Northern for the benefit of the Existing
Lenders and secured its obligations under that Subsidiary Guaranty by pledging
certain Mortgaged Property, pursuant to that certain Alabama Mortgage, dated as
of June 30, 2004, between Mortgagor and Northern, as Agent.

 

D.                                    Northern has agreed to resign as
Administrative Agent under the Existing Credit Agreement and the Existing
Lenders (including Northern) have agreed to sell to LaSalle their outstanding
pro rata share of the Revolving Loans and to assign to LaSalle their rights and
obligations under the Existing Credit Agreement.

 

E.                                      LaSalle and Borrower have agreed to
amend and restate the terms of the Existing Credit Agreement, and the Borrower
has requested and LaSalle, has agreed that LaSalle, individually on its own,
continue the Revolving Loan Commitment under the Existing Credit Agreement, as
amended by an Amended and Restated Credit Agreement, dated as of the date hereof
(the “Amended and Restated Credit Agreement”), consisting of LaSalle’s Revolving
Credit Commitment in the amount of $30,000,000 with a sublimit for the issuance
of Letters of Credit in the amount of $10,000,000.

 

F.                                      Northern, subject to the conditions
described in Recitals D and E hereof, has agreed to assign to LaSalle its
interest in the Alabama Mortgage and the Collateral pledged thereunder.”

 

(B)                                All references in the Alabama Mortgage (i) to
the “Credit Agreement” shall hereinafter be deemed to refer to the Amended and
Restated Credit Agreement and (ii) to the “Agent” shall hereinafter be deemed to
refer to LaSalle.

 

(C)                                All references in the Alabama Mortgage to the
“Loan Documents” shall hereinafter be deemed to refer to the definition of “Loan
Documents” in the Amended and Restated Credit Agreement.

 

3.                                       Reaffirmation of Alabama Mortgage.  The
Mortgagor hereby expressly reaffirms and assumes (on the same basis as set forth
in the Alabama Mortgage, as hereby amended),  all of Mortgagor’s obligations and
liabilities to LaSalle

 

3

--------------------------------------------------------------------------------


 

as set forth in the Alabama Mortgage, and Mortgagor agrees to be bound by and
abide by and operate and perform under and pursuant to and comply fully with all
of the terms, conditions, provisions, agreements, representations, undertakings,
warranties, guarantees, indemnities and covenants contained in the Alabama
Mortgage, in so far as such obligations and liabilities may be modified by this
Reaffirmation.

 

4.                                       This Reaffirmation shall inure to the
benefit of Bank, its successors and assigns and be binding upon the Mortgagor,
LaSalle, and their individual successors and assigns.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this instrument has been executed and delivered as of the
day and year first written above.

 

ENERGY ABSORPTION SYSTEMS (AL) LLC,

As Mortgagor

 

ENERGY ABSORPTION SYSTEMS, INC., As Sole

Managing Member

 

By:

  /s/Daniel P. Gorey

 

 

Name:

Daniel P. Gorey

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

LASALLE BANK NATIONAL

 

 ASSOCIATION

 

 

 

By:

  /s/Stephanie Kline

 

 

Name:

Stephanie Kline

 

 

Title:

Vice President

 

 

 

5

--------------------------------------------------------------------------------


 

STATE OF ILLINOIS

)

 

 

:

 

COOK COUNTY

)

 

 

I, the undersigned authority, a Notary Public in and for said County in said
State, hereby certify that Daniel P. Gorey, whose name as Vice President and
Treasurer of Energy Absorption Systems, Inc., a Delaware corporation, is signed
to the foregoing instrument and who is known to me, acknowledged before me on
this day that, being informed of the contents of the said instrument, he/she as
such officer and with full authority, executed the same voluntarily for and as
the act of said corporation.

 

GIVEN under my hand and seal, this 20th day of April, 2005.

 

 

[ NOTARIAL SEAL ]

  /s/Charlotte M. Castine

 

Notary Public

 

 

 

Print Name:

Charlotte M. Castine

 

 

 

 

My Commission Expires:

01/05/09

 

6

--------------------------------------------------------------------------------


 

STATE OF ILLINOIS

)

 

 

:

 

COOK COUNTY

)

 

 

I, the undersigned authority, a Notary Public in and for said County in said
State, hereby certify that Stephanie Kline, whose name as Vice President of
LaSalle Bank National Association, an Illinois banking corporation, is signed to
the foregoing instrument and who is known to me, acknowledged before me on this
day that, being informed of the contents of the said instrument, he/she as such
officer and with full authority, executed the same voluntarily for and as the
act of said corporation.

 

GIVEN under my hand and seal, this 20th day of April, 2005.

 

 

[ NOTARIAL SEAL ]

  /s/Christina M. Canham

 

Notary Public

 

 

 

Print Name:

Christina M. Canham

 

 

 

 

My Commission Expires:

01/05/09

 

7

--------------------------------------------------------------------------------


 

THIS INSTRUMENT PREPARED BY
AND AFTER RECORDING RETURN TO:



Edward F. Dobbins

FISCHEL & KAHN, LTD.

190 S. LaSalle Street

Suite 2850

Chicago, Illinois  60603

(312) 726-0440

 

MORTGAGE AND SECURITY AGREEMENT

 

THIS MORTGAGE AND SECURITY AGREEMENT (“Mortgage”), made as of April 20, 2005, is
made and executed by Spin-Cast Plastics, Inc., an Indiana corporation, having
its principal offices at 3300 North Kenmore Street, South Bend, Indiana 46628
(“Mortgagor”), in favor of LASALLE BANK NATIONAL ASSOCIATION, a national banking
association having an office at 135 South LaSalle Street, Chicago, Illinois
60603 (“Lender”).

 

RECITALS

 

I.                                         Lender has agreed to make loans to
Quixote Corporation, a Delaware corporation (“Borrower”) and extend other
financial accommodations to Borrower in an aggregate principal amount of
$30,000,000 (collectively, the “Loans”).  The Loans consist of one or more
revolving  loans (the “Revolving Loan”), the outstanding principal balance of
which may increase or decrease from time to time, but at no time shall the
outstanding principal balance of such Revolving Loan exceed $30,000,000. 
Certain repayment obligations of Borrower with respect to the Revolving Loan are
evidenced by a certain Revolving Note, in the principal amount of $30,000,000
(said note, together with all allonges, amendments, supplements, modifications
and replacements thereof, being referred to in this Mortgage as the “Revolving
Note”).  The Revolving Note is sometimes referred to herein as the “Note.”  The
terms of the Loans are governed by a certain Amended and Restated Credit and
Security Agreement, of even date herewith (amending and restating the terms of
the Credit Agreement dated, as of May 16, 2003, as amended) by and between
Borrower and Lender (said Credit Agreement, together with all amendments,
supplements, modifications and replacements thereof, being referred to in this
Mortgage as the “Loan Agreement”).  The terms and provisions of the Note and the
Loan Agreement are hereby incorporated by reference in this Mortgage. 
Capitalized terms not otherwise defined in this Mortgage shall have the meaning
ascribed to them in the Loan Agreement.  As an inducement to Lender to make the
Loan, Mortgagor has executed and delivered to Lender the Loan Agreement, as a
Subsidiary Guarantor thereunder, to evidence its becoming a Subsidiary
Guarantor, as defined in the Loan Agreement, under that certain Subsidiary

 

1

--------------------------------------------------------------------------------


 

Guaranty (the “Guaranty”) of even date herewith, pursuant to which Mortgagor has
agreed to guaranty all of the indebtedness and obligations of Borrower owed to
Lender, including without limitation the obligations of Borrower with respect to
the Loan.

 

II.                                     This Mortgage is given to secure a
guaranty of one or more revolving loans and secures not only present
indebtedness but also future advances, whether such future advances are
obligatory or are to be made at the option of Lender, or otherwise as are to be
made within five (5) years of the date hereof.  The amount of indebtedness
secured hereby may increase or decrease from time to time; however the principal
amount of such indebtedness shall not at one time exceed the amount of
$30,000,000 plus interest thereon, and other costs, amounts and disbursements as
provided herein and in the other Loan Instruments (hereinafter defined).

 

GRANTING CLAUSES

 

To secure the obligations of Mortgagor under the Guaranty and the payment of all
amounts due under and the performance and observance of all covenants and
conditions contained in this Mortgage, the Guaranty, the Loan Agreement, the
Notes, any and all other mortgages, security agreements, assignments of leases
and rents, guaranties, letters of credit and any other documents and instruments
now or hereafter executed by Mortgagor, Borrower or any party related thereto or
affiliated therewith to evidence, secure or guarantee the payment of all or any
portion of the indebtedness under the Notes or the Guaranty and any and all
renewals, extensions, amendments and replacements of this Mortgage, the
Guaranty, the Loan Agreement, the Notes and any such other documents and
instruments (the Guaranty, the Loan Agreement, the Notes, this Mortgage, such
other mortgages, security agreements, assignments of leases and rents,
guaranties, letters of credit, and any other documents and instruments now or
hereafter executed and delivered in connection with the Loan, and any and all
amendments, renewals, extensions and replacements hereof and thereof, being
sometimes referred to collectively as the “Loan Instruments” and individually as
a “Loan Instrument”) and to secure payment of any and all other indebtedness and
obligations of Mortgagor or Borrower or any party related thereto or affiliated
therewith to Lender, whether now existing or hereafter created, absolute or
contingent, direct or indirect, liquidated or unliquidated, or otherwise (all
indebtedness and liabilities secured hereby being hereinafter sometimes referred
to as “Mortgagor’s Liabilities,” provided that Mortgagor’s Liabilities shall, in
no event, exceed $30,000,000), Mortgagor does hereby convey, mortgage, warrant,
assign, transfer, pledge and deliver to Lender the following described property
subject to the terms and conditions herein:

 

(A)                              The land located at 3300 N. Kenmore Street,
South Bend,  St. Joseph County, Indiana, legally described in attached Exhibit A
(“Land”);

 

(B)                                All the buildings, structures, improvements
and fixtures of every kind or nature now or hereafter situated on the Land; and,
to the extent not owned by tenants of the Mortgaged Property, all machinery,
appliances, equipment, furniture and all other personal property of every kind
or nature located in or on, or attached to, or used or intended to be used in
connection with, or with the operation of, the Land,

 

2

--------------------------------------------------------------------------------


 

buildings, structures, improvements or fixtures now or hereafter located or to
be located on the Land, or in connection with any construction being conducted
or which may be conducted thereon, and all extensions, additions, improvements,
substitutions and replacements to any of the foregoing (“Improvements”);

 

(C)                                All building materials and goods which are
procured or to be procured for use on or in connection with the Improvements or
the construction of additional Improvements, whether or not such materials and
goods have been delivered to the Land (“Materials”);

 

(D)                               All plans, specifications, architectural
renderings, drawings, licenses, permits, soil test reports, other reports of
examinations or analyses of the Land or the Improvements, contracts for services
to be rendered to Mortgagor or otherwise in connection with the Improvements and
all other property, contracts, reports, proposals and other materials now or
hereafter existing in any way relating to the Land or the Improvements or the
construction of additional Improvements;

 

(E)                                 All easements, tenements, rights-of-way,
vaults, gores of land, streets, ways, alleys, passages, sewer rights, water
courses, water rights and powers and appurtenances in any way belonging,
relating or appertaining to any of the Land or Improvements, or which hereafter
shall in any way belong, relate or be appurtenant thereto, whether now owned or
hereafter acquired (“Appurtenances”);

 

(F)                                 (i)                                     All
judgments, insurance proceeds, awards of damages and settlements which may
result from any damage to all or any portion of the Land, Improvements or
Appurtenances or any part thereof or to any rights appurtenant thereto;

 

(ii)                                  All compensation, awards, damages, claims,
rights of action and proceeds of or on account of (a) any damage or taking,
pursuant to the power of eminent domain, of the Land, Improvements,
Appurtenances or Materials or any part thereof, (b) damage to all or any portion
of the Land, Improvements or Appurtenances by reason of the taking, pursuant to
the power of eminent domain, of all or any portion of the Land, Improvements,
Appurtenances, Materials or of other property, or (c) the alteration of the
grade of any street or highway on or about the Land, Improvements,
Appurtenances, Materials or any part thereof; and, except as otherwise provided
herein, Lender is hereby authorized to collect and receive said awards and
proceeds and to give proper receipts and acquittances therefor and, except as
otherwise provided herein, to apply the same toward the payment of the
indebtedness and other sums secured hereby;

 

(iii)                               All contract rights, general intangibles,
actions and rights in action, including, without limitation, all rights to
insurance proceeds and unearned premiums arising from or relating to damage to
the Land, Improvements, Appurtenances or Materials; and

 

3

--------------------------------------------------------------------------------


 

(iv)                              All proceeds, products, replacements,
additions, substitutions, renewals and accessions of and to the Land,
Improvements, Appurtenances or Materials;

 

(G)                                All rents issues, profits, income and other
benefits now or hereafter arising from or in respect of the Land, Improvements
or Appurtenances (the “Rents”); it being intended that this Granting Clause
shall constitute an absolute and present assignment of the Rents, subject,
however, to the conditional permission given to Mortgagor to collect and use the
Rents as provided in this Mortgage;

 

(H)                               Any and all leases, licenses and other
occupancy agreements now or hereafter affecting the Land, Improvements,
Appurtenances or Materials, together with all security therefor and guaranties
thereof and all monies payable thereunder, and all books and records owned by
Mortgagor which contain evidence of payments made under the leases and all
security given therefor (collectively, the “Leases”), subject, however, to the
conditional permission given in this Mortgage to Mortgagor to collect the Rents
arising under the Leases as provided in this Mortgage;

 

(I)                                    Any and all escrow accounts held by
Lender or Lender’s agent pursuant to any provision of this Mortgage;

 

(J)                                   Any and all after-acquired right, title or
interest of Mortgagor in and to any of the property described in the preceding
Granting Clauses; and

 

(K)                               The proceeds from the sale, transfer, pledge
or other disposition of any or all of the property described in the preceding
Granting Clauses;

 

All of the mortgaged property described in the Granting Clauses, together with
all real and personal, tangible and intangible property pledged in, or to which
a security interest attaches pursuant to, any of the Loan Instruments is
sometimes referred to collectively as the “Mortgaged Property.”  The Rents and
Leases are pledged on a parity with the Land and Improvements and not
secondarily.


 

ARTICLE ONE

COVENANTS OF MORTGAGOR

 

Mortgagor covenants and agrees with Lender as follows:

 


1.1.                            PERFORMANCE UNDER GUARANTY, MORTGAGE AND OTHER
LOAN INSTRUMENTS.  MORTGAGOR SHALL PERFORM, OBSERVE AND COMPLY WITH OR CAUSE TO
BE PERFORMED, OBSERVED AND COMPLIED WITH IN A COMPLETE AND TIMELY MANNER ALL
PROVISIONS HEREOF AND OF THE GUARANTY, EVERY OTHER LOAN INSTRUMENT AND EVERY
INSTRUMENT EVIDENCING OR SECURING MORTGAGOR’S LIABILITIES AND WILL PROMPTLY PAY
OR CAUSE TO BE PAID TO LENDER WHEN DUE THE PRINCIPAL WITH INTEREST THEREON AND
ALL OTHER SUMS REQUIRED TO BE PAID BY

 

4

--------------------------------------------------------------------------------


 


MORTGAGOR PURSUANT TO THE GUARANTY, THIS MORTGAGE, EVERY OTHER LOAN INSTRUMENT
AND EVERY OTHER INSTRUMENT EVIDENCING OR SECURING MORTGAGOR’S LIABILITIES.


 


1.2.                            GENERAL COVENANTS AND REPRESENTATIONS. 
MORTGAGOR COVENANTS, REPRESENTS AND WARRANTS THAT AS OF THE DATE HEREOF AND AT
ALL TIMES THEREAFTER DURING THE TERM HEREOF: (A) MORTGAGOR IS A CORPORATION,
DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
STATE OF INDIANA [AND IS IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
ILLINOIS;] (B) MORTGAGOR IS SEIZED OF AN INDEFEASIBLE ESTATE IN FEE SIMPLE IN
THAT PORTION OF THE MORTGAGED PROPERTY WHICH IS REAL PROPERTY, AND HAS GOOD AND
ABSOLUTE TITLE TO IT AND THE BALANCE OF THE MORTGAGED PROPERTY FREE AND CLEAR OF
ALL LIENS, SECURITY INTERESTS, CHARGES AND ENCUMBRANCES WHATSOEVER EXCEPT THOSE
EXPRESSLY PERMITTED IN WRITING BY LENDER, IF ANY (SUCH LIENS, SECURITY
INTERESTS, CHARGES AND ENCUMBRANCES EXPRESSLY PERMITTED IN WRITING BEING
HEREINAFTER REFERRED TO AS THE “PERMITTED ENCUMBRANCES”); (C) MORTGAGOR HAS GOOD
RIGHT, FULL POWER AND LAWFUL AUTHORITY TO MORTGAGE AND PLEDGE THE MORTGAGED
PROPERTY AS PROVIDED HEREIN; (D) UPON THE OCCURRENCE OF AN EVENT OF DEFAULT,
LENDER MAY AT ALL TIMES PEACEABLY AND QUIETLY ENTER UPON, HOLD, OCCUPY AND ENJOY
THE MORTGAGED PROPERTY IN ACCORDANCE WITH THE TERMS HEREOF; AND (E) MORTGAGOR
WILL MAINTAIN AND PRESERVE THE LIEN OF THIS MORTGAGE AS A FIRST AND PARAMOUNT
LIEN ON THE MORTGAGED PROPERTY SUBJECT ONLY TO THE PERMITTED ENCUMBRANCES UNTIL
MORTGAGOR’S LIABILITIES HAVE BEEN PAID IN FULL.


 


1.3.                      COMPLIANCE WITH LAWS AND OTHER RESTRICTIONS. MORTGAGOR
COVENANTS, REPRESENTS AND WARRANTS THAT THE LAND AND THE IMPROVEMENTS AND THE
USE THEREOF PRESENTLY COMPLY IN ALL MATERIAL RESPECTS WITH, AND WILL DURING THE
FULL TERM OF THIS MORTGAGE CONTINUE TO COMPLY IN ALL MATERIAL RESPECTS WITH, ALL
APPLICABLE RESTRICTIVE COVENANTS, ZONING AND SUBDIVISION ORDINANCES AND BUILDING
CODES, LICENSES, HEALTH AND ENVIRONMENTAL LAWS AND REGULATIONS AND ALL OTHER
APPLICABLE LAWS, ORDINANCES, RULES AND REGULATIONS.  IF ANY FEDERAL, STATE OR
OTHER GOVERNMENTAL BODY OR ANY COURT ISSUES ANY NOTICE OR ORDER TO THE EFFECT
THAT THE MORTGAGED PROPERTY OR ANY PART THEREOF IS NOT IN COMPLIANCE WITH ANY
SUCH COVENANT, ORDINANCE, CODE, LAW OR REGULATION, MORTGAGOR WILL PROMPTLY
PROVIDE LENDER WITH A COPY OF SUCH NOTICE OR ORDER AND WILL IMMEDIATELY COMMENCE
AND DILIGENTLY PERFORM ALL SUCH ACTIONS AS ARE NECESSARY TO COMPLY THEREWITH OR
OTHERWISE CORRECT SUCH NON-COMPLIANCE.  MORTGAGOR SHALL NOT, WITHOUT THE PRIOR
WRITTEN CONSENT OF LENDER, PETITION FOR OR OTHERWISE SEEK ANY CHANGE IN THE
ZONING ORDINANCES OR OTHER PUBLIC OR PRIVATE RESTRICTIONS APPLICABLE TO THE
MORTGAGED PROPERTY ON THE DATE HEREOF.


 


1.4.TAXES AND OTHER CHARGES.


 


1.4.1.                  TAXES AND ASSESSMENTS.  MORTGAGOR SHALL PAY PROMPTLY
WHEN DUE ALL TAXES, ASSESSMENTS, RATES, DUES, CHARGES, FEES, LEVIES, FINES,
IMPOSITIONS, LIABILITIES, OBLIGATIONS, LIENS AND ENCUMBRANCES OF EVERY KIND AND
NATURE WHATSOEVER NOW OR HEREAFTER IMPOSED, LEVIED OR ASSESSED UPON OR AGAINST
THE MORTGAGED PROPERTY OR ANY PART THEREOF, OR UPON OR AGAINST THIS MORTGAGE OR
MORTGAGOR’S LIABILITIES OR UPON OR AGAINST THE INTEREST OF LENDER IN THE
MORTGAGED PROPERTY, AS WELL AS ALL TAXES, ASSESSMENTS AND OTHER GOVERNMENTAL
CHARGES LEVIED AND IMPOSED BY THE UNITED STATES OF AMERICA OR ANY STATE, COUNTY,

 

5

--------------------------------------------------------------------------------


 


MUNICIPALITY OR OTHER TAXING AUTHORITY UPON OR IN RESPECT OF THE MORTGAGED
PROPERTY OR ANY PART THEREOF; PROVIDED, HOWEVER, THAT UNLESS COMPLIANCE WITH
APPLICABLE LAWS REQUIRES THAT TAXES, ASSESSMENTS OR OTHER CHARGES MUST BE PAID
AS A CONDITION TO PROTESTING OR CONTESTING THE AMOUNT THEREOF, MORTGAGOR MAY IN
GOOD FAITH, BY APPROPRIATE PROCEEDINGS COMMENCED WITHIN NINETY (90) DAYS OF THE
DUE DATE OF SUCH AMOUNTS AND THEREAFTER DILIGENTLY PURSUED, CONTEST THE
VALIDITY, APPLICABILITY OR AMOUNT OF ANY ASSERTED TAX, ASSESSMENT OR OTHER
CHARGE AND PENDING SUCH CONTEST MORTGAGOR SHALL NOT BE DEEMED IN DEFAULT
HEREUNDER IF ON OR BEFORE THE DUE DATE OF THE ASSERTED TAX OR ASSESSMENT,
MORTGAGOR SHALL FIRST EITHER (I) DEPOSIT WITH LENDER A BOND OR OTHER SECURITY
SATISFACTORY TO LENDER IN THE AMOUNT OF 150% OF THE AMOUNT OF SUCH TAX OR
ASSESSMENT OR (II) OBTAIN AN ENDORSEMENT, IN FORM AND SUBSTANCE SATISFACTORY TO
LENDER, TO THE LOAN POLICY OF TITLE INSURANCE ISSUED TO LENDER INSURING THE LIEN
OF THIS MORTGAGE, INSURING OVER SUCH TAX OR ASSESSMENT.  MORTGAGOR SHALL PAY THE
DISPUTED OR CONTESTED TAX, ASSESSMENT OR OTHER CHARGE AND ALL INTEREST AND
PENALTIES DUE IN RESPECT THEREOF ON OR BEFORE THE DATE ANY ADJUDICATION OF THE
VALIDITY OR AMOUNT THEREOF BECOMES FINAL AND IN ANY EVENT NO LESS THAN THIRTY
(30) DAYS PRIOR TO ANY FORFEITURE OR SALE OF THE MORTGAGED PROPERTY BY REASON OF
SUCH NON-PAYMENT.  UPON LENDER’S REQUEST, MORTGAGOR WILL PROMPTLY FILE, IF IT
HAS NOT THERETOFORE FILED, SUCH PETITION, APPLICATION OR OTHER INSTRUMENT AS IS
NECESSARY TO CAUSE THE LAND AND IMPROVEMENTS TO BE TAXED AS A SEPARATE PARCEL OR
PARCELS WHICH INCLUDE NO PROPERTY NOT A PART OF THE MORTGAGED PROPERTY.


 


1.4.2.                  TAXES AFFECTING LENDER’S INTEREST.  IF ANY STATE,
FEDERAL, MUNICIPAL OR OTHER GOVERNMENTAL LAW, ORDER, RULE OR REGULATION, WHICH
BECOMES EFFECTIVE SUBSEQUENT TO THE DATE HEREOF, IN ANY MANNER CHANGES OR
MODIFIES EXISTING LAWS GOVERNING THE TAXATION OF MORTGAGES OR DEBTS SECURED BY
MORTGAGES, OR THE MANNER OF COLLECTING TAXES, SO AS TO IMPOSE ON LENDER A TAX BY
REASON OF ITS OWNERSHIP OF ANY OR ALL OF THE LOAN INSTRUMENTS OR MEASURED BY THE
PRINCIPAL AMOUNT OF THE NOTES, REQUIRES OR HAS THE PRACTICAL EFFECT OF REQUIRING
LENDER TO PAY ANY PORTION OF THE REAL ESTATE TAXES LEVIED IN RESPECT OF THE
MORTGAGED PROPERTY TO PAY ANY TAX LEVIED IN WHOLE OR IN PART IN SUBSTITUTION FOR
REAL ESTATE TAXES OR OTHERWISE AFFECTS MATERIALLY AND ADVERSELY THE RIGHTS OF
LENDER IN RESPECT OF THE NOTES, THIS MORTGAGE OR THE OTHER LOAN INSTRUMENTS,
MORTGAGOR’S LIABILITIES AND ALL INTEREST ACCRUED THEREON SHALL, UPON THIRTY (30)
DAYS’ NOTICE, BECOME DUE AND PAYABLE FORTHWITH AT THE OPTION OF LENDER, WHETHER
OR NOT THERE SHALL HAVE OCCURRED AN EVENT OF DEFAULT, PROVIDED, HOWEVER, THAT,
IF MORTGAGOR MAY, WITHOUT VIOLATING OR CAUSING A VIOLATION OF SUCH LAW, ORDER,
RULE OR REGULATION, PAY SUCH TAXES OR OTHER SUMS AS ARE NECESSARY TO ELIMINATE
SUCH ADVERSE EFFECT UPON THE RIGHTS OF LENDER AND DOES PAY SUCH TAXES OR OTHER
SUMS WHEN DUE, LENDER MAY NOT ELECT TO DECLARE DUE MORTGAGOR’S LIABILITIES BY
REASON OF THE PROVISIONS OF THIS SECTION 1.4.2.


 


1.4.3.                  TAX ESCROW.  IF DIRECTED BY LENDER IN WRITING, MORTGAGOR
SHALL, IN ORDER TO SECURE THE PERFORMANCE AND DISCHARGE OF MORTGAGOR’S
OBLIGATIONS UNDER THIS SECTION 1.4, BUT NOT IN LIEU OF SUCH OBLIGATIONS, DEPOSIT
WITH LENDER ON THE FIRST DAY OF EACH CALENDAR MONTH THROUGHOUT THE TERM OF THE
LOAN,

 

6

--------------------------------------------------------------------------------


 


DEPOSITS, IN AMOUNTS SET BY LENDER FROM TIME TO TIME BY WRITTEN NOTICE TO
MORTGAGOR, IN ORDER TO ACCUMULATE FUNDS SUFFICIENT TO PERMIT LENDER TO PAY ALL
ANNUAL AD VALOREM TAXES, ASSESSMENTS AND CHARGES OF THE NATURE DESCRIBED IN
SECTION 1.4.1 AT LEAST THIRTY (30) DAYS PRIOR TO THE DATE OR DATES ON WHICH THEY
SHALL BECOME DELINQUENT.  MORTGAGOR HEREBY PLEDGES TO LENDER, AND GRANTS TO
LENDER A SECURITY INTEREST IN, ANY AND ALL SUCH DEPOSITS AS SECURITY FOR THE
LOAN.  THE TAXES, ASSESSMENTS AND CHARGES FOR PURPOSES OF THIS SECTION 1.4.3
SHALL, IF LENDER SO ELECTS, INCLUDE, WITHOUT LIMITATION, WATER AND SEWER RENTS. 
MORTGAGOR SHALL PROCURE AND DELIVER TO LENDER WHEN ISSUED ALL STATEMENTS OR
BILLS FOR SUCH OBLIGATIONS.  UPON DEMAND BY LENDER, MORTGAGOR SHALL DELIVER TO
LENDER SUCH ADDITIONAL MONIES AS ARE REQUIRED TO SATISFY ANY DEFICIENCIES IN THE
AMOUNTS NECESSARY TO ENABLE LENDER TO PAY SUCH TAXES, ASSESSMENTS AND SIMILAR
CHARGES THIRTY (30) DAYS PRIOR TO THE DATE THEY BECOME DELINQUENT.  LENDER SHALL
PAY SUCH TAXES, ASSESSMENTS AND OTHER CHARGES AS THEY BECOME DUE TO THE EXTENT
OF THE FUNDS ON DEPOSIT WITH LENDER FROM TIME TO TIME AND PROVIDED MORTGAGOR HAS
DELIVERED TO LENDER THE STATEMENTS OR BILLS THEREFOR. IN MAKING ANY SUCH
PAYMENTS, LENDER SHALL BE ENTITLED TO RELY ON ANY BILL ISSUED IN RESPECT OF ANY
SUCH TAXES, ASSESSMENTS OR CHARGES WITHOUT INQUIRY INTO THE VALIDITY, PROPRIETY
OR AMOUNT THEREOF AND WHETHER DELIVERED TO LENDER BY MORTGAGOR OR OTHERWISE
OBTAINED BY LENDER.  ANY DEPOSITS RECEIVED PURSUANT TO THIS SECTION 1.4.3 SHALL
NOT BE, NOR BE DEEMED TO BE, TRUST FUNDS, BUT MAY BE COMMINGLED WITH THE GENERAL
FUNDS OF LENDER AND LENDER SHALL HAVE NO OBLIGATION TO PAY INTEREST ON AMOUNTS
DEPOSITED WITH LENDER PURSUANT TO THIS SECTION 1.4.3.  IF ANY EVENT OF DEFAULT
OCCURS, ANY PART OR ALL OF THE AMOUNTS THEN ON DEPOSIT OR THEREAFTER DEPOSITED
WITH LENDER UNDER THIS SECTION 1.4.3 MAY AT LENDER’S OPTION BE APPLIED TO
PAYMENT OF MORTGAGOR’S LIABILITIES IN SUCH ORDER AS LENDER MAY DETERMINE.


 


1.4.4.                  NO CREDIT AGAINST THE INDEBTEDNESS SECURED HEREBY.
MORTGAGOR SHALL NOT CLAIM, DEMAND OR BE ENTITLED TO RECEIVE ANY CREDIT AGAINST
THE AMOUNTS PAYABLE UNDER THE TERMS OF THE GUARANTY OR ON ANY OF MORTGAGOR’S
LIABILITIES FOR ANY OF THE TAXES, ASSESSMENTS OR SIMILAR IMPOSITIONS ASSESSED
AGAINST THE MORTGAGED PROPERTY OR ANY PART THEREOF OR THAT ARE APPLICABLE TO
MORTGAGOR’S LIABILITIES OR TO LENDER’S INTEREST IN THE MORTGAGED PROPERTY.


 


1.5                         MECHANIC’S AND OTHER LIENS.  MORTGAGOR SHALL NOT
PERMIT OR SUFFER ANY MECHANIC’S, LABORER’S, MATERIALMAN’S, STATUTORY OR OTHER
LIEN OR ENCUMBRANCE (OTHER THAN ANY LIEN FOR TAXES AND ASSESSMENTS NOT YET DUE)
TO BE CREATED UPON OR AGAINST THE MORTGAGED PROPERTY, PROVIDED, HOWEVER, THAT
MORTGAGOR MAY IN GOOD FAITH, BY APPROPRIATE PROCEEDING, CONTEST THE VALIDITY,
APPLICABILITY OR AMOUNT OF ANY ASSERTED LIEN AND, PENDING SUCH CONTEST,
MORTGAGOR SHALL NOT BE DEEMED TO BE IN DEFAULT HEREUNDER IF MORTGAGOR SHALL
FIRST OBTAIN AN ENDORSEMENT, IN FORM AND SUBSTANCE SATISFACTORY TO LENDER, TO
THE LOAN POLICY OF TITLE INSURANCE ISSUED TO LENDER INSURING OVER SUCH LIEN, OR,
IF NO SUCH LOAN POLICY SHALL HAVE BEEN ISSUED, THEN MORTGAGOR SHALL DEPOSIT WITH
LENDER A BOND OR OTHER SECURITY SATISFACTORY TO LENDER IN THE AMOUNT OF 150% OF
THE AMOUNT OF SUCH LIEN.  MORTGAGOR SHALL PAY THE DISPUTED AMOUNT AND ALL
INTEREST AND PENALTIES DUE IN RESPECT THEREOF ON OR BEFORE THE DATE ANY
ADJUDICATION OF THE VALIDITY OR AMOUNT THEREOF BECOMES FINAL AND, IN ANY EVENT,
NO LESS THAN THIRTY (30) DAYS PRIOR TO ANY FORECLOSURE SALE OF THE MORTGAGED

 

7

--------------------------------------------------------------------------------


 


PROPERTY OR THE EXERCISE OF ANY OTHER REMEDY BY SUCH CLAIMANT AGAINST THE
MORTGAGED PROPERTY.


 


1.6                               INSURANCE AND CONDEMNATION.


 


1.6.1.                  HAZARD INSURANCE.  MORTGAGOR SHALL, AT ITS SOLE COST AND
EXPENSE, OBTAIN FOR, DELIVER TO, ASSIGN TO AND MAINTAIN FOR THE BENEFIT OF
LENDER, UNTIL MORTGAGOR’S LIABILITIES ARE PAID IN FULL, POLICIES OF HAZARD
INSURANCE, IN AN AMOUNT WHICH SHALL BE NOT LESS THAN 100% OF THE FULL INSURABLE
REPLACEMENT COST OF THE MORTGAGED PROPERTY (EXCEPT THE LAND), INSURING ON A
REPLACEMENT COST BASIS THE MORTGAGED PROPERTY WITH “CAUSES OF LOSS-SPECIAL FORM”
COVERAGE AND INSURING AGAINST SUCH OTHER HAZARDS, CASUALTIES AND CONTINGENCIES
AS LENDER MAY REQUIRE, INCLUDING WITHOUT LIMITATION, IF REQUESTED BY LENDER,
EARTHQUAKE, AND, IF ALL OR ANY PART OF THE MORTGAGED PROPERTY SHALL AT ANY TIME
BE LOCATED WITHIN AN AREA IDENTIFIED BY THE GOVERNMENT OF THE UNITED STATES OR
ANY AGENCY THEREOF AS HAVING SPECIAL FLOOD HAZARDS AND FOR WHICH FLOOD INSURANCE
IS AVAILABLE, FLOOD.  IF ANY SUCH POLICY SHALL CONTAIN A CO-INSURANCE CLAUSE IT
SHALL ALSO CONTAIN AN AGREED AMOUNT OR STIPULATED VALUE ENDORSEMENT.  ALL
POLICIES OF HAZARD INSURANCE SHALL CONTAIN A “LENDER’S LOSS PAYABLE” ENDORSEMENT
AND SHALL PROVIDE THAT NO LOSSES SHALL BE PAYABLE TO ANY OTHER PARTIES WITHOUT
LENDER’S PRIOR WRITTEN CONSENT.  THE FORM OF SUCH POLICIES, THE AMOUNTS AND THE
COMPANIES ISSUING THEM SHALL BE ACCEPTABLE TO LENDER.  ORIGINALS OR CERTIFIED
COPIES OF ALL POLICIES SHALL BE DELIVERED TO AND RETAINED BY LENDER.  MORTGAGOR
SHALL PAY ON OR BEFORE THE DUE DATES THEREOF PREMIUMS ON ALL INSURANCE POLICIES
AND ON ANY RENEWALS THEREOF.  IN THE EVENT OF LOSS, MORTGAGOR WILL GIVE
IMMEDIATE WRITTEN NOTICE TO LENDER AND LENDER MAY MAKE PROOF OF LOSS IF NOT MADE
PROMPTLY BY MORTGAGOR (FOR WHICH PURPOSE MORTGAGOR HEREBY IRREVOCABLY APPOINTS
LENDER AS ITS ATTORNEY-IN-FACT).  IN THE EVENT OF THE FORECLOSURE OF THIS
MORTGAGE OR ANY OTHER TRANSFER OF TITLE TO THE MORTGAGED PROPERTY IN FULL OR
PARTIAL SATISFACTION OF MORTGAGOR’S LIABILITIES, ALL RIGHT, TITLE AND INTEREST
OF MORTGAGOR IN AND TO ALL INSURANCE POLICIES AND RENEWALS THEREOF THEN IN FORCE
SHALL PASS TO THE PURCHASER OR GRANTEE.  ALL SUCH POLICIES SHALL PROVIDE THAT
THEY SHALL NOT BE MODIFIED, CANCELLED OR TERMINATED WITHOUT AT LEAST THIRTY (30)
DAYS’ PRIOR WRITTEN NOTICE TO LENDER FROM THE INSURER.


 


1.6.2.                  OTHER INSURANCE.  MORTGAGOR SHALL, AT ITS SOLE COST AND
EXPENSE, OBTAIN FOR, DELIVER TO, ASSIGN TO AND MAINTAIN FOR THE BENEFIT OF,
LENDER, UNTIL MORTGAGOR’S LIABILITIES ARE PAID FOR IN FULL, (I) COMMERCIAL
GENERAL LIABILITY INSURANCE IN SUCH AMOUNTS AS LENDER MAY SPECIFY, TOGETHER WITH
WORKERS COMPENSATION AND EMPLOYER’S LIABILITY INSURANCE, NAMING LENDER AS
ADDITIONAL INSURED, [(II) A BUSINESS INTERRUPTION INSURANCE POLICY COVERING LOSS
OF RENTS [LOSS OF INCOME] AT A LIMIT OF 100%, IN AN AMOUNT NOT LESS THAN ALL
RENT AND OTHER CHARGES PAYABLE BY THE TENANTS OF THE MORTGAGED PROPERTY [GROSS
INCOME] (BASED ON A FULLY LEASED [FULLY OPERATIONAL] BUILDING) FOR A PERIOD OF
ONE (1) YEAR, TOGETHER WITH SUCH ASSIGNMENTS OF THE PROCEEDS OF SUCH POLICY AS
LENDER MAY REQUIRE,] (III) BOILER AND MACHINERY INSURANCE, IF REQUESTED BY
LENDER, AND (IV) SUCH OTHER POLICIES OF INSURANCE RELATING TO THE MORTGAGED
PROPERTY AND THE

 

8

--------------------------------------------------------------------------------


 


USE AND OPERATION THEREOF AS LENDER MAY REQUIRE, INCLUDING DRAMSHOP, ALL IN FORM
AND AMOUNTS, AND ISSUED BY SUCH COMPANIES AS ARE ACCEPTABLE TO LENDER.


 


1.6.3.                  ADJUSTMENT OF LOSS.  LENDER IS HEREBY AUTHORIZED AND
EMPOWERED, AT ITS OPTION, TO ADJUST OR COMPROMISE ANY LOSS OF MORE THAN $250,000
UNDER ANY INSURANCE POLICIES COVERING OR RELATING TO THE MORTGAGED PROPERTY AND
TO COLLECT AND RECEIVE THE PROCEEDS FROM ANY SUCH POLICY OR POLICIES (AND
DEPOSIT SUCH PROCEEDS AS PROVIDED IN SECTION 1.6.5).  MORTGAGOR HEREBY
IRREVOCABLY APPOINTS LENDER AS ITS ATTORNEY-IN-FACT FOR THE PURPOSES SET FORTH
IN THE PRECEDING SENTENCE.  EACH INSURANCE COMPANY IS HEREBY AUTHORIZED AND
DIRECTED TO MAKE PAYMENT (I) OF 100% OF ALL SUCH LOSSES OF MORE THAN SAID AMOUNT
DIRECTLY TO LENDER ALONE AND (II) OF 100% OF ALL SUCH LOSSES OF SAID AMOUNT OR
LESS DIRECTLY TO MORTGAGOR ALONE, AND IN NO CASE TO MORTGAGOR AND LENDER
JOINTLY.  AFTER DEDUCTING FROM SUCH INSURANCE PROCEEDS ANY EXPENSES INCURRED BY
LENDER IN THE COLLECTION AND SETTLEMENT THEREOF, INCLUDING WITHOUT LIMITATION
ATTORNEYS’ AND ADJUSTERS’ FEES AND CHARGES, LENDER SHALL APPLY THE NET PROCEEDS
AS PROVIDED IN SECTION 1.6.5.  LENDER SHALL NOT BE RESPONSIBLE FOR ANY FAILURE
TO COLLECT ANY INSURANCE PROCEEDS DUE UNDER THE TERMS OF ANY POLICY REGARDLESS
OF THE CAUSE OF SUCH FAILURE.


 


1.6.4.                  CONDEMNATION AWARDS.  LENDER SHALL BE ENTITLED TO ALL
COMPENSATION, AWARDS, DAMAGES, CLAIMS, RIGHTS OF ACTION AND PROCEEDS OF, OR ON
ACCOUNT OF, (I) ANY DAMAGE OR TAKING, PURSUANT TO THE POWER OF EMINENT DOMAIN,
OF THE MORTGAGED PROPERTY OR ANY PART THEREOF, (II) DAMAGE TO THE MORTGAGED
PROPERTY BY REASON OF THE TAKING, PURSUANT TO THE POWER OF EMINENT DOMAIN, OF
OTHER PROPERTY, OR (III) THE ALTERATION OF THE GRADE OF ANY STREET OR HIGHWAY ON
OR ABOUT THE MORTGAGED PROPERTY.  LENDER IS HEREBY AUTHORIZED, AT ITS OPTION, TO
COMMENCE, APPEAR IN AND PROSECUTE IN ITS OWN OR MORTGAGOR’S NAME ANY ACTION OR
PROCEEDING RELATING TO ANY SUCH COMPENSATION, AWARDS, DAMAGES, CLAIMS, RIGHTS OF
ACTION AND PROCEEDS AND TO SETTLE OR COMPROMISE ANY CLAIM IN CONNECTION
THEREWITH.  MORTGAGOR HEREBY IRREVOCABLY APPOINTS LENDER AS ITS ATTORNEY-IN-FACT
FOR THE PURPOSES SET FORTH IN THE PRECEDING SENTENCE.  LENDER AFTER DEDUCTING
FROM SUCH COMPENSATION, AWARDS, DAMAGES, CLAIMS, RIGHTS OF ACTION AND PROCEEDS
ALL ITS EXPENSES, INCLUDING ATTORNEYS’ FEES, MAY APPLY SUCH NET PROCEEDS (EXCEPT
AS OTHERWISE PROVIDED IN SECTION 1.6.5 OF THIS MORTGAGE) TO PAYMENT OF
MORTGAGOR’S LIABILITIES IN SUCH ORDER AND MANNER AS LENDER MAY ELECT.  MORTGAGOR
AGREES TO EXECUTE SUCH FURTHER ASSIGNMENTS OF ANY COMPENSATION AWARDS, DAMAGES,
CLAIMS, RIGHTS OF ACTION AND PROCEEDS AS LENDER MAY REQUIRE.


 


1.6.5.                  REPAIR; PROCEEDS OF CASUALTY INSURANCE AND EMINENT
DOMAIN.  IF ALL OR ANY PART OF THE MORTGAGED PROPERTY SHALL BE DAMAGED OR
DESTROYED BY FIRE OR OTHER CASUALTY OR SHALL BE DAMAGED OR TAKEN THROUGH THE
EXERCISE OF THE POWER OF EMINENT DOMAIN OR OTHER CAUSE DESCRIBED IN
SECTION 1.6.4, MORTGAGOR SHALL PROMPTLY AND WITH ALL DUE DILIGENCE RESTORE AND
REPAIR THE MORTGAGED PROPERTY WHETHER OR NOT THE PROCEEDS, AWARD OR OTHER
COMPENSATION ARE SUFFICIENT TO PAY THE COST OF SUCH RESTORATION OR REPAIR.  AT
LENDER’S ELECTION, TO

 

9

--------------------------------------------------------------------------------


 


BE EXERCISED BY WRITTEN NOTICE TO MORTGAGOR WITHIN THIRTY (30) DAYS FOLLOWING
LENDER’S UNRESTRICTED RECEIPT IN CASH OR THE EQUIVALENT THEREOF OF SAID
PROCEEDS, AWARD OR OTHER COMPENSATION, THE ENTIRE AMOUNT OF SAID PROCEEDS, AWARD
OR COMPENSATION SHALL EITHER (I) BE APPLIED TO MORTGAGOR’S LIABILITIES IN SUCH
ORDER AND MANNER AS LENDER MAY ELECT OR (II) BE MADE AVAILABLE TO MORTGAGOR ON
SUCH TERMS AND CONDITIONS AS LENDER MAY IMPOSE, INCLUDING WITHOUT LIMITATION THE
TERMS AND CONDITIONS SET FORTH IN THIS SECTION 1.6.5, FOR THE PURPOSE OF
FINANCING THE COST OF RESTORATION OR REPAIR WITH ANY EXCESS TO BE APPLIED TO
MORTGAGOR’S LIABILITIES.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
SECTION 1.6.5, IF AN EVENT OF DEFAULT SHALL BE EXISTING AT THE TIME OF SUCH
CASUALTY, TAKING OR OTHER EVENT OR IF AN EVENT OF DEFAULT OCCURS THEREAFTER,
LENDER SHALL HAVE THE RIGHT TO IMMEDIATELY APPLY ALL INSURANCE PROCEEDS, AWARDS
OR COMPENSATION TO THE PAYMENT OF MORTGAGOR’S LIABILITIES IN SUCH ORDER AND
MANNER AS LENDER MAY DETERMINE.  LENDER SHALL HAVE THE RIGHT AT ALL TIMES TO
APPLY SUCH NET PROCEEDS TO THE CURE OF ANY EVENT OF DEFAULT OR THE PERFORMANCE
OF ANY OBLIGATIONS OF MORTGAGOR UNDER THE LOAN INSTRUMENTS.


 


1.6.6.                  [PROCEEDS OF BUSINESS INTERRUPTION AND RENTAL
INSURANCE.  THE NET PROCEEDS OF BUSINESS INTERRUPTION AND RENTAL INSURANCE SHALL
BE PAID TO LENDER FOR APPLICATION FIRST TO MORTGAGOR’S LIABILITIES IN SUCH ORDER
AND MANNER AS LENDER MAY ELECT AND THEN TO THE CREATION OF RESERVES FOR FUTURE
PAYMENTS OF MORTGAGOR’S LIABILITIES IN SUCH AMOUNTS AS LENDER DEEMS NECESSARY
WITH THE BALANCE TO BE REMITTED TO MORTGAGOR SUBJECT TO SUCH CONTROLS AS LENDER
MAY DEEM NECESSARY TO ASSURE THAT SAID BALANCE IS USED TO DISCHARGE ACCRUED AND
TO BE ACCRUED EXPENSES OF OPERATION AND MAINTENANCE OF THE MORTGAGED PROPERTY.]


 


1.6.7.                  RENEWAL OF POLICIES.  AT LEAST THIRTY (30) DAYS PRIOR TO
THE EXPIRATION DATE OF ANY POLICY EVIDENCING INSURANCE REQUIRED UNDER THIS
SECTION 1.6.7, A RENEWAL THEREOF SATISFACTORY TO LENDER SHALL BE DELIVERED TO
LENDER OR SUBSTITUTION THEREFOR, TOGETHER WITH RECEIPTS OR OTHER EVIDENCE OF THE
PAYMENT OF ANY PREMIUMS THEN DUE ON SUCH RENEWAL POLICY OR SUBSTITUTE POLICY.


 


1.6.8.                  INSURANCE ESCROW.  IF DIRECTED BY LENDER IN WRITING,
MORTGAGOR SHALL, IN ORDER TO SECURE THE PERFORMANCE AND DISCHARGE OF MORTGAGOR’S
OBLIGATIONS UNDER THIS SECTION 1.6, BUT NOT IN LIEU OF SUCH OBLIGATIONS, DEPOSIT
WITH LENDER ON THE FIRST DAY OF EACH CALENDAR MONTH THROUGHOUT THE TERM OF THE
LOAN, A SUM IN AN AMOUNT DETERMINED BY LENDER FROM TIME TO TIME BY WRITTEN
NOTICE TO MORTGAGOR, IN ORDER TO ACCUMULATE FUNDS SUFFICIENT TO PERMIT LENDER TO
PAY ALL PREMIUMS PAYABLE IN CONNECTION WITH THE INSURANCE REQUIRED HEREUNDER AT
LEAST THIRTY (30) DAYS PRIOR TO THE DATE OR DATES ON WHICH THEY SHALL BECOME
DUE.  MORTGAGOR HEREBY PLEDGES TO LENDER, AND GRANTS TO LENDER A SECURITY
INTEREST IN, ANY AND ALL SUCH DEPOSITS AS SECURITY FOR THE LOAN.  UPON DEMAND BY
LENDER, MORTGAGOR SHALL DELIVER TO LENDER SUCH ADDITIONAL MONIES AS ARE REQUIRED
TO SATISFY ANY DEFICIENCIES IN THE AMOUNTS NECESSARY TO ENABLE LENDER TO PAY
SUCH PREMIUMS THIRTY (30) DAYS PRIOR TO THE DATE THEY SHALL BECOME DUE.  ANY
DEPOSITS RECEIVED PURSUANT TO THIS SECTION 1.6.8 SHALL NOT BE, NOR BE DEEMED TO
BE, TRUST

 

10

--------------------------------------------------------------------------------


 


FUNDS, BUT MAY BE COMMINGLED WITH THE GENERAL FUNDS OF LENDER AND LENDER SHALL
HAVE NO OBLIGATION TO PAY INTEREST ON AMOUNTS DEPOSITED WITH LENDER PURSUANT TO
THIS SECTION 1.6.8.  IF ANY EVENT OF DEFAULT OCCURS, ANY PART OR ALL OF THE
AMOUNTS THEN ON DEPOSIT OR THEREAFTER DEPOSITED WITH LENDER UNDER THIS
SECTION 1.6.8 MAY AT LENDER’S OPTION BE APPLIED TO PAYMENT OF MORTGAGOR’S
LIABILITIES IN SUCH ORDER AS LENDER MAY DETERMINE.


 


1.7.                      NON-IMPAIRMENT OF LENDER’S RIGHTS.  NOTHING CONTAINED
IN THIS MORTGAGE SHALL BE DEEMED TO LIMIT OR OTHERWISE AFFECT ANY RIGHT OR
REMEDY OF LENDER UNDER ANY PROVISION OF THIS MORTGAGE OR OF ANY STATUTE OR
RULE OF LAW TO PAY AND, UPON MORTGAGOR’S FAILURE TO PAY THE SAME, LENDER MAY PAY
ANY AMOUNT REQUIRED TO BE PAID BY MORTGAGOR UNDER SECTIONS 1.4, 1.5 AND 1.6 AND
THE AMOUNT SO PAID BY LENDER SHALL BEAR INTEREST AT THE DEFAULT RATE (AS DEFINED
IN THE NOTES), AND, TOGETHER WITH INTEREST, SHALL BE ADDED TO MORTGAGOR’S
LIABILITIES.  MORTGAGOR SHALL PAY TO LENDER ON DEMAND THE AMOUNT SO PAID BY
LENDER, TOGETHER WITH ALL ACCRUED AND UNPAID INTEREST THEREON.  THE PROVISIONS
OF SECTION 1.4.3 ARE SOLELY FOR THE ADDED PROTECTION OF LENDER AND ENTAIL NO
RESPONSIBILITY ON LENDER’S PART BEYOND THE ALLOWING OF DUE CREDIT AS
SPECIFICALLY PROVIDED THEREIN.  UPON ASSIGNMENT OF THIS MORTGAGE, ANY FUNDS ON
HAND SHALL BE TURNED OVER TO THE ASSIGNEE AND ANY RESPONSIBILITY OF LENDER WITH
RESPECT TO SUCH FUNDS SHALL TERMINATE.


 


1.8.                                  CARE OF THE MORTGAGED PROPERTY.  MORTGAGOR
SHALL PRESERVE AND MAINTAIN THE MORTGAGED PROPERTY IN GOOD AND FIRST CLASS
CONDITION AND REPAIR.  MORTGAGOR SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF
LENDER, PERMIT, COMMIT OR SUFFER ANY WASTE, IMPAIRMENT OR DETERIORATION OF THE
MORTGAGED PROPERTY OR OF ANY PART THEREOF, AND WILL NOT TAKE ANY ACTION WHICH
WILL INCREASE THE RISK OF FIRE OR OTHER HAZARD TO THE MORTGAGED PROPERTY OR TO
ANY PART THEREOF.  EXCEPT AS OTHERWISE PROVIDED IN THIS MORTGAGE, NO NEW
IMPROVEMENTS SHALL BE CONSTRUCTED ON THE MORTGAGED PROPERTY AND NO PART OF THE
MORTGAGED PROPERTY SHALL BE REMOVED, DEMOLISHED OR ALTERED IN ANY MATERIAL
MANNER WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER.


 


1.9.                                  TRANSFER OR ENCUMBRANCE OF THE MORTGAGED
PROPERTY. MORTGAGOR SHALL NOT PERMIT OR SUFFER TO OCCUR ANY SALE, ASSIGNMENT,
CONVEYANCE, TRANSFER, MORTGAGE, LEASE (OTHER THAN LEASES MADE IN ACCORDANCE WITH
THE PROVISIONS OF THIS MORTGAGE) OR ENCUMBRANCE OF, OR ANY CONTRACT FOR ANY OF
THE FOREGOING ON AN INSTALLMENT BASIS OR OTHERWISE PERTAINING TO, THE MORTGAGED
PROPERTY, ANY PART THEREOF, ANY INTEREST THEREIN, THE BENEFICIAL INTEREST IN
MORTGAGOR OR IN ANY TRUST HOLDING TITLE TO THE MORTGAGED PROPERTY OR ANY
INTEREST IN A CORPORATION, PARTNERSHIP OR OTHER ENTITY WHICH OWNS ALL OR PART OF
THE MORTGAGED PROPERTY, WHETHER BY OPERATION OF LAW OR OTHERWISE, WITHOUT THE
PRIOR WRITTEN CONSENT OF LENDER HAVING BEEN OBTAINED (I) TO THE SALE,
ASSIGNMENT, CONVEYANCE, MORTGAGE, LEASE, OPTION, ENCUMBRANCE OR OTHER TRANSFER
AND (II) TO THE FORM AND SUBSTANCE OF ANY INSTRUMENT EVIDENCING OR CONTRACTING
FOR ANY SUCH SALE, ASSIGNMENT, CONVEYANCE, MORTGAGE, LEASE, OPTION, ENCUMBRANCE
OR OTHER TRANSFER.  MORTGAGOR SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF
LENDER, FURTHER ASSIGN OR PERMIT TO BE ASSIGNED THE RENTS FROM THE MORTGAGED
PROPERTY, AND ANY SUCH ASSIGNMENT WITHOUT THE PRIOR EXPRESS WRITTEN CONSENT OF
LENDER SHALL BE NULL AND VOID.

 

11

--------------------------------------------------------------------------------


 


MORTGAGOR AGREES THAT IN THE EVENT THE OWNERSHIP OF THE MORTGAGED PROPERTY, ANY
INTEREST THEREIN OR ANY PART THEREOF BECOMES VESTED IN A PERSON OTHER THAN
MORTGAGOR, LENDER MAY, WITHOUT NOTICE TO MORTGAGOR, DEAL IN ANY WAY WITH SUCH
SUCCESSOR OR SUCCESSORS IN INTEREST WITH REFERENCE TO THIS MORTGAGE, THE NOTES,
THE LOAN INSTRUMENTS AND MORTGAGOR’S LIABILITIES WITHOUT IN ANY WAY VITIATING OR
DISCHARGING MORTGAGOR’S LIABILITY HEREUNDER OR MORTGAGOR’S LIABILITIES.  NO SALE
OF THE MORTGAGED PROPERTY, NO FORBEARANCE TO ANY PERSON WITH RESPECT TO THIS
MORTGAGE, AND NO EXTENSION TO ANY PERSON OF THE TIME FOR PAYMENT OF THE NOTES OR
ANY OTHER MORTGAGOR’S LIABILITIES GIVEN BY LENDER SHALL OPERATE TO RELEASE,
DISCHARGE, MODIFY, CHANGE OR AFFECT THE ORIGINAL LIABILITY OF MORTGAGOR, EITHER
IN WHOLE OR IN PART, EXCEPT TO THE EXTENT SPECIFICALLY AGREED IN WRITING BY
LENDER.


 


1.10.       FURTHER ASSURANCES.  AT ANY TIME AND FROM TIME TO TIME, UPON
LENDER’S REQUEST, MORTGAGOR SHALL MAKE, EXECUTE AND DELIVER, OR CAUSE TO BE
MADE, EXECUTED AND DELIVERED, TO LENDER, AND WHERE APPROPRIATE SHALL CAUSE TO BE
RECORDED, REGISTERED OR FILED, AND FROM TIME TO TIME THEREAFTER TO BE
RE-RECORDED, RE-REGISTERED AND REFILED AT SUCH TIME AND IN SUCH OFFICES AND
PLACES AS SHALL BE DEEMED DESIRABLE BY LENDER, ANY AND ALL SUCH FURTHER
MORTGAGES, SECURITY AGREEMENTS, FINANCING STATEMENTS, INSTRUMENTS OF FURTHER
ASSURANCE, CERTIFICATES AND OTHER DOCUMENTS AS LENDER MAY CONSIDER NECESSARY OR
DESIRABLE IN ORDER TO EFFECTUATE OR PERFECT, OR TO CONTINUE AND PRESERVE THE
OBLIGATIONS UNDER, THE GUARANTY, THIS MORTGAGE, ANY OTHER LOAN INSTRUMENT AND
ANY INSTRUMENT EVIDENCING OR SECURING MORTGAGOR’S LIABILITIES, AND THE LIEN OF
THIS MORTGAGE AS A LIEN UPON ALL OF THE MORTGAGED PROPERTY, WHETHER NOW OWNED OR
HEREAFTER ACQUIRED BY MORTGAGOR, AND UNTO ALL AND EVERY PERSON OR PERSONS
DERIVING ANY ESTATE, RIGHT, TITLE OR INTEREST UNDER THIS MORTGAGE.  UPON ANY
FAILURE BY MORTGAGOR TO DO SO, LENDER MAY MAKE, EXECUTE, RECORD, REGISTER, FILE,
RE-RECORD, RE-REGISTER OR RE-FILE ANY AND ALL SUCH MORTGAGES, INSTRUMENTS,
CERTIFICATES AND DOCUMENTS FOR AND IN THE NAME OF MORTGAGOR, AND MORTGAGOR
HEREBY IRREVOCABLY APPOINTS LENDER THE AGENT AND ATTORNEY-IN-FACT OF MORTGAGOR
TO DO SO.


 


1.11.       SECURITY AGREEMENT AND FINANCING STATEMENTS.


 

(A)           MORTGAGOR (AS DEBTOR) HEREBY GRANTS TO LENDER (AS CREDITOR AND
SECURED PARTY) A SECURITY INTEREST UNDER THE UNIFORM COMMERCIAL CODE IN ALL
FIXTURES, MACHINERY, APPLIANCES, EQUIPMENT, FURNITURE AND PERSONAL PROPERTY OF
EVERY NATURE WHATSOEVER CONSTITUTING PART OF THE MORTGAGED PROPERTY.  MORTGAGOR
SHALL EXECUTE ANY AND ALL DOCUMENTS, INCLUDING WITHOUT LIMITATION FINANCING
STATEMENTS PURSUANT TO THE UNIFORM COMMERCIAL CODE, AS LENDER MAY REQUEST TO
PRESERVE, MAINTAIN AND PERFECT THE PRIORITY OF THE FIRST LIEN AND SECURITY
INTEREST CREATED HEREBY ON PROPERTY WHICH MAY BE DEEMED PERSONAL PROPERTY OR
FIXTURES, AND SHALL PAY TO LENDER ON DEMAND ANY EXPENSES INCURRED BY LENDER IN
CONNECTION WITH THE PREPARATION, EXECUTION AND FILING OF ANY SUCH DOCUMENTS. 
MORTGAGOR HEREBY AUTHORIZES AND EMPOWERS LENDER AND IRREVOCABLY APPOINTS LENDER
THE AGENT AND ATTORNEY-IN-FACT OF MORTGAGOR TO EXECUTE AND FILE, ON MORTGAGOR’S
BEHALF, ALL FINANCING STATEMENTS AND REFILINGS AND CONTINUATIONS THEREOF AS
LENDER

 

12

--------------------------------------------------------------------------------


 

DEEMS NECESSARY OR ADVISABLE TO CREATE, PRESERVE AND PROTECT SUCH LIEN.  WHEN
AND IF MORTGAGOR AND LENDER SHALL RESPECTIVELY BECOME THE DEBTOR AND SECURED
PARTY IN ANY UNIFORM COMMERCIAL CODE FINANCING STATEMENT AFFECTING THE MORTGAGED
PROPERTY (OR LENDER TAKES POSSESSION OF PERSONAL PROPERTY DELIVERED BY MORTGAGOR
WHERE POSSESSION IS THE MEANS OF PERFECTION OF THE SECURITY INTEREST), THEN, AT
LENDER’S SOLE ELECTION, THIS MORTGAGE SHALL BE DEEMED A SECURITY AGREEMENT AS
DEFINED IN SUCH UNIFORM COMMERCIAL CODE, AND THE REMEDIES FOR ANY VIOLATION OF
THE COVENANTS, TERMS AND CONDITIONS OF THE AGREEMENTS HEREIN CONTAINED SHALL BE
AS PRESCRIBED HEREIN OR BY GENERAL LAW, OR, AS TO SUCH PART OF THE SECURITY
WHICH IS ALSO REFLECTED IN SUCH FINANCING STATEMENT, BY THE SPECIFIC STATUTORY
CONSEQUENCES NOW OR HEREAFTER ENACTED AND SPECIFIED IN THE UNIFORM COMMERCIAL
CODE.

 

(B)           WITHOUT LIMITATION OF THE FOREGOING, IF AN EVENT OF DEFAULT
OCCURS, LENDER SHALL BE ENTITLED IMMEDIATELY TO EXERCISE ALL REMEDIES AVAILABLE
TO IT UNDER THE UNIFORM COMMERCIAL CODE AND THIS SECTION 1.11.  MORTGAGOR SHALL,
IN SUCH EVENT AND IF LENDER SO REQUESTS, ASSEMBLE THE TANGIBLE PERSONAL PROPERTY
AT MORTGAGOR’S EXPENSE, AT A CONVENIENT PLACE DESIGNATED BY LENDER.  LENDER MAY
PUBLICLY OR PRIVATELY SELL OR OTHERWISE DISPOSE OF SUCH FIXTURES, MACHINERY,
APPLIANCES, EQUIPMENT, FURNITURE AND PERSONAL PROPERTY UPON SUCH TERMS AND IN
SUCH MANNER AS LENDER MAY REQUIRE.  MORTGAGOR SHALL PAY ALL EXPENSES INCURRED BY
LENDER IN THE COLLECTION OF SUCH INDEBTEDNESS, INCLUDING ATTORNEYS’ FEES AND
LEGAL EXPENSES, AND IN THE REPAIR OF ANY REAL ESTATE OR OTHER PROPERTY TO WHICH
ANY OF THE TANGIBLE PERSONAL PROPERTY MAY BE AFFIXED.  IF ANY NOTIFICATION OF
INTENDED DISPOSITION OF ANY OF THE PERSONAL PROPERTY IS REQUIRED BY LAW, SUCH
NOTIFICATION SHALL BE DEEMED REASONABLE AND PROPER IF GIVEN AT LEAST TEN
(10) DAYS BEFORE SUCH DISPOSITION.  ANY PROCEEDS OF THE DISPOSITION OF ANY OF
THE PERSONAL PROPERTY MAY BE APPLIED BY LENDER TO THE PAYMENT OF THE REASONABLE
EXPENSES OF RETAKING, HOLDING, PREPARING FOR SALE AND SELLING THE PERSONAL
PROPERTY, INCLUDING ATTORNEYS’ FEES AND LEGAL EXPENSES, AND ANY BALANCE OF SUCH
PROCEEDS MAY BE APPLIED BY LENDER TOWARD THE PAYMENT OF SUCH OF MORTGAGOR’S
LIABILITIES, AND IN SUCH ORDER OF APPLICATION, AS LENDER MAY FROM TIME TO TIME
ELECT.  IF AN EVENT OF DEFAULT OCCURS, LENDER SHALL HAVE THE RIGHT TO EXERCISE
AND SHALL AUTOMATICALLY SUCCEED TO ALL RIGHTS OF MORTGAGOR WITH RESPECT TO
INTANGIBLE PERSONAL PROPERTY SUBJECT TO THE SECURITY INTEREST GRANTED HEREIN. 
ANY PARTY TO ANY CONTRACT SUBJECT TO THE SECURITY INTEREST GRANTED HEREIN SHALL
BE ENTITLED TO RELY ON THE RIGHTS OF LENDER WITHOUT THE NECESSITY OF ANY FURTHER
NOTICE OR ACTION BY MORTGAGOR.  LENDER SHALL NOT BY REASON OF THIS MORTGAGE OR
THE EXERCISE OF ANY RIGHT GRANTED HEREBY BE OBLIGATED TO PERFORM ANY OBLIGATION
OF MORTGAGOR WITH RESPECT TO ANY PORTION OF THE PERSONAL PROPERTY NOR

 

13

--------------------------------------------------------------------------------


 

SHALL LENDER BE RESPONSIBLE FOR ANY ACT COMMITTED BY MORTGAGOR, OR ANY BREACH OR
FAILURE TO PERFORM BY MORTGAGOR WITH RESPECT TO ANY PORTION OF THE PERSONAL
PROPERTY.

 

(C)           MORTGAGOR AND LENDER AGREE THAT THE FILING OF A FINANCING
STATEMENT IN THE RECORDS NORMALLY HAVING TO DO WITH PERSONAL PROPERTY SHALL
NEVER BE CONSTRUED AS IN ANY WAY DEROGATING FROM OR IMPAIRING THE EXPRESS
DECLARATION AND INTENTION OF THE PARTIES HERETO, HEREINABOVE STATED, THAT
EVERYTHING USED IN CONNECTION WITH THE PRODUCTION OF INCOME FROM THE MORTGAGED
PROPERTY AND/OR ADAPTED FOR USE THEREIN AND/OR WHICH IS DESCRIBED OR REFLECTED
IN THIS MORTGAGE IS, AND AT ALL TIMES AND FOR ALL PURPOSES AND IN ALL
PROCEEDINGS, LEGAL OR EQUITABLE, SHALL BE REGARDED AS PART OF THE REAL ESTATE
ENCUMBERED BY THIS MORTGAGE IRRESPECTIVE OF WHETHER (I) ANY SUCH ITEM IS
PHYSICALLY ATTACHED TO THE LAND OR IMPROVEMENTS, (II) SERIAL NUMBERS ARE USED
FOR THE BETTER IDENTIFICATION OF CERTAIN EQUIPMENT ITEMS CAPABLE OF BEING THUS
IDENTIFIED IN A RECITAL CONTAINED HEREIN OR IN ANY LIST FILED WITH LENDER, OR
(III) ANY SUCH ITEM IS REFERRED TO OR REFLECTED IN ANY SUCH FINANCING STATEMENT
SO FILED AT ANY TIME.  SIMILARLY, THE MENTION IN ANY SUCH FINANCING STATEMENT OF
(1) RIGHTS IN OR TO THE PROCEEDS OF ANY FIRE AND/OR HAZARD INSURANCE POLICY, OR
(2) ANY AWARD IN EMINENT DOMAIN PROCEEDINGS FOR A TAKING OR FOR LOSS OF VALUE,
OR (3) MORTGAGOR’S INTEREST AS LESSOR IN ANY PRESENT OR FUTURE LEASE OR RIGHTS
TO INCOME GROWING OUT OF THE USE AND/OR OCCUPANCY OF THE MORTGAGED PROPERTY,
WHETHER PURSUANT TO LEASE OR OTHERWISE, SHALL NEVER BE CONSTRUED AS IN ANY WAY
ALTERING ANY OF THE RIGHTS OF LENDER AS DETERMINED BY THIS INSTRUMENT OR
ADVERSELY AFFECTING THE PRIORITY OF LENDER’S LIEN GRANTED HEREBY OR BY ANY OTHER
RECORDED DOCUMENT.  ANY SUCH MENTION IN ANY SUCH FINANCING STATEMENT IS DECLARED
TO BE FOR THE PROTECTION OF LENDER IN THE EVENT ANY COURT OR JUDGE SHALL AT ANY
TIME HOLD WITH RESPECT TO CLAUSES (1), (2) OR (3) ABOVE, THAT NOTICE OF LENDER’S
PRIORITY OF INTEREST, TO BE EFFECTIVE AGAINST A PARTICULAR CLASS OF PERSONS,
INCLUDING, BUT NOT LIMITED TO, THE FEDERAL GOVERNMENT AND ANY SUBDIVISIONS OR
ENTITY OF THE FEDERAL GOVERNMENT, MUST BE FILED IN THE UNIFORM COMMERCIAL CODE
RECORDS.

 


1.12.       ASSIGNMENT OF RENTS.


 

(A)           THE ASSIGNMENT OF RENTS, INCOME AND OTHER BENEFITS CONTAINED IN
SECTION (G) OF THE GRANTING CLAUSES OF THIS MORTGAGE SHALL BE FULLY OPERATIVE
WITHOUT ANY FURTHER ACTION ON THE PART OF EITHER PARTY, AND, SPECIFICALLY,
LENDER SHALL BE ENTITLED, AT ITS OPTION, UPON THE OCCURRENCE OF AN EVENT OF
DEFAULT HEREUNDER, TO ALL RENTS, INCOME AND OTHER BENEFITS FROM THE MORTGAGED
PROPERTY, WHETHER OR NOT LENDER TAKES POSSESSION OF SUCH PROPERTY.  MORTGAGOR
HEREBY

 

14

--------------------------------------------------------------------------------


 

FURTHER GRANTS TO LENDER THE RIGHT EFFECTIVE UPON THE OCCURRENCE OF AN EVENT OF
DEFAULT TO DO ANY OR ALL OF THE FOLLOWING, AT LENDER’S OPTION:  (I) ENTER UPON
AND TAKE POSSESSION OF THE MORTGAGED PROPERTY FOR THE PURPOSE OF COLLECTING THE
RENTS, INCOME AND OTHER BENEFITS; (II) DISPOSSESS BY THE USUAL SUMMARY
PROCEEDINGS ANY TENANT DEFAULTING IN THE PAYMENT THEREOF TO LENDER; (III) LEASE
THE MORTGAGED PROPERTY OR ANY PART THEREOF; (IV) REPAIR, RESTORE AND IMPROVE THE
MORTGAGED PROPERTY; AND (V) APPLY THE RENTS, INCOME AND OTHER BENEFITS, AFTER
PAYMENT OF CERTAIN EXPENSES AND CAPITAL EXPENDITURES RELATING TO THE MORTGAGED
PROPERTY, ON ACCOUNT OF MORTGAGOR’S LIABILITIES IN SUCH ORDER AND MANNER AS
LENDER MAY ELECT.  SUCH ASSIGNMENT AND GRANT SHALL CONTINUE IN EFFECT UNTIL
MORTGAGOR’S LIABILITIES ARE PAID IN FULL, THE EXECUTION OF THIS MORTGAGE
CONSTITUTING AND EVIDENCING THE IRREVOCABLE CONSENT OF MORTGAGOR TO THE ENTRY
UPON AND TAKING POSSESSION OF THE MORTGAGED PROPERTY BY LENDER PURSUANT TO SUCH
GRANT, WHETHER OR NOT FORECLOSURE PROCEEDINGS HAVE BEEN INSTITUTED.  NEITHER THE
EXERCISE OF ANY RIGHTS UNDER THIS SECTION BY LENDER NOR THE APPLICATION OF ANY
SUCH RENTS, INCOME OR OTHER BENEFITS TO PAYMENT OF MORTGAGOR’S LIABILITIES SHALL
CURE OR WAIVE ANY EVENT OF DEFAULT OR NOTICE PROVIDED FOR HEREUNDER, OR
INVALIDATE ANY ACT DONE PURSUANT HERETO OR PURSUANT TO ANY SUCH NOTICE, BUT
SHALL BE CUMULATIVE OF ALL OTHER RIGHTS AND REMEDIES.  NOTWITHSTANDING THE
FOREGOING, SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED OR IS CONTINUING,
MORTGAGOR SHALL HAVE THE RIGHT AND AUTHORITY TO CONTINUE TO COLLECT THE RENTS,
INCOME AND OTHER BENEFITS FROM THE MORTGAGED PROPERTY AS THEY BECOME DUE AND
PAYABLE BUT NOT MORE THAN THIRTY (30) DAYS PRIOR TO THE DUE DATE THEREOF.  THE
EXISTENCE OR EXERCISE OF SUCH RIGHT OF MORTGAGOR TO COLLECT SAID RENTS, INCOME
AND OTHER BENEFITS SHALL NOT OPERATE TO SUBORDINATE THIS ASSIGNMENT TO ANY
SUBSEQUENT ASSIGNMENT OF SAID RENTS, INCOME OR OTHER BENEFITS, IN WHOLE OR IN
PART, BY MORTGAGOR, AND ANY SUCH SUBSEQUENT ASSIGNMENT BY MORTGAGOR SHALL BE
SUBJECT TO THE RIGHTS OF LENDER HEREUNDER.

 

(B)           MORTGAGOR SHALL NOT PERMIT ANY RENT UNDER ANY LEASE OF THE
MORTGAGED PROPERTY TO BE COLLECTED MORE THAN THIRTY (30) DAYS IN ADVANCE OF THE
DUE DATE THEREOF AND, UPON ANY RECEIVER, LENDER, ANYONE CLAIMING BY, THROUGH OR
UNDER LENDER OR ANY PURCHASER AT A FORECLOSURE SALE COMING INTO POSSESSION OF
THE MORTGAGED PROPERTY, NO TENANT SHALL BE GIVEN CREDIT FOR ANY RENT PAID MORE
THAN THIRTY (30) DAYS IN ADVANCE OF THE DUE DATE THEREOF.  MORTGAGOR SHALL ACT
PROMPTLY TO ENFORCE ALL AVAILABLE REMEDIES AGAINST ANY DELINQUENT LESSEE SO AS
TO PROTECT THE INTEREST OF THE LESSOR UNDER THE LEASES AND TO PRESERVE THE VALUE
OF THE MORTGAGED PROPERTY.

 


1.13.       AFTER-ACQUIRED PROPERTY.  TO THE EXTENT PERMITTED BY, AND SUBJECT
TO, APPLICABLE LAW, THE LIEN OF THIS MORTGAGE, INCLUDING WITHOUT LIMITATION THE
SECURITY INTEREST

 

15

--------------------------------------------------------------------------------


 


CREATED UNDER SECTION 1.11, SHALL AUTOMATICALLY ATTACH, WITHOUT FURTHER ACT, TO
ALL PROPERTY HEREAFTER ACQUIRED BY MORTGAGOR LOCATED IN OR ON, OR ATTACHED TO,
OR USED OR INTENDED TO BE USED IN CONNECTION WITH, OR WITH THE OPERATION OF, THE
MORTGAGED PROPERTY OR ANY PART THEREOF.


 


1.14.       LEASES AFFECTING MORTGAGED PROPERTY.


 

(A)           MORTGAGOR SHALL COMPLY WITH AND PERFORM IN A COMPLETE AND TIMELY
MANNER ALL OF ITS OBLIGATIONS AS LANDLORD UNDER ALL LEASES AFFECTING THE
MORTGAGED PROPERTY OR ANY PART THEREOF.  MORTGAGOR SHALL GIVE NOTICE TO LENDER
OF ANY DEFAULT BY THE LANDLORD UNDER ANY LEASE AFFECTING THE MORTGAGED PROPERTY
PROMPTLY UPON THE OCCURRENCE OF SUCH DEFAULT, BUT, IN ANY EVENT, IN SUCH TIME TO
AFFORD LENDER AN OPPORTUNITY TO CURE ANY SUCH DEFAULT PRIOR TO THE TENANT HAVING
ANY RIGHT TO TERMINATE THE LEASE.  EACH OF THE LEASES SHALL CONTAIN A PROVISION
REQUIRING THE TENANT TO NOTIFY LENDER OF ANY DEFAULT BY LANDLORD AND GRANTING AN
OPPORTUNITY FOR A REASONABLE TIME AFTER SUCH NOTICE TO CURE SUCH DEFAULT PRIOR
TO ANY RIGHT ACCRUING TO THE TENANT TO TERMINATE SUCH LEASE.  MORTGAGOR, IF
REQUESTED BY LENDER, SHALL FURNISH PROMPTLY TO LENDER (I) ORIGINAL OR CERTIFIED
COPIES OF ALL SUCH LEASES NOW EXISTING OR HEREAFTER CREATED, AS AMENDED FROM
TIME TO TIME, AND (II) A CURRENT RENT ROLL IN FORM SATISFACTORY TO LENDER. 
LENDER SHALL HAVE THE RIGHT TO NOTIFY AT ANY TIME AND FROM TIME TO TIME ANY
TENANT OF THE MORTGAGED PROPERTY OF ANY PROVISION OF THIS MORTGAGE.

 

(B)           THE ASSIGNMENT CONTAINED IN SECTION (H) OF THE GRANTING CLAUSES
SHALL NOT BE DEEMED TO IMPOSE UPON LENDER ANY OF THE OBLIGATIONS OR DUTIES OF
THE LANDLORD OR MORTGAGOR PROVIDED IN ANY LEASE.

 


1.15.       MANAGEMENT OF MORTGAGED PROPERTY.  MORTGAGOR SHALL CAUSE THE
MORTGAGED PROPERTY TO BE MANAGED AT ALL TIMES IN ACCORDANCE WITH SOUND BUSINESS
PRACTICE.


 


1.16.       EXECUTION OF LEASES.  MORTGAGOR SHALL NOT PERMIT ANY LEASES TO BE
MADE OF THE MORTGAGED PROPERTY OR EXISTING LEASES TO BE MODIFIED, TERMINATED,
EXTENDED OR RENEWED WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER.


 


1.17        EXPENSES.  MORTGAGOR SHALL PAY WHEN DUE AND PAYABLE, AND OTHERWISE
ON DEMAND MADE BY LENDER, ALL APPRAISAL FEES, RECORDING FEES, TAXES, BROKERAGE
FEES AND COMMISSIONS, ABSTRACT FEES, TITLE INSURANCE FEES, ESCROW FEES,
ATTORNEYS’ FEES, COURT COSTS, DOCUMENTARY AND EXPERT EVIDENCE, FEES OF
INSPECTING ARCHITECTS AND ENGINEERS, AND ALL OTHER COSTS AND EXPENSES OF EVERY
CHARACTER WHICH HAVE BEEN INCURRED OR WHICH MAY HEREAFTER BE INCURRED BY LENDER
IN CONNECTION WITH ANY OF THE FOLLOWING:

 

16

--------------------------------------------------------------------------------


 

(A)           ANY COURT OR ADMINISTRATIVE PROCEEDING INVOLVING MORTGAGOR, THE
MORTGAGED PROPERTY OR THE LOAN INSTRUMENTS TO WHICH LENDER IS MADE A PARTY OR IS
SUBJECT TO SUBPOENA BY REASON OF ITS BEING A HOLDER OF ANY OF THE LOAN
INSTRUMENTS, INCLUDING WITHOUT LIMITATION BANKRUPTCY, INSOLVENCY,
REORGANIZATION, PROBATE, EMINENT DOMAIN, CONDEMNATION, BUILDING CODE AND ZONING
PROCEEDINGS;

 

(B)           ANY COURT OR ADMINISTRATIVE PROCEEDING OR OTHER ACTION UNDERTAKEN
BY LENDER TO ENFORCE ANY REMEDY OR TO COLLECT ANY INDEBTEDNESS DUE UNDER THIS
MORTGAGE OR ANY OF THE OTHER LOAN INSTRUMENTS FOLLOWING A DEFAULT THEREUNDER,
INCLUDING WITHOUT LIMITATION A FORECLOSURE OF THIS MORTGAGE OR A PUBLIC OR
PRIVATE SALE UNDER THE UNIFORM COMMERCIAL CODE;

 

(C)           ANY REMEDY EXERCISED BY LENDER FOLLOWING AN EVENT OF DEFAULT
INCLUDING FORECLOSURE OF THIS MORTGAGE AND ACTIONS IN CONNECTION WITH TAKING
POSSESSION OF THE MORTGAGED PROPERTY OR COLLECTING RENTS ASSIGNED HEREBY;

 

(D)           ANY ACTIVITY IN CONNECTION WITH ANY REQUEST BY MORTGAGOR OR ANYONE
ACTING ON BEHALF OF MORTGAGOR THAT LENDER CONSENT TO A PROPOSED ACTION WHICH,
PURSUANT TO THIS MORTGAGE OR ANY OF THE OTHER LOAN INSTRUMENTS MAY BE UNDERTAKEN
OR CONSUMMATED ONLY WITH THE PRIOR CONSENT OF LENDER, WHETHER OR NOT SUCH
CONSENT IS GRANTED; OR

 

(E)           ANY NEGOTIATION UNDERTAKEN BETWEEN LENDER AND MORTGAGOR OR ANYONE
ACTING ON BEHALF OF MORTGAGOR PERTAINING TO THE EXISTENCE OR CURE OF ANY DEFAULT
UNDER OR THE MODIFICATION OR EXTENSION OF ANY OF THE LOAN INSTRUMENTS.

 

If Mortgagor fails to pay said costs and expenses as above provided, Lender may
elect, but shall not be obligated, to pay the costs and expenses described in
this Section 1.17, and if Lender does so elect, then the amounts paid by Lender
shall bear interest at the Default Rate and, together with interest, shall be
added to Mortgagor’s Liabilities.  Mortgagor will, upon demand by Lender,
reimburse Lender for all such expenses, together with all accrued and unpaid
interest thereon.  In the event of foreclosure hereof, Lender shall be entitled
to add to the indebtedness found to be due by the court a reasonable estimate of
such expenses to be incurred after entry of the decree of foreclosure.  To the
extent permitted by law, Mortgagor agrees to hold harmless Lender against and
from, and reimburse it for, all claims, demands, liabilities, losses, damages,
judgments, penalties, costs and expenses, including without limitation
attorneys’ fees, which may be imposed upon, asserted against, or incurred or
paid by it by reason of or in connection with any bodily injury or death or
property damage occurring in or upon or in the vicinity of the Mortgaged
Property through any cause whatsoever, or asserted against it on account of any
act performed or omitted to be performed hereunder, or on account of any
transaction

 

17

--------------------------------------------------------------------------------


 

arising out of or in any way connected with the Mortgaged Property, this
Mortgage, the other Loan Instruments or any of Mortgagor’s Liabilities.

 


1.18        LENDER’S PERFORMANCE OF MORTGAGOR’S OBLIGATIONS.


 

(A)           IF MORTGAGOR FAILS TO PAY ANY TAX, ASSESSMENT, ENCUMBRANCE OR
OTHER IMPOSITION, OR TO FURNISH INSURANCE HEREUNDER, OR TO PERFORM ANY OTHER
COVENANT, CONDITION OR TERM IN THIS MORTGAGE, THE GUARANTY OR ANY OTHER LOAN
INSTRUMENT, LENDER MAY, BUT SHALL NOT BE OBLIGATED TO, PAY, OBTAIN OR PERFORM
THE SAME.  ALL PAYMENTS MADE, WHETHER SUCH PAYMENTS ARE REGULAR OR ACCELERATED
PAYMENTS, AND COSTS AND EXPENSES INCURRED OR PAID BY LENDER IN CONNECTION
THEREWITH SHALL BE DUE AND PAYABLE IMMEDIATELY.  THE AMOUNTS SO INCURRED OR PAID
BY LENDER SHALL BEAR INTEREST AT THE DEFAULT RATE AND, TOGETHER WITH INTEREST,
SHALL BE ADDED TO MORTGAGOR’S LIABILITIES.  LENDER IS HEREBY EMPOWERED TO ENTER
AND TO AUTHORIZE OTHERS TO ENTER UPON THE MORTGAGED PROPERTY OR ANY PART THEREOF
FOR THE PURPOSE OF PERFORMING OR OBSERVING ANY COVENANT, CONDITION OR TERM THAT
MORTGAGOR HAS FAILED TO PERFORM OR OBSERVE, WITHOUT THEREBY BECOMING LIABLE TO
MORTGAGOR OR ANY PERSON IN POSSESSION HOLDING UNDER MORTGAGOR.  PERFORMANCE OR
PAYMENT BY LENDER OF ANY OBLIGATION OF MORTGAGOR SHALL NOT RELIEVE MORTGAGOR OF
SUCH OBLIGATION OR OF THE CONSEQUENCES OF HAVING FAILED TO PERFORM OR PAY THE
SAME AND SHALL NOT EFFECT THE CURE OF ANY EVENT OF DEFAULT.

 

(B)           WITHOUT LIMITATION OF THE FOREGOING, UNLESS MORTGAGOR PROVIDES
LENDER WITH EVIDENCE OF THE INSURANCE COVERAGE REQUIRED BY THIS MORTGAGE, LENDER
MAY PURCHASE INSURANCE AT MORTGAGORS’ EXPENSE TO PROTECT LENDER’S INTERESTS IN
THE MORTGAGED PROPERTY.  THIS INSURANCE MAY, BUT NEED NOT, PROTECT MORTGAGOR’S
INTEREST.  THE COVERAGE THAT LENDER PURCHASES MAY NOT PAY ANY CLAIM THAT
MORTGAGOR MAY MAKE OR ANY CLAIM THAT IS MADE AGAINST MORTGAGOR IN CONNECTION
WITH THE MORTGAGED PROPERTY.  MORTGAGOR MAY LATER CANCEL ANY INSURANCE PURCHASED
BY LENDER, BUT ONLY AFTER PROVIDING LENDER WITH EVIDENCE THAT MORTGAGOR HAS
OBTAINED INSURANCE AS REQUIRED BY THIS MORTGAGE.  IF LENDER PURCHASES INSURANCE
FOR THE MORTGAGED PROPERTY, MORTGAGOR WILL BE RESPONSIBLE FOR THE COSTS OF SUCH
INSURANCE, INCLUDING INTEREST AND ANY OTHER CHARGES THAT MAY BE IMPOSED IN
CONNECTION WITH THE PLACEMENT OF SUCH INSURANCE, UNTIL THE EFFECTIVE DATE OF THE
CANCELLATION OR EXPIRATION OF SUCH INSURANCE.  WITHOUT LIMITATION OF ANY OTHER
PROVISION OF THIS MORTGAGE, THE COST OF SUCH INSURANCE SHALL BE ADDED TO THE
INDEBTEDNESS SECURED HEREBY.  THE COST OF THE INSURANCE MAY BE MORE THAN THE
COST OF INSURANCE MORTGAGOR MAY BE ABLE TO OBTAIN ON ITS OWN.

 

18

--------------------------------------------------------------------------------


 


1.19.       PAYMENT OF SUPERIOR LIENS.  TO THE EXTENT THAT LENDER, AFTER THE
DATE HEREOF, PAYS ANY SUM DUE UNDER ANY PROVISION OF LAW OR INSTRUMENT OR
DOCUMENT CREATING ANY LIEN SUPERIOR OR EQUAL IN PRIORITY IN WHOLE OR IN PART TO
THE LIEN OF THIS MORTGAGE, LENDER SHALL HAVE AND BE ENTITLED TO A LIEN ON THE
PREMISES EQUAL IN PARITY WITH THAT DISCHARGED, AND LENDER SHALL BE SUBROGATED TO
AND RECEIVE AND ENJOY ALL RIGHTS AND LIENS POSSESSED, HELD OR ENJOYED BY, THE
HOLDER OF SUCH LIEN, WHICH SHALL REMAIN IN EXISTENCE AND BENEFIT LENDER TO
SECURE THE GUARANTY, AND ALL OBLIGATIONS AND LIABILITIES SECURED HEREBY.  LENDER
SHALL BE SUBROGATED, NOTWITHSTANDING THEIR RELEASE OF RECORD, TO MORTGAGES,
TRUST DEEDS, SUPERIOR TITLES, VENDORS’ LIENS, MECHANICS’ AND MATERIALMEN’S
LIENS, CHARGES, ENCUMBRANCES, RIGHTS AND EQUITIES ON THE MORTGAGED PROPERTY TO
THE EXTENT THAT ANY OBLIGATION UNDER ANY THEREOF IS PAID OR DISCHARGED WITH
PROCEEDS OF DISBURSEMENTS OR ADVANCES SUBJECT TO THE GUARANTY OR OTHER
INDEBTEDNESS SECURED HEREBY.


 


1.20.       USE OF THE MORTGAGED PROPERTY.  MORTGAGOR SHALL NOT SUFFER OR PERMIT
THE MORTGAGED PROPERTY, OR ANY PORTION THEREOF, TO BE USED FOR ANY PURPOSE OTHER
THAN FOR THE PURPOSES FOR WHICH IT IS CURRENTLY BEING USED AND, WITHOUT
LIMITATION OF THE FOREGOING, MORTGAGOR SHALL NOT USE OR PERMIT THE USE OF THE
MORTGAGED PROPERTY OR ANY PORTION THEREOF FOR ANY UNLAWFUL PURPOSE.


 


1.21.       LITIGATION INVOLVING MORTGAGED PROPERTY.  MORTGAGOR SHALL PROMPTLY
NOTIFY LENDER OF ANY LITIGATION, ADMINISTRATIVE PROCEDURE OR PROPOSED
LEGISLATIVE ACTION INITIATED AGAINST MORTGAGOR OR THE MORTGAGED PROPERTY OR IN
WHICH THE MORTGAGED PROPERTY IS DIRECTLY OR INDIRECTLY AFFECTED INCLUDING ANY
PROCEEDINGS WHICH SEEK TO (I) ENFORCE ANY LIEN AGAINST THE MORTGAGED PROPERTY,
(II) CORRECT, CHANGE OR PROHIBIT ANY EXISTING CONDITION, FEATURE OR USE OF THE
MORTGAGED PROPERTY, (III) CONDEMN OR DEMOLISH THE MORTGAGED PROPERTY, (IV) TAKE,
BY THE POWER OF EMINENT DOMAIN, ANY PORTION OF THE MORTGAGED PROPERTY OR ANY
PROPERTY WHICH WOULD DAMAGE THE MORTGAGED PROPERTY, (V) MODIFY THE ZONING
APPLICABLE TO THE MORTGAGED PROPERTY, OR (VI) OTHERWISE ADVERSELY AFFECT THE
MORTGAGED PROPERTY.  MORTGAGOR SHALL INITIATE OR APPEAR IN ANY LEGAL ACTION OR
OTHER APPROPRIATE PROCEEDINGS WHEN NECESSARY TO PROTECT THE MORTGAGED PROPERTY
FROM DAMAGE.  MORTGAGOR SHALL, UPON WRITTEN REQUEST OF LENDER, REPRESENT AND
DEFEND THE INTERESTS OF LENDER IN ANY PROCEEDINGS DESCRIBED IN THIS SECTION 1.21
OR, AT LENDER’S ELECTION, PAY THE FEES AND EXPENSES OF ANY COUNSEL RETAINED BY
LENDER TO REPRESENT THE INTEREST OF LENDER IN ANY SUCH PROCEEDINGS, IN WHICH
EVENT SUCH FEES AND EXPENSES SHALL BE ADDED TO MORTGAGOR’S LIABILITIES AND SHALL
BEAR INTEREST AT THE DEFAULT RATE.


 


1.22.       ENVIRONMENTAL MATTERS.


 

(A)           MORTGAGOR REPRESENTS AND WARRANTS THAT MORTGAGOR HAS NOT
GENERATED, USED, STORED, TREATED, TRANSPORTED, MANUFACTURED, HANDLED, PRODUCED
OR DISPOSED OF ANY HAZARDOUS MATERIALS (AS DEFINED IN THE LOAN AGREEMENT), ON OR
OFF THE MORTGAGED PROPERTY IN ANY MANNER WHICH AT ANY TIME VIOLATES ANY
ENVIRONMENTAL LAW (AS DEFINED IN THE LOAN AGREEMENT) OR ANY LICENSE, PERMIT,
CERTIFICATE, APPROVAL OR SIMILAR AUTHORIZATION THEREUNDER AND THE OPERATIONS OF
THE MORTGAGOR COMPLY IN ALL MATERIAL RESPECTS WITH ALL ENVIRONMENTAL LAWS AND
ALL LICENSES, PERMITS, CERTIFICATES, APPROVALS AND SIMILAR AUTHORIZATIONS
THEREUNDER; (II) THERE HAS BEEN

 

19

--------------------------------------------------------------------------------


 

NO INVESTIGATION, PROCEEDING, COMPLAINT, ORDER, DIRECTIVE, CLAIM, CITATION OR
NOTICE BY ANY GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON, NOR IS ANY PENDING OR
TO THE BEST OF THE MORTGAGOR’S KNOWLEDGE THREATENED, AND MORTGAGOR SHALL
IMMEDIATELY NOTIFY LENDER UPON BECOMING AWARE OF ANY SUCH INVESTIGATION,
PROCEEDING, COMPLAINT, ORDER, DIRECTIVE, CLAIM, CITATION OR NOTICE AND TAKE
PROMPT AND APPROPRIATE ACTIONS TO RESPOND THERETO, WITH RESPECT TO ANY
NON-COMPLIANCE WITH OR VIOLATION OF THE REQUIREMENTS OF ANY ENVIRONMENTAL LAW BY
MORTGAGOR OR THE RELEASE, SPILL OR DISCHARGE, THREATENED OR ACTUAL, OF ANY
HAZARDOUS MATERIALS OR THE GENERATION, USE, STORAGE, TREATMENT, TRANSPORTATION,
MANUFACTURE, HANDLING, PRODUCTION OR DISPOSAL OF ANY HAZARDOUS MATERIALS OR ANY
OTHER ENVIRONMENTAL, HEALTH OR SAFETY MATTER, WHICH AFFECTS MORTGAGOR OR ITS
BUSINESS, OPERATIONS OR ASSETS OR ANY PROPERTIES AT WHICH MORTGAGOR HAS
TRANSPORTED, STORED OR DISPOSED OF ANY HAZARDOUS MATERIALS; (III) MORTGAGOR HAS
NO MATERIAL LIABILITY (CONTINGENT OR OTHERWISE) IN CONNECTION WITH A RELEASE,
SPILL OR DISCHARGE, THREATENED OR ACTUAL, OF ANY HAZARDOUS MATERIALS OR THE
GENERATION, USE, STORAGE, TREATMENT, TRANSPORTATION, MANUFACTURE, HANDLING,
PRODUCTION OR DISPOSAL OF ANY HAZARDOUS MATERIALS; AND (IV) WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, MORTGAGOR SHALL, FOLLOWING THE DETERMINATION BY
LENDER THAT THERE IS NON-COMPLIANCE, OR ANY CONDITION WHICH REQUIRES ANY ACTION
BY OR ON BEHALF OF MORTGAGOR IN ORDER TO AVOID ANY NON-COMPLIANCE, WITH ANY
ENVIRONMENTAL LAW, AT MORTGAGOR’S EXPENSE, CAUSE AN INDEPENDENT ENVIRONMENTAL
ENGINEER ACCEPTABLE TO LENDER TO CONDUCT SUCH TESTS OF THE RELEVANT SITE(S) AS
ARE APPROPRIATE AND PREPARE AND DELIVER A REPORT SETTING FORTH THE RESULT OF
SUCH TESTS, A PROPOSED PLAN FOR REMEDIATION AND AN ESTIMATE OF THE COSTS
THEREOF; AND

 

(B)           MORTGAGOR AGREES TO DEFEND (WITH COUNSEL SATISFACTORY TO LENDER),
PROTECT, INDEMNIFY AND HOLD HARMLESS LENDER, EACH AFFILIATE OR SUBSIDIARY OF
LENDER, AND EACH OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS
AND AGENTS (EACH AN “INDEMNIFIED PARTY”) FROM AND AGAINST ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
CLAIMS, COSTS, EXPENSES AND DISBURSEMENTS OF ANY KIND OR NATURE (INCLUDING,
WITHOUT LIMITATION, THE DISBURSEMENTS AND THE REASONABLE FEES OF COUNSEL FOR
EACH INDEMNIFIED PARTY IN CONNECTION WITH ANY INVESTIGATIVE, ADMINISTRATIVE OR
JUDICIAL PROCEEDING, WHETHER OR NOT THE INDEMNIFIED PARTY SHALL BE DESIGNATED A
PARTY THERETO), WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST, ANY
INDEMNIFIED PARTY (WHETHER DIRECT, INDIRECT OR CONSEQUENTIAL AND WHETHER BASED
ON ANY FEDERAL, STATE OR LOCAL LAWS OR REGULATIONS, INCLUDING, WITHOUT
LIMITATION, SECURITIES LAWS AND REGULATIONS, ENVIRONMENTAL LAWS AND COMMERCIAL
LAWS AND REGULATIONS, UNDER COMMON LAW OR IN EQUITY, OR BASED ON CONTRACT OR
OTHERWISE) IN ANY

 

20

--------------------------------------------------------------------------------


 

MANNER RELATING TO OR ARISING OUT OF THIS MORTGAGE OR ANY OTHER LOAN INSTRUMENT,
OR ANY ACT, EVENT OR TRANSACTION RELATED OR ATTENDANT THERETO, THE MAKING OR
ISSUANCE AND THE MANAGEMENT OF THE LOANS OR THE USE OR INTENDED USE OF THE
PROCEEDS OF THE LOANS; PROVIDED, HOWEVER, THAT MORTGAGOR SHALL NOT HAVE ANY
OBLIGATION HEREUNDER TO ANY INDEMNIFIED PARTY WITH RESPECT TO MATTERS CAUSED BY
OR RESULTING FROM THE WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OF SUCH INDEMNIFIED
PARTY, FURTHER PROVIDED, THAT WITH RESPECT TO MATTERS ASSERTED BY THE MORTGAGOR,
MORTGAGOR SHALL NOT HAVE ANY OBLIGATIONS HEREUNDER TO ANY INDEMNIFIED PARTY IN
THE EVENT THE MORTGAGOR HAS OBTAINED A FINAL NONAPPEALABLE JUDGMENT IN ITS
FAVOR.  TO THE EXTENT THAT THE UNDERTAKING TO INDEMNIFY SET FORTH IN THE
PRECEDING SENTENCE MAY BE UNENFORCEABLE BECAUSE IT IS VIOLATIVE OF ANY LAW OR
PUBLIC POLICY, MORTGAGOR SHALL SATISFY SUCH UNDERTAKING TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW.  ANY LIABILITY, OBLIGATION, LOSS, DAMAGE, PENALTY,
COST OR EXPENSE COVERED BY THIS INDEMNITY SHALL BE PAID TO EACH INDEMNIFIED
PARTY ON DEMAND, AND, FAILING PROMPT PAYMENT, SHALL, TOGETHER WITH INTEREST
THEREON AT THE HIGHEST RATE THEN APPLICABLE TO LOANS HEREUNDER FROM THE DATE
INCURRED BY EACH INDEMNIFIED PARTY UNTIL PAID BY MORTGAGOR, BE ADDED TO THE
MORTGAGOR’S LIABILITIES AND BE SECURED BY THE MORTGAGED PROPERTY.  THE
PROVISIONS OF THIS PARAGRAPH SHALL SURVIVE THE SATISFACTION AND PAYMENT OF THE
OTHER MORTGAGOR’S LIABILITIES AND THE RELEASE OF THIS MORTGAGE.

 

ARTICLE TWO

 

DEFAULTS

 


2.1.         EVENT OF DEFAULT.  THE TERM “EVENT OF DEFAULT,” WHEREVER USED IN
THIS MORTGAGE, SHALL MEAN ANY ONE OR MORE OF THE FOLLOWING EVENTS:


 

(A)           THE FAILURE BY MORTGAGOR:  (I) TO PAY OR DEPOSIT WHEN DUE ANY
DEPOSIT FOR TAXES AND ASSESSMENTS DUE HEREUNDER OR ANY OTHER SUMS TO BE PAID BY
MORTGAGOR HEREUNDER OR UNDER THE GUARANTY; OR (II) TO KEEP, PERFORM, OR OBSERVE
ANY COVENANT, CONDITION OR AGREEMENT CONTAINED IN SECTIONS 1.4.1, 1.6.1, 1.6.2,
1.9 OR 1.20 HEREOF; OR (III) TO KEEP, PERFORM OR OBSERVE ANY OTHER COVENANT,
CONDITION OR AGREEMENT ON THE PART OF MORTGAGOR IN THIS MORTGAGE.

 

(B)           THE OCCURRENCE OF AN “EVENT OF DEFAULT” UNDER AND AS DEFINED IN
THE GUARANTY, THE LOAN AGREEMENT OR ANY OF THE OTHER LOAN INSTRUMENTS.

 

(C)           THE UNTRUTH OF ANY WARRANTY OR REPRESENTATION MADE HEREIN.

 

21

--------------------------------------------------------------------------------


 

(D)           AN UNINSURED LOSS, DAMAGE, DESTRUCTION OR TAKING BY EMINENT DOMAIN
OR OTHER CONDEMNATION PROCEEDINGS OF ANY PART OF THE MORTGAGED PROPERTY.

 

ARTICLE THREE

REMEDIES

 


3.1.         ACCELERATION OF MATURITY.  IF AN EVENT OF DEFAULT SHALL HAVE
OCCURRED, LENDER MAY DECLARE MORTGAGOR’S LIABILITIES TO BE IMMEDIATELY DUE AND
PAYABLE, AND UPON SUCH DECLARATION MORTGAGOR’S LIABILITIES SHALL IMMEDIATELY
BECOME AND BE DUE AND PAYABLE WITHOUT FURTHER DEMAND OR NOTICE.  THE FOREGOING
SHALL NOT BE IN LIMITATION OF ANY PROVISION CONTAINED IN ANY OTHER LOAN
INSTRUMENT, INCLUDING WITHOUT LIMITATION ANY SUCH PROVISION PURSUANT TO WHICH
MORTGAGOR’S LIABILITIES BECOME IMMEDIATELY DUE AND PAYABLE WITHOUT ACTION OR
ELECTION BY LENDER.


 


3.2.         LENDER’S POWER OF ENFORCEMENT.  IF AN EVENT OF DEFAULT SHALL HAVE
OCCURRED, LENDER MAY, EITHER WITH OR WITHOUT ENTRY OR TAKING POSSESSION AS
PROVIDED IN THIS MORTGAGE OR OTHERWISE, AND WITHOUT REGARD TO WHETHER OR NOT
MORTGAGOR’S LIABILITIES SHALL HAVE BEEN ACCELERATED, AND WITHOUT PREJUDICE TO
THE RIGHT OF LENDER THEREAFTER TO BRING AN ACTION OF FORECLOSURE OR ANY OTHER
ACTION FOR ANY DEFAULT EXISTING AT THE TIME SUCH EARLIER ACTION WAS COMMENCED OR
ARISING THEREAFTER, PROCEED BY ANY APPROPRIATE ACTION OR PROCEEDING:  (A) TO
ENFORCE SATISFACTION OF THE GUARANTY AND/OR ANY OTHER OF MORTGAGOR’S LIABILITIES
OR THE PERFORMANCE OF ANY TERM HEREOF OR ANY OF THE OTHER LOAN INSTRUMENTS;
(B) TO FORECLOSE THIS MORTGAGE AND TO HAVE SOLD, AS AN ENTIRETY OR IN SEPARATE
LOTS OR PARCELS, THE MORTGAGED PROPERTY; AND (C) TO PURSUE ANY OTHER REMEDY
AVAILABLE TO IT.  LENDER MAY TAKE ACTION EITHER BY SUCH PROCEEDINGS OR BY THE
EXERCISE OF ITS POWERS WITH RESPECT TO ENTRY OR TAKING POSSESSION, OR BOTH, AS
LENDER MAY DETERMINE.  WITHOUT LIMITATION OF THE FOREGOING, IF AN EVENT OF
DEFAULT SHALL HAVE OCCURRED, AS AN ALTERNATIVE TO THE RIGHT OF FORECLOSURE FOR
THE FULL INDEBTEDNESS EVIDENCED BY THE GUARANTY AND THE INTEREST ACCRUED THEREON
AND ANY OTHER MORTGAGOR’S LIABILITIES, AFTER ACCELERATION THEREOF, LENDER SHALL
HAVE THE RIGHT TO INSTITUTE PARTIAL FORECLOSURE PROCEEDINGS WITH RESPECT TO THE
PORTION OF MORTGAGOR’S LIABILITIES SO IN DEFAULT, AS IF UNDER A FULL
FORECLOSURE, AND WITHOUT DECLARING ALL OF MORTGAGOR’S LIABILITIES TO BE
IMMEDIATELY DUE AND PAYABLE (SUCH PROCEEDINGS BEING REFERRED TO HEREIN AS
“PARTIAL FORECLOSURE”), AND PROVIDED THAT, IF LENDER HAS NOT ELECTED TO
ACCELERATE ALL OF MORTGAGOR’S LIABILITIES AND A FORECLOSURE SALE IS MADE BECAUSE
OF DEFAULT IN PAYMENT OF ONLY A PART OF MORTGAGOR’S LIABILITIES, SUCH SALE MAY
BE MADE SUBJECT TO THE CONTINUING LIEN OF THIS MORTGAGE FOR THE UNMATURED PART
OF MORTGAGOR’S LIABILITIES.  ANY SALE PURSUANT TO A PARTIAL FORECLOSURE, IF SO
MADE, SHALL NOT IN ANY MANNER AFFECT THE UNMATURED PORTION OF MORTGAGOR’S
LIABILITIES, BUT AS TO SUCH UNMATURED PORTION, THIS MORTGAGE AND THE LIEN
THEREOF SHALL REMAIN IN FULL FORCE AND EFFECT JUST AS THOUGH NO FORECLOSURE SALE
HAD BEEN MADE.  NOTWITHSTANDING THE FILING OF ANY PARTIAL FORECLOSURE OR ENTRY
OF A DECREE OF SALE THEREIN, LENDER MAY ELECT, AT ANY TIME PRIOR TO A
FORECLOSURE SALE PURSUANT TO SUCH DECREE, TO DISCONTINUE SUCH PARTIAL
FORECLOSURE AND TO ACCELERATE MORTGAGOR’S LIABILITIES BY REASON OF ANY EVENT OF
DEFAULT UPON WHICH SUCH PARTIAL FORECLOSURE WAS PREDICATED OR BY REASON OF ANY
OTHER DEFAULTS, AND PROCEED WITH FULL

 

22

--------------------------------------------------------------------------------


 


FORECLOSURE PROCEEDINGS.  LENDER MAY PROCEED WITH ONE OR MORE PARTIAL
FORECLOSURES WITHOUT EXHAUSTING ITS RIGHT TO PROCEED WITH A FULL OR PARTIAL
FORECLOSURE SALE FOR ANY UNMATURED PORTION OF MORTGAGOR’S LIABILITIES, IT BEING
THE PURPOSE TO PERMIT, FROM TIME TO TIME A PARTIAL FORECLOSURE SALE FOR ANY
MATURED PORTION OF MORTGAGOR’S LIABILITIES WITHOUT EXHAUSTING THE POWER TO
FORECLOSE AND TO SELL THE MORTGAGED PROPERTY PURSUANT TO ANY PARTIAL FORECLOSURE
IN RESPECT OF ANY OTHER PORTION OF MORTGAGOR’S LIABILITIES, WHETHER MATURED AT
THE TIME OR SUBSEQUENTLY MATURING, AND WITHOUT EXHAUSTING AT ANY TIME THE RIGHT
OF ACCELERATION AND THE RIGHT TO PROCEED WITH A FULL FORECLOSURE.


 


3.3.         LENDER’S RIGHT TO ENTER AND TAKE POSSESSION, OPERATE AND APPLY
INCOME.


 

(A)           IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED, (I) MORTGAGOR, UPON
DEMAND OF LENDER, SHALL FORTHWITH SURRENDER TO LENDER THE ACTUAL POSSESSION OF
THE MORTGAGED PROPERTY, AND TO THE EXTENT PERMITTED BY LAW, LENDER ITSELF, OR BY
SUCH OFFICERS OR AGENTS AS IT MAY APPOINT, IS HEREBY EXPRESSLY AUTHORIZED TO
ENTER AND TAKE POSSESSION OF ALL OR ANY PORTION OF THE MORTGAGED PROPERTY AND
MAY EXCLUDE MORTGAGOR AND THE AGENTS AND EMPLOYEES OF MORTGAGOR WHOLLY THEREFROM
AND SHALL HAVE JOINT ACCESS WITH MORTGAGOR TO THE BOOKS, PAPERS AND ACCOUNTS OF
MORTGAGOR; AND (II) NOTWITHSTANDING THE PROVISIONS OF ANY LEASE OR OTHER
AGREEMENT TO THE CONTRARY, MORTGAGOR SHALL PAY MONTHLY IN ADVANCE TO LENDER, ON
LENDER’S ENTRY INTO POSSESSION, OR TO ANY RECEIVER APPOINTED TO COLLECT THE
RENTS, INCOME AND OTHER BENEFITS OF THE MORTGAGED PROPERTY, THE FAIR AND
REASONABLE RENTAL VALUE FOR THE USE AND OCCUPATION OF SUCH PART OF THE MORTGAGED
PROPERTY AS MAY BE IN POSSESSION OF MORTGAGOR, OR ANY ENTITY AFFILIATED WITH OR
CONTROLLED BY MORTGAGOR, AND UPON DEFAULT IN ANY SUCH PAYMENT MORTGAGOR SHALL
VACATE AND SURRENDER POSSESSION OF SUCH PART OF THE MORTGAGED PROPERTY TO LENDER
OR TO SUCH RECEIVER, AND IN DEFAULT THEREOF MORTGAGOR MAY BE EVICTED BY SUMMARY
PROCEEDINGS OR OTHERWISE.

 

(B)           IF MORTGAGOR SHALL FOR ANY REASON FAIL TO SURRENDER OR DELIVER THE
MORTGAGED PROPERTY OR ANY PART THEREOF AFTER LENDER’S DEMAND, LENDER MAY OBTAIN
A JUDGMENT OR DECREE CONFERRING ON LENDER THE RIGHT TO IMMEDIATE POSSESSION OR
REQUIRING MORTGAGOR TO DELIVER IMMEDIATE POSSESSION OF ALL OR PART OF THE
MORTGAGED PROPERTY TO LENDER, TO THE ENTRY OF WHICH JUDGMENT OR DECREE MORTGAGOR
HEREBY SPECIFICALLY CONSENTS.  MORTGAGOR SHALL PAY TO LENDER, UPON DEMAND, ALL
COSTS AND EXPENSES OF OBTAINING SUCH JUDGMENT OR DECREE AND REASONABLE
COMPENSATION TO LENDER, ITS ATTORNEYS AND AGENTS, AND ALL SUCH COSTS, EXPENSES
AND COMPENSATION SHALL, UNTIL PAID, BE SECURED BY THE LIEN OF THIS MORTGAGE.

 

(C)           UPON EVERY SUCH ENTERING UPON OR TAKING OF POSSESSION, LENDER, TO
THE EXTENT PERMITTED BY LAW, MAY HOLD, STORE, USE,

 

23

--------------------------------------------------------------------------------


 

OPERATE, MANAGE AND CONTROL THE MORTGAGED PROPERTY AND CONDUCT THE BUSINESS
THEREOF, AND, FROM TIME TO TIME:

 

(I)            PERFORM SUCH CONSTRUCTION, MAKE ALL NECESSARY AND PROPER
MAINTENANCE, REPAIRS, RENEWALS, REPLACEMENTS, ADDITIONS AND IMPROVEMENTS THERETO
AND THEREON, AND PURCHASE OR OTHERWISE ACQUIRE ADDITIONAL FIXTURES AND PERSONAL
PROPERTY;

 

(II)           INSURE OR KEEP THE MORTGAGED PROPERTY INSURED;

 

(II)           MANAGE AND OPERATE THE MORTGAGED PROPERTY AND EXERCISE ALL THE
RIGHTS AND POWERS OF MORTGAGOR, ON ITS BEHALF OR OTHERWISE, WITH RESPECT TO THE
SAME;

 

(IV)          ENTER INTO AGREEMENTS WITH OTHERS TO EXERCISE THE POWERS HEREIN
GRANTED LENDER, ALL AS LENDER FROM TIME TO TIME MAY DETERMINE; AND LENDER MAY
COLLECT AND RECEIVE ALL THE RENTS, INCOME AND OTHER BENEFITS OF THE MORTGAGED
PROPERTY, INCLUDING THOSE PAST DUE AS WELL AS THOSE ACCRUING THEREAFTER; AND
SHALL APPLY THE MONIES SO RECEIVED BY LENDER, IN SUCH ORDER AND MANNER AS LENDER
MAY DETERMINE, TO (1) THE PAYMENT OF AMOUNTS DUE UNDER THE GUARANTY OR PURSUANT
TO THIS MORTGAGE OR TO ANY OTHER MORTGAGOR’S LIABILITIES, (2) DEPOSITS FOR TAXES
AND ASSESSMENTS, (3) THE PAYMENT OR CREATION OF RESERVES FOR PAYMENT OF
INSURANCE, TAXES, ASSESSMENTS AND OTHER PROPER CHARGES OR LIENS OR ENCUMBRANCES
UPON THE MORTGAGED PROPERTY OR ANY PART THEREOF, AND (4) THE COMPENSATION,
EXPENSES AND DISBURSEMENTS OF THE AGENTS, ATTORNEYS AND OTHER REPRESENTATIVES OF
LENDER; AND

 

(V)           EXERCISE SUCH REMEDIES AS ARE AVAILABLE TO LENDER UNDER THE LOAN
INSTRUMENTS OR AT LAW OR IN EQUITY.

 

Lender shall surrender possession of the Mortgaged Property to Mortgagor only
when all Mortgagor’s Liabilities shall have been paid in full and all other
defaults have been cured.  However, the same right to take possession shall
exist if any subsequent Event of Default shall occur.

 


3.4.         LEASES.  LENDER IS AUTHORIZED TO FORECLOSE THIS MORTGAGE SUBJECT TO
THE RIGHTS, IF ANY, OF ANY OR ALL TENANTS OF THE MORTGAGED PROPERTY, EVEN IF THE
RIGHTS OF ANY SUCH TENANTS ARE OR WOULD BE SUBORDINATE TO THE LIEN OF THIS
MORTGAGE.  LENDER MAY ELECT TO FORECLOSE THE RIGHTS OF SOME SUBORDINATE TENANTS
WHILE FORECLOSING SUBJECT TO THE RIGHTS OF OTHER SUBORDINATE TENANTS.


 


3.5.         PURCHASE BY LENDER.  UPON ANY FORECLOSURE SALE, LENDER MAY BID FOR
AND PURCHASE ALL OR ANY PORTION OF THE MORTGAGED PROPERTY AND, UPON COMPLIANCE
WITH THE TERMS OF THE SALE, MAY HOLD, RETAIN AND POSSESS AND DISPOSE OF SUCH
PROPERTY IN ITS OWN ABSOLUTE RIGHT WITHOUT FURTHER ACCOUNTABILITY.

 

24

--------------------------------------------------------------------------------


 


3.6.         APPLICATION OF FORECLOSURE SALE PROCEEDS.  THE PROCEEDS OF ANY
FORECLOSURE SALE OF THE MORTGAGED PROPERTY OR ANY PART THEREOF RECEIVED BY
LENDER SHALL BE APPLIED BY LENDER TO THE INDEBTEDNESS SECURED HEREBY IN SUCH
ORDER AND MANNER AS LENDER MAY ELECT.


 


3.7.         APPLICATION OF INDEBTEDNESS TOWARD PURCHASE PRICE. UPON ANY
FORECLOSURE SALE, LENDER MAY APPLY ANY OR ALL OF THE INDEBTEDNESS AND OTHER SUMS
DUE TO LENDER UNDER THE GUARANTY, THIS MORTGAGE OR ANY OTHER LOAN INSTRUMENT TO
THE PRICE PAID BY LENDER AT THE FORECLOSURE SALE.


 


3.8.         WAIVER OF APPRAISEMENT, VALUATION, STAY, EXTENSION AND REDEMPTION
LAWS.  MORTGAGOR HEREBY WAIVES ANY AND ALL RIGHTS OF REDEMPTION.  MORTGAGOR
FURTHER AGREES, TO THE FULL EXTENT PERMITTED BY LAW, THAT IN CASE OF AN EVENT OF
DEFAULT, NEITHER MORTGAGOR NOR ANYONE CLAIMING THROUGH OR UNDER IT WILL SET UP,
CLAIM OR SEEK TO TAKE ADVANTAGE OF ANY REINSTATEMENT, APPRAISEMENT, VALUATION,
STAY OR EXTENSION LAWS NOW OR HEREAFTER IN FORCE, OR TAKE ANY OTHER ACTION WHICH
WOULD PREVENT OR HINDER THE ENFORCEMENT OR FORECLOSURE OF THIS MORTGAGE OR THE
ABSOLUTE SALE OF THE MORTGAGED PROPERTY OR THE FINAL AND ABSOLUTE PUTTING INTO
POSSESSION THEREOF, IMMEDIATELY AFTER SUCH SALE, OF THE PURCHASER THEREAT. 
MORTGAGOR, FOR ITSELF AND ALL WHO MAY AT ANY TIME CLAIM THROUGH OR UNDER IT,
HEREBY WAIVES, TO THE FULL EXTENT THAT IT MAY LAWFULLY SO DO, THE BENEFIT OF ALL
SUCH LAWS, AND ANY AND ALL RIGHT TO HAVE THE ASSETS COMPRISING THE MORTGAGED
PROPERTY MARSHALLED UPON ANY FORECLOSURE OF THE LIEN HEREOF AND AGREES THAT
LENDER OR ANY COURT HAVING JURISDICTION TO FORECLOSE SUCH LIEN MAY SELL THE
MORTGAGED PROPERTY IN PART OR AS AN ENTIRETY.


 


3.9.         RECEIVER - LENDER IN POSSESSION.  IF AN EVENT OF DEFAULT SHALL HAVE
OCCURRED, LENDER, TO THE EXTENT PERMITTED BY LAW AND WITHOUT REGARD TO THE VALUE
OF THE MORTGAGED PROPERTY OR THE ADEQUACY OF THE SECURITY FOR THE INDEBTEDNESS
AND OTHER SUMS SECURED HEREBY, SHALL BE ENTITLED AS A MATTER OF RIGHT AND
WITHOUT ANY ADDITIONAL SHOWING OR PROOF, AT LENDER’S ELECTION, TO EITHER THE
APPOINTMENT BY THE COURT OF A RECEIVER (WITHOUT THE NECESSITY OF LENDER POSTING
A BOND) TO ENTER UPON AND TAKE POSSESSION OF THE MORTGAGED PROPERTY AND TO
COLLECT ALL RENTS, INCOME AND OTHER BENEFITS THEREOF AND APPLY THE SAME AS THE
COURT MAY DIRECT OR TO BE PLACED BY THE COURT INTO POSSESSION OF THE MORTGAGED
PROPERTY AS MORTGAGEE IN POSSESSION WITH THE SAME POWER HEREIN GRANTED TO A
RECEIVER AND WITH ALL OTHER RIGHTS AND PRIVILEGES OF A MORTGAGEE IN POSSESSION
UNDER LAW.  THE RIGHT TO ENTER AND TAKE POSSESSION OF AND TO MANAGE AND OPERATE
THE MORTGAGED PROPERTY, AND TO COLLECT ALL RENTS, INCOME AND OTHER BENEFITS
THEREOF, WHETHER BY A RECEIVER OR OTHERWISE, SHALL BE CUMULATIVE TO ANY OTHER
RIGHT OR REMEDY HEREUNDER OR AFFORDED BY LAW AND MAY BE EXERCISED CONCURRENTLY
THEREWITH OR INDEPENDENTLY THEREOF.  LENDER SHALL BE LIABLE TO ACCOUNT ONLY FOR
SUCH RENTS, INCOME AND OTHER BENEFITS ACTUALLY RECEIVED BY LENDER, WHETHER
RECEIVED PURSUANT TO THIS SECTION 3.9 OR SECTION 3.3.  NOTWITHSTANDING THE
APPOINTMENT OF ANY RECEIVER OR OTHER CUSTODIAN, LENDER SHALL BE ENTITLED AS
PLEDGEE TO THE POSSESSION AND CONTROL OF ANY CASH, DEPOSITS OR INSTRUMENTS AT
THE TIME HELD BY, OR PAYABLE OR DELIVERABLE UNDER THE TERMS OF THIS MORTGAGE TO
LENDER.

 

25

--------------------------------------------------------------------------------


 


3.10.       MORTGAGOR TO PAY MORTGAGOR’S LIABILITIES IN EVENT OF DEFAULT;
APPLICATION OF MONIES BY LENDER.


 

(A)           UPON OCCURRENCE OF AN EVENT OF DEFAULT, LENDER SHALL BE ENTITLED
TO SUE FOR AND TO RECOVER JUDGMENT AGAINST MORTGAGOR FOR MORTGAGOR’S LIABILITIES
DUE AND UNPAID TOGETHER WITH COSTS AND EXPENSES, INCLUDING, WITHOUT LIMITATION,
THE REASONABLE COMPENSATION, EXPENSES AND DISBURSEMENTS OF LENDER’S AGENTS,
ATTORNEYS AND OTHER REPRESENTATIVES, EITHER BEFORE, AFTER OR DURING THE PENDENCY
OF ANY PROCEEDINGS FOR THE ENFORCEMENT OF THIS MORTGAGE; AND THE RIGHT OF LENDER
TO RECOVER SUCH JUDGMENT SHALL NOT BE AFFECTED BY ANY TAKING OF POSSESSION OR
FORECLOSURE SALE HEREUNDER, OR BY THE EXERCISE OF ANY OTHER RIGHT, POWER OR
REMEDY FOR THE ENFORCEMENT OF THE TERMS OF THIS MORTGAGE, OR THE FORECLOSURE OF
THE LIEN HEREOF.

 

(B)           IN CASE OF A FORECLOSURE SALE OF ALL OR ANY PART OF THE MORTGAGED
PROPERTY AND OF THE APPLICATION OF THE PROCEEDS OF SALE TO THE PAYMENT OF
MORTGAGOR’S LIABILITIES, LENDER SHALL BE ENTITLED TO ENFORCE ALL OTHER RIGHTS
AND REMEDIES UNDER THE LOAN INSTRUMENTS.

 

(C)           MORTGAGOR HEREBY AGREES, TO THE EXTENT PERMITTED BY LAW, THAT NO
RECOVERY OF ANY JUDGMENT BY LENDER UNDER ANY OF THE LOAN INSTRUMENTS, AND NO
ATTACHMENT OR LEVY OF EXECUTION UPON ANY OF THE MORTGAGED PROPERTY OR ANY OTHER
PROPERTY OF MORTGAGOR, SHALL (EXCEPT AS OTHERWISE PROVIDED BY LAW) IN ANY WAY
AFFECT THE LIEN OF THIS MORTGAGE UPON THE MORTGAGED PROPERTY OR ANY PART THEREOF
OR ANY LIEN, RIGHTS, POWERS OR REMEDIES OF LENDER HEREUNDER, BUT SUCH LIEN,
RIGHTS, POWERS AND REMEDIES SHALL CONTINUE UNIMPAIRED AS BEFORE UNTIL
MORTGAGOR’S LIABILITIES ARE PAID IN FULL.

 

(D)           ANY MONIES COLLECTED OR RECEIVED BY LENDER UNDER THIS SECTION 3.12
SHALL BE APPLIED TO THE PAYMENT OF COMPENSATION, EXPENSES AND DISBURSEMENTS OF
THE AGENTS, ATTORNEYS AND OTHER REPRESENTATIVES OF LENDER, AND THE BALANCE
REMAINING SHALL BE APPLIED TO THE PAYMENT OF MORTGAGOR’S LIABILITIES, IN SUCH
ORDER AND MANNER AS LENDER MAY ELECT, AND ANY SURPLUS, AFTER PAYMENT OF ALL
MORTGAGOR’S LIABILITIES, SHALL BE PAID TO MORTGAGOR.

 


3.11.       DELAY OR OMISSION.  NO DELAY OR OMISSION OF LENDER IN THE EXERCISE
OF ANY RIGHT, POWER OR REMEDY ACCRUING UPON ANY EVENT OF DEFAULT SHALL EXHAUST
OR IMPAIR ANY SUCH RIGHT, POWER OR REMEDY, OR BE CONSTRUED TO WAIVE ANY SUCH
EVENT OF DEFAULT OR TO CONSTITUTE ACQUIESCENCE THEREIN.  EVERY RIGHT, POWER AND
REMEDY GIVEN TO LENDER MAY BE EXERCISED FROM TIME TO TIME AND AS OFTEN AS MAY BE
DEEMED EXPEDIENT BY LENDER.


 


3.12.       WAIVER OF DEFAULT.  NO WAIVER OF ANY EVENT OF DEFAULT HEREUNDER
SHALL EXTEND TO OR AFFECT ANY SUBSEQUENT OR ANY OTHER EVENT OF DEFAULT THEN
EXISTING, OR IMPAIR ANY RIGHTS, POWERS OR REMEDIES IN RESPECT THEREOF.

 

26

--------------------------------------------------------------------------------


 


3.13.       REMEDIES CUMULATIVE.  NO RIGHT, POWER OR REMEDY CONFERRED UPON OR
RESERVED TO LENDER BY THE GUARANTY, THIS MORTGAGE OR ANY OTHER LOAN INSTRUMENT
OR ANY INSTRUMENT EVIDENCING OR SECURING MORTGAGOR’S LIABILITIES IS EXCLUSIVE OF
ANY OTHER RIGHT, POWER OR REMEDY, BUT EACH AND EVERY SUCH RIGHT, POWER AND
REMEDY SHALL BE CUMULATIVE AND CONCURRENT AND SHALL BE IN ADDITION TO ANY OTHER
RIGHT, POWER AND REMEDY GIVEN HEREUNDER OR UNDER THE GUARANTY OR ANY OTHER LOAN
INSTRUMENT OR ANY INSTRUMENT EVIDENCING OR SECURING MORTGAGOR’S LIABILITIES, OR
NOW OR HEREAFTER EXISTING AT LAW, IN EQUITY OR BY STATUTE.


 

ARTICLE FOUR

 

MISCELLANEOUS PROVISIONS

 


4.1          HEIRS, SUCCESSORS AND ASSIGNS INCLUDED IN PARTIES. WHENEVER
MORTGAGOR OR LENDER IS NAMED OR REFERRED TO HEREIN, HEIRS AND SUCCESSORS AND
ASSIGNS OF SUCH PERSON OR ENTITY SHALL BE INCLUDED, AND ALL COVENANTS AND
AGREEMENTS CONTAINED IN THIS MORTGAGE SHALL BIND THE SUCCESSORS AND ASSIGNS OF
MORTGAGOR, INCLUDING ANY SUBSEQUENT OWNER OF ALL OR ANY PART OF THE MORTGAGED
PROPERTY AND INURE TO THE BENEFIT OF THE SUCCESSORS AND ASSIGNS OF LENDER.  THIS
SECTION 4.1 SHALL NOT BE CONSTRUED TO PERMIT AN ASSIGNMENT, TRANSFER,
CONVEYANCE, ENCUMBRANCE OR OTHER DISPOSITION OTHERWISE PROHIBITED BY THIS
MORTGAGE.


 


4.2.         NOTICES.  ALL NOTICES, REQUESTS, REPORTS, DEMANDS OR OTHER
INSTRUMENTS REQUIRED OR CONTEMPLATED TO BE GIVEN OR FURNISHED UNDER THIS
MORTGAGE TO MORTGAGOR OR LENDER SHALL BE DIRECTED TO MORTGAGOR OR LENDER AS THE
CASE MAY BE AT THE FOLLOWING ADDRESSES:


 

If to Lender:

LaSalle Bank National Association

 

135 South LaSalle Street

 

Chicago, Illinois 60603-4105

 

Attention: Stephanie Kline

 

 

If to Mortgagor:

3300 N. Kenmore Street

 

 

South Bend, Indiana 46628

 

 

 

 

 

Attention:

 

 

Any such notices, requests, reports, demands or other instruments shall be
(i) personally delivered to the offices set forth above, in which case they
shall be deemed delivered on the date of delivery to said offices, (ii) sent by
certified mail, return receipt requested, in which case they shall be deemed
delivered three (3) business days after deposit in the U.S. mail, postage
prepaid, or (iii) sent by air courier (Federal Express or like service), in
which case they shall be deemed delivered on the date of actual delivery. 
Either party may change the address to which any such notice, report, demand or
other instrument is to be delivered by furnishing written notice of such change
to the other party in compliance with the foregoing provisions.

 

27

--------------------------------------------------------------------------------


 


4.3.         HEADINGS.  THE HEADINGS OF THE ARTICLES, SECTIONS, PARAGRAPHS AND
SUBDIVISIONS OF THIS MORTGAGE ARE FOR CONVENIENCE ONLY, ARE NOT TO BE CONSIDERED
A PART HEREOF, AND SHALL NOT LIMIT, EXPAND OR OTHERWISE AFFECT ANY OF THE TERMS
HEREOF.


 


4.4.         INVALID PROVISIONS.  IN THE EVENT THAT ANY OF THE COVENANTS,
AGREEMENTS, TERMS OR PROVISIONS CONTAINED IN THE GUARANTY, THE NOTES, THIS
MORTGAGE OR IN ANY OTHER LOAN INSTRUMENT SHALL BE INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT, THE VALIDITY OF THE REMAINING COVENANTS,
AGREEMENTS, TERMS OR PROVISIONS CONTAINED HEREIN OR IN THE GUARANTY, THE NOTES
OR IN ANY OTHER LOAN INSTRUMENT (OR THE APPLICATION OF THE COVENANT, AGREEMENT,
TERM HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE, TO PERSONS OR CIRCUMSTANCES
OTHER THAN THOSE IN RESPECT OF WHICH IT IS INVALID, ILLEGAL OR UNENFORCEABLE)
SHALL BE IN NO WAY AFFECTED, PREJUDICED OR DISTURBED THEREBY.


 


4.5.         CHANGES.  NEITHER THIS MORTGAGE NOR ANY TERM HEREOF MAY BE
RELEASED, CHANGED, WAIVED, DISCHARGED OR TERMINATED ORALLY, OR BY ANY ACTION OR
INACTION, BUT ONLY BY AN INSTRUMENT IN WRITING SIGNED BY THE PARTY AGAINST WHICH
ENFORCEMENT OF THE RELEASE, CHANGE, WAIVER, DISCHARGE OR TERMINATION IS SOUGHT. 
TO THE EXTENT PERMITTED BY LAW, ANY AGREEMENT HEREAFTER MADE BY MORTGAGOR AND
LENDER RELATING TO THIS MORTGAGE SHALL BE SUPERIOR TO THE RIGHTS OF THE HOLDER
OF ANY INTERVENING LIEN OR ENCUMBRANCE.  ANY HOLDER OF A LIEN OR ENCUMBRANCE
JUNIOR TO THE LIEN OF THIS MORTGAGE SHALL TAKE ITS LIEN SUBJECT TO THE RIGHT OF
LENDER TO AMEND, MODIFY OR SUPPLEMENT THIS MORTGAGE, THE GUARANTY OR ANY OF THE
OTHER LOAN INSTRUMENTS, TO EXTEND THE MATURITY OF MORTGAGOR’S LIABILITIES OR ANY
PORTION THEREOF, TO VARY THE RATE OF INTEREST CHARGEABLE UNDER THE NOTES AND TO
INCREASE THE AMOUNT OF THE INDEBTEDNESS SECURED HEREBY, IN EACH AND EVERY CASE
WITHOUT OBTAINING THE CONSENT OF THE HOLDER OF SUCH JUNIOR LIEN AND WITHOUT THE
LIEN OF THIS MORTGAGE LOSING ITS PRIORITY OVER THE RIGHTS OF ANY SUCH JUNIOR
LIEN.


 


4.6.         GOVERNING LAW.  THIS MORTGAGE SHALL BE CONSTRUED, INTERPRETED,
ENFORCED AND GOVERNED BY AND IN ACCORDANCE WITH THE LAWS OF THE STATE OF
ILLINOIS EXCEPT THAT THE INTERNAL LAWS OF THE STATE WHERE THE MORTGAGED PROPERTY
IS LOCATED SHALL GOVERN WITH RESPECT TO THE VALIDITY, CREATION, PERFECTION,
PRIORITY AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED HEREBY.


 


4.7.         REQUIRED NOTICES.  MORTGAGOR SHALL NOTIFY LENDER PROMPTLY OF THE
OCCURRENCE OF ANY OF THE FOLLOWING: (I) RECEIPT OF NOTICE FROM ANY GOVERNMENTAL
AUTHORITY RELATING TO THE VIOLATION OF ANY RULE, REGULATION, LAW OR ORDINANCE,
THE ENFORCEMENT OF WHICH WOULD MATERIALLY AND ADVERSELY AFFECT THE MORTGAGED
PROPERTY; (II) MATERIAL DEFAULT BY ANY TENANT IN THE PERFORMANCE OF ITS
OBLIGATIONS UNDER ANY LEASE OF ALL OR ANY PORTION OF THE MORTGAGED PROPERTY OR
RECEIPT OF ANY NOTICE FROM ANY SUCH TENANT CLAIMING THAT A DEFAULT BY LANDLORD
IN THE PERFORMANCE OF ITS OBLIGATIONS UNDER ANY SUCH LEASE HAS OCCURRED; OR
(III) COMMENCEMENT OF ANY JUDICIAL OR ADMINISTRATIVE PROCEEDINGS BY OR AGAINST
OR OTHERWISE ADVERSELY AFFECTING MORTGAGOR OR THE MORTGAGED PROPERTY.


 


4.8.         FUTURE ADVANCES.  THIS MORTGAGE IS GIVEN TO SECURE A GUARANTY OF
NOT ONLY EXISTING INDEBTEDNESS, BUT ALSO FUTURE ADVANCES (WHETHER SUCH ADVANCES
ARE OBLIGATORY OR ARE TO BE MADE AT THE OPTION OF LENDER, OR OTHERWISE) MADE BY
LENDER UNDER THE NOTES, TO THE SAME EXTENT AS IF SUCH FUTURE ADVANCES WERE MADE
ON THE DATE OF THE

 

28

--------------------------------------------------------------------------------


 


EXECUTION OF THIS MORTGAGE.  THE TOTAL AMOUNT OF PRINCIPAL INDEBTEDNESS THAT MAY
BE SO SECURED MAY DECREASE OR INCREASE FROM TIME TO TIME, BUT ALL PRINCIPAL
INDEBTEDNESS SECURED HEREBY SHALL, IN NO EVENT, EXCEED $ 30,000,000.


 


4.9.         RELEASE.  UPON FULL PAYMENT AND SATISFACTION OF MORTGAGOR’S
LIABILITIES, LENDER SHALL ISSUE TO MORTGAGOR AN APPROPRIATE RELEASE DEED IN
RECORDABLE FORM.


 


4.10.       ATTORNEYS’ FEES.  WHENEVER REFERENCE IS MADE HEREIN TO THE PAYMENT
OR REIMBURSEMENT OF ATTORNEYS’ FEES, SUCH FEES SHALL BE DEEMED TO INCLUDE
COMPENSATION TO STAFF COUNSEL, IF ANY, OF LENDER IN ADDITION TO THE FEES OF ANY
OTHER ATTORNEYS ENGAGED BY LENDER.  ALL ATTORNEYS’ FEES INCURRED BY LENDER IN
CONNECTION WITH THE FORECLOSURE OF THIS MORTGAGE SHALL BE RECOVERABLE IN
FORECLOSURE.


 


4.11.       COMPLIANCE WITH MORTGAGE FORECLOSURE LAW. IN THE EVENT THAT ANY
PROVISION IN THIS MORTGAGE SHALL BE INCONSISTENT WITH ANY APPLICABLE STATUTORY
PROVISION GOVERNING THE CREATION, PERFECTION OR ENFORCEMENT OF MORTGAGES, SUCH
PROVISIONS SHALL TAKE PRECEDENCE OVER THE PROVISIONS OF THIS MORTGAGE, BUT SHALL
NOT INVALIDATE OR RENDER UNENFORCEABLE ANY OTHER PROVISION OF THIS MORTGAGE THAT
CAN BE CONSTRUED IN A MANNER CONSISTENT WITH SUCH PROVISIONS.  IF ANY PROVISION
OF THIS MORTGAGE SHALL GRANT TO LENDER ANY RIGHTS OR REMEDIES UPON DEFAULT OF
MORTGAGOR WHICH ARE MORE LIMITED THAN THE RIGHTS THAT WOULD OTHERWISE BE VESTED
IN LENDER UNDER APPLICABLE LAW IN THE ABSENCE OF SAID PROVISION, LENDER SHALL BE
VESTED WITH SUCH RIGHTS APPLICABLE LAW TO THE FULL EXTENT PERMITTED BY LAW.


 


4.12.       WAIVER OF TRIAL BY JURY.  TO INDUCE LENDER TO MAKE THE LOAN,
MORTGAGOR HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY WAIVES
ANY AND ALL RIGHTS WHICH MORTGAGOR MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY
LEGAL PROCEEDINGS IN WHICH MORTGAGOR AND LENDER ARE ADVERSE PARTIES, IN
CONNECTION WITH THE NOTES, THIS MORTGAGE OR ANY OF THE OTHER LOAN INSTRUMENTS.


 


4.13.       CONSENT TO JURISDICTION, SERVICE OF PROCESS.  TO INDUCE LENDER TO
MAKE THE LOAN, MORTGAGOR HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND
IRREVOCABLY AGREES THAT ALL ACTIONS ARISING DIRECTLY OR INDIRECTLY AS A RESULT
OF THE NOTES, THIS MORTGAGE OR ANY OF THE OTHER LOAN INSTRUMENTS SHALL BE
INSTITUTED AND LITIGATED ONLY IN COURTS HAVING SITUS IN THE CITY OF CHICAGO,
ILLINOIS, AND MORTGAGOR HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION AND VENUE
OF ANY STATE OR FEDERAL COURT LOCATED AND HAVING SITUS IN SAID CITY OF CHICAGO,
AND WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS.  MORTGAGOR HEREBY
KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY WAIVES PERSONAL SERVICE OF
ANY AND ALL PROCESS, AND CONSENTS THAT, AT LENDER’S OPTION, ALL SUCH SERVICE OF
PROCESS MAY BE MADE BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO
MORTGAGOR AT THE ADDRESS FOR MORTGAGOR INDICATED IN SECTION 4.2 ABOVE.

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Mortgagor has caused this instrument to be executed by its
duly authorized officers as of the day and year first above written.

 

 

 

MORTGAGOR:

 

 

 

SPIN-CAST PLASTICS, INC., an Indiana
corporation

 

 

 

By:

  /s/Daniel P. Gorey

 

 

Name:

Daniel P. Gorey

 

 

Title:

Vice President and Treasurer

 

 

 

 

LENDER:

 

 

ATTEST:

LASALLE BANK NATIONAL
ASSOCIATION

 

 

 

By:

  /s/Stephanie Kline

 

By

  /s/Edward F. Dobbins

 

Name:

Stephanie Kline

 

Its

Attorney

 

Title:

Vice President

 

 

30

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

STATE OF ILLINOIS

 

)

 

 

) SS

COUNTY OF COOK

 

)

 

I, the undersigned, a Notary Public in and for and residing in said County and
State, DO HEREBY CERTIFY THAT Daniel P. Gorey, Vice President and Treasurer of
SPIN-CAST PLASTICS, INC., an Indiana corporation, personally known to me to be
the same persons whose names are subscribed to the foregoing instrument appeared
before me this day in person and acknowledged that they signed and delivered
said instrument as their own free and voluntary act and as the free and
voluntary act of said corporation for the uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this 20th day of April, 2005.

 

 

[ NOTARIAL SEAL ]

  /s/Charlotte M. Castine

 

 

Notary Public

 

 

 

 

Print Name:

Charlotte M. Castine

 

 

 

 

 

 

My Commission Expires:

01/05/09

 

 

31

--------------------------------------------------------------------------------


 

STATE OF ILLINOIS

 

)

 

 

:

COOK COUNTY

 

)

 

I, the undersigned authority, a Notary Public in and for said County in said
State, hereby certify that Stephanie Kline, whose name as Vice President of
LaSalle Bank National Association, an Illinois banking corporation, is signed to
the foregoing instrument and who is known to me, acknowledged before me on this
day that, being informed of the contents of the said instrument, he/she as such
officer and with full authority, executed the same voluntarily for and as the
act of said corporation.

 

GIVEN under my hand and seal, this 20th day of April, 2005.

 

 

[ NOTARIAL SEAL ]

  /s/Christina M. Canham

 

 

Notary Public

 

 

 

Print Name:

Christina M. Canham

 

 

 

 

 

 

My Commission Expires:

01/05/09

 

 

32

--------------------------------------------------------------------------------


 

EXHIBIT A - LEGAL DESCRIPTION

 

A tract of land in part of Township 38 North, Range 2 County, Indiana, described
the Northeast Quarter of Section 28, East, City of South Bend, St. Joseph

as follows:

 

COMMENCING at the Northeast corner of Section 28; thence South 89° 48’ O5” West,
966.00 feet along the North line of said Section 28; thence South 00° 00’ 23”
West 40.00 feet to the South boundary of Cleveland Road; thence South 89° 48’
05” West, 289.00 feet along said South boundary; thence South 44° 54’ 14” West,
14.17 feet to the East boundary of Kenmore Street; thence South 00° 00’ 23”
West, 146.76 feet along said East boundary; thence along said East boundary,
Southeasterly 294.37 feet along an arc to the left, having a radius of 1869.86
feet, subtended by a long chord, having a bearing of South 04° 30’ 13” East, and
a length of 294,07 feet to the point of beginning of this description; thence
North 89° 48’ 05” East 581.88 feet; thence South 00° 00’ 23” West, 472.86 feet;
thence South 89° 58’ 56” West, 498.99 feet to said East boundary of Kenmore
Street; thence North 09° 59’ 37” West, 445.88 feet along said East boundary;
thence Northwesterly 31.98 feet along an arc to the right, having a radius of
1869.86 feet and subtended by a long chord, having a bearing of North 09° 30’15”
West, and a length of 31.98 feet to the place of beginning.

 

Subject to legal highways.

 

33

--------------------------------------------------------------------------------


 

REAFFIRMATION AND AMENDMENT OF SECURITY AGREEMENT

 

This Reaffirmation and Amendment of Security Agreement (this “Reaffirmation”),
dated and effective as of April 20, 2005, (the “Reaffirmation”) is executed
between Quixote Corporation, Quixote Transportation Safety, Inc., Transafe
Corporation, Energy Absorption Systems, Inc., Energy Absorption Systems (AL)
LLC, Surface Systems, Inc., Nu-Metrics, Inc., Highway Information Systems, Inc.,
U.S. Traffic Corporation (formerly known as Green Light Acquisition
Corporation), Peek Traffic Corporation, (formerly known as Vision Acquisition
Corporation) Spin-Cast Plastics, Inc., as Debtors (each “Debtor” and
collectively the “Debtor”) in favor of LaSalle Bank National Association
(“LaSalle”), and has reference to the following facts and circumstances:

 

RECITALS

 

A.            Quixote Corporation (the “Borrower”), The Northern Trust Company,
individually and as Administrative Agent for certain Lenders (“Northern”),
including without limitation, LaSalle (“Existing Lenders”) entered into and are
parties to that certain Credit Agreement, dated as of May 16, 2003, as amended
by a First Amendment, dated as of December 9, 2003; by a Second Amendment, dated
as of June 30, 2004; by a Third Amendment, dated as of September 10, 2004 and a
Fourth Amendment dated as of February 9, 2005 (“Existing Credit Agreement”),
pursuant to which the Existing Lenders have made, (i) Revolving Loans to the
Borrower evidenced by certain Revolving Notes, dated as of September 10, 2004,
in the maximum aggregate principal amount of Thirty Eight Million Dollars and
00/100 ($38,000,000), executed by the Borrower and made payable pro rata to the
order of the Existing Lenders (the “Revolving Notes”) and (ii) Term Loans to the
Borrower evidenced by certain Term Notes, dated as of May 16, 2003, in the
aggregate original principal amount of Twenty Million Dollars and 00/100
($20,000,000), executed by the Borrower and made payable pro rata to the order
of the Existing Lenders (the “Term Notes”).

 

B.            The Borrower, as of February 9, 2005, issued $40,000,000
Convertible Senior Subordinated Notes, due February 15, 2025 (the “New
Subordinated Notes”), the proceeds of which New Subordinated Notes (i) repaid in
full Borrowers’ obligations on the Term Loans and Term Notes and terminated the
Existing Lender’s Term Loan Commitment as defined in the Existing Credit
Agreement and (ii) repaid a portion of the outstanding Revolving Loans
thereunder.

 

C.            Northern has agreed to resign as Administrative Agent under the
Existing Credit Agreement and the Existing Lenders (including Northern) have
agreed to sell to LaSalle their outstanding pro rata share of the Revolving

 

1

--------------------------------------------------------------------------------


 

Loans and to assign to LaSalle their rights and obligations under the Existing
Credit Agreement.

 

D.            LaSalle and Borrower have agreed to amend and restate the terms of
the Existing Credit Agreement, as amended by that Amended and Restated Credit
Agreement, dated as of the date hereof (the “Amended and Restated Credit
Agreement”).

 

E.             Northern, as Agent for the Existing Lenders to the Existing
Credit Agreement, effective upon its resignation as Agent and its assignment of
its pro rata share of the Revolving Loan Commitment and Revolving Loans under
the Existing Credit Agreement, shall assign to LaSalle all of its right title
and interest in certain Collateral, as defined, in and subject to the terms of
that certain Security Agreement, dated as of June 30, 2004, between the Borrower
and the Subsidiary Guarantors, as Debtor, and Northern, as the secured party, as
defined in the Existing Credit Agreement; (the “ Security Agreement”).

 

F.             LaSalle is willing to enter into this Reaffirmation only upon the
condition that Debtors execute and deliver this Reaffirmation in favor of
LaSalle.

 

NOW, THEREFORE, in consideration of the foregoing, each Debtor hereby agrees as
follows:

 

1.             The Recitals to this Reaffirmation are hereby incorporated herein
by this reference thereto.

 

2.             Amendment to Security Agreement.  The Security Agreement is
hereby amended as follows:

 

(A)          The “Whereas” sections of the Security Agreement are hereby amended
and restated in their entirety to read as follows:

 

“A.          Quixote Corporation (the “Borrower”), The Northern Trust Company
(“Northern”), individually and as Administrative Agent for certain Lenders,
including without limitation, LaSalle Bank National Association (“LaSalle”)
(“Existing Lenders”), entered into and are parties to that certain Credit
Agreement, dated as of May 16, 2003, as amended by a First Amendment, dated as
of December 9, 2003; by a Second Amendment, dated as of June 30, 2004; by a
Third Amendment, dated as of September 10, 2004 and a Fourth Amendment dated as
of February 9, 2005 (“Existing Credit Agreement”), pursuant to which existing
Credit Agreement the Existing Lenders have made, (i) Revolving Loans to the
Borrower evidenced by certain Revolving Notes, dated as of September 10, 2004,
in the maximum aggregate principal amount of Thirty Eight Million Dollars and
00/100 ($38,000,000), executed by the Borrower and made payable pro rata to the
order of the Existing Lenders (the Revolving Notes”) and (ii) Term Loans to the
Borrower evidenced by certain Term Notes,

 

2

--------------------------------------------------------------------------------


 

dated as of May 16, 2003, in the aggregate original principal amount of Twenty
Million Dollars and 00/100 ($20,000,000), executed by the Borrower and made
payable pro rata to the order of the Existing Lenders (the “Term Notes”).

 

B.            The Borrower, as of February 9, 2005, issued $40,000,000
Convertible Senior Subordinated Notes, due February 15, 2025 (the “New
Subordinated Notes”), the proceeds of which New Subordinated Notes (i) repaid in
full Borrowers’ obligations on the Term Loans and Term Notes and terminated the
Existing Lender’s Term Loan Commitment as defined in the Existing Credit
Agreement and (ii) repaid a portion of the outstanding Revolving Loans
thereunder.

 

C.            The Debtors, as Subsidiary Guarantors executed that Subsidiary
Guaranty, dated as of May 16, 2003, as amended, (the “Subsidiary Guaranty”) in
favor of Northern for the benefit of the Existing Lenders and secured their
obligations under that Subsidiary Guaranty Borrower secured its obligations
under the Existing Credit Agreement by pledging certain Collateral, pursuant to
that certain Security Agreement dated as of June 30, 2004, between Borrower,
Debtors and Northern, as Secured Party.

 

D.            Northern has agreed to resign as Administrative Agent under the
Existing Credit Agreement and the Existing Lenders (including Northern) have
agreed to sell to LaSalle their outstanding pro rata share of the Revolving
Loans and to assign to LaSalle their rights and obligations under the Existing
Credit Agreement.

 

E.             LaSalle and Borrower have agreed to amend and restate the terms
of the Existing Credit Agreement, and the Borrower has requested and LaSalle,
has agreed that LaSalle, individually on its own, continue the Revolving Loan
Commitment under the Existing Credit Agreement, as amended by an Amended and
Restated Credit Agreement, dated as of the date hereof, (the “Amended and
Restated Credit Agreement”) consisting of LaSalle’s Revolving Credit Commitment
in the amount of $30,000,000 with a sublimit for the issuance of Letters of
Credit in the amount of $10,000,000.

 

F.             Northern, subject to the conditions described in Recitals D and E
hereof, has agreed to assign to LaSalle its interest in the Security Agreement
and the Collateral pledged thereunder.”

 

(B)           All references in the Security Agreement to the “Credit Agreement”
shall hereinafter be deemed to refer to the Amended and Restated Credit
Agreement.

 

(C)           All references in the Security Agreement to the “Related
Documents” shall hereinafter have the meaning assigned to the definition of
“Loan Documents” in the Amended and Restated Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

3.             The Borrower and each Debtor hereby expressly reaffirms and
assumes and Spin-Cast Plastics, Inc. grants a security interest to LaSalle in
the Collateral as defined in the Security Agreement, and assumes (on the same
basis as set forth in the Security Agreement, as hereby amended),  all of
Debtors’ obligations and liabilities to Bank as set forth in the Security
Agreement, and the Borrower, each Debtor, including Spin-Cast Plastics, Inc.,
agrees to be bound by and abide by and operate and perform under and pursuant to
and comply fully with all of the terms, conditions, provisions, agreements,
representations, undertakings, warranties, guarantees, indemnities and covenants
contained in the Security Agreement, in so far as such obligations and
liabilities may be modified by this Reaffirmation.

 

4.             This Reaffirmation shall inure to the benefit of Bank, its
successors and assigns and be binding upon each Junior Creditor, and their
individual successors and assigns.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this instrument has been executed and delivered as of the
day and year first written above.

 

 

QUIXOTE CORPORATION

QUIXOTE TRANSPORTATION SAFETY, INC.

TRANSAFE CORPORATION

ENERGY ABSORPTION SYSTEMS, INC.

ENERGY ABSORPTION SYSTEMS (AL) LLC

SURFACE SYSTEMS, INC.

NU-METRICS, INC.

HIGHWAY INFORMATION SYSTEMS, INC.

U.S. TRAFFIC CORPORATION (formerly known as

Green Light Acquisition Corporation)

PEEK TRAFFIC CORPORATION, (formerly known as

Vision Acquisition Corporation)

SPIN-CAST PLASTICS, INC., as Subsidiary Guarantors and Debtors

 

By:

  /s/Daniel P. Gorey

 

Name:

Daniel P. Gorey

 

Title:

Vice President and Treasurer

 

 

 

LASALLE BANK NATIONAL

 ASSOCIATION

 

By:

  /s/Stephanie Kline

 

Name:

Stephanie Kline

 

Title:

Vice President

 

 

5

--------------------------------------------------------------------------------


 

REAFFIRMATION AND AMENDMENT OF TRADEMARK SECURITY AGREEMENT

 

This Reaffirmation and Amendment of Trademark Security Agreement (this
“Reaffirmation”), dated and effective as of April 20, 2005, (the
“Reaffirmation”) is executed between Energy Absorption Systems, Inc., as Pledgor
(the “Pledgor”)  in favor of LaSalle Bank National Association (“LaSalle”), and
has reference to the following facts and circumstances:

 

RECITALS

 

A.            Quixote Corporation (the “Borrower”), The Northern Trust Company,
individually and as Administrative Agent for certain Lenders (“Northern”),
including without limitation, LaSalle (“Existing Lenders”) entered into and are
parties to that certain Credit Agreement, dated as of May 16, 2003, as amended
by a First Amendment, dated as of December 9, 2003; by a Second Amendment, dated
as of June 30, 2004; by a Third Amendment, dated as of September 10, 2004 and a
Fourth Amendment dated as of February 9, 2005 (“Existing Credit Agreement”),
pursuant to which the Existing Lenders have made, (i) Revolving Loans to the
Borrower evidenced by certain Revolving Notes, dated as of September 10, 2004,
in the maximum aggregate principal amount of Thirty Eight Million Dollars and
00/100 ($38,000,000), executed by the Borrower and made payable pro rata to the
order of the Existing Lenders (the “Revolving Notes”) and (ii) Term Loans to the
Borrower evidenced by certain Term Notes, dated as of May 16, 2003, in the
aggregate original principal amount of Twenty Million Dollars and 00/100
($20,000,000), executed by the Borrower and made payable pro rata to the order
of the Existing Lenders (the “Term Notes”).

 

B.            The Borrower, as of February 9, 2005, issued $40,000,000
Convertible Senior Subordinated Notes, due February 15, 2025 (the “New
Subordinated Notes”), the proceeds of which New Subordinated Notes (i) repaid in
full Borrowers’ obligations on the Term Loans and Term Notes and terminated the
Existing Lender’s Term Loan Commitment as defined in the Existing Credit
Agreement and (ii) repaid a portion of the outstanding Revolving Loans
thereunder.

 

C.            Northern has agreed to resign as Administrative Agent under the
Existing Credit Agreement and the Existing Lenders (including Northern) have
agreed to sell to LaSalle their outstanding pro rata share of the Revolving
Loans and to assign to LaSalle their rights and obligations under the Existing
Credit Agreement.

 

D.            LaSalle and Borrower have agreed to amend and restate the terms of
the Existing Credit Agreement, as amended by that Amended and

 

1

--------------------------------------------------------------------------------


 

Restated Credit Agreement, dated as of the date hereof (the “Amended and
Restated Credit Agreement”).

 

E.             Northern, as Agent for the Existing Lenders to the Existing
Credit Agreement, effective upon its resignation as Agent and its assignment of
its pro rata share of the Revolving Loan Commitment and Revolving Loans under
the Existing Credit Agreement, shall assign to LaSalle all of its right title
and interest in certain Trademarks, as defined, in and subject to the terms of
that certain Trademark Security Agreement, dated as of September 10, 2004,
between the Pledgor and Northern, as the Pledgee, as defined in the Existing
Credit Agreement (the “ Trademark Security Agreement”).

 

F.             LaSalle is willing to enter into this Reaffirmation only upon the
condition that Debtors execute and deliver this Reaffirmation in favor of
LaSalle.

 

NOW, THEREFORE, in consideration of the foregoing, Pledgor and LaSalle hereby
agree as follows:

 

1.             The Recitals to this Reaffirmation are hereby incorporated herein
by this reference thereto.

 

2.             Amendment to Trademark Security Agreement.  The Trademark
Security Agreement is hereby amended as follows:

 

(A)          The “Whereas” sections of the Trademark Security Agreement are
hereby amended and restated in their entirety to read as follows:

 

“A.          Quixote Corporation (the “Borrower”), The Northern Trust Company
(“Northern”), individually and as Administrative Agent for certain Lenders,
including without limitation, LaSalle Bank National Association (“LaSalle”)
(“Existing Lenders”), entered into and are parties to that certain Credit
Agreement, dated as of May 16, 2003, as amended by a First Amendment, dated as
of December 9, 2003; by a Second Amendment, dated as of June 30, 2004; by a
Third Amendment, dated as of September 10, 2004 and a Fourth Amendment dated as
of February 9, 2005 (“Existing Credit Agreement”), pursuant to which existing
Credit Agreement the Existing Lenders have made, (i) Revolving Loans to the
Borrower evidenced by certain Revolving Notes, dated as of September 10, 2004,
in the maximum aggregate principal amount of Thirty Eight Million Dollars and
00/100 ($38,000,000), executed by the Borrower and made payable pro rata to the
order of the Existing Lenders (the “Revolving Notes”) and (ii) Term Loans to the
Borrower evidenced by certain Term Notes, dated as of May 16, 2003, in the
aggregate original principal amount of Twenty Million Dollars and 00/100
($20,000,000), executed by the Borrower and made payable pro rata to the order
of the Existing Lenders (the “Term Notes”).

 

2

--------------------------------------------------------------------------------


 

B.            The Borrower, as of February 9, 2005, issued $40,000,000
Convertible Senior Subordinated Notes, due February 15, 2025 (the “New
Subordinated Notes”), the proceeds of which New Subordinated Notes (i) repaid in
full Borrowers’ obligations on the Term Loans and Term Notes and terminated the
Existing Lender’s Term Loan Commitment as defined in the Existing Credit
Agreement and (ii) repaid a portion of the outstanding Revolving Loans
thereunder.

 

C.            Pledgor, as Subsidiary Guarantor, executed that Subsidiary
Guaranty, dated as of May 16, 2003, as amended (the “Subsidiary Guaranty”), in
favor of Northern for the benefit of the Existing Lenders and secured its
obligations under that Subsidiary Guaranty by pledging certain Trademarks,
pursuant to that certain Trademark Security Agreement dated as of September 10,
2004, between Debtors and Northern, as Secured Party.

 

D.            Northern has agreed to resign as Administrative Agent under the
Existing Credit Agreement and the Existing Lenders (including Northern) have
agreed to sell to LaSalle their outstanding pro rata share of the Revolving
Loans and to assign to LaSalle their rights and obligations under the Existing
Credit Agreement.

 

E.             LaSalle and Borrower have agreed to amend and restate the terms
of the Existing Credit Agreement, and the Borrower has requested and LaSalle,
has agreed that LaSalle, individually on its own, continue the Revolving Loan
Commitment under the Existing Credit Agreement, as amended by an Amended and
Restated Credit Agreement, dated as of the date hereof (the “Amended and
Restated Credit Agreement”), consisting of LaSalle’s Revolving Credit Commitment
in the amount of $30,000,000 with a sublimit for the issuance of Letters of
Credit in the amount of $10,000,000.

 

F.             Northern, subject to the conditions described in Recitals D and E
hereof, has agreed to assign to LaSalle its interest in the Trademark Security
Agreement and the Collateral pledged thereunder.”

 

(B)           All references in the Trademark Security Agreement (i) to the
“Credit Agreement” shall hereinafter be deemed to refer to the Amended and
Restated Credit Agreement and (ii) to the “Pledgee” shall hereinafter be deemed
to refer to LaSalle.

 

(C)           All references in the Trademark Security Agreement to the “Loan
Documents” shall hereinafter be deemed to refer to the definition of “Loan
Documents” in the Amended and Restated Credit Agreement.

 

3.             Reaffirmation of Trademark Security Agreement.  Pledgor hereby
expressly reaffirms and assumes (on the same basis as set forth in the Trademark
Security Agreement, as hereby amended),  all of Pledgor’s obligations and
liabilities to

 

3

--------------------------------------------------------------------------------


 

LaSalle, as Pledgee, as set forth in the Trademark Security Agreement, and the
Pledgor agrees to be bound by and abide by and operate and perform under and
pursuant to and comply fully with all of the terms, conditions, provisions,
agreements, representations, undertakings, warranties, guarantees, indemnities
and covenants contained in the Trademark Security Agreement, in so far as such
obligations and liabilities may be modified by this Reaffirmation.

 

4.             This Reaffirmation shall inure to the benefit of Bank, its
successors and assigns and be binding upon Pledgor, LaSalle, and their
individual successors and assigns.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this instrument has been executed and delivered as of the
day and year first written above.

 

 

ENERGY ABSORPTION SYSTEMS, INC.,

as Pledgor

 

By:

  /s/Daniel P. Gorey

 

Name:

Daniel P. Gorey

 

Title:

Vice President and Treasurer

 

 

 

LASALLE BANK NATIONAL

  ASSOCIATION, as Pledgee

 

By:

  /s/Stephanie Kline

 

Name:

Stephanie Kline

 

Title:

Vice President

 

 

5

--------------------------------------------------------------------------------


 

STATE OF ILLINOIS

 

)

 

 

:

COOK COUNTY

 

)

 

 

 

 

I, the undersigned authority, a Notary Public in and for said County in said
State, hereby certify that Daniel P. Gorey, whose name as Vice President and
Treasurer of Energy Absorption Systems, Inc., a Delaware corporation, is signed
to the foregoing instrument and who is known to me, acknowledged before me on
this day that, being informed of the contents of the said instrument, he/she as
such officer and with full authority, executed the same voluntarily for and as
the act of said corporation.

 

GIVEN under my hand and seal, this 20th day of April, 2005.

 

 

[ NOTARIAL SEAL ]

/s/Charlotte M. Castine

 

 

Notary Public

 

 

 

 

Print Name:

Charlotte M. Castine

 

 

 

 

 

 

My Commission Expires:

01/05/09

 

 

6

--------------------------------------------------------------------------------


 

STATE OF ILLINOIS

 

)

 

 

:

COOK COUNTY

 

)

 

I, the undersigned authority, a Notary Public in and for said County in said
State, hereby certify that Stephanie Kline, whose name as Vice President of
LaSalle Bank National Association, an Illinois banking corporation, is signed to
the foregoing instrument and who is known to me, acknowledged before me on this
day that, being informed of the contents of the said instrument, he/she as such
officer and with full authority, executed the same voluntarily for and as the
act of said corporation.

 

GIVEN under my hand and seal, this 20th day of April, 2005.

 

 

[ NOTARIAL SEAL ]

  /s/Christina M. Canham

 

 

Notary Public

 

 

 

Print Name:

Christina M. Canham

 

 

 

 

 

 

My Commission Expires:

01/05/09

 

 

7

--------------------------------------------------------------------------------


 

REAFFIRMATION AND AMENDMENT OF PATENT SECURITY AGREEMENT

 

This Reaffirmation and Amendment of Patent Security Agreement (this
“Reaffirmation”), dated and effective as of April 20, 2005, (the
“Reaffirmation”) is executed between Energy Absorption Systems Inc., as the
Pledgor (the Pledgor”), in favor of LaSalle Bank National Association
(“LaSalle”), and has reference to the following facts and circumstances:

 

RECITALS

 

A.                                   Quixote Corporation (the “Borrower”), The
Northern Trust Company, individually and as Administrative Agent for certain
Lenders (“Northern”), including without limitation, LaSalle (“Existing Lenders”)
entered into and are parties to that certain Credit Agreement, dated as of
May 16, 2003, as amended by a First Amendment, dated as of December 9, 2003; by
a Second Amendment, dated as of June 30, 2004; by a Third Amendment, dated as of
September 10, 2004 and a Fourth Amendment dated as of February 9, 2005
(“Existing Credit Agreement”), pursuant to which the Existing Lenders have made,
(i) Revolving Loans to the Borrower evidenced by certain Revolving Notes, dated
as of September 10, 2004, in the maximum aggregate principal amount of Thirty
Eight Million Dollars and 00/100 ($38,000,000), executed by the Borrower and
made payable pro rata to the order of the Existing Lenders (the “Revolving
Notes”) and (ii) Term Loans to the Borrower evidenced by certain Term Notes,
dated as of May 16, 2003, in the aggregate original principal amount of Twenty
Million Dollars and 00/100 ($20,000,000), executed by the Borrower and made
payable pro rata to the order of the Existing Lenders (the “Term Notes”).

 

B.                                     The Borrower, as of February 9, 2005,
issued $40,000,000 Convertible Senior Subordinated Notes, due February 15, 2025
(the “New Subordinated Notes”), the proceeds of which New Subordinated Notes
(i) repaid in full Borrowers’ obligations on the Term Loans and Term Notes and
terminated the Existing Lender’s Term Loan Commitment as defined in the Existing
Credit Agreement and (ii) repaid a portion of the outstanding Revolving Loans
thereunder.

 

C.                                     Northern has agreed to resign as
Administrative Agent under the Existing Credit Agreement and the Existing
Lenders (including Northern) have agreed to sell to LaSalle their outstanding
pro rata share of the Revolving Loans and to assign to LaSalle their rights and
obligations under the Existing Credit Agreement.

 

D.                                    LaSalle and Borrower have agreed to amend
and restate the terms of the Existing Credit Agreement, as amended by that
Amended and

 

1

--------------------------------------------------------------------------------


 

Restated Credit Agreement, dated as of the date hereof (the “Amended and
Restated Credit Agreement”).

 

E.                                      Northern, as Agent for the Existing
Lenders to the Existing Credit Agreement, effective upon its resignation as
Agent and its assignment of its pro rata share of the Revolving Loan Commitment
and Revolving Loans under the Existing Credit Agreement, shall assign to LaSalle
all of its right, title and interest as Pledgee in certain Patents, as defined,
in and subject to the terms of that certain Patent Security Agreement, dated as
of September 10, 2004, between the Pledgor and Northern, as the secured party,
as defined in the Existing Credit Agreement (the “Patent Security Agreement”).

 

F.                                      LaSalle is willing to enter into this
Reaffirmation only upon the condition that Debtors execute and deliver this
Reaffirmation in favor of LaSalle.

 

NOW, THEREFORE, in consideration of the foregoing, Pledgor and LaSalle hereby
agree as follows:

 

1.                                       The Recitals to this Reaffirmation are
hereby incorporated herein by this reference thereto.

 

2.                                       Amendment to Patent Security
Agreement.  The Patent Security Agreement is hereby amended as follows:

 

(A)                              The “Whereas” sections of the Patent Security
Agreement are hereby amended and restated in their entirety to read as follows:

 

“A.                             Quixote Corporation (the “Borrower”), The
Northern Trust Company (“Northern”), individually and as Administrative Agent
for certain Lenders, including without limitation, LaSalle Bank National
Association (“LaSalle”) (“Existing Lenders”), entered into and are parties to
that certain Credit Agreement, dated as of May 16, 2003, as amended by a First
Amendment, dated as of December 9, 2003; by a Second Amendment, dated as of
June 30, 2004; by a Third Amendment, dated as of September 10, 2004 and a Fourth
Amendment dated as of February 9, 2005 (“Existing Credit Agreement”), pursuant
to which existing Credit Agreement the Existing Lenders have made, (i) Revolving
Loans to the Borrower evidenced by certain Revolving Notes, dated as of
September 10, 2004, in the maximum aggregate principal amount of Thirty Eight
Million Dollars and 00/100 ($38,000,000), executed by the Borrower and made
payable pro rata to the order of the Existing Lenders (the “Revolving Notes”)
and (ii) Term Loans to the Borrower evidenced by certain Term Notes, dated as of
May 16, 2003, in the aggregate original principal amount of Twenty Million
Dollars and 00/100 ($20,000,000), executed by the Borrower and made payable pro
rata to the order of the Existing Lenders (the “Term Notes”).

 

2

--------------------------------------------------------------------------------


 

B.                                     The Borrower, as of February 9, 2005,
issued $40,000,000 Convertible Senior Subordinated Notes, due February 15, 2025
(the “New Subordinated Notes”), the proceeds of which New Subordinated Notes
(i) repaid in full Borrowers’ obligations on the Term Loans and Term Notes and
terminated the Existing Lender’s Term Loan Commitment as defined in the Existing
Credit Agreement and (ii) repaid a portion of the outstanding Revolving Loans
thereunder.

 

C.                                     Pledgor, as Subsidiary Guarantor,
executed that Subsidiary Guaranty, dated as of May 16, 2003, as amended (the
“Subsidiary Guaranty”), in favor of Northern for the benefit of the Existing
Lenders and secured its obligations under that Subsidiary Guaranty by pledging
certain Patents, pursuant to that certain Patent Security Agreement dated as of
September 10, 2004, between Pledgors and Northern, as Pledgee.

 

D.                                    Northern has agreed to resign as
Administrative Agent under the Existing Credit Agreement and the Existing
Lenders (including Northern) have agreed to sell to LaSalle their outstanding
pro rata share of the Revolving Loans and to assign to LaSalle their rights and
obligations under the Existing Credit Agreement.

 

E.                                      LaSalle and Borrower have agreed to
amend and restate the terms of the Existing Credit Agreement, and the Borrower
has requested and LaSalle, has agreed that LaSalle, individually on its own,
continue the Revolving Loan Commitment under the Existing Credit Agreement, as
amended by an Amended and Restated Credit Agreement, dated as of the date hereof
(the “Amended and Restated Credit Agreement”), consisting of LaSalle’s Revolving
Credit Commitment in the amount of $30,000,000 with a sublimit for the issuance
of Letters of Credit in the amount of $10,000,000.

 

F.                                      Northern, subject to the conditions
described in Recitals D and E hereof, has agreed to assign to LaSalle its
interest in the Patent Security Agreement and the Collateral pledged
thereunder.”

 

(B)                                All references in the Patent Security
Agreement to the “Credit Agreement” shall hereinafter be deemed to refer to the
Amended and Restated Credit Agreement.

 

(C)                                All references in the Patent Security
Agreement to the “Loan Documents” shall hereinafter be deemed to refer to the
definition of “Loan Documents” in the Amended and Restated Credit Agreement.

 

3.                                       Reaffirmation of Patent Security
Agreement.  Pledgor hereby expressly reaffirms and assumes (on the same basis as
set forth in the Patent Security Agreement, as hereby amended),  all of
Pledgor’s obligations and liabilities to LaSalle, as Pledgee, as set forth in
the Patent Security Agreement, and the Pledgor agrees to be

 

3

--------------------------------------------------------------------------------


 

bound by and abide by and operate and perform under and pursuant to and comply
fully with all of the terms, conditions, provisions, agreements,
representations, undertakings, warranties, guarantees, indemnities and covenants
contained in the Patent Security Agreement, in so far as such obligations and
liabilities may be modified by this Reaffirmation.

 

4.                                       This Reaffirmation shall inure to the
benefit of Bank, its successors and assigns and be binding upon Pledgor,
LaSalle, and their individual successors and assigns.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this instrument has been executed and delivered as of the
day and year first written above.

 

 

ENERGY ABSORPTION SYSTEMS, INC.,
as Pledgor

 

 

 

 

 

By:

  /s/Daniel P. Gorey

 

 

Name:

Daniel P. Gorey

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

LASALLE BANK NATIONAL
 ASSOCIATION, as Pledgee

 

 

 

By:

  /s/Stephanie Kline

 

 

Name:

Stephanie Kline

 

 

Title:

Vice President

 

 

 

5

--------------------------------------------------------------------------------


 

STATE OF ILLINOIS

 

)

 

 

:

COOK COUNTY

 

)

 

I, the undersigned authority, a Notary Public in and for said County in said
State, hereby certify that Daniel P. Gorey, whose name as Vice President and
Treasurer of Energy Absorption Systems, Inc., a Delaware corporation, is signed
to the foregoing instrument and who is known to me, acknowledged before me on
this day that, being informed of the contents of the said instrument, he/she as
such officer and with full authority, executed the same voluntarily for and as
the act of said corporation.

 

GIVEN under my hand and seal, this 20th day of April, 2005.

 

 

[ NOTARIAL SEAL ]

  /s/Charlotte M. Castine

 

 

Notary Public

 

 

 

Print Name:

Charlotte M. Castine

 

 

 

 

My Commission Expires:

01/05/09

 

 

6

--------------------------------------------------------------------------------


 

STATE OF ILLINOIS

 

)

 

 

:

COOK COUNTY

 

)

 

I, the undersigned authority, a Notary Public in and for said County in said
State, hereby certify that Stephanie Kline, whose name as Vice President of
LaSalle Bank National Association, an Illinois banking corporation, is signed to
the foregoing instrument and who is known to me, acknowledged before me on this
day that, being informed of the contents of the said instrument, he/she as such
officer and with full authority, executed the same voluntarily for and as the
act of said corporation.

 

GIVEN under my hand and seal, this 20th day of April, 2005.

 

[ NOTARIAL SEAL ]

  /s/Christina M. Canham

 

 

Notary Public

 

 

 

Print Name:

Christina M. Canham

 

 

 

 

My Commission Expires:

01/05/09

 

 

7

--------------------------------------------------------------------------------


 

REAFFIRMATION AND AMENDMENT OF SUBSIDIARY
STOCK PLEDGE AGREEMENT
(QUIXOTE CORPORATION)

 

This Reaffirmation and Amendment of Subsidiary Stock Pledge Agreement (this
“Reaffirmation”), dated and effective as of April 20, 2005, (the
“Reaffirmation”) is executed between Quixote Corporation (the “Borrower”) in
favor of LaSalle Bank National Association (“LaSalle”), and has reference to the
following facts and circumstances:

 

RECITALS

 

A.                                   Quixote Corporation (the “Borrower”), The
Northern Trust Company, individually and as Administrative Agent for certain
Lenders (“Northern”), including without limitation, LaSalle (“Existing Lenders”)
entered into and are parties to that certain Credit Agreement, dated as of
May 16, 2003, as amended by a First Amendment, dated as of December 9, 2003; by
a Second Amendment, dated as of June 30, 2004; by a Third Amendment, dated as of
September 10, 2004 and a Fourth Amendment dated as of February 9, 2005
(“Existing Credit Agreement”), pursuant to which the Existing Lenders have made,
(i) Revolving Loans to the Borrower evidenced by certain Revolving Notes, dated
as of September 10, 2004, in the maximum aggregate principal amount of Thirty
Eight Million Dollars and 00/100 ($38,000,000), executed by the Borrower and
made payable pro rata to the order of the Existing Lenders (the “Revolving
Notes”) and (ii) Term Loans to the Borrower evidenced by certain Term Notes,
dated as of May 16, 2003, in the aggregate original principal amount of Twenty
Million Dollars and 00/100 ($20,000,000), executed by the Borrower and made
payable pro rata to the order of the Existing Lenders (the “Term Notes”).

 

B.                                     The Borrower, as of February 9, 2005,
issued $40,000,000 Convertible Senior Subordinated Notes, due February 15, 2025
(the “New Subordinated Notes”), the proceeds of which New Subordinated Notes
(i) repaid in full Borrowers’ obligations on the Term Loans and Term Notes and
terminated the Existing Lender’s Term Loan Commitment as defined in the Existing
Credit Agreement and (ii) repaid a portion of the outstanding Revolving Loans
thereunder.

 

C.                                     Northern has agreed to resign as
Administrative Agent under the Existing Credit Agreement and the Existing
Lenders (including Northern) have agreed to sell to LaSalle their outstanding
pro rata share of the Revolving Loans and to assign to LaSalle their rights and
obligations under the Existing Credit Agreement.

 

1

--------------------------------------------------------------------------------


 

D.                                    LaSalle and Borrower have agreed to amend
and restate the terms of the Existing Credit Agreement, as amended by that
Amended and Restated Credit Agreement, dated as of the date hereof (the “Amended
and Restated Credit Agreement”).

 

E.                                      Northern, as Agent for the Existing
Lenders to the Existing Credit Agreement, effective upon its resignation as
Agent and its assignment of its pro rata share of the Revolving Loan Commitment
and Revolving Loans under the Existing Credit Agreement, shall assign to LaSalle
all of its right title and interest in certain Collateral, as defined, in and
subject to the terms of that certain Subsidiary Stock Pledge Agreement, dated as
of September 10, 2004, between the Borrower, as Debtor, and Northern, as the
secured party, as defined in the Existing Credit Agreement; (the “ Subsidiary
Stock Pledge Agreement”).

 

F.                                      LaSalle is willing to enter into this
Reaffirmation only upon the condition that Debtors execute and deliver this
Reaffirmation in favor of LaSalle.

 

NOW, THEREFORE, in consideration of the foregoing, the Borrower and LaSalle
hereby agrees as follows:

 

1.                                       The Recitals to this Reaffirmation are
hereby incorporated herein by this reference thereto.

 

2.                                       Amendment to Subsidiary Stock Pledge
Agreement.  The Subsidiary Stock Pledge Agreement is hereby amended as follows:

 

(A)                              The “Whereas” sections of the Subsidiary Stock
Pledge Agreement is hereby amended and restated in their entirety to read as
follows:

 

“A.                             Quixote Corporation (the “Borrower”), The
Northern Trust Company (“Northern”), individually and as Administrative Agent
for certain Lenders, including without limitation, LaSalle Bank National
Association (“LaSalle”) (“Existing Lenders”), entered into and are parties to
that certain Credit Agreement, dated as of May 16, 2003, as amended by a First
Amendment, dated as of December 9, 2003; by a Second Amendment, dated as of
June 30, 2004; by a Third Amendment, dated as of September 10, 2004 and a Fourth
Amendment dated as of February 9, 2005 (“Existing Credit Agreement”), pursuant
to which existing Credit Agreement the Existing Lenders have made, (i) Revolving
Loans to the Borrower evidenced by certain Revolving Notes, dated as of
September 10, 2004, in the maximum aggregate principal amount of Thirty Eight
Million Dollars and 00/100 ($38,000,000), executed by the Borrower and made
payable pro rata to the order of the Existing Lenders (the “Revolving Notes”)
and (ii) Term Loans to the Borrower evidenced by certain Term Notes, dated as of
May 16, 2003, in the aggregate original principal amount of Twenty

 

2

--------------------------------------------------------------------------------


 

Million Dollars and 00/100 ($20,000,000), executed by the Borrower and made
payable pro rata to the order of the Existing Lenders (the “Term Notes”).

 

B.                                     The Borrower, as of February 9, 2005,
issued $40,000,000 Convertible Senior Subordinated Notes, due February 15, 2025
(the “New Subordinated Notes”), the proceeds of which New Subordinated Notes
(i) repaid in full Borrowers’ obligations on the Term Loans and Term Notes and
terminated the Existing Lender’s Term Loan Commitment as defined in the Existing
Credit Agreement and (ii) repaid a portion of the outstanding Revolving Loans
thereunder.

 

C.                                     The Borrower secured its obligations
under the Existing Credit Agreement by pledging certain Collateral, pursuant to
this Subsidiary Stock Pledge Agreement dated as of September 10, 2004, between
Borrower and Northern, as Secured Party.

 

D.                                    Northern has agreed to resign as
Administrative Agent under the Existing Credit Agreement and the Existing
Lenders (including Northern) have agreed to sell to LaSalle their outstanding
pro rata share of the Revolving Loans and to assign to LaSalle their rights and
obligations under the Existing Credit Agreement.

 

E.                                      LaSalle and Borrower have agreed to
amend and restate the terms of the Existing Credit Agreement, and the Borrower
has requested and LaSalle, has agreed that LaSalle, individually on its own,
continue the Revolving Loan Commitment under the Existing Credit Agreement, as
amended by an Amended and Restated Credit Agreement, dated as of the date hereof
(the “Amended and Restated Credit Agreement”), consisting of LaSalle’s Revolving
Credit Commitment in the amount of $30,000,000 with a sublimit for the issuance
of Letters of Credit in the amount of $10,000,000.

 

F.                                      Northern, subject to the conditions
described in Recitals D and E hereof, has agreed to assign to LaSalle its
interest in the Subsidiary Stock Pledge Agreement and the Collateral pledged
thereunder.”

 

(B)                                All references in the Subsidiary Stock Pledge
Agreement (i) to the “Credit Agreement” shall hereinafter be deemed to refer to
the Amended and Restated Credit Agreement and (ii) to the “Secured Party” shall
hereinafter be deemed to refer to LaSalle.

 

(C)                                All references in the Subsidiary Stock Pledge
Agreement to the “Related Documents” shall hereinafter have the meaning assigned
to the definition of “Loan Documents” in the Amended and Restated Credit
Agreement.

 

3.                                       The Borrower hereby expressly reaffirms
and assumes (on the same basis as set forth in the Subsidiary Stock Pledge
Agreement, as hereby

 

3

--------------------------------------------------------------------------------


 

amended),  all of Debtors’ obligations and liabilities to Secured Party as set
forth in the Subsidiary Stock Pledge Agreement, and the Borrower agrees to be
bound by and abide by and operate and perform under and pursuant to and comply
fully with all of the terms, conditions, provisions, agreements,
representations, undertakings, warranties, guarantees, indemnities and covenants
contained in the Subsidiary Stock Pledge Agreement, in so far as such
obligations and liabilities may be modified by this Reaffirmation.

 

4.                                       This Reaffirmation shall inure to the
benefit of Bank, its successors and assigns and be binding upon Borrower,
LaSalle, and their individual successors and assigns.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this instrument has been executed and delivered as of the
day and year first written above.

 

 

QUIXOTE CORPORATION, as Debtor

 

 

 

 

 

By:

  /s/Daniel P. Gorey

 

 

Name:

Daniel P. Gorey

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

LASALLE BANK NATIONAL
 ASSOCIATION, as Secured Party

 

 

 

By:

  /s/Stephanie Kline

 

 

Name:

Stephanie Kline

 

 

Title:

Vice President

 

 

 

5

--------------------------------------------------------------------------------


 

REAFFIRMATION AND AMENDMENT OF SUBSIDIARY
STOCK PLEDGE AGREEMENT
(QUIXOTE TRANSPORTATION SAFETY, INC.)

 

This Reaffirmation and Amendment of Subsidiary Stock Pledge Agreement (this
“Reaffirmation”), dated and effective as of April 20, 2005 (the
“Reaffirmation”), is executed between Quixote Transportation Safety, Inc.
(“QTS”) in favor of LaSalle Bank National Association (“LaSalle”), and has
reference to the following facts and circumstances:

 

RECITALS

 

A.                                   Quixote Corporation (the “Borrower”), The
Northern Trust Company, individually and as Administrative Agent for certain
Lenders (“Northern”), including without limitation, LaSalle (“Existing Lenders”)
entered into and are parties to that certain Credit Agreement, dated as of
May 16, 2003, as amended by a First Amendment, dated as of December 9, 2003; by
a Second Amendment, dated as of June 30, 2004; by a Third Amendment, dated as of
September 10, 2004 and a Fourth Amendment dated as of February 9, 2005
(“Existing Credit Agreement”), pursuant to which the Existing Lenders have made,
(i) Revolving Loans to the Borrower evidenced by certain Revolving Notes, dated
as of September 10, 2004, in the maximum aggregate principal amount of Thirty
Eight Million Dollars and 00/100 ($38,000,000), executed by the Borrower and
made payable pro rata to the order of the Existing Lenders (the “Revolving
Notes”) and (ii) Term Loans to the Borrower evidenced by certain Term Notes,
dated as of May 16, 2003, in the aggregate original principal amount of Twenty
Million Dollars and 00/100 ($20,000,000), executed by the Borrower and made
payable pro rata to the order of the Existing Lenders (the “Term Notes”).

 

B.                                     The Borrower, as of February 9, 2005,
issued $40,000,000 Convertible Senior Subordinated Notes, due February 15, 2025
(the “New Subordinated Notes”), the proceeds of which New Subordinated Notes
(i) repaid in full Borrowers’ obligations on the Term Loans and Term Notes and
terminated the Existing Lender’s Term Loan Commitment as defined in the Existing
Credit Agreement and (ii) repaid a portion of the outstanding Revolving Loans
thereunder.

 

C.                                     Northern has agreed to resign as
Administrative Agent under the Existing Credit Agreement and the Existing
Lenders (including Northern) have agreed to sell to LaSalle their outstanding
pro rata share of the Revolving Loans and to assign to LaSalle their rights and
obligations under the Existing Credit Agreement.

 

1

--------------------------------------------------------------------------------


 

D.                                    LaSalle and Borrower have agreed to amend
and restate the terms of the Existing Credit Agreement, as amended by that
Amended and Restated Credit Agreement, dated as of the date hereof (the “Amended
and Restated Credit Agreement”).

 

E.                                      Northern, as Agent for the Existing
Lenders to the Existing Credit Agreement, effective upon its resignation as
Agent and its assignment of its pro rata share of the Revolving Loan Commitment
and Revolving Loans under the Existing Credit Agreement, shall assign to LaSalle
all of its right title and interest in certain Collateral, as defined, in and
subject to the terms of that certain Subsidiary Stock Pledge Agreement, dated as
of September 10, 2004, between QTS, as Debtor, and Northern, as the secured
party, as defined in the Existing Credit Agreement (the “ Subsidiary Stock
Pledge Agreement”).

 

F.                                      LaSalle is willing to enter into this
Reaffirmation only upon the condition that Debtors execute and deliver this
Reaffirmation in favor of LaSalle.

 

NOW, THEREFORE, in consideration of the foregoing, QTS and LaSalle hereby agree
as follows:

 

1.                                       The Recitals to this Reaffirmation are
hereby incorporated herein by this reference thereto.

 

2.                                       Amendment to Subsidiary Stock Pledge
Agreement.  The Subsidiary Stock Pledge Agreement is hereby amended as follows:

 

(A)                              The “Whereas” Section of the Subsidiary Stock
Pledge Agreement is hereby amended and restated in their entirety to read as
follows:

 

“A.                             Quixote Corporation (the “Borrower”), The
Northern Trust Company (“Northern”), individually and as Administrative Agent
for certain Lenders, including without limitation, LaSalle Bank National
Association (“LaSalle”) (“Existing Lenders”), entered into and are parties to
that certain Credit Agreement, dated as of May 16, 2003, as amended by a First
Amendment, dated as of December 9, 2003; by a Second Amendment, dated as of
June 30, 2004; by a Third Amendment, dated as of September 10, 2004 and a Fourth
Amendment dated as of February 9, 2005 (“Existing Credit Agreement”), pursuant
to which existing Credit Agreement the Existing Lenders have made, (i) Revolving
Loans to the Borrower evidenced by certain Revolving Notes, dated as of
September 10, 2004, in the maximum aggregate principal amount of Thirty Eight
Million Dollars and 00/100 ($38,000,000), executed by the Borrower and made
payable pro rata to the order of the Existing Lenders (the “Revolving Notes”)
and (ii) Term Loans to the Borrower evidenced by certain Term Notes, dated as of
May 16, 2003, in the aggregate original principal amount of Twenty

 

2

--------------------------------------------------------------------------------


 

Million Dollars and 00/100 ($20,000,000), executed by the Borrower and made
payable pro rata to the order of the Existing Lenders (the “Term Notes”).

 

B.                                     The Borrower, as of February 9, 2005,
issued $40,000,000 Convertible Senior Subordinated Notes, due February 15, 2025
(the “New Subordinated Notes”), the proceeds of which New Subordinated Notes
(i) repaid in full Borrowers’ obligations on the Term Loans and Term Notes and
terminated the Existing Lender’s Term Loan Commitment as defined in the Existing
Credit Agreement and (ii) repaid a portion of the outstanding Revolving Loans
thereunder.

 

C.                                     QTS, as Subsidiary Guarantor executed
that Subsidiary Guaranty, dated as of May 16, 2003, as amended, (the “Subsidiary
Guaranty”) in favor of Northern for the benefit of the Existing Lenders and
secured its obligations under that Subsidiary Guaranty by pledging certain
Collateral, pursuant to this Subsidiary Stock Pledge Agreement dated as of
September, 10 2004, between QTS and Northern, as Secured Party.

 

D.                                    Northern has agreed to resign as
Administrative Agent under the Existing Credit Agreement and the Existing
Lenders (including Northern) have agreed to sell to LaSalle their outstanding
pro rata share of the Revolving Loans and to assign to LaSalle their rights and
obligations under the Existing Credit Agreement.

 

E.                                      LaSalle and Borrower have agreed to
amend and restate the terms of the Existing Credit Agreement, and the Borrower
has requested and LaSalle, has agreed that LaSalle, individually on its own,
continue the Revolving Loan Commitment under the Existing Credit Agreement, as
amended by an Amended and Restated Credit Agreement, dated as of the date hereof
(the “Amended and Restated Credit Agreement”), consisting of LaSalle’s Revolving
Credit Commitment in the amount of $30,000,000 with a sublimit for the issuance
of Letters of Credit in the amount of $10,000,000.

 

F.                                      Northern, subject to the conditions
described in Recitals D and E hereof, has agreed to assign to LaSalle its
interest in the Subsidiary Stock Pledge Agreement and the Collateral pledged
thereunder.”

 

(B)                                All references in the Subsidiary Stock Pledge
Agreement (i) to the “Credit Agreement” shall hereinafter be deemed to refer to
the Amended and Restated Credit Agreement and (ii) to the “Secured Party” shall
hereinafter be deemed to refer to LaSalle.

 

(C)                                All references in the Subsidiary Stock Pledge
Agreement to the “Related Documents” shall hereinafter have the meaning assigned
to the definition of “Loan Documents” in the Amended and Restated Credit
Agreement.

 

3

--------------------------------------------------------------------------------


 

3.                                       QTS hereby expressly reaffirms and
assumes (on the same basis as set forth in the Subsidiary Stock Pledge
Agreement, as hereby amended),  all of Debtors’ obligations and liabilities to
Secured Party as set forth in the Subsidiary Stock Pledge Agreement, and QTS
agrees to be bound by and abide by and operate and perform under and pursuant to
and comply fully with all of the terms, conditions, provisions, agreements,
representations, undertakings, warranties, guarantees, indemnities and covenants
contained in the Subsidiary Stock Pledge Agreement, in so far as such
obligations and liabilities may be modified by this Reaffirmation.

 

4.                                       This Reaffirmation shall inure to the
benefit of Bank, its successors and assigns and be binding upon QTS, LaSalle,
and their individual successors and assigns.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this instrument has been executed and delivered as of the
day and year first written above.

 

 

QUIXOTE TRANSPORATION SAFETY, INC.,
as Debtor

 

 

 

 

 

By:

  /s/Daniel P. Gorey

 

 

Name:

Daniel P. Gorey

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

LASALLE BANK NATIONAL
 ASSOCIATION, as Secured Party

 

 

 

By:

  /s/Stephanie Kline

 

 

Name:

Stephanie Kline

 

 

Title:

Vice President

 

 

 

5

--------------------------------------------------------------------------------


 

REAFFIRMATION AND AMENDMENT OF SUBSIDIARY
STOCK PLEDGE AGREEMENT
(TRANSAFE CORPORATION)

 

This Reaffirmation and Amendment of Subsidiary Stock Pledge Agreement (this
“Reaffirmation”), dated and effective as of April 20, 2005 (the
“Reaffirmation”), is executed between Transafe Corporation (“Transafe”) in favor
of LaSalle Bank National Association (“LaSalle”), and has reference to the
following facts and circumstances:

 

RECITALS

 

A.                                   Quixote Corporation (the “Borrower”), The
Northern Trust Company, individually and as Administrative Agent for certain
Lenders (“Northern”), including without limitation, LaSalle (“Existing Lenders”)
entered into and are parties to that certain Credit Agreement, dated as of
May 16, 2003, as amended by a First Amendment, dated as of December 9, 2003; by
a Second Amendment, dated as of June 30, 2004; by a Third Amendment, dated as of
September 10, 2004 and a Fourth Amendment dated as of February 9, 2005
(“Existing Credit Agreement”), pursuant to which the Existing Lenders have made,
(i) Revolving Loans to the Borrower evidenced by certain Revolving Notes, dated
as of September 10, 2004, in the maximum aggregate principal amount of Thirty
Eight Million Dollars and 00/100 ($38,000,000), executed by the Borrower and
made payable pro rata to the order of the Existing Lenders (the “Revolving
Notes”) and (ii) Term Loans to the Borrower evidenced by certain Term Notes,
dated as of May 16, 2003, in the aggregate original principal amount of Twenty
Million Dollars and 00/100 ($20,000,000), executed by the Borrower and made
payable pro rata to the order of the Existing Lenders (the “Term Notes”).

 

B.                                     The Borrower, as of February 9, 2005,
issued $40,000,000 Convertible Senior Subordinated Notes, due February 15, 2025
(the “New Subordinated Notes”), the proceeds of which New Subordinated Notes
(i) repaid in full Borrowers’ obligations on the Term Loans and Term Notes and
terminated the Existing Lender’s Term Loan Commitment as defined in the Existing
Credit Agreement and (ii) repaid a portion of the outstanding Revolving Loans
thereunder.

 

C.                                     Northern has agreed to resign as
Administrative Agent under the Existing Credit Agreement and the Existing
Lenders (including Northern) have agreed to sell to LaSalle their outstanding
pro rata share of the Revolving Loans and to assign to LaSalle their rights and
obligations under the Existing Credit Agreement.

 

1

--------------------------------------------------------------------------------


 

D.                                    LaSalle and Borrower have agreed to amend
and restate the terms of the Existing Credit Agreement, as amended by that
Amended and Restated Credit Agreement, dated as of the date hereof (the “Amended
and Restated Credit Agreement”).

 

E.                                      Northern, as Agent for the Existing
Lenders to the Existing Credit Agreement, effective upon its resignation as
Agent and its assignment of its pro rata share of the Revolving Loan Commitment
and Revolving Loans under the Existing Credit Agreement, shall assign to LaSalle
all of its right title and interest in certain Collateral, as defined, in and
subject to the terms of that certain Subsidiary Stock Pledge Agreement, dated as
of September 10, 2004, between Transafe, as Debtor; and Northern, as the secured
party, as defined in the Existing Credit Agreement (the “ Subsidiary Stock
Pledge Agreement”).

 

F.                                      LaSalle is willing to enter into this
Reaffirmation only upon the condition that Debtors execute and deliver this
Reaffirmation in favor of LaSalle.

 

NOW, THEREFORE, in consideration of the foregoing, Transafe and LaSalle hereby
agree as follows:

 

1.                                       The Recitals to this Reaffirmation are
hereby incorporated herein by this reference thereto.

 

2.                                       Amendment to Subsidiary Stock Pledge
Agreement.  The Subsidiary Stock Pledge Agreement is hereby amended as follows:

 

(A)                              The “Whereas” Section of the Subsidiary Stock
Pledge Agreement is hereby amended and restated in their entirety to read as
follows:

 

“A.                             Quixote Corporation (the “Borrower”), The
Northern Trust Company (“Northern”), individually and as Administrative Agent
for certain Lenders, including without limitation, LaSalle Bank National
Association (“LaSalle”) (“Existing Lenders”), entered into and are parties to
that certain Credit Agreement, dated as of May 16, 2003, as amended by a First
Amendment, dated as of December 9, 2003; by a Second Amendment, dated as of
June 30, 2004; by a Third Amendment, dated as of September 10, 2004 and a Fourth
Amendment dated as of February 9, 2005 (“Existing Credit Agreement”), pursuant
to which existing Credit Agreement the Existing Lenders have made, (i) Revolving
Loans to the Borrower evidenced by certain Revolving Notes, dated as of
September 10, 2004, in the maximum aggregate principal amount of Thirty Eight
Million Dollars and 00/100 ($38,000,000), executed by the Borrower and made
payable pro rata to the order of the Existing Lenders (the “Revolving Notes”)
and (ii) Term Loans to the Borrower evidenced by certain Term Notes, dated as of
May 16, 2003, in the aggregate original principal amount of Twenty

 

2

--------------------------------------------------------------------------------


 

Million Dollars and 00/100 ($20,000,000), executed by the Borrower and made
payable pro rata to the order of the Existing Lenders (the “Term Notes”).

 

B.                                     The Borrower, as of February 9, 2005,
issued $40,000,000 Convertible Senior Subordinated Notes, due February 15, 2025
(the “New Subordinated Notes”), the proceeds of which New Subordinated Notes
(i) repaid in full Borrowers’ obligations on the Term Loans and Term Notes and
terminated the Existing Lender’s Term Loan Commitment as defined in the Existing
Credit Agreement and (ii) repaid a portion of the outstanding Revolving Loans
thereunder.

 

C.                                     Transafe, as Subsidiary Guarantor
executed that Subsidiary Guaranty, dated as of May 16, 2003, as amended (the
“Subsidiary Guaranty”), in favor of Northern for the benefit of the Existing
Lenders and secured its obligations under that Subsidiary Guaranty by pledging
certain Collateral, pursuant to this Subsidiary Stock Pledge Agreement dated as
of September 10, 2004, between Transafe and Northern, as Secured Party.

 

D.                                    Northern has agreed to resign as
Administrative Agent under the Existing Credit Agreement and the Existing
Lenders (including Northern) have agreed to sell to LaSalle their outstanding
pro rata share of the Revolving Loans and to assign to LaSalle their rights and
obligations under the Existing Credit Agreement.

 

E.                                      LaSalle and Borrower have agreed to
amend and restate the terms of the Existing Credit Agreement, and the Borrower
has requested and LaSalle, has agreed that LaSalle, individually on its own,
continue the Revolving Loan Commitment under the Existing Credit Agreement, as
amended by an Amended and Restated Credit Agreement, dated as of the date hereof
(the “Amended and Restated Credit Agreement”), consisting of LaSalle’s Revolving
Credit Commitment in the amount of $30,000,000 with a sublimit for the issuance
of Letters of Credit in the amount of $10,000,000.

 

F.                                      Northern, subject to the conditions
described in Recitals D and E hereof, has agreed to assign to LaSalle its
interest in the Subsidiary Stock Pledge Agreement and the Collateral pledged
thereunder.”

 

(B)                                All references in the Subsidiary Stock Pledge
Agreement (i) to the “Credit Agreement” shall hereinafter be deemed to refer to
the Amended and Restated Credit Agreement and (ii) to the “Secured Party” shall
hereinafter be deemed to refer to LaSalle.

 

(C)                                All references in the Subsidiary Stock Pledge
Agreement to the “Related Documents” shall hereinafter have the meaning assigned
to the definition of “Loan Documents” in the Amended and Restated Credit
Agreement.

 

3

--------------------------------------------------------------------------------


 

3.                                       Transafe hereby expressly reaffirms and
assumes (on the same basis as set forth in the Subsidiary Stock Pledge
Agreement, as hereby amended),  all of Debtors’ obligations and liabilities to
Secured Party as set forth in the Subsidiary Stock Pledge Agreement, and
Transafe agrees to be bound by and abide by and operate and perform under and
pursuant to and comply fully with all of the terms, conditions, provisions,
agreements, representations, undertakings, warranties, guarantees, indemnities
and covenants contained in the Subsidiary Stock Pledge Agreement, in so far as
such obligations and liabilities may be modified by this Reaffirmation.

 

4.                                       This Reaffirmation shall inure to the
benefit of Bank, its successors and assigns and be binding upon Transafe,
LaSalle, and their individual successors and assigns.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this instrument has been executed and delivered as of the
day and year first written above.

 

 

TRANSAFE CORPORATION, as Debtor

 

 

 

 

 

By:

  /s/Daniel P. Gorey

 

 

Name:

Daniel P. Gorey

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

LASALLE BANK NATIONAL
  ASSOCIATION, as Secured Party

 

 

 

By:

  /s/Stephanie Kline

 

 

Name:

Stephanie Kline

 

 

Title:

Vice President

 

 

 

5

--------------------------------------------------------------------------------


 

REAFFIRMATION AND AMENDMENT OF SUBSIDIARY
STOCK PLEDGE AGREEMENT
(ENERGY ABSORPTION SYSTEMS, INC.)

 

This Reaffirmation and Amendment of Subsidiary Stock Pledge Agreement (this
“Reaffirmation”), dated and effective as of April 20, 2005 (the
“Reaffirmation”), is executed between Energy Absorption Systems, Inc. (“EAS”) in
favor of LaSalle Bank National Association (“LaSalle”), and has reference to the
following facts and circumstances:

 

RECITALS

 

A.                                   Quixote Corporation (the “Borrower”), The
Northern Trust Company, individually and as Administrative Agent for certain
Lenders (“Northern”), including without limitation, LaSalle (“Existing Lenders”)
entered into and are parties to that certain Credit Agreement, dated as of
May 16, 2003, as amended by a First Amendment, dated as of December 9, 2003; by
a Second Amendment, dated as of June 30, 2004; by a Third Amendment, dated as of
September 10, 2004 and a Fourth Amendment dated as of February 9, 2005
(“Existing Credit Agreement”), pursuant to which the Existing Lenders have made,
(i) Revolving Loans to the Borrower evidenced by certain Revolving Notes, dated
as of September 10, 2004, in the maximum aggregate principal amount of Thirty
Eight Million Dollars and 00/100 ($38,000,000), executed by the Borrower and
made payable pro rata to the order of the Existing Lenders (the “Revolving
Notes”) and (ii) Term Loans to the Borrower evidenced by certain Term Notes,
dated as of May 16, 2003, in the aggregate original principal amount of Twenty
Million Dollars and 00/100 ($20,000,000), executed by the Borrower and made
payable pro rata to the order of the Existing Lenders (the “Term Notes”).

 

B.                                     The Borrower, as of February 9, 2005,
issued $40,000,000 Convertible Senior Subordinated Notes, due February 15, 2025
(the “New Subordinated Notes”), the proceeds of which New Subordinated Notes
(i) repaid in full Borrowers’ obligations on the Term Loans and Term Notes and
terminated the Existing Lender’s Term Loan Commitment as defined in the Existing
Credit Agreement and (ii) repaid a portion of the outstanding Revolving Loans
thereunder.

 

C.                                     Northern has agreed to resign as
Administrative Agent under the Existing Credit Agreement and the Existing
Lenders (including Northern) have agreed to sell to LaSalle their outstanding
pro rata share of the Revolving Loans and to assign to LaSalle their rights and
obligations under the Existing Credit Agreement.

 

1

--------------------------------------------------------------------------------


 

D.                                    LaSalle and Borrower have agreed to amend
and restate the terms of the Existing Credit Agreement, as amended by that
Amended and Restated Credit Agreement, dated as of the date hereof (the “Amended
and Restated Credit Agreement”).

 

E.                                      Northern, as Agent for the Existing
Lenders to the Existing Credit Agreement, effective upon its resignation as
Agent and its assignment of its pro rata share of the Revolving Loan Commitment
and Revolving Loans under the Existing Credit Agreement, shall assign to LaSalle
all of its right title and interest in certain Collateral, as defined, in and
subject to the terms of that certain Subsidiary Stock Pledge Agreement, dated as
of September 10, 2004, between EAS, as Debtor, and Northern, as the secured
party, as defined in the Existing Credit Agreement (the “ Subsidiary Stock
Pledge Agreement”).

 

F.                                      LaSalle is willing to enter into this
Reaffirmation only upon the condition that Debtors execute and deliver this
Reaffirmation in favor of LaSalle.

 

NOW, THEREFORE, in consideration of the foregoing, EAS and LaSalle hereby agree
as follows:

 

1.                                       The Recitals to this Reaffirmation are
hereby incorporated herein by this reference thereto.

 

2.                                       Amendment to Subsidiary Stock Pledge
Agreement.  The Subsidiary Stock Pledge Agreement is hereby amended as follows:

 

(A)                              The “Whereas” Section of the Subsidiary Stock
Pledge Agreement is hereby amended and restated in their entirety to read as
follows:

 

“A.                             Quixote Corporation (the “Borrower”), The
Northern Trust Company (“Northern”), individually and as Administrative Agent
for certain Lenders, including without limitation, LaSalle Bank National
Association (“LaSalle”) (“Existing Lenders”), entered into and are parties to
that certain Credit Agreement, dated as of May 16, 2003, as amended by a First
Amendment, dated as of December 9, 2003; by a Second Amendment, dated as of
June 30, 2004; by a Third Amendment, dated as of September 10, 2004 and a Fourth
Amendment dated as of February 9, 2005 (“Existing Credit Agreement”), pursuant
to which existing Credit Agreement the Existing Lenders have made, (i) Revolving
Loans to the Borrower evidenced by certain Revolving Notes, dated as of
September 10, 2004, in the maximum aggregate principal amount of Thirty Eight
Million Dollars and 00/100 ($38,000,000), executed by the Borrower and made
payable pro rata to the order of the Existing Lenders (the “Revolving Notes”)
and (ii) Term Loans to the Borrower evidenced by certain Term Notes, dated as of
May 16, 2003, in the aggregate original principal amount of Twenty Million
Dollars and 00/100 ($20,000,000), executed by the Borrower and made payable pro
rata to the order of the Existing Lenders (the “Term Notes”).

 

2

--------------------------------------------------------------------------------


 

B.                                     The Borrower, as of February 9, 2005,
issued $40,000,000 Convertible Senior Subordinated Notes, due February 15, 2025
(the “New Subordinated Notes”), the proceeds of which New Subordinated Notes
(i) repaid in full Borrowers’ obligations on the Term Loans and Term Notes and
terminated the Existing Lender’s Term Loan Commitment as defined in the Existing
Credit Agreement and (ii) repaid a portion of the outstanding Revolving Loans
thereunder.

 

C.                                     EAS, as Subsidiary Guarantor executed
that Subsidiary Guaranty, dated as of May 16, 2003, as amended, (the “Subsidiary
Guaranty”) in favor of Northern for the benefit of the Existing Lenders and
secured its obligations under that Subsidiary Guaranty by pledging certain
Collateral, pursuant to this Subsidiary Stock Pledge Agreement dated as of
September 10, 2004, between EAS and Northern, as Secured Party.

 

D.                                    Northern has agreed to resign as
Administrative Agent under the Existing Credit Agreement and the Existing
Lenders (including Northern) have agreed to sell to LaSalle their outstanding
pro rata share of the Revolving Loans and to assign to LaSalle their rights and
obligations under the Existing Credit Agreement.

 

E.                                      LaSalle and Borrower have agreed to
amend and restate the terms of the Existing Credit Agreement, and the Borrower
has requested and LaSalle, has agreed that LaSalle, individually on its own,
continue the Revolving Loan Commitment under the Existing Credit Agreement, as
amended by an Amended and Restated Credit Agreement, dated as of the date
hereof, (the “Amended and Restated Credit Agreement”) consisting of LaSalle’s
Revolving Credit Commitment in the amount of $30,000,000 with a sublimit for the
issuance of Letters of Credit in the amount of $10,000,000.

 

F.                                      Northern, subject to the conditions
described in Recitals D and E hereof, has agreed to assign to LaSalle its
interest in the Subsidiary Stock Pledge Agreement and the Collateral pledged
thereunder.”

 

(B)                                EAS hereby grants a continuing security
interest in all of the outstanding common stock of Spin-Cast Plastics, Inc., as
described in Exhibit A attached hereto, which stock shall constitute
“Collateral” for purposes of and be entitled to the benefits of this Agreement. 
Exhibit A attached hereto shall replace and be substituted for Exhibit A to the
Subsidiary Stock Pledge Agreement, and all references therein to Exhibit A shall
be deemed references to the Exhibit A in the form attached hereto.

 

(C)                                All references in the Subsidiary Stock Pledge
Agreement (i) to the “Credit Agreement” shall hereinafter be deemed to refer to
the Amended and

 

3

--------------------------------------------------------------------------------


 

Restated Credit Agreement and (ii) to the “Secured Party” shall hereinafter be
deemed to refer to LaSalle.

 

(D)                               All references in the Subsidiary Stock Pledge
Agreement to the “Related Documents” shall hereinafter have the meaning assigned
to the definition of “Loan Documents” in the Amended and Restated Credit
Agreement.

 

3.                                       EAS hereby expressly reaffirms and
assumes (on the same basis as set forth in the Subsidiary Stock Pledge
Agreement, as hereby amended),  all of Debtors’ obligations and liabilities to
Secured Party as set forth in the Subsidiary Stock Pledge Agreement, and EAS
agrees to be bound by and abide by and operate and perform under and pursuant to
and comply fully with all of the terms, conditions, provisions, agreements,
representations, undertakings, warranties, guarantees, indemnities and covenants
contained in the Subsidiary Stock Pledge Agreement, in so far as such
obligations and liabilities may be modified by this Reaffirmation.

 

4.                                       This Reaffirmation shall inure to the
benefit of Bank, its successors and assigns and be binding upon EAS, LaSalle,
and their individual successors and assigns.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this instrument has been executed and delivered as of the
day and year first written above.

 

 

ENERGY ABSORPTION SYSTEMS, INC.,
as Debtor

 

 

 

 

 

By:

  /s/Daniel P. Gorey

 

 

Name:

Daniel P. Gorey

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

LASALLE BANK NATIONAL
  ASSOCIATION, as Secured Party

 

 

 

By:

  /s/Stephanie Kline

 

 

Name:

Stephanie Kline

 

 

Title:

Vice President

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A TO
SUBSIDIARY STOCK PLEDGE AGREEMENT EXECUTED
BY ENERGY ABSORPTION SYSTEMS, INC. (“ Pledgor”)
IN FAVOR OF THE NORTHERN TRUST COMPANY,
AS AGENT FOR THE LENDERS (“Secured Party”)
13.1                           THIS EXHIBIT A CONSISTS OF 1 PAGE
LISTING OF PLEDGED SECURITIES

 

OWNER

 

ISSUER

 

STOCK CERTIFICATE
NO./SHARES OF COMMON
STOCK

 

AUTHORIZED
SHARES/OUTSTANDING

1.               Energy
Absorption
Systems, Inc.
(sole managing
member)

 

Energy Absorption Systems LLC

 

#1/100% Membership Interest

 

N/A

 

 

 

 

 

 

 

2.               Energy
Absorption Systems, Inc.

 

Spin-Cast Plastics, Inc.

 

#8 1/699.67 Shares

 

1000/699.67

 

6

--------------------------------------------------------------------------------